Exhibit 10.1

 

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “***”.

Standard Form of Agreement Between Owner and Design-Builder

 

AGREEMENT made as of the 9 day of July in the year 2019

(In words, indicate day, month and year.)

 

BETWEEN the Owner:

    

 

 

 

 

 

ADDITIONS AND DELETIONS:

The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

Consultation with an attorney is also encouraged with respect to professional
licensing requirements in the jurisdiction where the Project is located.

Axogen Corporation

13634 Progress Blvd.  Suite 400

Alachua, FL  32615

 

 

and the Design-Builder:

 

 

CRB BUILDERS LLC

701 Emerson Rd, Suite 500

St. Louis, MO 63141

 

 

for the following Project:

 

Facility Build/Renovation

Axogen Processing facility

913 Industrial Park Drive

Vandalia, OH  45377

 

 

The Owner and Design-Builder agree as follows.

 

 

 

 

ELECTRONIC COPYING of any portion of this AIA®  Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.

 

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

1

User Notes:

(1262577986)

 

 




 

TABLE OF ARTICLES

 

1             GENERAL PROVISIONS

 

2             COMPENSATION AND PROGRESS PAYMENTS

 

3             GENERAL REQUIREMENTS OF THE WORK OF THE DESIGN-BUILD CONTRACT

 

4             WORK PRIOR TO EXECUTION OF THE DESIGN-BUILD AMENDMENT

 

5             WORK FOLLOWING EXECUTION OF THE DESIGN-BUILD AMENDMENT

 

6             CHANGES IN THE WORK

 

7             OWNER’S RESPONSIBILITIES

 

8             TIME

 

9             PAYMENT APPLICATIONS AND PROJECT COMPLETION

 

10           PROTECTION OF PERSONS AND PROPERTY

 

11           UNCOVERING AND CORRECTION OF WORK

 

12           COPYRIGHTS AND LICENSES

 

13           TERMINATION OR SUSPENSION

 

14           CLAIMS AND DISPUTE RESOLUTION

 

15           MISCELLANEOUS PROVISIONS

 

16           SCOPE OF THE AGREEMENT

 

TABLE OF EXHIBITS

 

A            DESIGN-BUILD AMENDMENT

 

B            INSURANCE AND BONDS

 

C            SUSTAINABLE PROJECTS

 

ARTICLE 1   GENERAL PROVISIONS

§ 1.1 Owner’s Criteria

This Agreement is based on the Owner’s Criteria set forth in this Section 1.1.

(Note the disposition for the following items by inserting the requested
information or a statement such as “not applicable” or “unknown at time of
execution.” If the Owner intends to provide a set of design documents, and the
requested information is contained in the design documents, identify the design
documents and insert “see Owner’s design documents” where appropriate.)

 

§ 1.1.1 The Owner’s program for the Project:

(Set forth the program, identify documentation in which the program is set
forth, or state the manner in which the program will be developed.)

 

In accordance with CRB proposal dated March 22, 2019, attached hereto as
Schedule 1.

 

§ 1.1.2 The Owner’s design requirements for the Project and related
documentation:





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

2

User Notes:

(1262577986)

 

 




 

(Identify below, or in an attached exhibit, the documentation that contains the
Owner’s design requirements, including any performance specifications for the
Project.)

 

In accordance with CRB proposal dated March 22, 2019, attached hereto as
Schedule 1.

 

§ 1.1.3 The Project’s physical characteristics:

(Identify or describe, if appropriate, size, location, dimensions, or other
pertinent information, such as geotechnical reports; site, boundary and
topographic surveys; traffic and utility studies; availability of public and
private utilities and services; legal description of the site; etc.)

 

The construction shall take place at Axogen’s existing facility located at 913
Industrial Park Drive, Vandalia, OH  45377 and shall be approximately 70,000 sf
of retrofit/upfit of existing area with new modular cleanrooms, ISO controlled
process space, process support areas, freezer storage and office areas including
employee break area, executive board room, fitness room and lab space, as well
as external renovations to the facility appearance, lighting, signage and
parking and a 38,000 sf finished second floor.  All work contemplated is
detailed in Schedule 1. To the extent not already included in the Exhibits and
the Schedules, all Design-Build documents shall be prepared in accordance with
cGMP requirements.

 

§ 1.1.4 The Owner’s anticipated Sustainable Objective for the Project, if any:

 

N/A

 

§ 1.1.5 Incentive programs the Owner intends to pursue for the Project,
including those related to the Sustainable Objective, and any deadlines for
receiving the incentives that are dependent on, or related to, the
Design-Builder’s services, are as follows:

 

Axogen has or will have in place several economic incentive agreements with
state and local agencies related to its hiring plans and out-of-pocket
construction costs, none of which are intended to negatively impact Work scope
or summary of services as outlined in Schedule 1. To the extent any equipment
procured by Design-Builder as part of the Work is eligible for any tax
incentives or exemptions, Design-Builder agrees to provide Axogen with
reasonable assistance in Axogen’s pursuit of such incentives or exemptions.

 

§ 1.1.6 The Owner’s budget for the Work to be provided by the Design-Builder is
set forth below:

(Provide total for Owner’s budget, and if known, a line item breakdown of
costs.)

 

The Budget for the Work is set forth in Schedule 1 and also includes an April
11, 2019 supplemental order of magnitude, a copy of which is attached hereto as
Schedule 2.  Total estimated budget for the Work is $28,923,834.

 

Owner and Design-Builder entered into a letter of intent dated May 23, 2019, a
copy of which is attached hereto as Schedule 9, for certain pre-construction and
other services for a total cost of $1,255,903.00 (the “LOI”); for clarity’s
sake, the LOI cost expenditures are included in the total estimated budget for
the Work described herein and any services under the LOI once performed are
subject to the terms and conditions in this Agreement.

 

Per Owner’s request add to above an allowance of $200,000 for QC lab structure
and design, not including equipment per schedule 7 – Micro lab chemicals and
equipment information.  This allowance is not subject to or included
Design-Builder’s contingency referenced below; any cost savings associated with
this budget line item is for Owner’s sole benefit. Total adjusted estimated
budget is $29,123,834.00 (twenty-nine million one hundred twenty-three thousand
eight hundred thirty-four dollars)

 

Owner agrees to work with CRB to achieve schedule, maintain scope as defined in
order of magnitude estimate, and manage decisions to stay within cost of work
estimate and retain contingency of $3,000,000 (three million dollars).  The
circumstances under which the contingency funds are to be applied in open book
fashion and require Owner’s prior written consent in each instance prior to
GMP.  Contingency not intended for scope change, allowance adjustments or
unforeseen conditions.  Contingency identified as part of the GMP agreement will
be controlled by CRB.

 

§ 1.1.7 The Owner’s design and construction milestone dates

As per Schedule 1.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

3

User Notes:

(1262577986)

 

 




 

.1      Design phase milestone dates:

 

Demo, IFB Aug 2, 2019

Equipment procurement package - 15 Aug 2019

Elevator - 15 July 2019

Interior Fit out and MEP - 01 Nov 2019

 

.2      Submission of Design-Builder Proposal:

 

To be submitted 4 to 6 weeks after Issue for Construction currently scheduled
for 01 Nov 2019

 

.3      Phased completion dates:

 

CRB has based its estimate and schedule on full and unoccupied access to
construction area.  No restrictions due to availability of area, noise, dust or
smell restrictions or temporary separation barriers.

 

.4      Substantial Completion date:

 

“***”

 

.5      Other milestone dates (per CRB timeline “Vandalia Renovation 03.20.19”,
a copy of which is attached hereto as Schedule 3):

 

 

Start Construction: 09 September 2019

Structural Steel Start: 21 December 2019

 

Long-lead Equipment on Order: 26 September 2019

Guaranteed Maximum Pricing (GMP): TBD

Turnover Package: “***”

 

 

§ 1.1.8 The Design-Builder will retain the following Architect, Consultants and
Contractors at the Design-Builder’s cost:

(List name, legal status, address and other information.)

 

.1 Architect

 

Architectural and engineering services required under this Agreement shall be
performed by CLARK, RICHARDSON AND BISKUP CONSULTING ENGINEERS, INC., a licensed
affiliate of the Design-Builder

 

.2 Consultants

 

TBD

 

.3 Contractors

 

TBD

 

CRB Order of Magnitude Estimate excluded payment and performance bonds and
associated cost on subcontractors.  This will require a performance waiver
signed by Axogen-See Schedule 5 – Waiver for Payment and Performance Bond

 

§ 1.1.9 Additional Owner’s Criteria upon which the Agreement is based:





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

4

User Notes:

(1262577986)

 

 




 

(Identify special characteristics or needs of the Project not identified
elsewhere, such as historic preservation

requirements.)

The basis of initial design build-out will support future expansion as follows:

1.    Incoming water, natural gas and power feeds from utilities will be
specified to handle the base capacity of six (6) cleanrooms plus an additional
potential twelve (12) to fourteen (14) cleanrooms of similar size and capacity
for a total of eighteen (18) to twenty (20) ISO7 cleanrooms with supporting ISO
8 rooms and all supporting equipment, IE: future boilers, chillers, washers,
autoclaves, VHPs, base capacity of 79 freezers, and 471 future for a total of
550 freezers…, and N+1 redundancy.  Base scope includes one each 2500 kVA
transformer

2.    Initial water natural gas and power equipment, equipment, wiring, and
piping will be supplied for the base case of 6 clean rooms and N+1 Redundancy
also including drops for future treated water loop systems. IE: Water loop drops
for future washers, clean steam drops for autoclaves…

3.    Power and water systems will be designed to be expandable and require
future equipment, piping, wiring, for the future buildout.  Future case may
require additional transformer, additional backup generator, additional
expansion modules for the water systems, utilities, and N+1 Redundancy.

4.    Tie ins for future capacity will be designed in to the base systems.

5.    Requirements in 1-4 above shall be designed for 20% excess capacity as an
option

 

 

§ 1.1.10 The Design-Builder shall confirm that the information included in the
Owner’s Criteria complies with applicable laws, statutes, ordinances, codes,
rules and regulations, or lawful orders of public authorities.

 

§ 1.1.10.1 If the Design-Builder discovers that Owner’s Criteria conflicts with
applicable laws, statutes, ordinances, codes, rules and regulations, or lawful
orders of public authorities, the Design-Builder shall notify the Owner of the
conflict.

 

§ 1.1.11 If there is a change in the Owner’s Criteria, the Owner and the
Design-Builder shall execute a Modification in accordance with Article 6.

 

§ 1.1.12 If the Owner and Design-Builder intend to transmit Instruments of
Service or any other information or documentation in digital form, they shall
endeavor to establish necessary protocols governing such transmissions. The
Owner, Design-Builder, and Architect shall collaborate on the development and
use of a Building Information Model (“BIM”) Execution Plan for the Project that
will establish the protocol for the use and implementation of BIM on the Project
and the respective rights and responsibilities of the Parties in connection with
such use. The BIM Model shall not be part of the Design-Build Documents under
this Agreement

§ 1.2 Project Team

§ 1.2.1 The Owner identifies the following representative in accordance with
Section 7.1.1:

(List name, address and other information.)

 

Todd Puckett

Principal, Lean Manufacturing Process

Axogen Corporation

913 Industrial Park Drive

Vandalia, OH 45377

513-675-9120

tpuckett@axogeninc.com

 

§ 1.2.2 The persons or entities, in addition to the Owner’s representative, who
are required to review the Design-Builder’s Submittals are as follows:

(List name, address and other information.)

 

Wallace Nelson,  Todd Puckett, Mike Hoff, David Lino

 

§ 1.2.3 The Owner will retain the following consultants and separate
contractors:

(List discipline, scope of work, and, if known, identify by name and address.)

 

Axogen plans to utilize certain outside consultants/contract engineers for
validation purposes, the contract for these services has not yet been
awarded.  There may be additional consultant services Axogen contracts with as
it relates





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

5

User Notes:

(1262577986)

 

 




to process/equipment validations, EHS assessments and other quality/regulatory
consultants to aid in preparing for biologics application to FDA.

 

§ 1.2.4 The Design-Builder identifies the following representative in accordance
with Section 3.1.2:

(List name, address and other information.)

 

Mike Unland

Senior Project Manager

701 Emerson Rd., Suite 500

St. Louis MO  63141

mike.unland@crbusa.com

636-385-3472

 

§ 1.2.5 Neither the Owner’s nor the Design-Builder’s representative shall be
changed without ten days’ written notice to the other party, subject to Section
1.4.8.

 

§ 1.3 Binding Dispute Resolution

For any Claim subject to, but not resolved by, mediation pursuant to
Section 14.3, the method of binding dispute resolution shall be the following:

(Check the appropriate box. If the Owner and Design-Builder do not select a
method of binding dispute resolution below, or do not subsequently agree in
writing to a binding dispute resolution other than litigation, Claims will be
resolved by litigation in a court of competent jurisdiction.)

 

[  « X»  ]  Arbitration pursuant to Section 14.4

 

[  «  » ]    Litigation in a court of competent jurisdiction

 

[  «  » ]    Other: (Specify)

 

§ 1.4 Definitions

§ 1.4.1 Design-Build Documents. The Design-Build Documents consist of this
Agreement between Owner and Design-Builder and its attached Exhibits
(hereinafter, the “Agreement”); other documents listed in this Agreement,
including the Schedules; and Modifications issued after execution of this
Agreement. A Modification is (1) a written amendment to the Contract signed by
both parties, including the Design-Build Amendment, (2) a Change Order, or (3) a
Change Directive.

 

§ 1.4.2 The Contract. The Design-Build Documents form the Contract. The Contract
represents the entire and integrated agreement between the parties and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Design-Build Documents shall not be construed to create a contractual
relationship of any kind between any persons or entities other than the Owner
and the Design-Builder.

 

§ 1.4.3 The Work. The term “Work” means the design, construction and related
services required to fulfill the Design-Builder’s obligations under the
Design-Build Documents, whether completed or partially completed, and includes
all labor, materials, equipment and services provided or to be provided by the
Design-Builder. The Work may constitute the whole or a part of the Project. The
term “Construction Work” means that portion of the Work involving construction,
including all labor, materials, and equipment, required to complete the Project
in accordance with the Design-Build Documents.

 

§ 1.4.4 The Project. The Project is the total design and construction of which
the Work performed under the Design-Build Documents may be the whole or a part
and may include design and construction by the Owner and by separate
contractors.

 

§ 1.4.5 Instruments of Service. Instruments of Service are representations, in
any medium of expression now known or later developed, of the tangible and
intangible creative work performed by the Design-Builder, Contractor(s),
Architect, and Consultant(s) under their respective agreements. Instruments of
Service may include, without limitation, studies, surveys, models, sketches,
drawings, specifications, digital models and other similar materials.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

6

User Notes:

(1262577986)

 

 




 

§ 1.4.6 Submittal. A Submittal is any submission to the Owner for review and
approval demonstrating how the Design-Builder proposes to conform to the
Design-Build Documents for those portions of the Work for which the Design-Build
Documents require Submittals. Submittals include, but are not limited to, shop
drawings, product data, and samples. Submittals are not Design-Build Documents
unless incorporated into a Modification.

 

§ 1.4.7 Owner. The Owner is the person or entity identified as such in the
Agreement and is referred to throughout the Design-Build Documents as if
singular in number. The term “Owner” means the Owner or the Owner’s authorized
representative.

 

§ 1.4.8 Design-Builder. The Design-Builder is the person or entity identified as
such in the Agreement and is referred to throughout the Design-Build Documents
as if singular in number. The term “Design-Builder” means the Design-Builder or
the Design-Builder’s authorized representative. Design-Builder shall use all
reasonable efforts to ensure that its personnel assigned to the Project will
remain with the Project from design to Substantial Completion.

 

§ 1.4.9 Consultant. A Consultant is a person or entity providing professional
services for the Design-Builder for all or a portion of the Work and is referred
to throughout the Design-Build Documents as if singular in number. To the extent
required by the relevant jurisdiction, the Consultant shall be lawfully licensed
to provide the required professional services.

 

§ 1.4.10 Architect. The Architect is a person or entity providing design
services for the Design-Builder for all or a portion of the Work and is lawfully
licensed to practice architecture in the applicable jurisdiction. The Architect
is referred to throughout the Design-Build Documents as if singular in number.

 

§ 1.4.11 Contractor. A Contractor is a person or entity performing all or a
portion of the construction, required in connection with the Work, for the
Design-Builder. The Contractor shall be lawfully licensed, if required in the
jurisdiction where the Project is located. The Contractor is referred to
throughout the Design-Build Documents as if singular in number and means a
Contractor or an authorized representative of the Contractor.

 

§ 1.4.12 Confidential Information. Confidential Information is information
containing confidential or business proprietary information that is clearly
marked as “confidential.”

 

§ 1.4.13 Contract Time. Unless otherwise provided, Contract Time is the period
of time, including authorized adjustments, as set forth in the Design-Build
Amendment for Substantial Completion of the Work.

 

§ 1.4.14 Day. The term “day” as used in the Design-Build Documents shall mean
calendar day unless otherwise specifically defined.

 

§ 1.4.15 Contract Sum. The Contract Sum is the amount to be paid to the
Design-Builder for performance of the Work after execution of the Design-Build
Amendment, as identified in Article A.1 of the Design-Build Amendment.

 

ARTICLE 2   COMPENSATION AND PROGRESS PAYMENTS

§ 2.1 Compensation for Work Performed Prior To Execution of Design-Build Amendment

§ 2.1.1 Unless otherwise agreed, payments for Work performed prior to Execution
of the Design-Build Amendment shall be made monthly. For the Design-Builder’s
performance of Work prior to the execution of the Design-Build Amendment, the
Owner shall compensate the Design-Builder as follows:

(Insert amount of, or basis for, compensation, including compensation for any
Sustainability Services, or indicate the exhibit in which the information is
provided. If there will be a limit on the total amount of compensation for Work
performed prior to the execution of the Design-Build Amendment, state the amount
of the limit.)

 

Design Services to Issue for Construction (with model Level of Detail 300 based
on 2018 BIM forum LOD specification) and support during construction equal to
$“***” billed in installments on progress made which is included in the project
estimate.

 

Design Services includes assistance during construction until substantial
completion.

 

Cost of work for facility, general requirements, sales tax, Construction
management labor and expenses including procurement and estimating (see CM
Staffing Plan), general conditions, CM fee and insurances will be open book cost
plus reimbursable until GMP amendment.  The approximate commitments necessary to
maintain schedule per





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

7

User Notes:

(1262577986)

 

 




 

the cash flow curve as part of Schedule 2 Cash Flow Curve equates to $4,389,194
prior to the GMP amendment, targeted for mid December 2019.  Open book expenses
will be marked up “***”% for fee and “***”% ; these fee limits shall remain in
place subsequent to the GMP amendment as well.

 

There shall be a distribution of contingency at two milestones with a “***”%
Axogen, “***”% CRB division.  First distribution to occur at time of GMP
amendment. Any surplus in original opinion of cost ($29,123,834) will be split
per above ratio after funding the GMP estimate, excluding the $“***” amount for
the QC lab structure and design referenced in Section 1.1.6.  If the amount
remaining at this time is insufficient to provide for the proposed GMP value,
inclusive of a “***”% contingency, Axogen will be responsible to fund any
shortfall and there will be no distribution of shared savings.  The second
division with the same ratio will be at final completion for any remaining funds
not used to deliver the GMP.  Any over-run to the GMP amount is the
responsibility of CRB.  Please refer to proposal dated March 22, 2019 for
details.  Contingency is not to be used to cover additional scope items.

 

 

 

§ 2.1.2 The hourly billing rates for services of the Design-Builder and the
Design-Builder’s Architect, Consultants and Contractors, if any, are set forth
below.

(If applicable, attach an exhibit of hourly billing rates or insert them below.)

 

CRB’s hourly billing rates are attached hereto as Schedule 4.

 

 

 

 

Individual or Position

 

Rate

 

 

 

 

§ 2.1.3 Compensation for Reimbursable Expenses Prior To Execution of
Design-Build Amendment

§ 2.1.3.1 Reimbursable Expenses are part of the compensation set forth in
Section 2.1.1 and 2.1.2 and included in the total estimated budget.  Categories
of expenses include expenses directly related to the Project, incurred by the
Design-Builder and the Design-Builder’s Architect, Consultants, and Contractors,
may include the following:

.1      Transportation and authorized out-of-town travel and subsistence;

.2      Dedicated data and communication services, teleconferences, Project web
sites, and extranets;

.3      Fees paid for securing approval of authorities having jurisdiction over
the Project;

.4      Printing, reproductions, plots, standard form documents;

.5      Postage, handling and delivery;

.6      Expense of overtime work requiring higher than regular rates, if
authorized in advance by the Owner; any overtime request should be the subject
of a Change Order approved by Owner;

.7      Renderings, physical models, mock-ups, professional photography, and
presentation materials requested by the Owner;

.8      All taxes levied on professional services and on reimbursable expenses;
and

.9      Other Project-related expenditures, if authorized in advance by the
Owner – to include preliminary design developed by CRB prior to the agreement in
order demonstrate viability of scope that is possible to match the order of
magnitude estimate provided.

 

§ 2.1.3.2 For Reimbursable Expenses, the compensation shall be the expenses the
Design-Builder and the Design-Builder’s Architect, Consultants and Contractors
incurred, plus the administrative mark-up fee of “***”percent (“***”%) of the
expenses incurred as referenced in Section 2.1.1.

 

§ 2.1.4 Payments to the Design-Builder Prior To Execution of Design-Build Amendment

§ 2.1.4.1 Payments are due and payable 30 days after presentation of the
Design-Builder’s invoice. Amounts unpaid Thirty (30) days after the invoice date
shall bear interest at the legal rate prevailing from time to time at the
principal place of business of the Design-Builder.

 

§ 2.1.4.2 Records of Reimbursable Expenses and services performed on the basis
of hourly rates shall be available to the Owner at mutually convenient times for
a period of two years following execution of the Design-Build Amendment or
termination of this Agreement, whichever occurs first.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

8

User Notes:

(1262577986)

 

 




 

§ 2.2 Contract Sum and Payment for Work Performed After Execution of Design-Build Amendment

For the Design-Builder’s performance of the Work after execution of the
Design-Build Amendment, the Owner shall pay to the Design-Builder the Contract
Sum in current funds as agreed in the Design-Build Amendment within 30 days
after the invoice date.

 

ARTICLE 3   GENERAL REQUIREMENTS OF THE WORK OF THE DESIGN-BUILD CONTRACT

§ 3.1 General

§ 3.1.1 The Design-Builder shall comply with any applicable licensing
requirements in the jurisdiction where the Project is located.

 

§ 3.1.2 The Design-Builder shall designate in writing a representative who is
authorized to act on the Design-Builder’s behalf with respect to the Project.

 

§ 3.1.3 Architecture and engineering services for the Project shall be performed
consistent with the professional skill and care ordinarily provided by design
professional practicing in the same or similar locality under the same or
similar circumstances. If the failure to perform with such care results in
deficiencies in the Work, the Design-Builder   shall correct such deficiencies
without additional compensation except to the extent of betterment or added
value to the Project, or to the extent the deficiency is attributable to
information provided by the Owner.  The Design-Builder shall perform the Work in
accordance with the Design-Build Documents. The Design-Builder shall not be
relieved of the obligation to perform the Work in accordance with the
Design-Build Documents by the activities, tests, inspections or approvals of the
Owner.

 

§ 3.1.3.1 The Design-Builder shall perform the Work in compliance with
applicable laws, statutes, ordinances, codes, rules and regulations, or lawful
orders of public authorities. If the Design-Builder performs Work contrary to
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities, the Design-Builder shall assume responsibility for
such Work and shall bear the costs attributable to correction.

 

§ 3.1.3.2 Neither the Design-Builder nor any Contractor, Consultant, or
Architect shall be obligated to perform any act which they believe will violate
any applicable laws, statutes, ordinances, codes, rules and regulations, or
lawful orders of public authorities. If the Design-Builder determines that
implementation of any instruction received from the Owner, including those in
the Owner’s Criteria, would cause a violation of any applicable laws, statutes,
ordinances, codes, rules and regulations, or lawful orders of public
authorities, the Design-Builder shall notify the Owner in writing. Upon
verification by the Owner that a change to the Owner’s Criteria is required to
remedy the violation, the Owner and the Design-Builder shall execute a
Modification in accordance with Article 6.

 

§ 3.1.4 The Design-Builder shall be responsible to the Owner for acts and
omissions of the Design-Builder’s employees, Architect, Consultants,
Contractors, and their agents and employees, and other persons or entities
performing portions of the Work.

 

§ 3.1.5 General Consultation. The Design-Builder shall schedule and conduct
periodic meetings with the Owner to review matters such as procedures, progress,
coordination, and scheduling of the Work.

 

A mutually agreed weekly meeting schedule and agenda topics to be covered by
each meeting shall be prepared by the parties within 10 days of full execution
of this Agreement.

 

§ 3.1.6 When applicable law requires that services be performed by licensed
professionals, the Design-Builder shall provide those services through
qualified, licensed professionals. The Owner understands and agrees that the
services of the Design-Builder’s Architect and the Design-Builder’s other
Consultants are performed in the sole interest of, and for the exclusive benefit
of, the Design-Builder.

 

§ 3.1.7 The Design-Builder, with the assistance of the Owner, shall prepare and
file documents required to obtain necessary approvals of governmental
authorities having jurisdiction over the Project.

 

§ 3.1.8 Progress Reports

§ 3.1.8.1 The Design-Builder shall keep the Owner informed of the progress and
quality of the Work. On a monthly basis, or otherwise as agreed to by the Owner
and Design-Builder, the Design-Builder shall submit written progress reports to
the Owner, showing estimated percentages of completion and other information
identified below:

.1      Work completed for the period;





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

9

User Notes:

(1262577986)

 

 




 

.2      Project schedule status;

.3      Submittal schedule and status report, including a summary of outstanding
Submittals;

.4      Responses to requests for information to be provided by the Owner;

.5      Approved Change Orders and Change Directives;

.6      Pending Change Order and Change Directive status reports;

.7      Tests and inspection reports;

.8      Status report of Work rejected by the Owner;

.9      Status of Claims previously submitted in accordance with Article 14;

.10    Cumulative total of the Cost of the Work to date including the
Design-Builder’s compensation and Reimbursable Expenses, if any;

.11    Current Project cash-flow and forecast reports;

.12    Request for information status

.13    Additional information as agreed to by the Owner and Design-Builder.

 

§ 3.1.8.2 In addition, where the Contract Sum is the Cost of the Work with or
without a Guaranteed Maximum Price, the Design-Builder shall include the
following additional information in its progress reports:

.1      Design-Builder’s work force report;

.2      Equipment utilization report; and

.3      Cost summary, comparing actual costs to updated cost estimates.

 

§ 3.1.9 Design-Builder’s Schedules

§ 3.1.9.1 The Design-Builder shall perform the Work in accordance with a final
schedule submitted with GMP costs which will indicate the date of final and
substantial completion along with critical milestone dates.  The schedule dated
June 07, 2019 attached hereto as Schedule 8 is an illustration of durations of
construction activities The schedule, including the time required for design and
construction, shall be revised at appropriate intervals as required by the
conditions of the Work and Project, shall be related to the entire Project to
the extent required by the Design-Build Documents, shall provide for expeditious
and practicable execution of the Work, and shall include allowances for periods
of time required for the Owner’s review and for approval of submissions by
authorities having jurisdiction over the Project.

 

§ 3.1.9.2 The Design-Builder shall perform the Work in accordance with the most
recent schedules submitted to the Owner.

 

§ 3.1.10 Certifications. Upon the Owner’s written request, the Design-Builder
shall obtain from the Architect, Consultants, and Contractors, and furnish to
the Owner, certifications with respect to the documents and services provided by
the Architect, Consultants, and Contractors (a) that, to the best of their
knowledge, information and belief, the documents or services to which the
certifications relate (i) are consistent with the Design-Build Documents, except
to the extent specifically identified in the certificate, and (ii) comply with
applicable laws, statutes, ordinances, codes, rules and regulations, or lawful
orders of public authorities governing the design of the Project; and (b) that
the Owner and its consultants shall be entitled to rely upon the accuracy of the
representations and statements contained in the certifications. The
Design-Builder’s Architect, Consultants, and Contractors shall not be required
to execute certificates or consents that would require knowledge, services or
responsibilities beyond the scope of their services. Design-Builder shall be
responsible to secure completed “turnover packages” (as reasonably defined by
Owner in accordance with industry standards) from each Architect, Consultant and
Contractor.

 

§ 3.1.11 Design-Builder’s Submittals

§ 3.1.11.1 Prior to submission of any Submittals, the Design-Builder shall
prepare a Submittal schedule, and shall submit the schedule for the Owner’s
approval. The Owner’s approval shall not unreasonably be delayed or withheld.
The Submittal schedule shall (1) be coordinated with the Design-Builder’s
schedule provided in Section 3.1.9.1, (2) allow the Owner reasonable time to
review (no more than 10 working days) Submittals, and (3) be periodically
updated to reflect the progress of the Work. If the Design-Builder fails to
submit a Submittal schedule, the Design-Builder shall not be entitled to any
increase in Contract Sum or extension of Contract Time based on the time
required for review of Submittals.

 

§ 3.1.11.2 By providing Submittals the Design-Builder represents to the Owner
that it has (1) reviewed and approved them, (2) determined and verified
materials, field measurements and field construction criteria related thereto,
or





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

10

User Notes:

(1262577986)

 

 




 

will do so and (3) checked and coordinated the information contained within such
Submittals with the requirements of the Work and of the Design-Build Documents.

 

§ 3.1.11.3 The Design-Builder shall perform no portion of the Work for which the
Design-Build Documents require Submittals until the Owner has approved the
respective Submittal.

 

§ 3.1.11.4 The Work shall be in accordance with approved Submittals except that
the Design-Builder shall not be relieved of its responsibility to perform the
Work consistent with the requirements of the Design-Build Documents. The Work
may deviate from the Design-Build Documents only if the Design-Builder has
notified the Owner in writing of a deviation from the Design-Build Documents at
the time of the Submittal and a Modification is executed authorizing the
identified deviation. The Design-Builder shall not be relieved of responsibility
for errors or omissions in Submittals by the Owner’s approval of the Submittals.

 

§ 3.1.11.5 All professional design services or certifications to be provided by
the Design-Builder, including all drawings, calculations, specifications,
certifications, shop drawings and other Submittals, shall contain the signature
and seal of the licensed design professional preparing them. Submittals related
to the Work designed or certified by the licensed design professionals, if
prepared by others, shall bear the licensed design professional’s written
approval. The Owner and its consultants shall be entitled to rely upon the
adequacy, accuracy and completeness of the services, certifications or approvals
performed by such design professionals, except to the extent any deficiency in
the services is attributable to information provided by the Owner.

 

§ 3.1.12 Warranty. The Design-Builder warrants to the Owner that materials and
equipment furnished under the Contract will be of good quality and new unless
the Design-Build Documents require or permit otherwise. The Design-Builder
further warrants that the Construction Work will conform to the requirements of
the Design-Build Documents and will be free from defects in materials,
equipment, and workmanship or otherwise expressly permitted by the Design-Build
Documents. Construction Work, materials, or equipment not conforming to these
requirements may be considered defective. The Design-Builder’s warranty under
this Section 3.1.12 shall extend for the same time period provided in Section
11.2.2 for the Design-Builder’s correction of Construction Work found not to be
in accordance with the requirements of the Design-Build Documents. The
Design-Builder’s warranty excludes remedy for damage or defect caused by abuse,
alterations to the Work not executed by the Design-Builder, improper or
insufficient maintenance, improper operation, or normal wear and tear and normal
usage. If required by the Owner, the Design-Builder shall furnish satisfactory
evidence as to the kind and quality of materials and equipment. ALL OTHER
WARRANTEES EXPRESS OR IMPLIED, INCLUDING THE WARRANTY OF MERCHANTABILITY AND THE
WARRANTY OF FITNESS FOR PURPOSE, ARE EXPRESSLY DISCLAIMED.

 

§ 3.1.13 Royalties, Patents and Copyrights

§ 3.1.13.1 The Design-Builder shall pay all royalties and license fees.

 

§ 3.1.13.2 The Design-Builder shall defend suits or claims for infringement of
copyrights and patent rights and shall hold the Owner and its separate
contractors and consultants harmless from loss on account thereof, but shall not
be responsible for such defense or loss when a particular design, process or
product of a particular manufacturer or manufacturers is required by the Owner,
or where the copyright violations are required in the Owner’s Criteria. However,
if the Design-Builder has reason to believe that the design, process or product
required in the Owner’s Criteria is an infringement of a copyright or a patent,
the Design-Builder shall be responsible for such loss unless such information is
promptly furnished to the Owner. If the Owner receives notice from a patent or
copyright owner of an alleged violation of a patent or copyright, attributable
to the Design-Builder, the Owner shall give prompt written notice to the
Design-Builder.

 

§ 3.1.14 Indemnification

§ 3.1.14.1 To the fullest extent permitted by law, the Design-Builder shall
indemnify and hold harmless the Owner, including the Owner’s employees, from and
against third party claims, damages, losses and expenses, including but not
limited to attorneys’ fees, arising out of or resulting from performance of the
Work, provided that such claim, damage, loss or expense is attributable to
bodily injury, sickness, disease or death or to damage or





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

11

User Notes:

(1262577986)

 

 




 

destruction of tangible property other than the Work itself, but only to the
extent caused by the negligent acts or omissions of the Design-Builder,
Architect, a Consultant, a Contractor, or anyone directly or indirectly employed
by them or anyone for whose acts they may be liable. Such obligation shall not
be construed to negate, abridge, or reduce other rights or obligations of
indemnity that would otherwise exist as to a party or person described in this
Section 3.1.14.

 

§ 3.1.14.2 The indemnification obligation under this Section 3.1.14 shall not be
limited by a limitation on amount or type of damages, compensation, or benefits
payable by or for Design-Builder, Architect, a Consultant, a Contractor, or
anyone directly or indirectly employed by them, under workers’ compensation
acts, disability benefit acts or other employee benefit acts.

 

§ 3.1.15 Contingent Assignment of Agreements

§ 3.1.15.1 Each agreement for a portion of the Work is assigned by the
Design-Builder to the Owner, provided that

.1      assignment is effective only after termination of the Contract by the
Owner, pursuant to Sections 13.1.4 or 13.2.2, and only for those agreements that
the Owner accepts by written notification to the Design-Builder and the
Architect, Consultants, and Contractors whose agreements are accepted for
assignment; and

.2      assignment is subject to the prior rights of the surety, if any,
obligated under bond relating to the Contract.

 

When the Owner accepts the assignment of an agreement, the Owner assumes the
Design-Builder’s rights and obligations under the agreement.

 

§ 3.1.15.2 Upon such assignment, if the Work has been suspended for more than 30
days, the compensation under the assigned agreement shall be equitably adjusted
for increases in cost resulting from the suspension.

 

§ 3.1.15.3 Upon such assignment to the Owner under this Section 3.1.15, the
Owner may further assign the agreement to a successor design-builder or other
entity. If the Owner assigns the agreement to a successor design-builder or
other entity, the Owner shall nevertheless remain legally responsible for all of
the successor design-builder’s or other entity’s obligations under the
agreement.

 

§ 3.1.16 Design-Builder’s Insurance. The Design-Builder shall purchase and
maintain insurance as set forth in Exhibit B.

 

ARTICLE 4   WORK PRIOR TO EXECUTION OF THE DESIGN-BUILD AMENDMENT

§ 4.1 General

§ 4.1.1 Any information submitted by the Design-Builder, and any interim
decisions made by the Owner, shall be for the purpose of facilitating the design
process and shall not modify the Owner’s Criteria unless the Owner and
Design-Builder execute a Modification.

 

§ 4.1.2 The Design-Builder shall advise the Owner on proposed site use and
improvements, selection of materials, and building systems and equipment. The
Design-Builder shall also provide the Owner with recommendations, consistent
with the Owner’s Criteria, on constructability; availability of materials and
labor; time requirements for procurement, installation and construction; and
factors related to construction cost including, but not limited to, costs of
alternative designs or materials, preliminary budgets, life-cycle data, and
possible cost reductions.

 

§ 4.2 Evaluation of the Owner’s Criteria

§ 4.2.1 The Design-Builder shall schedule and conduct meetings with the Owner
and any other necessary individuals or entities to discuss and review the
Owner’s Criteria as set forth in Section 1.1.  The Design-Builder shall
thereafter again meet with the Owner to discuss a preliminary evaluation of the
Owner’s Criteria, including impact, if any, on cGMP requirements. The
preliminary evaluation shall address possible alternative approaches to design
and construction of the Project and include the Design-Builder’s
recommendations, if any, with regard to accelerated or fast-track scheduling,
procurement, or phased construction. The preliminary evaluation shall consider
cost information, constructability, and procurement and construction scheduling
issues.

 

§ 4.2.2 After the Design-Builder meets with the Owner and presents the
preliminary evaluation, the Design-Builder shall provide a written report to the
Owner, summarizing the Design-Builder’s evaluation of the Owner’s Criteria. The
report shall also include





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

12

User Notes:

(1262577986)

 

 




 

.1      allocations of program functions, detailing each function and their
square foot areas;

.2      a preliminary estimate of the Cost of the Work, and, if necessary,
recommendations to adjust the Owner’s Criteria to conform to the Owner’s budget;

.3      a preliminary schedule, which shall include proposed design milestones;
dates for receiving additional information from, or for work to be completed by,
the Owner; anticipated date for the Design-Builder’s Proposal; and dates of
periodic design review sessions with the Owner; and

.4      the following:

Axogen reps to be included:

     Wallace Nelson, Facilities and Maintenance

     Mike Hoff, Lead Engineer

     David Lino, Quality Lead

     Todd Puckett, Project Lead (named as owner rep previously in contract)

     All functions named above shall have ability to name a designee if they
are not available (out of office, vacation…)

(List additional information, if any, to be included in the Design-Builder’s
written report.)

 

Cash flow statement by the month for duration of the Work.

 

§ 4.2.3 The Owner shall review the Design-Builder’s written report and, if
acceptable, provide the Design-Builder with written consent to proceed to the
development of the Preliminary Design as described in Section 4.3. The consent
to proceed shall not be understood to modify the Owner’s Criteria unless the
Owner and Design-Builder execute a Modification.

 

§ 4.3 Preliminary Design

§ 4.3.1 Upon the Owner’s issuance of a written consent to proceed under
Section 4.2.3, the Design-Builder shall prepare and submit a Preliminary Design
to the Owner. The Preliminary Design shall include a report identifying any
deviations from the Owner’s Criteria, and shall include the following:

.1      Confirmation of the allocations of program functions;

.2      Site plan;

.3      Building plans, sections and elevations;

.4      Structural system;

.5      Selections of major building systems, including but not limited to
mechanical, electrical and plumbing systems; and

.6      Outline specifications or sufficient drawing notes describing
construction materials.

.7      Conformance to cGMP requirements.

 

The Preliminary Design may include some combination of physical study models,
perspective sketches, or digital modeling.

 

§ 4.3.2 The Owner shall review the Preliminary Design and, if acceptable,
provide the Design-Builder with written consent to proceed to development of the
Design-Builder’s Proposal. The Preliminary Design shall not modify the Owner’s
Criteria unless the Owner and Design-Builder execute a Modification.

 

§ 4.4 Design-Builder’s Proposal

§ 4.4.1 Upon the Owner’s issuance of a written consent to proceed under
Section 4.3.2, the Design-Builder shall prepare and submit the Design-Builder’s
Proposal to the Owner. The Design-Builder’s Proposal shall include the
following:

.1      A list of the Preliminary Design documents and other information,
including the Design-Builder’s clarifications, assumptions and deviations from
the Owner’s Criteria, upon which the Design-Builder’s Proposal is based;

.2      The proposed Contract Sum, including the compensation method and, if
based upon the Cost of the Work plus a fee, a written statement of estimated
cost organized by trade categories, allowances, contingencies, Design-Builder’s
Fee, and other items that comprise the Contract Sum;

.3      The proposed date the Design-Builder shall achieve Substantial
Completion;

.4      An enumeration of any qualifications and exclusions, if applicable;

.5      A list of the Design-Builder’s key personnel, Contractors and suppliers;
and

.6      The date on which the Design-Builder’s Proposal expires.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

13

User Notes:

(1262577986)

 

 




 

§ 4.4.2 Submission of the Design-Builder’s Proposal shall constitute a
representation by the Design-Builder that it has visited the site and become
familiar with local conditions under which the Work is to be completed.

 

§ 4.4.3 If the Owner and Design-Builder agree on a proposal, the Owner and
Design-Builder shall execute the Design-Build Amendment setting forth the terms
of their agreement.

 

ARTICLE 5   WORK FOLLOWING EXECUTION OF THE DESIGN-BUILD AMENDMENT

§ 5.1 Construction Documents

§ 5.1.1 Upon the execution of the Design-Build Amendment, the Design-Builder
shall prepare Construction Documents. The Construction Documents shall establish
the quality levels of materials and systems required. The Construction Documents
shall be consistent with the Design-Build Documents.

 

§ 5.1.2 The Design-Builder shall provide the Construction Documents to the Owner
for the Owner’s information. If the Owner discovers any deviations between the
Construction Documents and the Design-Build Documents, the Owner shall promptly
notify the Design-Builder of such deviations in writing. The Construction
Documents shall not modify the Design-Build Documents unless the Owner and
Design-Builder execute a Modification. The failure of the Owner to discover any
such deviations shall not relieve the Design-Builder of the obligation to
perform the Work in accordance with the Design-Build Documents.

 

§ 5.2 Construction

§ 5.2.1 Commencement. Except as permitted in Section 5.2.2, construction shall
not commence prior to execution of the Design-Build Amendment.

 

§ 5.2.2 If the Owner and Design-Builder agree in writing, construction may
proceed prior to the execution of the Design-Build Amendment. However, such
authorization shall not waive the Owner’s right to reject the Design-Builder’s
Proposal.

 

§ 5.2.3 The Design-Builder shall supervise and direct the Construction Work,
using the Design-Builder’s best skill and attention. The Design-Builder shall be
solely responsible for, and have control over, construction means, methods,
techniques, sequences and procedures, and for coordinating all portions of the
Work under the Contract, unless the Design-Build Documents give other specific
instructions concerning these matters, as per the staffing plan in Schedule 4
and the functions below  that will be onsite full time and part time for
duration of project.  The names corresponding to the various positions in
Schedule 4 are tentative and CRB is responsible for delivering professional
staff to execute the Work on the Project.

 

      Full Time:

o      Construction Manager

o      Superintendent

o      Construction Engineer

 

      Part Time:

o      Project Manager

o      Safety Manager

o      Project Executive

 

      Off Site:

o      Scheduler/Cost Control

o      Accountant

o      Equipment Procurement

o      Subcontracts Procurement

o      Estimating Manager

o      CSA Estimator

o      Mechanical Estimator

o      Electrical Estimator

 

o      Design Team Staffing

o             Sr. Project Manager – Mike Unland

o             Lead Architect – Ken Bressler





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

14

User Notes:

(1262577986)

 

 




 

o             Lead Electrical – Jonathan Dressler/ Danielle Simko

o             Lead Mechanical – Gerry Williams

 

§ 5.2.4 The Design-Builder shall be responsible for inspection of portions of
Work already performed to determine that such portions are in proper condition
to receive subsequent Work.

 

§ 5.3 Labor and Materials

§ 5.3.1 Unless otherwise provided in the Design-Build Documents, the
Design-Builder shall provide and pay for labor, materials, equipment, tools,
construction equipment and machinery, water, heat, utilities, transportation,
and other facilities and services, necessary for proper execution and completion
of the Work, whether temporary or permanent, and whether or not incorporated or
to be incorporated in the Work.

 

§ 5.3.2 When a material or system is specified in the Design-Build Documents,
the Design-Builder may make substitutions only in accordance with Article 6.

 

§ 5.3.3 The Design-Builder shall enforce strict discipline and good order among
the Design-Builder’s employees and other persons carrying out the Work. The
Design-Builder shall not permit employment of unfit persons or persons not
properly skilled in tasks assigned to them.

 

§ 5.4 Taxes

The Design-Builder shall pay sales, consumer, use and similar taxes, for the
Work provided by the Design-Builder, that are legally enacted when the
Design-Build Amendment is executed, whether or not yet effective or merely
scheduled to go into effect. Taxable components of the Work relative to the
order of magnitude are set forth in Schedule 1.

 

§ 5.5 Permits, Fees, Notices and Compliance with Laws

§ 5.5.1 Unless otherwise provided in the Design-Build Documents, the
Design-Builder shall secure and pay for the building permit as well as any other
permits, fees, licenses, and inspections by government agencies, necessary for
proper execution of the Construction Work and Substantial Completion of the
Project.

 

§ 5.5.2 The Design-Builder shall comply with and give notices required by
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities, applicable to performance of the Work.

 

§ 5.5.3 Concealed or Unknown Conditions. If the Design-Builder encounters
conditions at the site that are (1) subsurface or otherwise concealed physical
conditions that differ materially from those indicated in the Design-Build
Documents or (2) unknown physical conditions of an unusual nature that differ
materially from those ordinarily found to exist and generally recognized as
inherent in construction activities of the character provided for in the
Design-Build Documents, the Design-Builder shall promptly provide notice to the
Owner before conditions are disturbed and in no event later than 21 days after
first observance of the conditions. The Owner shall promptly investigate such
conditions and, if the Owner determines that they differ materially and cause an
increase or decrease in the Design-Builder’s cost of, or time required for,
performance of any part of the Work, shall recommend an equitable adjustment in
the Contract Sum or Contract Time, or both. If the Owner determines that the
conditions at the site are not materially different from those indicated in the
Design-Build Documents and that no change in the terms of the Contract is
justified, the Owner shall promptly notify the Design-Builder in writing,
stating the reasons. If the Design-Builder disputes the Owner’s determination or
recommendation, the Design-Builder may proceed as provided in Article 14.

 

§ 5.5.4 If, in the course of the Work, the Design-Builder encounters human
remains, or recognizes the existence of burial markers, archaeological sites, or
wetlands, not indicated in the Design-Build Documents, the Design-Builder shall
immediately suspend any operations that would affect them and shall notify the
Owner. Upon receipt of such notice, the Owner shall promptly take any action
necessary to obtain governmental authorization required to resume the
operations. The Design-Builder shall continue to suspend such operations until
otherwise instructed by the Owner but shall continue with all other operations
that do not affect those remains or features. Requests for adjustments in the
Contract Sum and Contract Time arising from the existence of such remains or
features may be made as provided in Article 14.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

15

User Notes:

(1262577986)

 

 




 

§ 5.6 Allowances

§ 5.6.1 The Design-Builder shall include in the Contract Sum all allowances
stated in the Design-Build Documents. Items covered by allowances shall be
supplied for such amounts, and by such persons or entities as the Owner may
direct, but the Design-Builder shall not be required to employ persons or
entities to whom the Design-Builder has reasonable objection.  Notwithstanding
the foregoing, the Design-Builder in collaboration with Owner shall select a
clean room vendor and an EMS/BMS vendor based on due diligence conducted by both
Design-Builder and Owner, to be subsequently managed by Design-Builder.

 

§ 5.6.2 Unless otherwise provided in the Design-Build Documents,

.1      allowances shall cover the cost to the Design-Builder of materials and
equipment delivered at the site and all required taxes, less applicable trade
discounts;

.2      the Design-Builder’s costs for unloading and handling at the site,
labor, installation costs, overhead, profit, and other expenses contemplated for
stated allowance amounts, shall be included in the Contract Sum but not in the
allowances; and

.3      whenever costs are more than or less than allowances, the Contract Sum
shall be adjusted accordingly by Change Order. The amount of the Change Order
shall reflect (1) the difference between actual costs and the allowances under
Section 5.6.2.1 and (2) changes in Design-Builder’s costs under Section 5.6.2.2.

 

§ 5.6.3 The Owner shall make selections of materials and equipment with
reasonable promptness for allowances requiring Owner selection.

 

§ 5.7 Key Personnel, Contractors and Suppliers

§ 5.7.1 The Design-Builder shall not employ personnel, or contract with
Contractors or suppliers to whom the Owner has made reasonable and timely
objection. The Design-Builder shall not be required to contract with anyone to
whom the Design-Builder has made reasonable and timely objection.

 

§ 5.7.2 If the Design-Builder changes any of the personnel, Contractors or
suppliers identified in the Design-Build Amendment, the Design-Builder shall
notify the Owner and provide the name and qualifications of the new personnel,
Contractor or supplier. The Owner may reply within 14 days to the Design-Builder
in writing, stating (1) whether the Owner has reasonable objection to the
proposed personnel, Contractor or supplier or (2) that the Owner requires
additional time to review. Failure of the Owner to reply within the 14-day
period shall constitute notice of no reasonable objection.

 

§ 5.7.3 Except for those persons or entities already identified or required in
the Design-Build Amendment, the Design-Builder, as soon as practicable after
execution of the Design-Build Amendment, shall furnish in writing to the Owner
the names of persons or entities (including those who are to furnish materials
or equipment fabricated to a special design) proposed for each principal portion
of the Work. The Owner may reply within 14 days to the Design-Builder in writing
stating (1) whether the Owner has reasonable objection to any such proposed
person or entity or (2) that the Owner requires additional time for review.
Failure of the Owner to reply within the 14-day period shall constitute notice
of no reasonable objection.

 

§ 5.7.3.1 If the Owner has reasonable objection to a person or entity proposed
by the Design-Builder, the Design-Builder shall propose another to whom the
Owner has no reasonable objection. If the rejected person or entity was
reasonably capable of performing the Work, the Contract Sum and Contract Time
shall be increased or decreased by the difference, if any, occasioned by such
change, and an appropriate Change Order shall be issued before commencement of
the substitute person or entity’s Work. However, no increase in the Contract Sum
or Contract Time shall be allowed for such change unless the Design-Builder has
acted promptly and responsively in submitting names as required.

 

§ 5.8 Documents and Submittals at the Site

The Design-Builder shall maintain at the site for the Owner one copy of the
Design-Build Documents and a current set of the Construction Documents, in good
order and marked currently to indicate field changes and selections made during
construction, and one copy of approved Submittals. The Design-Builder shall
deliver these items to the Owner in accordance with Section 9.10.2 as a record
of the Work as constructed.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

16

User Notes:

(1262577986)

 

 




 

§ 5.9 Use of Site

The Design-Builder shall confine operations at the site to areas permitted by
applicable laws, statutes, ordinances, codes, rules and regulations, lawful
orders of public authorities, and the Design-Build Documents, and shall not
unreasonably encumber the site with materials or equipment.

 

§ 5.10 Cutting and Patching

The Design-Builder shall not cut, patch or otherwise alter fully or partially
completed construction by the Owner or a separate contractor except with written
consent of the Owner and of such separate contractor; such consent shall not be
unreasonably withheld. The Design-Builder shall not unreasonably withhold from
the Owner or a separate contractor the Design-Builder’s consent to cutting or
otherwise altering the Work.

 

§ 5.11 Cleaning Up

§ 5.11.1 The Design-Builder shall keep the premises and surrounding area free
from accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Design-Builder shall remove waste
materials, rubbish, the Design-Builder’s tools, construction equipment,
machinery and surplus materials from and about the Project.

 

§ 5.11.2 If the Design-Builder fails to clean up as provided in the Design-Build
Documents, the Owner may do so and Owner shall be entitled to reimbursement from
the Design-Builder.

 

§ 5.12 Access to Work

The Design-Builder shall provide the Owner and its separate contractors and
consultants access to the Work in preparation and progress wherever located. The
Design-Builder shall notify the Owner in writing regarding Project safety
criteria and programs, which the Owner, and its contractors and consultants,
shall comply with while at the site.  Owner may conduct its own on-site safety
inspections and/or audits; any consultant engaged by Owner in this regard shall
be disclosed to Design-Builder at the time of engagement and shall reasonably
coordinate with Design-Builder to not disrupt Work timing or scheduling.

 

§ 5.13 Construction by Owner or by Separate Contractors

§ 5.13.1 Owner’s Right to Perform Construction and to Award Separate Contracts

§ 5.13.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces; and to award separate
contracts in connection with other portions of the Project, or other
construction or operations on the site, under terms and conditions identical or
substantially similar to this Contract, including those terms and conditions
related to insurance and waiver of subrogation. The Owner shall notify the
Design-Builder promptly after execution of any separate contract. If the
Design-Builder claims that delay or additional cost is involved because of such
action by the Owner, the Design-Builder shall make a Claim as provided in
Article 14.

 

§ 5.13.1.2 When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term
“Design-Builder” in the Design-Build Documents in each case shall mean the
individual or entity that executes each separate agreement with the Owner.

 

§ 5.13.1.3 The Owner shall provide for coordination of the activities of the
Owner’s own forces, and of each separate contractor, with the Work of the
Design-Builder, who shall cooperate with them. The Design-Builder shall
participate with other separate contractors and the Owner in reviewing their
construction schedules. The Design-Builder shall make any revisions to the
construction schedule deemed necessary after a joint review and mutual
agreement. The construction schedules shall then constitute the schedules to be
used by the Design-Builder, separate contractors and the Owner until
subsequently revised.

 

§ 5.13.1.4 Unless otherwise provided in the Design-Build Documents, when the
Owner performs construction or operations related to the Project with the
Owner’s own forces or separate contractors, the Owner shall be deemed to be
subject to the same obligations, and to have the same rights, that apply to the
Design-Builder under the Contract. The Owner shall cause its separate
contractors to be subject to the Design-Builder’s safety directions and program
while on the jobsite. The Owner shall also require its separate contractors to
name the Design-Builder as an additional insured under the separate contractor’s
commercial general liability policy, on a primary and non- contributory basis,
and to waive subrogation rights against the Design-Builder to the extent of any
recovery from applicable property insurance.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

17

User Notes:

(1262577986)

 

 




 

§ 5.14 Mutual Responsibility

§ 5.14.1 The Design-Builder shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Design-Builder’s construction and operations with theirs as required by the
Design-Build Documents.

 

§ 5.14.2 If part of the Design-Builder’s Work depends upon construction or
operations by the Owner or a separate contractor, the Design-Builder shall,
prior to proceeding with that portion of the Work, prepare a written report to
the Owner, identifying apparent discrepancies or defects in the construction or
operations by the Owner or separate contractor that would render it unsuitable
for proper execution and results of the Design-Builder’s Work. Failure of the
Design-Builder to report shall constitute an acknowledgment that the Owner’s or
separate contractor’s completed or partially completed construction is fit and
proper to receive the Design-Builder’s Work, except as to defects not then
reasonably discoverable.

 

§ 5.14.3 The Design-Builder shall reimburse the Owner for costs the Owner incurs
that are payable to a separate contractor because of the Design-Builder’s
delays, improperly timed activities or defective construction. The Owner shall
be responsible to the Design-Builder for costs the Design-Builder incurs because
of a separate contractor’s delays, improperly timed activities, damage to the
Work or defective construction.

 

§ 5.14.4 The Design-Builder shall promptly remedy damage the Design-Builder
wrongfully causes to completed or partially completed construction or to
property of the Owner or separate contractors as provided in Section 10.2.5.

 

§ 5.14.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching the Work as the Design-Builder has
with respect to the construction of the Owner or separate contractors in
Section 5.10.

 

§ 5.15 Owner’s Right to Clean Up

If a dispute arises among the Design-Builder, separate contractors and the Owner
as to the responsibility under their respective contracts for maintaining the
premises and surrounding area free from waste materials and rubbish, the Owner
may clean up and will allocate the cost among those responsible.

 

§ 5.17  Surveys required to be provided under this Agreement shall be provided
by the Design-Builder at its expense. Owner acknowledges that Design-Builder has
not included any land boundary surveys in its Work estimate.  Design-Builder
shall exercise proper precautions relating to the safe performance of the Work.

 

§ 5.18 The Design-Builder shall furnish the services of geotechnical engineers
or other consultants for investigation of subsurface, conditions when such
services are reasonably necessary to properly carry out the design services
furnished by the Design-Builder.  Owner acknowledges that only interior-related
geotechnical work has been included in the Work estimate.

 

ARTICLE 6   CHANGES IN THE WORK

§ 6.1 General

§ 6.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, by Change Order or Change Directive,
subject to the limitations stated in this Article 6 and elsewhere in the
Design-Build Documents.

 

§ 6.1.2 A Change Order shall be based upon agreement between the Owner and
Design-Builder. The Owner may issue a Change Directive without agreement by the
Design-Builder.

 

§ 6.1.3 Changes in the Work shall be performed under applicable provisions of
the Design-Build Documents, and the Design-Builder shall proceed promptly,
unless otherwise provided in the Change Order or Change Directive.

 

§ 6.2 Change Orders

A Change Order is a written instrument signed by the Owner and Design-Builder
stating their agreement upon all of the following:

.1      The change in the Work;

.2      The amount of the adjustment, if any, in the Contract Sum or, if prior
to execution of the Design-Build Amendment, the adjustment in the
Design-Builder’s compensation; and

.3      The extent of the adjustment, if any, in the Contract Time.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

18

User Notes:

(1262577986)

 

 




 

§ 6.3 Change Directives

§ 6.3.1 A Change Directive is a written order signed by the Owner directing a
change in the Work prior to agreement on adjustment, if any, in the Contract Sum
or, if prior to execution of the Design-Build Amendment, the adjustment in the
Design-Builder’s compensation, or Contract Time. The Owner may by Change
Directive, without invalidating the Contract, order changes in the Work within
the general scope of the Contract consisting of additions, deletions or other
revisions, the Contract Sum or, if prior to execution of the Design-Build
Amendment, the adjustment in the Design-Builder’s compensation, and Contract
Time being adjusted accordingly.

 

§ 6.3.2 A Change Directive shall be used in the absence of total agreement on
the terms of a Change Order.

 

§ 6.3.3 If the Change Directive provides for an adjustment to the Contract Sum
or, if prior to execution of the Design-Build Amendment, an adjustment in the
Design-Builder’s compensation, the adjustment shall be based on one of the
following methods:

.1      Mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation;

.2      Unit prices stated in the Design-Build Documents or subsequently agreed
upon;

.3      Cost to be determined in a manner agreed upon by the parties and a
mutually acceptable fixed or percentage fee; or

.4      As provided in Section 6.3.7.

 

§ 6.3.4 If unit prices are stated in the Design-Build Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Change Directive so that application of such unit
prices to quantities of Work proposed will cause substantial inequity to the
Owner or Design-Builder, the applicable unit prices shall be equitably adjusted.

 

§ 6.3.5 Upon receipt of a Change Directive, the Design-Builder shall promptly
proceed with the change in the Work involved and advise the Owner of the
Design-Builder’s agreement or disagreement with the method, if any, provided in
the Change Directive for determining the proposed adjustment in the Contract Sum
or, if prior to execution of the Design-Build Amendment, the adjustment in the
Design-Builder’s compensation, or Contract Time.

 

§ 6.3.6 A Change Directive signed by the Design-Builder indicates the
Design-Builder’s agreement therewith, including adjustment in Contract Sum or,
if prior to execution of the Design-Build Amendment, the adjustment in the
Design-Builder’s compensation, and Contract Time or the method for determining
them. Such agreement shall be effective immediately and shall be recorded as a
Change Order.

 

§ 6.3.7 If the Design-Builder does not respond promptly or disagrees with the
method for adjustment in the Contract Sum or, if prior to execution of the
Design-Build Amendment, the method for adjustment in the Design-Builder’s
compensation, the Owner shall determine the method and the adjustment on the
basis of reasonable expenditures and savings of those performing the Work
attributable to the change, including, in case of an increase, an amount for
overhead and profit as set forth in the Agreement, or if no such amount is set
forth in the Agreement, a reasonable amount. In such case, and also under
Section 6.3.3.3, the Design-Builder shall keep and present, in such form as the
Owner may prescribe, an itemized accounting together with appropriate supporting
data. Unless otherwise provided in the Design-Build Documents, costs for the
purposes of this Section 6.3.7 shall be limited to the following:

.1      Additional costs of professional services;

.2      Costs of labor, including social security, unemployment insurance,
fringe benefits required by agreement or custom, and workers’ compensation
insurance;

.3      Costs of materials, supplies and equipment, including cost of
transportation, whether incorporated or consumed;

.4      Rental costs of machinery and equipment, exclusive of hand tools,
whether rented from the Design-Builder or others;

.5      Costs of premiums for all bonds and insurance, permit fees, and sales,
use or similar taxes related to the Work; and

.6      Additional costs of supervision and field office personnel directly
attributable to the change.

 

§ 6.3.8 The amount of credit to be allowed by the Design-Builder to the Owner
for a deletion or change that results in a net decrease in the Contract Sum or,
if prior to execution of the Design-Build Amendment, in the Design-Builder’s
compensation, shall be actual net cost. When both additions and credits covering
related Work or





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

19

User Notes:

(1262577986)

 

 




 

substitutions are involved in a change, the allowance for overhead and profit
shall be figured on the basis of net increase, if any, with respect to that
change.

 

§ 6.3.9 Pending final determination of the total cost of a Change Directive to
the Owner, the Design-Builder may request payment for Work completed under the
Change Directive in Applications for Payment. The Owner will make an interim
determination for purposes of certification for payment for those costs deemed
to be reasonably justified. The Owner’s interim determination of cost shall
adjust the Contract Sum or, if prior to execution of the Design-Build Amendment,
the Design-Builder’s compensation, on the same basis as a Change Order, subject
to the right of Design-Builder to disagree and assert a Claim in accordance with
Article 14.

 

§ 6.3.10 When the Owner and Design-Builder agree with a determination concerning
the adjustments in the Contract Sum or, if prior to execution of the
Design-Build Amendment, the adjustment in the Design-Builder’s compensation and
Contract Time, or otherwise reach agreement upon the adjustments, such agreement
shall be effective immediately and the Owner and Design-Builder shall execute a
Change Order. Change Orders may be issued for all or any part of a Change
Directive.

 

ARTICLE 7   OWNER’S RESPONSIBILITIES

§ 7.1 General

§ 7.1.1 The Owner shall designate in writing a representative who shall have
express authority to bind the Owner with respect to all Project matters
requiring the Owner’s approval or authorization.

 

§ 7.1.2 The Owner shall render decisions in a timely manner and in accordance
with the Design-Builder’s schedule agreed to by the Owner. The Owner shall
furnish to the Design-Builder, within 15 days after receipt of a written
request, information necessary and relevant for the Design-Builder to evaluate,
give notice of or enforce mechanic’s lien rights. Such information shall include
a correct statement of the record legal title to the property on which the
Project is located, usually referred to as the site, and the Owner’s interest
therein.

 

§ 7.2 Information and Services Required of the Owner

§ 7.2.1 The Owner shall furnish information or services required of the Owner by
the Design-Build Documents with reasonable promptness.

 

§ 7.2.2 The Owner shall provide, to the extent under the Owner’s control and if
not required by the Design-Build Documents to be provided by the Design-Builder,
the results and reports of prior tests, inspections or investigations conducted
for the Project involving structural or mechanical systems; chemical, air and
water pollution; hazardous materials; or environmental and subsurface conditions
and information regarding the presence of pollutants at the Project site. Upon
receipt of a written request from the Design-Builder, the Owner shall also
provide surveys describing physical characteristics, legal limitations and
utility locations for the site of the Project, and a legal description of the
site under the Owner’s control.

 

§ 7.2.3 The Owner shall promptly obtain easements, zoning variances, and legal
authorizations or entitlements regarding site utilization where essential to the
execution of the Project.

 

§ 7.2.4 The Owner shall cooperate with the Design-Builder in securing building
and other permits, licenses and inspections.

 

§ 7.2.5 The services, information, surveys and reports required to be provided
by the Owner under this Agreement, shall be furnished at the Owner's expense,
and except as otherwise specifically provided in this Agreement or elsewhere in
the Design-Build Documents or to the extent the Owner advises the Design-Builder
to the contrary in writing, the Design-Builder shall be entitled to rely upon
the accuracy and completeness thereof. In no event shall the Design-Builder be
relieved of its responsibility to exercise proper precautions relating to the
safe performance of the Work.

 

§ 7.2.6 If the Owner observes or otherwise becomes aware of a fault or defect in
the Work or non-conformity with the Design-Build Documents, the Owner shall give
prompt written notice thereof to the Design-Builder.

 

§ 7.2.7 Prior to the execution of the Design-Build Amendment, the Design-Builder
may request in writing that the Owner provide reasonable evidence that the Owner
has made financial arrangements to fulfill the Owner’s





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

20

User Notes:

(1262577986)

 

 




 

obligations under the Design-Build Documents and the Design-Builder’s Proposal.
Thereafter, the Design-Builder may only request such evidence if (1) the Owner
fails to make payments to the Design-Builder as the Design-Build Documents
require; (2) a change in the Work materially changes the Contract Sum; or
(3) the Design-Builder identifies in writing a reasonable concern regarding the
Owner’s ability to make payment when due. The Owner shall furnish such evidence
as a condition precedent to commencement or continuation of the Work or the
portion of the Work affected by a material change. After the Owner furnishes the
evidence, the Owner shall not materially vary such financial arrangements
without prior notice to the Design-Builder.

 

§ 7.2.8 Except as otherwise provided in the Design-Build Documents or when
direct communications have been specially authorized, the Owner shall
communicate through the Design-Builder with persons or entities employed or
retained by the Design-Builder.

 

§ 7.2.9 Unless required by the Design-Build Documents to be provided by the
Design-Builder, the Owner shall, furnish the services of consultants for
investigation of air and water conditions when such services are reasonably
necessary to properly carry out the design services furnished by the
Design-Builder. In such event, the Design-Builder shall specify the services
required. Such services may include, but are not limited to, percolation tests,
evaluations of hazardous materials, ground corrosion and resistivity tests, and
necessary operations for anticipating subsoil conditions. The services of
geotechnical engineer(s) or other consultants shall include preparation and
submission of all appropriate reports and professional recommendations.

 

§ 7.2.10 The Owner shall purchase and maintain insurance as set forth in Exhibit
B.

 

§ 7.3 Submittals

§ 7.3.1 The Owner shall review and approve or take other appropriate action on
Submittals. Review of Submittals is not conducted for the purpose of determining
the accuracy and completeness of other details, such as dimensions and
quantities; or for substantiating instructions for installation or performance
of equipment or systems; or for determining that the Submittals are in
conformance with the Design-Build Documents, all of which remain the
responsibility of the Design-Builder as required by the Design-Build Documents.
The Owner’s action will be taken in accordance with the submittal schedule
approved by the Owner or, in the absence of an approved submittal schedule, with
reasonable promptness while allowing sufficient time in the Owner’s judgment to
permit adequate review. The Owner’s review of Submittals shall not relieve the
Design-Builder of the obligations under Sections 3.1.11, 3.1.12, and 5.2.3. The
Owner’s review shall not constitute approval of safety precautions or, unless
otherwise specifically stated by the Owner, of any construction means, methods,
techniques, sequences or procedures. The Owner’s approval of a specific item
shall not indicate approval of an assembly of which the item is a component.

 

§ 7.3.2 Upon review of the Submittals required by the Design-Build Documents,
the Owner shall notify the Design-Builder of any non-conformance with the
Design-Build Documents the Owner discovers.

 

§ 7.4 Visits to the site by the Owner shall not be construed to create an
obligation on the part of the Owner to make on-site inspections to check the
quality or quantity of the Construction Work. The Owner shall neither have
control over or charge of, nor be responsible for, the construction means,
methods, techniques, sequences or procedures, or for the safety precautions and
programs in connection with the Construction Work, because these are solely the
Design-Builder’s rights and responsibilities under the Design-Build Documents.
Notwithstanding the foregoing, Owner shall have the right to be present
throughout the duration of the Work.

 

§ 7.5 The Owner shall not be responsible for the Design-Builder’s failure to
perform the Work in accordance with the requirements of the Design-Build
Documents. The Owner shall not have control over or charge of, and will not be
responsible for acts or omissions of the Design-Builder, Architect, Consultants,
Contractors, or their agents or employees, or any other persons or entities
performing portions of the Work for the Design-Builder.

 

§ 7.6 The Owner has the authority to reject Construction Work that does not
conform to the Design-Build Documents.  The Owner shall have authority to
require inspection or testing of the Work in accordance with Section 15.5.2,
whether or not such Construction Work is fabricated, installed or completed.
However, neither this authority of the Owner nor a decision made in good faith
either to exercise or not to exercise such authority shall give rise to a duty
or responsibility of the Owner to the Design-Builder, the Architect,
Consultants, Contractors, material and equipment suppliers, their agents or
employees, or other persons or entities performing portions of the Work.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

21

User Notes:

(1262577986)

 

 




 

§ 7.7 The Owner shall determine the date or dates of Substantial Completion in
accordance with Section 9.8 and the date of final completion in accordance with
Section 9.10.

 

§ 7.8 Owner’s Right to Stop Work

If the Design-Builder fails to correct Work which is not in accordance with the
requirements of the Design-Build Documents as required by Section 11.2 or
persistently fails to carry out Work in accordance with the Design-Build
Documents, the Owner may issue a written order to the Design-Builder to stop the
Work, or any portion thereof, until the cause for such order has been eliminated
with no liability to Owner; however, the right of the Owner to stop the Work
shall not give rise to a duty on the part of the Owner to exercise this right
for the benefit of the Design-Builder or any other person or entity, except to
the extent required by Section 5.13.1.3.

 

§ 7.9 Owner’s Right to Carry Out the Work

If the Design-Builder defaults or neglects to carry out the Work in accordance
with the Design-Build Documents and fails within a ten-day period after receipt
of written notice from the Owner to commence and continue correction of such
default or neglect with diligence and promptness, the Owner may, without
prejudice to other remedies the Owner may have, correct such deficiencies. In
such case, an appropriate Change Order shall be issued deducting from payments
then or thereafter due the Design-Builder the reasonable cost of correcting such
deficiencies. If payments then or thereafter due the Design-Builder are not
sufficient to cover such amounts, the Design-Builder shall pay the difference to
the Owner.

 

ARTICLE 8   TIME

§ 8.1 Progress and Completion

§ 8.1.1 Time limits stated in the Design-Build Documents are of the essence of
the Contract. By executing the Design-Build Amendment the Design-Builder
confirms that the Contract Time is a reasonable period for performing the Work.

 

§ 8.1.2 The Design-Builder shall not, except by agreement of the Owner in
writing, commence the Work prior to the effective date of insurance, other than
property insurance, required by this Contract. The Contract Time shall not be
adjusted as a result of the Design-Builder’s failure to obtain insurance
required under this Contract.

 

§ 8.1.3 The Design-Builder shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.

 

§ 8.2 Delays and Extensions of Time

§ 8.2.1 If the Design-Builder is delayed at any time in the commencement or
progress of the Work by an act or neglect of the Owner or of a consultant or
separate contractor employed by the Owner; or by changes ordered in the Work by
the Owner; or by unforeseen labor disputes, fire, unusual delay in deliveries,
unavoidable casualties or other causes beyond the Design-Builder’s reasonable
control; or by delay authorized by the Owner pending mediation and binding
dispute resolution or by other causes that the Owner determines may justify
delay, then the Contract Time shall be extended by Change Order for such
reasonable time as the Owner may determine.

 

§ 8.2.2 Claims relating to time shall be made in accordance with applicable
provisions of Article 14.

 

§ 8.2.3 This Section 8.2 does not preclude recovery of damages for delay by
either party under other provisions of the Design-Build Documents.

 

ARTICLE 9   PAYMENT APPLICATIONS AND PROJECT COMPLETION

§ 9.1 Contract Sum

The Contract Sum is stated in the Design-Build Amendment.

 

§ 9.2 Schedule of Values

Where the Contract Sum is based on a stipulated sum or Guaranteed Maximum Price,
the Design-Builder, prior to the first Application for Payment after execution
of the Design-Build Amendment shall submit to the Owner a schedule of values
allocating the entire Contract Sum to the various portions of the Work and
prepared in such form and supported by such data to substantiate its accuracy as
the Owner may require. This schedule, unless objected to by the Owner, shall be
used as a basis for reviewing the Design-Builder’s Applications for Payment.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

22

User Notes:

(1262577986)

 

 




 

§ 9.3 Applications for Payment

§ 9.3.1 At least ten days before the date established for each progress payment,
the Design-Builder shall submit to the Owner an itemized Application for Payment
for completed portions of the Work. The application shall be notarized, if
required, and supported by data substantiating the Design-Builder’s right to
payment as the Owner may reasonably require, such as copies of requisitions from
the Architect, Consultants, Contractors, and material suppliers, and shall
reflect retainage if provided for in the Design-Build Documents.

 

§ 9.3.1.1  Owner reserves the right to audit Design-Builder’s books and records
relating to Work performed and amounts billed.

 

§ 9.3.1.2 Applications for Payment shall not include requests for payment for
portions of the Work for which the Design-Builder does not intend to pay the
Architect, Consultant, Contractor, material supplier, or other persons or
entities providing services or work for the Design-Builder, unless such Work has
been performed by others whom the Design-Builder intends to pay.

 

§ 9.3.2 Unless otherwise provided in the Design-Build Documents, payments shall
be made for services provided as well as materials and equipment delivered and
suitably stored at the site for subsequent incorporation in the Work. If
approved in advance by the Owner, payment may similarly be made for materials
and equipment suitably stored off the site at a location agreed upon in writing.
Payment for materials and equipment stored on or off the site shall be
conditioned upon compliance by the Design-Builder with procedures satisfactory
to the Owner to establish the Owner’s title to such materials and equipment or
otherwise protect the Owner’s interest, and shall include the costs of
applicable insurance, storage and transportation to the site for such materials
and equipment stored off the site.

 

§ 9.3.3 The Design-Builder warrants that title to all Work, other than
Instruments of Service, covered by an Application for Payment will pass to the
Owner at the time of payment. The Design-Builder further warrants that, upon
submittal of an Application for Payment, all Work for which Certificates for
Payment have been previously issued and payments received from the Owner shall,
to the best of the Design-Builder’s knowledge, information and belief, be free
and clear of liens, claims, security interests or encumbrances in favor of the
Design-Builder, Architect, Consultants, Contractors, material suppliers, or
other persons or entities entitled to make a claim by reason of having provided
labor, materials and equipment relating to the Work.

 

§ 9.4 Certificates for Payment

The Owner shall, within seven business days after receipt of the
Design-Builder’s Application for Payment, issue to the Design-Builder a
Certificate for Payment indicating the amount the Owner determines is properly
due and notify the Design-Builder in writing of the Owner’s reasons for
withholding certification in whole or in part as provided in Section 9.5.1.

 

§ 9.5 Decisions to Withhold Certification

§ 9.5.1 The Owner may withhold a Certificate for Payment in whole or in part to
the extent reasonably necessary to protect the Owner due to the Owner’s
reasonable determination that the Work has not progressed to the point indicated
in the Design-Builder’s Application for Payment, or the quality of the Work is
not in accordance with the Design-Build Documents. If the Owner is unable to
certify payment in the amount of the Application, the Owner will notify the
Design-Builder as provided in Section 9.4. If the Design-Builder and Owner
cannot agree on a revised amount, the Owner will promptly issue a Certificate
for Payment for the amount that the Owner deems to be due and owing. The Owner
may also withhold a Certificate for Payment or, because of subsequently
discovered evidence, may nullify the whole or a part of a Certificate for
Payment previously issued to such extent as may be necessary to protect the
Owner from loss for which the Design-Builder is responsible because of

.1      defective Work, including design and construction, not remedied;

.2      third party claims filed or reasonable evidence indicating probable
filing of such claims unless security acceptable to the Owner is provided by the
Design-Builder;

.3      failure of the Design-Builder to make payments properly to the
Architect, Consultants, Contractors or others, for services, labor, materials or
equipment;

.4      reasonable evidence that the Work cannot be completed for the unpaid
balance of the Contract Sum;

.5      damage to the Owner or a separate contractor;

.6      Not used; or

.7      repeated failure to carry out the Work in accordance with the
Design-Build Documents.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

23

User Notes:

(1262577986)

 

 




 

§ 9.5.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.

 

§ 9.5.3 If the Owner withholds certification for payment under Section 9.5.1.3,
the Owner may, at its sole option, issue joint checks to the Design-Builder and
to the Architect or any Consultants, Contractor, material or equipment
suppliers, or other persons or entities providing services or work for the
Design-Builder to whom the Design-Builder failed to make payment for Work
properly performed or material or equipment suitably delivered.

 

§ 9.6 Progress Payments

§ 9.6.1 After the Owner has issued a Certificate for Payment, the Owner shall
make payment in the manner and within the time provided in the Design-Build
Documents.

 

§ 9.6.2 The Design-Builder shall pay each Architect, Consultant, Contractor, and
other person or entity providing services or work for the Design-Builder no
later than the time period required by applicable law, but in no event more than
seven days after receipt of payment from the Owner the amount to which the
Architect, Consultant, Contractor, and other person or entity providing services
or work for the Design-Builder is entitled, reflecting percentages actually
retained from payments to the Design-Builder on account of the portion of the
Work performed by the Architect, Consultant, Contractor, or other person or
entity. The Design-Builder shall, by appropriate agreement with each Architect,
Consultant, Contractor, and other person or entity providing services or work
for the Design-Builder, require each Architect, Consultant, Contractor, and
other person or entity providing services or work for the Design-Builder to make
payments to subconsultants and subcontractors in a similar manner.

 

§ 9.6.3 The Owner will, on request and if practicable, furnish to the Architect,
a Consultant, Contractor, or other person or entity providing services or work
for the Design-Builder, information regarding percentages of completion or
amounts applied for by the Design-Builder and action taken thereon by the Owner
on account of portions of the Work done by such Architect, Consultant,
Contractor or other person or entity providing services or work for the
Design-Builder.

 

§ 9.6.4 The Owner has the right to request written evidence from the
Design-Builder that the Design-Builder has properly paid the Architect,
Consultants, Contractors, or other person or entity providing services or work
for the Design-Builder, amounts paid by the Owner to the Design-Builder for the
Work. If the Design-Builder fails to furnish such evidence within seven days,
the Owner shall have the right to contact the Architect, Consultants, and
Contractors to ascertain whether they have been properly paid. The Owner shall
have no obligation to pay or to see to the payment of money to a Consultant or
Contractor, except as may otherwise be required by law.

 

§ 9.6.5 Design-Builder payments to material and equipment suppliers shall be
treated in a manner similar to that provided in Sections 9.6.2, 9.6.3 and 9.6.4.

 

§ 9.6.6 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Design-Build Documents.

 

§ 9.6.7 Unless the Design-Builder provides the Owner with a payment bond in the
full penal sum of the Contract Sum, payments received by the Design-Builder for
Work properly performed by the Architect, Consultants, Contractors and other
person or entity providing services or work for the Design-Builder, shall be
held by the Design-Builder for the Architect and those Consultants, Contractors,
or other person or entity providing services or work for the Design-Builder, for
which payment was made by the Owner. Nothing contained herein shall require
money to be placed in a separate account and not commingled with money of the
Design-Builder, shall create any fiduciary liability or tort liability on the
part of the Design-Builder for breach of trust or shall entitle any person or
entity to an award of punitive damages against the Design-Builder for breach of
the requirements of this provision.

 

§ 9.7 Failure of Payment

If the Owner does not make payment, through no fault of the Design-Builder,
within the time required by the Design-Build Documents, then the Design-Builder
may, upon seven additional days’ written notice to the Owner, stop the Work
until payment of the amount owing has been received. The Contract Time shall be
extended appropriately and the Contract Sum shall be increased by the amount of
the Design-Builder’s reasonable costs of shut-down, delay and start-up, plus
interest as provided for in the Design-Build Documents.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

24

User Notes:

(1262577986)

 

 




 

§ 9.8 Substantial Completion

§ 9.8.1 Substantial Completion is the stage in the progress of the Construction
Work when the Construction Work or designated portion thereof is sufficiently
complete in accordance with the Design-Build Documents so that the Owner can
occupy or utilize the Construction Work for its intended use. The date of
Substantial Completion is the date certified by the Owner in accordance with
this Section 9.8.

 

§ 9.8.2 When the Design-Builder considers that the Work, or a portion thereof
which the Owner agrees to accept separately, is substantially complete, the
Design-Builder shall prepare and submit to the Owner a comprehensive list of
items to be completed or corrected prior to final payment. Failure to include an
item on such list does not alter the responsibility of the Design-Builder to
complete all Work in accordance with the Design-Build Documents.

 

§ 9.8.3 Upon receipt of the Design-Builder’s list, the Owner shall make an
inspection to determine whether the Construction Work or designated portion
thereof is substantially complete. If the Owner’s inspection discloses any item,
whether or not included on the Design-Builder’s list, which is not sufficiently
complete in accordance with the Design-Build Documents so that the Owner can
occupy or utilize the Construction Work or designated portion thereof for its
intended use, the Design-Builder shall, before issuance of the Certificate of
Substantial Completion, complete or correct such item upon notification by the
Owner. In such case, the Design-Builder shall then submit a request for another
inspection by the Owner to determine Substantial Completion.

 

§ 9.8.4 Prior to issuance of the Certificate of Substantial Completion under
Section 9.8.5, the Owner and Design-Builder shall discuss and then determine the
parties’ obligations to obtain and maintain property insurance following
issuance of the Certificate of Substantial Completion.

 

§ 9.8.5 When the Construction Work or designated portion thereof is
substantially complete, the Design-Builder will prepare for the Owner’s
signature a Certificate of Substantial Completion that shall, upon the Owner’s
signature, establish the date of Substantial Completion; establish
responsibilities of the Owner and Design-Builder for security, maintenance,
heat, utilities, damage to the Construction Work and insurance; and fix the time
within which the Design-Builder shall finish all items on the list accompanying
the Certificate. Warranties required by the Design-Build Documents shall
commence on the date of Substantial Completion of the Construction Work or
designated portion thereof unless otherwise provided in the Certificate of
Substantial Completion.

 

§ 9.8.6 The Certificate of Substantial Completion shall be submitted by the
Design-Builder to the Owner for written acceptance of responsibilities assigned
to it in the Certificate. Upon the Owner’s acceptance, and consent of surety, if
any, the Owner shall make payment of retainage applying to the Work or
designated portion thereof. Payment shall be adjusted on a pro rata basis for
the percentage of Construction Work that is incomplete or not in accordance with
the requirements of the Design-Build Documents as compared to the total cost of
the Work. In addition, if Substantial Completion is not attained by 30 days
after the scheduled date for such completion, Design-Builder shall pay Owner
“***”Dollars ($“***”) as liquidated damages for each day that Substantial
Completion extends beyond the originally anticipated date.

 

§ 9.9 Partial Occupancy or Use

§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Construction Work at any stage. Such partial occupancy or use may
commence whether or not the portion is substantially complete, provided the
Owner and Design-Builder have accepted in writing the responsibilities assigned
to each of them for payments, retainage, if any, security, maintenance, heat,
utilities, damage to the Construction Work and insurance, and have agreed in
writing concerning the period for correction of the Construction Work and
commencement of warranties required by the Design-Build Documents. When the
Design-Builder considers a portion substantially complete, the Design-Builder
shall prepare and submit a list to the Owner as provided under Section 9.8.2.
Consent of the Design-Builder to partial occupancy or use shall not be
unreasonably withheld. The stage of the progress of the Work shall be determined
by written agreement between the Owner and Design-Builder.

 

§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner and
Design-Builder shall jointly inspect the area to be occupied or portion of the
Construction Work to be used in order to determine and record the condition of
the Work.

 

§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Construction Work shall not constitute acceptance of Work not
complying with the requirements of the Design-Build Documents.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

25

User Notes:

(1262577986)

 

 




 

§ 9.10 Final Completion and Final Payment

§ 9.10.1 Upon receipt of the Design-Builder’s written notice that the
Construction Work is ready for final inspection and acceptance and upon receipt
of a final Application for Payment, the Owner will promptly make such
inspection. When the Owner finds the Work acceptable under the Design-Build
Documents and the Contract fully performed, the Owner will, subject to
Section 9.10.2, promptly issue a final Certificate for Payment, contingent on
additional time necessary to ensure that equipment has been properly installed,
is functioning per agreed criteria and passes required validation.

 

§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Design-Builder submits to the Owner (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work, for which the Owner or the Owner’s property might be responsible
or encumbered, (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the
Design-Build Documents to remain in force after final payment is currently in
effect, (3) a written statement that the Design-Builder knows of no substantial
reason that the insurance will not be renewable to cover the period required by
the Design-Build Documents, (4) consent of surety, if any, to final payment, (5)
as-constructed record copy of the Construction Documents marked to indicate
field changes and selections made during construction, (6) manufacturer’s
warranties, product data, and maintenance and operations manuals, and (7) if
required by the Owner, other data establishing payment or satisfaction of
obligations, such as receipts, or releases and waivers of liens, claims,
security interests, or encumbrances, arising out of the Contract, to the extent
and in such form as may be designated by the Owner. If an Architect, a
Consultant, or a Contractor, or other person or entity providing services or
work for the Design-Builder, refuses to furnish a release or waiver required by
the Owner, the Design-Builder may furnish a bond satisfactory to the Owner to
indemnify the Owner against such liens, claims, security interests, or
encumbrances. If such liens, claims, security interests, or encumbrances remains
unsatisfied after payments are made, the Design-Builder shall refund to the
Owner all money that the Owner may be compelled to pay in discharging such
liens, claims, security interests, or encumbrances, including all costs and
reasonable attorneys’ fees.

 

§ 9.10.3 If, after Substantial Completion of the Construction Work, final
completion thereof is materially delayed through no fault of the Design-Builder
or by issuance of Change Orders affecting final completion, the Owner shall,
upon application by the Design-Builder, and without terminating the Contract,
make payment of the balance due for that portion of the Work fully completed and
accepted. If the remaining balance for Work not fully completed or corrected is
less than retainage stipulated in the Design-Build Documents, and if bonds have
been furnished, the written consent of surety to payment of the balance due for
that portion of the Work fully completed and accepted shall be submitted by the
Design-Builder to the Owner prior to issuance of payment. Such payment shall be
made under terms and conditions governing final payment, except that it shall
not constitute a waiver of claims.

 

§ 9.10.4 The making of final payment shall constitute a waiver of Claims by the
Owner except those arising from

.1      liens, Claims, security interests or encumbrances arising out of the
Contract and unsettled;

.2      failure of the Work to comply with the requirements of the Design-Build
Documents; or

.3      terms of special warranties required by the Design-Build Documents.

 

§ 9.10.5 Acceptance of final payment by the Design-Builder shall constitute a
waiver of claims by the Design-Builder except those previously made in writing
and identified by the Design-Builder as unsettled at the time of final
Application for Payment.

 

ARTICLE 10   PROTECTION OF PERSONS AND PROPERTY

§ 10.1 Safety Precautions and Programs

The Design-Builder shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the
performance of the Contract. The Owner shall not have any liability for any OSHA
violations as relating to Design-Builder’s Work obligations and
responsibilities.

 

§ 10.2 Safety of Persons and Property

§ 10.2.1 The Design-Builder shall be responsible for precautions for the safety
of, and reasonable protection to prevent damage, injury or loss to

.1      employees on the Work and other persons who may be affected thereby;

.2      the Construction Work and materials and equipment to be incorporated
therein, whether in storage on or off the site, under care, custody or control
of the Design-Builder or the Architect, Consultants, or Contractors, or other
person or entity providing services or work for the Design-Builder; and





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

26

User Notes:

(1262577986)

 

 




 

.3      other property at the site or adjacent thereto, such as trees, shrubs,
lawns, walks, pavements, roadways, or structures and utilities not designated
for removal, relocation or replacement in the course of construction.

 

§ 10.2.2 The Design-Builder shall comply with, and give notices required by,
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities, bearing on safety of persons or property, or their
protection from damage, injury or loss.

 

§ 10.2.3 The Design-Builder shall implement, erect, and maintain, as required by
existing conditions and performance of the Construction Work, reasonable
safeguards for safety and protection, including posting danger signs and other
warnings against hazards, promulgating safety regulations, and notify owners and
users of adjacent sites and utilities of the safeguards and protections.

 

§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment, or unusual methods, are necessary for execution of the Construction
Work, the Design-Builder shall exercise utmost care, and carry on such
activities under supervision of properly qualified personnel.

 

§ 10.2.5 The Design-Builder shall promptly remedy damage and loss (other than
damage or loss insured under property insurance required by the Design-Build
Documents) to property referred to in Sections 10.2.1.2 and 10.2.1.3, caused in
whole or in part by the Design-Builder, the Architect, a Consultant, a
Contractor, or anyone directly or indirectly employed by any of them, or by
anyone for whose acts they may be liable and for which the Design-Builder is
responsible under Sections 10.2.1.2 and 10.2.1.3; except damage or loss
attributable to acts or omissions of the Owner, or anyone directly or indirectly
employed by the Owner, or by anyone for whose acts the Owner may be liable, and
not attributable to the fault or negligence of the Design-Builder. The foregoing
obligations of the Design-Builder are in addition to the Design-Builder’s
obligations under Section 3.1.14.

 

§ 10.2.6 The Design-Builder shall designate a responsible member of the
Design-Builder’s organization, at the site, whose duty shall be the prevention
of accidents. This person shall be the Design-Builder’s superintendent unless
otherwise designated by the Design-Builder in writing to the Owner.

 

§ 10.2.7 The Design-Builder shall not permit any part of the construction or
site to be loaded so as to cause damage or create an unsafe condition.

 

§ 10.2.8 Injury or Damage to Person or Property. If the Owner or Design-Builder
suffers injury or damage to person or property because of an act or omission of
the other, or of others for whose acts such party is legally responsible,
written notice of the injury or damage, whether or not insured, shall be given
to the other party within a reasonable time not exceeding 21 days after
discovery. The notice shall provide sufficient detail to enable the other party
to investigate the matter.

 

§ 10.3 Hazardous Materials

§ 10.3.1 The Design-Builder is responsible for compliance with any requirements
included in the Design-Build Documents regarding hazardous materials. If the
Design-Builder encounters a hazardous material or substance not addressed in the
Design-Build Documents and if reasonable precautions will be inadequate to
prevent foreseeable bodily injury or death to persons resulting from a material
or substance, including but not limited to asbestos or polychlorinated biphenyl
(PCB), encountered on the site by the Design-Builder, the Design-Builder shall,
upon recognizing the condition, immediately stop Work in the affected area and
report the condition to the Owner in writing.

 

§ 10.3.2 Upon receipt of the Design-Builder’s written notice, the Owner shall
obtain the services of a licensed laboratory to verify the presence or absence
of the material or substance reported by the Design-Builder and, in the event
such material or substance is found to be present, to cause it to be rendered
harmless. Unless otherwise required by the Design-Build Documents, the Owner
shall furnish in writing to the Design-Builder the names and qualifications of
persons or entities who are to perform tests verifying the presence or absence
of such material or substance or who are to perform the task of removal or safe
containment of such material or substance. The Design-Builder will promptly
reply to the Owner in writing stating whether or not the Design-Builder has
reasonable objection to the persons or entities proposed by the Owner. If the
Design-Builder has an objection to a person or entity proposed by the Owner, the
Owner shall propose another to whom the Design-Builder has no reasonable
objection. When the material or substance has been rendered harmless, Work in
the affected area shall resume upon





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

27

User Notes:

(1262577986)

 

 




 

written agreement of the Owner and Design-Builder. By Change Order, the Contract
Time shall be extended appropriately and the Contract Sum shall be increased in
the amount of the Design-Builder’s reasonable additional costs of shut-down,
delay and start-up.

 

§ 10.3.3 To the fullest extent permitted by law, the Owner shall defend,
indemnify and hold harmless the Design-Builder, the Architect, Consultants, and
Contractors, and employees of any of them, from and against claims, damages,
losses and expenses, including but not limited to attorneys’ fees, arising out
of or resulting from performance of the Work in the affected area, if in fact
the material or substance presents the risk of bodily injury or death as
described in Section 10.3.1 and has not been rendered harmless, provided that
such claim, damage, loss or expense is attributable to bodily injury, sickness,
disease or death, or to injury to, or destruction of, tangible property (other
than the Work itself), except to the extent that such damage, loss or expense is
due to the fault or negligence of the party seeking indemnity.

 

§ 10.3.4 The Owner shall not be responsible under this Section 10.3 for
materials or substances the Design-Builder brings to the site unless such
materials or substances are required by the Owner’s Criteria. The Owner shall be
responsible for materials or substances required by the Owner’s Criteria, except
to the extent of the Design-Builder’s fault or negligence in the use and
handling of such materials or substances.

 

§ 10.3.5 The Design-Builder shall indemnify the Owner for the cost and expense
the Owner incurs (1) for remediation of a material or substance the
Design-Builder brings to the site and negligently handles, or (2) where the
Design-Builder fails to perform its obligations under Section 10.3.1, except to
the extent that the cost and expense are due to the Owner’s fault or negligence.

 

§ 10.3.6 If, without negligence on the part of the Design-Builder, the
Design-Builder is held liable by a government agency for the cost of remediation
of a hazardous material or substance solely by reason of performing Work as
required by the Design-Build Documents, the Owner shall indemnify the
Design-Builder for all cost and expense thereby incurred.

 

§ 10.4 Emergencies

In an emergency affecting safety of persons or property, the Design-Builder
shall act, at the Design-Builder’s discretion, to prevent threatened damage,
injury or loss.

 

ARTICLE 11   UNCOVERING AND CORRECTION OF CONSTRUCTION WORK

§ 11.1 Uncovering of Work

The Owner may request to examine a portion of the Construction Work that the
Design-Builder has covered to determine if the Construction Work has been
performed in accordance with the Design-Build Documents. If such Construction
Work is in accordance with the Design-Build Documents, the Owner and
Design-Builder shall execute a Change Order to adjust the Contract Time and
Contract Sum, as appropriate. If such Construction Work is not in accordance
with the Design-Build Documents, the costs of uncovering and correcting the Work
shall be at the Design-Builder’s expense and the Design-Builder shall not be
entitled to a change in the Contract Time unless the condition was caused by the
Owner or a separate contractor in which event the Owner shall be responsible for
payment of such costs and the Contract Time will be adjusted as appropriate.

 

§ 11.2 Correction of Work

§ 11.2.1 Before or After Substantial Completion. The Design-Builder shall
promptly correct Construction Work rejected by the Owner or failing to conform
to the requirements of the Design-Build Documents, whether discovered before or
after Substantial Completion and whether or not fabricated, installed or
completed. Costs of correcting such rejected Construction Work, including
additional testing and inspections, the cost of uncovering and replacement, and
compensation for any design consultant employed by the Owner whose expenses and
compensation were made necessary thereby, shall be at the Design-Builder’s
expense.

 

§ 11.2.2 After Substantial Completion

§ 11.2.2.1 In addition to the Design-Builder’s obligations under Section 3.1.12,
if, within one year after the date of Substantial Completion of the Construction
Work or designated portion thereof or after the date for commencement of
warranties established under Section 9.9.1, or by terms of an applicable special
warranty required by the Design-Build Documents, any of the Work is found not to
be in accordance with the requirements of the Design-Build Documents, the
Design-Builder shall correct it promptly after receipt of written notice from
the Owner to do so unless the Owner has previously given the Design-Builder a
written acceptance of such condition. The Owner shall





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

28

User Notes:

(1262577986)

 

 




 

give such notice promptly after discovery of the condition. During the one-year
period for correction of the Construction Work, if the Owner fails to notify the
Design-Builder and give the Design-Builder an opportunity to make the
correction, the Owner waives the rights to require correction by the
Design-Builder and to make a claim for breach of warranty. If the Design-Builder
or its subcontractor fails to correct nonconforming Construction Work within a
reasonable time during that period after receipt of notice from the Owner, the
Owner may correct it in accordance with Section 7.9.

 

§ 11.2.2.2 The one-year period for correction of Construction Work shall be
extended with respect to portions of Work first performed after Substantial
Completion by the period of time between Substantial Completion and the actual
completion of that portion of the Work.

 

§ 11.2.2.3 The one-year period for correction of Construction Work shall not be
extended by corrective Work performed by the Design-Builder pursuant to this
Section 11.2.

 

§ 11.2.3 The Design-Builder shall remove from the site portions of the Work that
are not in accordance with the requirements of the Design-Build Documents and
are neither corrected by the Design-Builder nor accepted by the Owner.

 

§ 11.2.4 The Design-Builder shall bear the cost of correcting destroyed or
damaged construction of the Owner or separate contractors, whether completed or
partially completed, caused by the Design-Builder’s correction or removal of
Work that is not in accordance with the requirements of the Design-Build
Documents, and any delay shall be set at the daily damages rate set forth in
Section 9.8.6.

 

§ 11.2.5 Nothing contained in this Section 11.2 shall be construed to establish
a period of limitation with respect to other obligations the Design-Builder has
under the Design-Build Documents. Establishment of the one-year period for
correction of Work as described in Section 11.2.2 relates only to the specific
obligation of the Design-Builder to correct the Work, and has no relationship to
the time within which the obligation to comply with the Design-Build Documents
may be sought to be enforced, nor to the time within which proceedings may be
commenced to establish the Design-Builder’s liability with respect to the
Design-Builder’s obligations other than specifically to correct the Work.

 

§ 11.3 Acceptance of Nonconforming Work

If the Owner prefers to accept Construction Work that is not in accordance with
the requirements of the Design-Build Documents, the Owner may do so instead of
requiring its removal and correction, in which case the Contract Sum will be
reduced as appropriate and equitable. Such adjustment shall be effected whether
or not final payment has been made. Notification of such non-conforming Work
shall be made as soon as discovered by Design-Builder, with Owner having the
option to either not require correction or require correction as per a schedule
determined by Owner.

 

ARTICLE 12   COPYRIGHTS AND LICENSES

§ 12.1 Drawings, specifications, and other documents furnished by or through the
Design-Builder, including those in electronic form, are Instruments of Service.
The Design-Builder, and the Architect, Consultants, Contractors, and any other
person or entity providing services or work for any of them, shall be deemed the
authors and owners of their respective Instruments of Service, including the
Drawings and Specifications, and shall retain all common law, statutory and
other reserved rights, including copyrights. Submission or distribution of
Instruments of Service to meet official regulatory requirements, or for similar
purposes in connection with the Project, is not to be construed as publication
in derogation of the reserved rights of the Design-Builder and the Architect,
Consultants, and Contractors, and any other person or entity providing services
or work for any of them.

 

§ 12.2 The Design-Builder and the Owner warrant that in transmitting Instruments
of Service, or any other information, the transmitting party is the copyright
owner of such information or has permission from the copyright owner to transmit
such information for its use on the Project.

 

§ 12.3 Upon execution of the Agreement, the Design-Builder grants to the Owner a
limited, irrevocable and non-exclusive license to use the Instruments of Service
solely and exclusively for purposes of constructing, using, maintaining,
altering and adding to the Project, provided that the Owner performs its
obligations, including prompt payment of all sums when due, under the
Design-Build Documents. The license granted under this section permits the Owner
to authorize its consultants and separate contractors to reproduce applicable
portions of the Instruments





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

29

User Notes:

(1262577986)

 

 




 

of Service solely and exclusively for use in performing services or construction
for the Project. If the Design-Builder rightfully terminates this Agreement for
cause as provided in Section 13.1.4 or 13.2.1 the license granted in this
Section 12.3 shall terminate if Owner does not make all required termination
payments in accordance with the circumstances of such termination. In addition,
if necessary for regulatory registration purposes Design-Builder agrees to
assign such Instruments of Service to Owner upon request for an amount not to
exceed “***”% of the cost to prepare such Instruments of Service.

 

§ 12.3.1 The Design-Builder shall obtain non-exclusive licenses from the
Architect, Consultants, and Contractors, that will allow the Design-Builder to
satisfy its obligations to the Owner under this Article 12. The Design-Builder’s
licenses from the Architect and its Consultants and Contractors shall also allow
the Owner, in the event this Agreement is terminated for any reason other than
the default of the Owner or in the event the Design-Builder’s Architect,
Consultants, or Contractors terminate their agreements with the Design-Builder
for cause, to obtain a limited, irrevocable and non-exclusive license solely and
exclusively for purposes of constructing, using, maintaining, altering and
adding to the Project, provided that the Owner (1) agrees to pay to the
Architect, Consultant or Contractor all amounts due, and (2) provide the
Architect, Consultant or Contractor with the Owner’s written agreement to
indemnify and hold harmless the Architect, Consultant or Contractor from all
costs and expenses, including the cost of defense, related to claims and causes
of action asserted by any third person or entity to the extent such costs and
expenses arise from the Owner’s alteration or use of the Instruments of Service.

 

§ 12.3.2 In the event the Owner alters the Instruments of Service without the
author’s written authorization or uses the Instruments of Service without
retaining the authors of the Instruments of Service, the Owner releases the
Design-Builder, Architect, Consultants, Contractors and any other person or
entity providing services or work for any of them, from all claims and causes of
action arising from or related to such uses. The Owner, to the extent permitted
by law, further agrees to indemnify and hold harmless the Design-Builder,
Architect, Consultants, Contractors and any other person or entity providing
services or work for any of them, from all costs and expenses, including the
cost of defense, related to claims and causes of action asserted by any third
person or entity to the extent such costs and expenses arise from the Owner’s
alteration or use of the Instruments of Service under this Section 12.3.2. The
terms of this Section 12.3.2 shall not apply if the Owner rightfully terminates
this Agreement for cause under Sections 13.1.4 or 13.2.2.

 

ARTICLE 13   TERMINATION OR SUSPENSION

§ 13.1 Termination or Suspension Prior to Execution of the Design-Build Amendment

§ 13.1.1 If the Owner fails to make payments to the Design-Builder for Work
prior to execution of the Design-Build Amendment in accordance with this
Agreement, such failure shall be considered substantial nonperformance and cause
for termination or, at the Design-Builder’s option, cause for suspension of
performance of services under this Agreement. If the Design-Builder elects to
suspend the Work, the Design-Builder shall give seven days’ written notice to
the Owner before suspending the Work. In the event of a suspension of the Work,
the Design-Builder shall have no liability to the Owner for delay or damage
caused by the suspension of the Work. Before resuming the Work, the
Design-Builder shall be paid all sums due prior to suspension and any expenses
incurred in the interruption and resumption of the Design-Builder’s Work. The
Design-Builder’s compensation for, and time to complete, the remaining Work
shall be equitably adjusted.

 

§ 13.1.2 If the Owner suspends the Project, the Design-Builder shall be
compensated for the Work performed prior to notice of such suspension. When the
Project is resumed, the Design-Builder shall be compensated for expenses
incurred in the interruption and resumption of the Design-Builder’s Work. The
Design-Builder’s compensation for, and time to complete, the remaining Work
shall be equitably adjusted.

 

§ 13.1.3 If the Owner suspends the Project for more than 90 cumulative days for
reasons other than the fault of the Design-Builder, the Design-Builder may
terminate this Agreement by giving not less than seven days’ written notice.

 

§ 13.1.4 Either party may terminate this Agreement upon not less than seven
days’ written notice should the other party fail substantially to perform in
accordance with the terms of this Agreement through no fault of the party
initiating the termination.

 

§ 13.1.5 The Owner may terminate this Agreement upon not less than seven days’
written notice to the Design-Builder for the Owner’s convenience and without
cause.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

30

User Notes:

(1262577986)

 

 




 

§ 13.1.6 In the event of termination not the fault of the Design-Builder, the
Design-Builder shall be compensated for Work performed prior to termination,
together with Reimbursable Expenses then due and any other expenses directly
attributable to termination for which the Design-Builder is not otherwise
compensated. In no event shall the Design-Builder’s compensation under this
Section 13.1.6 be greater than the compensation set forth in Section 2.1.

 

§ 13.2 Termination or Suspension Following Execution of the Design-Build Amendment

§ 13.2.1 Termination by the Design-Builder

§ 13.2.1.1 The Design-Builder may terminate the Contract if the Work is stopped
for a period of 30 consecutive days through no act or fault of the
Design-Builder, the Architect, a Consultant, or a Contractor, or their agents or
employees, or any other persons or entities performing portions of the Work
under direct or indirect contract with the Design-Builder, for any of the
following reasons:

.1      Issuance of an order of a court or other public authority having
jurisdiction that requires all Work to be stopped;

.2      An act of government, such as a declaration of national emergency that
requires all Work to be stopped;

.3      Because the Owner has not issued a Certificate for Payment and has not
notified the Design-Builder of the reason for withholding certification as
provided in Section 9.5.1, or because the Owner has not made payment on a
Certificate for Payment within the time stated in the Design-Build Documents; or

.4      The Owner has failed to furnish to the Design-Builder promptly, upon the
Design-Builder’s request, reasonable evidence as required by Section 7.2.7.

 

§ 13.2.1.2 The Design-Builder may terminate the Contract if, through no act or
fault of the Design-Builder, the Architect, a Consultant, a Contractor, or their
agents or employees or any other persons or entities performing portions of the
Work under direct or indirect contract with the Design-Builder, repeated
suspensions, delays or interruptions of the entire Work by the Owner as
described in Section 13.2.3 constitute in the aggregate more than 100 percent of
the total number of days scheduled for completion, or 120 days in any 365-day
period, whichever is less.

 

§ 13.2.1.3 If one of the reasons described in Section 13.2.1.1 or 13.2.1.2
exists, the Design-Builder may, upon seven days’ written notice to the Owner,
terminate the Contract and recover from the Owner payment for Work executed,
including reasonable overhead and profit in an amount not exceeding “***”, and
costs incurred by reason of such termination.

 

§ 13.2.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Design-Builder or any other persons or entities performing
portions of the Work under contract with the Design-Builder because the Owner
has repeatedly failed to fulfill the Owner’s obligations under the Design-Build
Documents with respect to matters important to the progress of the Work, the
Design-Builder may, upon seven additional days’ written notice to the Owner,
terminate the Contract and recover from the Owner as provided in
Section 13.2.1.3.

 

§ 13.2.2 Termination by the Owner For Cause

§ 13.2.2.1 The Owner may, after seven (7) days written notice to the
Design-Builder, and the subsequent failure of the Design-Builder to diligently
commence the cure of its nonconforming performance, terminate the Contract if
the Design-Builder

.1      fails to submit the Proposal by the date required by this Agreement, or
if no date is indicated, within a reasonable time consistent with the date of
Substantial Completion;

.2      repeatedly refuses or fails to supply an Architect, or enough properly
skilled Consultants, Contractors, or workers or proper materials;

.3      fails to make payment to the Architect, Consultants, or Contractors for
services, materials or labor in accordance with their respective agreements with
the Design-Builder;

.4      repeatedly disregards applicable laws, statutes, ordinances, codes,
rules and regulations, or lawful orders of a public authority; or

.5      is otherwise guilty of substantial breach of a provision of the
Design-Build Documents.

 

§ 13.2.2.2 When any of the above reasons exist, the Owner may without prejudice
to any other rights or remedies of the Owner and after giving the Design-Builder
and the Design-Builder’s surety, if any, seven days’ written notice, terminate
employment of the Design-Builder and may, subject to any prior rights of the
surety:

.1      Exclude the Design-Builder from the site and take possession of all
materials, equipment, tools, and construction equipment and machinery thereon
owned by the Design-Builder;





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

31

User Notes:

(1262577986)

 

 




 

.2      Accept assignment of the Architect, Consultant and Contractor agreements
pursuant to Section 3.1.15; and

.3      Finish the Work by whatever reasonable method the Owner may deem
expedient. Upon written request of the Design-Builder, the Owner shall furnish
to the Design-Builder a detailed accounting of the costs incurred by the Owner
in finishing the Work.

 

§ 13.2.2.3 When the Owner terminates the Contract for one of the reasons stated
in Section 13.2.2.1, the Design-Builder shall not be entitled to receive further
payment until the Work is finished.

 

§ 13.2.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work and other damages incurred by the Owner and not expressly waived, such
excess shall be paid to the Design-Builder. If such costs and damages exceed the
unpaid balance, the Design-Builder shall pay the difference to the Owner. The
obligation for such payments shall survive termination of the Contract.

 

§ 13.2.3 Suspension by the Owner for Convenience

§ 13.2.3.1 The Owner may, without cause, order the Design-Builder in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine.

 

§ 13.2.3.2 The Contract Sum and Contract Time shall be adjusted for increases in
the cost and time caused by suspension, delay or interruption as described in
Section 13.2.3.1. Adjustment of the Contract Sum shall include profit. No
adjustment shall be made to the extent

.1      that performance is, was or would have been so suspended, delayed or
interrupted by another cause for which the Design-Builder is responsible; or

.2      that an equitable adjustment is made or denied under another provision
of the Contract.

 

§ 13.2.4 Termination by the Owner for Convenience

§ 13.2.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause.

 

§ 13.2.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Design-Builder shall

.1      cease operations as directed by the Owner in the notice;

.2      take actions necessary, or that the Owner may direct, for the protection
and preservation of the Work; and,

.3      except for Work directed to be performed prior to the effective date of
termination stated in the notice, terminate all existing Project agreements,
including agreements with the Architect, Consultants, Contractors, and purchase
orders, and enter into no further Project agreements and purchase orders.

 

§ 13.2.4.3 In case of such termination for the Owner’s convenience, the
Design-Builder shall be entitled to receive payment for Work executed, and costs
incurred by reason of such termination, along with overhead and profit on that
portion of the Work executed in an amount not exceeding “***”% of such
valuation.

 

ARTICLE 14   CLAIMS AND DISPUTE RESOLUTION

§ 14.1 Claims

§ 14.1.1 Definition. A Claim is a demand or assertion by one of the parties
seeking, as a matter of right, payment of money, or other relief with respect to
the terms of the Contract. The term “Claim” also includes other disputes and
matters in question between the Owner and Design-Builder arising out of or
relating to the Contract. The responsibility to substantiate Claims shall rest
with the party making the Claim.

 

§ 14.1.2 Time Limits on Claims. The Owner and Design-Builder shall commence all
claims and causes of action, whether in contract, tort, breach of warranty or
otherwise, against the other, arising out of or related to the Contract in
accordance with the requirements of the binding dispute resolution method
selected in Section 1.3, within the time period specified by applicable law, but
in any case not more than 10 years after the date of Substantial Completion of
the Work. The Owner and Design-Builder waive all claims and causes of action not
commenced in accordance with this Section 14.1.2.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

32

User Notes:

(1262577986)

 

 




 

§ 14.1.3 Notice of Claims

§ 14.1.3.1 Prior To Final Payment. Prior to Final Payment, Claims by either the
Owner or Design-Builder must be initiated by written notice to the other party
within 21 days after occurrence of the event giving rise to such Claim or within
21 days after the claimant first recognizes the condition giving rise to the
Claim, whichever is later.

 

§ 14.1.3.2 Claims Arising After Final Payment. After Final Payment, Claims by
either the Owner or Design-Builder that have not otherwise been waived pursuant
to Sections 9.10.4 or 9.10.5, must be initiated by prompt written notice to the
other party. The notice requirement in Section 14.1.3.1 and the Initial Decision
requirement as a condition precedent to mediation in Section 14.2.1 shall not
apply.

 

§ 14.1.4 Continuing Contract Performance. Pending final resolution of a Claim,
except as otherwise agreed in writing or as provided in Section 9.7 and
Article 13, the Design-Builder shall proceed diligently with performance of the
Contract and the Owner shall continue to make payments in accordance with the
Design-Build Documents.

 

§ 14.1.5 Claims for Additional Cost. If the Design-Builder intends to make a
Claim for an increase in the Contract Sum, written notice as provided herein
shall be given before proceeding to execute the portion of the Work that relates
to the Claim. Prior notice is not required for Claims relating to an emergency
endangering life or property arising under Section 10.4.

 

§ 14.1.6 Claims for Additional Time

§ 14.1.6.1 If the Design-Builder intends to make a Claim for an increase in the
Contract Time, written notice as provided herein shall be given along with a
reasonable business justification. The Design-Builder’s Claim shall include an
estimate of cost and of probable effect of delay on progress of the Work. In the
case of a continuing delay, only one Claim is necessary.

 

§ 14.1.6.2 If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented by data substantiating that
weather conditions were abnormal for the period of time, could not have been
reasonably anticipated, and had an adverse effect on the scheduled construction.

 

§ 14.1.7 Claims for Consequential Damages

Except as set forth below, the Design-Builder and Owner waive Claims against
each other for consequential damages arising out of or relating to this
Contract. This mutual waiver includes

.1      damages incurred by the Owner for rental expenses, for losses of use,
income, profit, financing, business and reputation, and for loss of management
or employee productivity or of the services of such persons; and

.2      damages incurred by the Design-Builder for principal office expenses
including the compensation of personnel stationed there, for losses of
financing, business and reputation, and for loss of profit except anticipated
profit arising directly from the Work.

 

This mutual waiver is also applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 13.

 

Owner’s waiver herein is not applicable to the extent any damages are caused by
Design-Builder’s gross negligence or willful misconduct.

 

§ 14.2 Initial Decision

§ 14.2.1 An initial decision shall be required as a condition precedent to
mediation of all Claims between the Owner and Design-Builder initiated prior to
the date final payment is due, excluding those arising under Sections 10.3 and
10.4 of the Agreement and Sections B.3.2.9 and B.3.2.10 of Exhibit B to this
Agreement, unless 30 days have passed after the Claim has been initiated with no
decision having been rendered. Unless otherwise mutually agreed in writing, the
Owner shall render the initial decision on Claims.

 

§ 14.2.2 Procedure

§ 14.2.2.1 Claims Initiated by the Owner. If the Owner initiates a Claim, the
Design-Builder shall provide a written response to Owner within ten days after
receipt of the notice required under Section 14.1.3.1. Thereafter, the Owner
shall render an initial decision within ten days of receiving the
Design-Builder’s response: (1) withdrawing the Claim in whole or in part, (2)
approving the Claim in whole or in part, or (3) suggesting a compromise.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

33

User Notes:

(1262577986)

 

 




 

§ 14.2.2.2 Claims Initiated by the Design-Builder. If the Design-Builder
initiates a Claim, the Owner will take one or more of the following actions
within ten days after receipt of the notice required under Section 14.1.3.1:
(1) request additional supporting data, (2) render an initial decision rejecting
the Claim in whole or in part, (3) render an initial decision approving the
Claim, (4) suggest a compromise or (5) indicate that it is unable to render an
initial decision because the Owner lacks sufficient information to evaluate the
merits of the Claim.

 

§ 14.2.3 In evaluating Claims, the Owner may, but shall not be obligated to,
consult with or seek information from persons with special knowledge or
expertise who may assist the Owner in rendering a decision. The retention of
such persons shall be at the Owner’s expense.

 

§ 14.2.4 If the Owner requests the Design-Builder to provide a response to a
Claim or to furnish additional supporting data, the Design-Builder shall
respond, within ten days after receipt of such request, and shall either (1)
provide a response on the requested supporting data, (2) advise the Owner when
the response or supporting data will be furnished or (3) advise the Owner that
no supporting data will be furnished. Upon receipt of the response or supporting
data, if any, the Owner will either reject or approve the Claim in whole or in
part.

 

§ 14.2.5 The Owner’s initial decision shall (1) be in writing; (2) state the
reasons therefor; and (3) identify any change in the Contract Sum or Contract
Time or both. The initial decision shall be final and binding on the parties but
subject to mediation and, if the parties fail to resolve their dispute through
mediation, to binding dispute resolution.

 

§ 14.2.6 Either party may file for mediation of an initial decision at any time,
subject to the terms of Section 14.2.6.1.

 

§ 14.2.6.1 Either party may, within 30 days from the date of an initial
decision, demand in writing that the other party file for mediation within 60
days of the initial decision. If such a demand is made and the party receiving
the demand fails to file for mediation within the time required, then both
parties waive their rights to mediate or pursue binding dispute resolution
proceedings with respect to the initial decision.

 

§ 14.2.7 In the event of a Claim against the Design-Builder, the Owner may, but
is not obligated to, notify the surety, if any, of the nature and amount of the
Claim. If the Claim relates to a possibility of a Design-Builder’s default, the
Owner may, but is not obligated to, notify the surety and request the surety’s
assistance in resolving the controversy.

 

§ 14.2.8 If a Claim relates to or is the subject of a mechanic’s lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines.

 

§ 14.3 Mediation

§ 14.3.1 Claims, disputes, or other matters in controversy arising out of or
related to the Contract, except those waived as provided for in Sections 9.10.4,
9.10.5, and 14.1.7, shall be subject to mediation as a condition precedent to
binding dispute resolution.

 

§ 14.3.2 The parties shall endeavor to resolve their Claims by mediation which,
unless the parties mutually agree otherwise, shall be administered by the
American Arbitration Association in accordance with its Construction Industry
Mediation Procedures in effect on the date of the Agreement. A request for
mediation shall be made in writing, delivered to the other party to the
Contract, and filed with the person or entity administering the mediation. The
request may be made concurrently with the filing of binding dispute resolution
proceedings but, in such event, mediation shall proceed in advance of binding
dispute resolution proceedings, which shall be stayed pending mediation for a
period of 60 days from the date of filing, unless stayed for a longer period by
agreement of the parties or court order. If an arbitration proceeding is stayed
pursuant to this Section 14.3.2, the parties may nonetheless proceed to the
selection of the arbitrator(s) and agree upon a schedule for later proceedings.

 

§ 14.3.3 The parties shall share the mediator’s fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction.

 

§ 14.4 Arbitration

§ 14.4.1 If the parties have selected arbitration as the method for binding
dispute resolution in Section 1.3, any Claim subject to, but not resolved by,
mediation shall be subject to arbitration which, unless the parties mutually





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

34

User Notes:

(1262577986)

 

 




 

agree otherwise, shall be administered by the American Arbitration Association
in accordance with its Construction Industry Arbitration Rules in effect on the
date of the Agreement. A demand for arbitration shall be made in writing,
delivered to the other party to the Contract, and filed with the person or
entity administering the arbitration. The party filing a notice of demand for
arbitration must assert in the demand all Claims then known to that party on
which arbitration is permitted to be demanded.

 

§ 14.4.1.1 A demand for arbitration shall be made no earlier than concurrently
with the filing of a request for mediation, but in no event shall it be made
after the date when the institution of legal or equitable proceedings based on
the Claim would be barred by the applicable statute of limitations or statute of
repose. For statute of limitations or statute of repose purposes, receipt of a
written demand for arbitration by the person or entity administering the
arbitration shall constitute the institution of legal or equitable proceedings
based on the Claim.

 

§ 14.4.2 The award rendered by the arbitrator or arbitrators shall be final, and
judgment may be entered upon it in accordance with applicable law in any court
having jurisdiction.

 

§ 14.4.3 The foregoing agreement to arbitrate, and other agreements to arbitrate
with an additional person or entity duly consented to by parties to the
Agreement, shall be specifically enforceable under applicable law in any court
having jurisdiction thereof.

 

§ 14.4.4 Consolidation or Joinder

§ 14.4.4.1 Either party, at its sole discretion, may consolidate an arbitration
conducted under this Agreement with any other arbitration to which it is a party
provided that (1) the arbitration agreement governing the other arbitration
permits consolidation, (2) the arbitrations to be consolidated substantially
involve common questions of law or fact, and (3) the arbitrations employ
materially similar procedural rules and methods for selecting arbitrator(s).

 

§ 14.4.4.2 Either party, at its sole discretion, may include by joinder persons
or entities substantially involved in a common question of law or fact whose
presence is required if complete relief is to be accorded in arbitration,
provided that the party sought to be joined consents in writing to such joinder.
Consent to arbitration involving an additional person or entity shall not
constitute consent to arbitration of any claim, dispute or other matter in
question not described in the written consent.

 

§ 14.4.4.3 The Owner and Design-Builder grant to any person or entity made a
party to an arbitration conducted under this Section 14.4, whether by joinder or
consolidation, the same rights of joinder and consolidation as the Owner and
Design-Builder under this Agreement.

 

ARTICLE 15   MISCELLANEOUS PROVISIONS

§ 15.1 Governing Law

The Contract shall be governed by the law of the place where the Project is
located except that, if the parties have selected arbitration as the method of
binding dispute resolution, the Federal Arbitration Act shall govern
Section 14.4.

 

§ 15.2 Successors and Assigns

§ 15.2.1 The Owner and Design-Builder, respectively, bind themselves, their
partners, successors, assigns and legal representatives to the covenants,
agreements and obligations contained in the Design-Build Documents. Except as
provided in Section 15.2.2, neither party to the Contract shall assign the
Contract as a whole without written consent of the other. If either party
attempts to make such an assignment without such consent, that party shall
nevertheless remain legally responsible for all obligations under the Contract.

 

§ 15.2.2 The Owner may, without consent of the Design-Builder, assign the
Contract to a lender providing construction financing for the Project, if the
lender assumes the Owner’s rights and obligations under the Design-Build
Documents. The Design-Builder shall execute all consents reasonably required to
facilitate such assignment.

 

§ 15.2.3 If the Owner requests the Design-Builder, Architect, Consultants, or
Contractors to execute certificates, other than those required by Section
3.1.10, the Owner shall submit the proposed language of such certificates for
review at least 14 days prior to the requested dates of execution. If the Owner
requests the Design-Builder, Architect, Consultants, or Contractors to execute
consents reasonably required to facilitate assignment to a lender, the
Design-Builder, Architect, Consultants, or Contractors shall execute all such
consents that are consistent with this Agreement, provided the proposed consent
is submitted to them for review at least 14 days prior to execution.





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

35

User Notes:

(1262577986)

 

 




 

The Design-Builder, Architect, Consultants, and Contractors shall not be
required to execute certificates or consents that would require knowledge,
services or responsibilities beyond the scope of their services.

 

§ 15.3 Written Notice

Written notice shall be deemed to have been duly served if delivered in person
to the individual, to a member of the firm or entity, or to an officer of the
corporation for which it was intended; or if delivered at, or sent by registered
or certified mail or by courier service providing proof of delivery to, the last
business address known to the party giving notice.

 

§ 15.4 Rights and Remedies

§ 15.4.1 Duties and obligations imposed by the Design-Build Documents, and
rights and remedies available thereunder, shall be in addition to and not a
limitation of duties, obligations, rights and remedies otherwise imposed or
available by law.

 

§ 15.4.2 No action or failure to act by the Owner or Design-Builder shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach thereunder, except as may be specifically agreed in writing.

 

§ 15.5 Tests and Inspections

§ 15.5.1 Tests, inspections and approvals of portions of the Construction Work
shall be made as required by the Design-Build Documents and by applicable laws,
statutes, ordinances, codes, rules and regulations or lawful orders of public
authorities. Unless otherwise provided, the Design-Builder shall make
arrangements for such tests, inspections and approvals with an independent
testing laboratory or entity acceptable to the Owner, or with the appropriate
public authority, and shall bear all related costs of tests, inspections and
approvals. The Design-Builder shall give the Owner timely notice of when and
where tests and inspections are to be made so that the Owner may be present for
such procedures. The Owner shall bear costs of (1) tests, inspections or
approvals that do not become requirements until after bids are received or
negotiations concluded, and (2) tests, inspections or approvals where building
codes or applicable laws or regulations prohibit the Owner from delegating their
cost to the Design-Builder.

 

§ 15.5.2 If the Owner determines that portions of the Construction Work require
additional testing, inspection or approval not included under Section 15.5.1,
the Owner will instruct the Design-Builder to make arrangements for such
additional testing, inspection or approval by an entity acceptable to the Owner,
and the Design-Builder shall give timely notice to the Owner of when and where
tests and inspections are to be made so that the Owner may be present for such
procedures. Such costs, except as provided in Section 15.5.3, shall be at the
Owner’s expense.

 

§ 15.5.3 If such procedures for testing, inspection or approval under
Sections 15.5.1 and 15.5.2 reveal failure of the portions of the Construction
Work to comply with requirements established by the Design-Build Documents, all
costs made necessary by such failure shall be at the Design-Builder’s expense.

 

§ 15.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Design-Build Documents, be secured by the
Design-Builder and promptly delivered to the Owner.

 

§ 15.5.5 If the Owner is to observe tests, inspections or approvals required by
the Design-Build Documents, the Owner will do so promptly and, where
practicable, at the normal place of testing.

 

§ 15.5.6 Tests or inspections conducted pursuant to the Design-Build Documents
shall be made promptly to avoid unreasonable delay in the Work.

 

§ 15.6 Confidential Information

If the Owner or Design-Builder transmits Confidential Information, the
transmission of such Confidential Information constitutes a warranty to the
party receiving such Confidential Information that the transmitting party is
authorized to transmit the Confidential Information. If a party receives
Confidential Information, the receiving party shall keep the Confidential
Information strictly confidential and shall not disclose it to any other person
or entity except as set forth in Section 15.6.1.

 

§ 15.6.1 A party receiving Confidential Information may disclose the
Confidential Information as required by law or court order, including a subpoena
or other form of compulsory legal process issued by a court or governmental
entity. A party receiving Confidential Information may also disclose the
Confidential Information to its employees,





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

36

User Notes:

(1262577986)

 

 




 

consultants or contractors in order to perform services or work solely and
exclusively for the Project, provided those employees, consultants and
contractors are subject to the restrictions on the disclosure and use of
Confidential Information as set forth in this Contract.

 

§ 15.7 Capitalization

Terms capitalized in the Contract include those that are (1) specifically
defined, (2) the titles of numbered articles or (3) the titles of other
documents published by the American Institute of Architects.

 

§ 15.8 Interpretation

§ 15.8.1 In the interest of brevity the Design-Build Documents frequently omit
modifying words such as “all” and “any” and articles such as “the” and “an,” but
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.

 

§ 15.8.2 Unless otherwise stated in the Design-Build Documents, words which have
well-known technical or construction industry meanings are used in the
Design-Build Documents in accordance with such recognized meanings.

 

ARTICLE 16   SCOPE OF THE AGREEMENT

§ 16.1 This Agreement is comprised of the following documents listed below:

.1      AIA Document A141™–2014, Standard Form of Agreement Between Owner and
Design-Builder

.2      AIA Document A141™–2014, Exhibit A, Design-Build Amendment, if executed

.3      AIA Document A141™–2014, Exhibit B, Insurance and Bonds

 

.4      Other

 

-      Schedule 1 CRB Proposal dated 3/22/19 – this is precedent document –
reference documents utilized for basis are enumerated in this proposal

-      Schedule 2 Revised Order of Magnitude Estimate dated 4/11/2019

-      Schedule 3 CRB billing rates table

-      Schedule 4 Construction Management staffing plan dated 3/21/19 (subject
to Section 5.2.3)

-      Schedule 5 Preliminary Cash Flow Calculation dated 4/11/19

-      Schedule 6 Waiver Form for Payment and Performance Bond

-      Schedule 7 Micro Lab chemicals equipment and information

-      Schedule 8 – Schedule dated June 07, 2019 (subject to Section 3.1.9.1)

-      Schedule 9 – Letter of Intent dated May 23, 2019

 

This Agreement entered into as of the day and year first written above.

 

 

/s/ Karen Zaderej 

    

/s/Thomas Bonczek 

OWNER (Signature)

 

DESIGN-BUILDER (Signature)

Karen Zaderej

Chairman, CEO & President

Axogen Corporation

 

Thomas Bonczek

Vice President

CRB Builders, LLC

(Printed name and title)

 

(Printed name and title)

 

 

 

 



 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved.  WARNING: This AIA®  Document is protected
by U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

37

User Notes:

(1262577986)

 

 




AIA® Document A141TM – 2014

 

Exhibit A

 

Design-Build Amendment

 

This Amendment is incorporated into the accompanying AIA Document A141™–2014,
Standard Form of Agreement Between Owner and Design-Builder dated the «  » day
of «  » in the year «  » (the “Agreement”)

(In words, indicate day, month and year.)

 

for the following PROJECT:

(Name and location or address)

 

    

 

 

ADDITIONS AND DELETIONS: The author of this document has added information
needed for its completion. The author may also have revised the text of the
original AIA standard form. An Additions and Deletions Report that notes added
information as well as revisions to the standard form text is available from the
author and should be reviewed.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

Consultation with an attorney is also encouraged with respect to professional
licensing requirements in the jurisdiction where the Project is located.

 

«Sample»

«  »

 

 

THE OWNER:

(Name, legal status and address)

 

 

«  »«  »

«  »

 

 

THE DESIGN-BUILDER:

(Name, legal status and address)

 

 

«  »«  »

«  »

 

 

The Owner and Design-Builder hereby amend the Agreement as follows.

 

TABLE OF ARTICLES

 

A.1       CONTRACT SUM

 

A.2       CONTRACT TIME

 

A.3        INFORMATION UPON WHICH AMENDMENT IS BASED

 

A.4        DESIGN-BUILDER’S PERSONNEL, CONTRACTORS AND SUPPLIERS

 

A.5        COST OF THE WORK

 

 

 

 

ARTICLE A.1   CONTRACT SUM

§ A.1.1 The Owner shall pay the Design-Builder the Contract Sum in current funds
for the Design-Builder’s performance of the Contract after the execution of this
Amendment. The Contract Sum shall be one of the following and shall not include
compensation the Owner paid the Design-Builder for Work performed prior to
execution of this Amendment:

(Check the appropriate box.)

 

[  «  » ]   Stipulated Sum, in accordance with Section A.1.2 below

 

 

 

ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.

 

 





 

 

 

 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

1

User Notes:

(1347841913)

 

 




[  «  » ]   Cost of the Work plus the Design-Builder’s Fee, in accordance with
Section A.1.3 below

 

[  «  » ]   Cost of the Work plus the Design-Builder’s Fee with a Guaranteed
Maximum Price, in accordance with Section A.1.4 below

 

(Based on the selection above, complete Section A.1.2, A.1.3 or A.1.4 below.)

 

§ A.1.2 Stipulated Sum

§ A.1.2.1 The Stipulated Sum shall be «  » ($ «  » ), subject to authorized
adjustments as provided in the Design-Build Documents.

 

§ A.1.2.2 The Stipulated Sum is based upon the following alternates, if any,
which are described in the Design-Build Documents and are hereby accepted by the
Owner:

(State the numbers or other identification of accepted alternates. If the Owner
is permitted to accept other alternates subsequent to the execution of this
Amendment, attach a schedule of such other alternates showing the change in
Stipulated Sum for each and the deadline by which the alternate must be
accepted.)

 

«  »

 

§ A.1.2.3 Unit prices, if any:

(Identify item, state the unit price, and state any applicable quantity
limitations.)

 

Item

 

Units and Limitations

 

Price per Unit ($0.00)

 

 

 

 

 

 

§ A.1.3 Cost of the Work Plus Design-Builder’s Fee

§ A.1.3.1 The Cost of the Work is as defined in Article A.5, Cost of the Work.

 

§ A.1.3.2 The Design-Builder’s Fee:

(State a lump sum, percentage of Cost of the Work or other provision for
determining the Design-Builder’s Fee, and the method for adjustment to the Fee
for changes in the Work.)

 

«  »

 

§ A.1.4 Cost of the Work Plus Design-Builder’s Fee With a Guaranteed Maximum Price

§ A.1.4.1 The Cost of the Work is as defined in Article A.5, Cost of the Work.

 

§ A.1.4.2 The Design-Builder’s Fee:

(State a lump sum, percentage of Cost of the Work or other provision for
determining the Design-Builder’s Fee and the method for adjustment to the Fee
for changes in the Work.)

 

«  »

 

§ A.1.4.3 Guaranteed Maximum Price

§ A.1.4.3.1 The sum of the Cost of the Work and the Design-Builder’s Fee is
guaranteed by the Design-Builder not to exceed «  » ($ «  » ), subject to
additions and deductions for changes in the Work as provided in the Design-Build
Documents. Costs that would cause the Guaranteed Maximum Price to be exceeded
shall be paid by the Design-Builder without reimbursement by the Owner.

(Insert specific provisions if the Design-Builder is to participate in any
savings.)

 

«  »

 

§ A.1.4.3.2 Itemized Statement of the Guaranteed Maximum Price

Provided below is an itemized statement of the Guaranteed Maximum Price
organized by trade categories, allowances, contingencies, alternates, the
Design-Builder’s Fee, and other items that comprise the Guaranteed Maximum
Price.

(Provide information below or reference an attachment.)





 

 

 

 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

2

User Notes:

(1347841913)

 

 




 

«  »

 

§ A.1.4.3.3 The Guaranteed Maximum Price is based on the following alternates,
if any, which are described in the Design-Build Documents and are hereby
accepted by the Owner:

(State the numbers or other identification of accepted alternates. If the Owner
is permitted to accept other alternates subsequent to the execution of this
Amendment, attach a schedule of such other alternates showing the change in the
Cost of the Work and Guaranteed Maximum Price for each and the deadline by which
the alternate must be accepted.)

 

«  »

 

§ A.1.4.3.4 Unit Prices, if any:

(Identify item, state the unit price, and state any applicable quantity
limitations.)

 

Item

 

Units and Limitations

 

Price per Unit ($0.00)

   

 

 

 

 

 

§ A.1.4.3.5 Assumptions, if any, on which the Guaranteed Maximum Price is based:

 

«  »

 

§ A.1.5 Payments

§ A.1.5.1 Progress Payments

§ A.1.5.1.1 Based upon Applications for Payment submitted to the Owner by the
Design-Builder, the Owner shall make progress payments on account of the
Contract Sum to the Design-Builder as provided below and elsewhere in the
Design-Build Documents.

 

§ A.1.5.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month, or as follows:

 

«  »

 

§ A.1.5.1.3 Provided that an Application for Payment is received not later than
the «  » day of the month, the Owner shall make payment of the certified amount
to the Design-Builder not later than the «  » day of the «  » month. If an
Application for Payment is received by the Owner after the application date
fixed above, payment shall be made by the Owner not later than «  » ( «  » )
days after the Owner receives the Application for Payment.

(Federal, state or local laws may require payment within a certain period of
time.)

 

§ A.1.5.1.4 With each Application for Payment where the Contract Sum is based
upon the Cost of the Work, or the Cost of the Work with a Guaranteed Maximum
Price, the Design-Builder shall submit payrolls, petty cash accounts, receipted
invoices or invoices with check vouchers attached, and any other evidence
required by the Owner to demonstrate that cash disbursements already made by the
Design-Builder on account of the Cost of the Work equal or exceed (1) progress
payments already received by the Design-Builder, less (2) that portion of those
payments attributable to the Design-Builder’s Fee; plus (3) payrolls for the
period covered by the present Application for Payment.

 

§ A.1.5.1.5 With each Application for Payment where the Contract Sum is based
upon a Stipulated Sum or Cost of the Work with a Guaranteed Maximum Price, the
Design-Builder shall submit the most recent schedule of values in accordance
with the Design-Build Documents. The schedule of values shall allocate the
entire Contract Sum among the various portions of the Work. Compensation for
design services, if any, shall be shown separately. Where the Contract Sum is
based on the Cost of the Work with a Guaranteed Maximum Price, the
Design-Builder’s Fee shall be shown separately. The schedule of values shall be
prepared in such form and supported by such data to substantiate its accuracy as
the Owner may require. This schedule of values, unless objected to by the Owner,
shall be used as a basis for reviewing the Design-Builder’s Applications for
Payment.

 

§ A.1.5.1.6 In taking action on the Design-Builder’s Applications for Payment,
the Owner shall be entitled to rely on the accuracy and completeness of the
information furnished by the Design-Builder and shall not be deemed to have made
a detailed examination, audit or arithmetic verification of the documentation
submitted in accordance with





 

 

 

 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

3

User Notes:

(1347841913)

 

 




 

Sections A.1.5.1.4 or A.1.5.1.5, or other supporting data; to have made
exhaustive or continuous on-site inspections; or to have made examinations to
ascertain how or for what purposes the Design-Builder has used amounts
previously paid. Such examinations, audits and verifications, if required by the
Owner, will be performed by the Owner’s auditors acting in the sole interest of
the Owner.

 

§ A.1.5.1.7 Except with the Owner’s prior approval, the Design-Builder shall not
make advance payments to suppliers for materials or equipment which have not
been delivered and stored at the site.

 

§ A.1.5.2 Progress Payments—Stipulated Sum

§ A.1.5.2.1 Applications for Payment where the Contract Sum is based upon a
Stipulated Sum shall indicate the percentage of completion of each portion of
the Work as of the end of the period covered by the Application for Payment.

 

§ A.1.5.2.2 Subject to other provisions of the Design-Build Documents, the
amount of each progress payment shall be computed as follows:

.1      Take that portion of the Contract Sum properly allocable to completed
Work as determined by multiplying the percentage completion of each portion of
the Work by the share of the Contract Sum allocated to that portion of the Work
in the schedule of values, less retainage of «  » percent ( «  » %) on the Work.
Pending final determination of cost to the Owner of Changes in the Work, amounts
not in dispute shall be included as provided in Section 6.3.9 of the Agreement;

.2       Add that portion of the Contract Sum properly allocable to materials
and equipment delivered and suitably stored at the site for subsequent
incorporation in the completed construction (or, if approved in advance by the
Owner, suitably stored off the site at a location agreed upon in writing), less
retainage of «  » percent ( «  » %);

.3       Subtract the aggregate of previous payments made by the Owner; and

.4       Subtract amounts, if any, the Owner has withheld or nullified, as
provided in Section 9.5 of the Agreement.

 

§ A.1.5.2.3 The progress payment amount determined in accordance with
Section A.1.5.2.2 shall be further modified under the following circumstances:

.1       Add, upon Substantial Completion of the Work, a sum sufficient to
increase the total payments to the full amount of the Contract Sum, less such
amounts as the Owner shall determine for incomplete Work, retainage applicable
to such work and unsettled claims; and

(Section 9.8.6 of the Agreement discusses release of applicable retainage upon
Substantial Completion of Work.)

.2       Add, if final completion of the Work is thereafter materially delayed
through no fault of the Design-Builder, any additional amounts payable in
accordance with Section 9.10.3 of the Agreement.

 

§ A.1.5.2.4 Reduction or limitation of retainage, if any, shall be as follows:

(If it is intended, prior to Substantial Completion of the entire Work, to
reduce or limit the retainage resulting from the percentages inserted in
Sections A.1.5.2.2.1 and A.1.5.2.2.2 above, and this is not explained elsewhere
in the Design-Build Documents, insert provisions here for such reduction or
limitation.)

 

«  »

 

§ A.1.5.3 Progress Payments—Cost of the Work Plus a Fee

§ A.1.5.3.1 Where the Contract Sum is based upon the Cost of the Work plus a fee
without a Guaranteed Maximum Price, Applications for Payment shall show the Cost
of the Work actually incurred by the Design-Builder through the end of the
period covered by the Application for Payment and for which Design-Builder has
made or intends to make actual payment prior to the next Application for
Payment.

 

§ A.1.5.3.2 Subject to other provisions of the Design-Build Documents, the
amount of each progress payment shall be computed as follows:

.1       Take the Cost of the Work as described in Article A.5 of this
Amendment;

.2       Add the Design-Builder’s Fee, less retainage of «  » percent ( «  » %).
The Design-Builder’s Fee shall be computed upon the Cost of the Work described
in the preceding Section A.1.5.3.2.1 at the rate stated in Section A.1.3.2; or
if the Design-Builder’s Fee is stated as a fixed sum in that Section, an





 

 

 

 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

4

User Notes:

(1347841913)

 

 




 

amount which bears the same ratio to that fixed-sum Fee as the Cost of the Work
in that Section bears to a reasonable estimate of the probable Cost of the Work
upon its completion;

.3       Subtract retainage of «  » percent ( «  » %) from that portion of the
Work that the Design-Builder self-performs;

.4       Subtract the aggregate of previous payments made by the Owner;

.5       Subtract the shortfall, if any, indicated by the Design-Builder in the
documentation required by Section A.1.5.1.4 or resulting from errors
subsequently discovered by the Owner’s auditors in such documentation; and

.6       Subtract amounts, if any, for which the Owner has withheld or withdrawn
a Certificate of Payment as provided in the Section 9.5 of the Agreement.

 

§ A.1.5.3.3 The Owner and Design-Builder shall agree upon (1) a mutually
acceptable procedure for review and approval of payments to the Architect,
Consultants, and Contractors and (2) the percentage of retainage held on
agreements with the Architect, Consultants, and Contractors, and the
Design-Builder shall execute agreements in accordance with those terms.

 

§ A.1.5.4 Progress Payments—Cost of the Work Plus a Fee with a Guaranteed Maximum Price

§ A.1.5.4.1 Applications for Payment where the Contract Sum is based upon the
Cost of the Work Plus a Fee with a Guaranteed Maximum Price shall show the
percentage of completion of each portion of the Work as of the end of the period
covered by the Application for Payment. The percentage of completion shall be
the lesser of (1) the percentage of that portion of the Work which has actually
been completed; or (2) the percentage obtained by dividing (a) the expense that
has actually been incurred by the Design-Builder on account of that portion of
the Work for which the Design-Builder has made or intends to make actual payment
prior to the next Application for Payment by (b) the share of the Guaranteed
Maximum Price allocated to that portion of the Work in the schedule of values.

 

§ A.1.5.4.2 Subject to other provisions of the Design-Build Documents, the
amount of each progress payment shall be computed as follows:

.1       Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute shall be
included as provided in Section 6.3.9 of the Agreement.

.2       Add that portion of the Guaranteed Maximum Price properly allocable to
materials and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work, or if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing;

.3       Add the Design-Builder’s Fee, less retainage of «  » percent ( «  » %).
The Design-Builder’s Fee shall be computed upon the Cost of the Work at the rate
stated in Section A.1.4.2 or, if the Design-Builder’s Fee is stated as a fixed
sum in that Section, shall be an amount that bears the same ratio to that
fixed-sum fee as the Cost of the Work bears to a reasonable estimate of the
probable Cost of the Work upon its completion;

.4       Subtract retainage of «  » percent ( «  » %) from that portion of the
Work that the Design-Builder self-performs;

.5       Subtract the aggregate of previous payments made by the Owner;

.6       Subtract the shortfall, if any, indicated by the Design-Builder in the
documentation required by Section A.1.5.1.4 to substantiate prior Applications
for Payment, or resulting from errors subsequently discovered by the Owner’s
auditors in such documentation; and

.7       Subtract amounts, if any, for which the Owner has withheld or nullified
a payment as provided in Section 9.5 of the Agreement.

 

§ A.1.5.4.3 The Owner and Design-Builder shall agree upon (1) a mutually
acceptable procedure for review and approval of payments to the Architect,
Consultants, and Contractors and (2) the percentage of retainage held on
agreements with the Architect, Consultants, and Contractors; and the
Design-Builder shall execute agreements in accordance with those terms.

 

§ A.1.5.5 Final Payment

§ A.1.5.5.1 Final payment, constituting the entire unpaid balance of the
Contract Sum, shall be made by the Owner to the Design-Builder not later than 30
days after the Design-Builder has fully performed the Contract and the





 

 

 

 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

5

User Notes:

(1347841913)

 

 




 

requirements of Section 9.10 of the Agreement have been satisfied, except for
the Design-Builder’s responsibility to correct non-conforming Work discovered
after final payment or to satisfy other requirements, if any, which extend
beyond final payment.

 

§ A.1.5.5.2 If the Contract Sum is based on the Cost of the Work, the Owner’s
auditors will review and report in writing on the Design-Builder’s final
accounting within 30 days after the Design-Builder delivers the final accounting
to the Owner. Based upon the Cost of the Work the Owner’s auditors report to be
substantiated by the Design-Builder’s final accounting, and provided the other
conditions of Section 9.10 of the Agreement have been met, the Owner will,
within seven days after receipt of the written report of the Owner’s auditors,
either issue a final Certificate for Payment, or notify the Design-Builder in
writing of the reasons for withholding a certificate as provided in
Section 9.5.1 of the Agreement.

 

ARTICLE A.2   CONTRACT TIME

§ A.2.1 Contract Time, as defined in the Agreement at Section 1.4.13, is the
period of time, including authorized adjustments, for Substantial Completion of
the Work.

 

§ A.2.2 The Design-Builder shall achieve Substantial Completion of the Work not
later than «  » ( «  » ) days from the date of this Amendment, or as follows:

(Insert number of calendar days. Alternatively, a calendar date may be used when
coordinated with the date of commencement. If appropriate, insert requirements
for earlier Substantial Completion of certain portions of the Work.)

 

«  »

 

Portion of Work

    

Substantial Completion Date

   

 

 

 

, subject to adjustments of the Contract Time as provided in the Design-Build
Documents.

(Insert provisions, if any, for liquidated damages relating to failure to
achieve Substantial Completion on time or for bonus payments for early
completion of the Work.)

 

«  »

 

ARTICLE A.3   INFORMATION UPON WHICH AMENDMENT IS BASED

§ A.3.1 The Contract Sum and Contract Time set forth in this Amendment are based
on the following:

 

§ A.3.1.1 The Supplementary and other Conditions of the Contract:

 

Document

    

Title

    

Date

    

Pages

 

 

 

 

 

 

 

 

§ A.3.1.2 The Specifications:

(Either list the specifications here or refer to an exhibit attached to this
Amendment.)

 

«  »

 

Section

    

Title

    

Date

    

Pages

 

 

 

 

 

 

 

 

§ A.3.1.3 The Drawings:

(Either list the drawings here or refer to an exhibit attached to this
Amendment.)

 

«  »

 

Number

    

Title

    

Date

 

 

 

 

 

 

§ A.3.1.4 The Sustainability Plan, if any:





 

 

 

 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

6

User Notes:

(1347841913)

 

 




(If the Owner identified a Sustainable Objective in the Owner’s Criteria,
identify the document or documents that comprise the Sustainability Plan by
title, date and number of pages, and include other identifying information. The
Sustainability Plan identifies and describes the Sustainable Objective; the
targeted Sustainable Measures; implementation strategies selected to achieve the
Sustainable Measures; the Owner’s and Design-Builder’s roles and
responsibilities associated with achieving the Sustainable Measures; the
specific details about design reviews, testing or metrics to verify achievement
of each Sustainable Measure; and the Sustainability Documentation required for
the Project, as those terms are defined in Exhibit C to the Agreement.)

 

Title

    

Date

    

Pages

 

 

 

 

 

 

Other identifying information:

 

«  »

 

§ A.3.1.5 Allowances and Contingencies:

(Identify any agreed upon allowances and contingencies, including a statement of
their basis.)

 

.1     Allowances

 

«  »

 

.2     Contingencies

 

«  »

 

§ A.3.1.6 Design-Builder’s assumptions and clarifications:

 

«  »

 

§ A.3.1.7 Deviations from the Owner’s Criteria as adjusted by a Modification:

 

«  »

 

§ A.3.1.8 To the extent the Design-Builder shall be required to submit any
additional Submittals to the Owner for review, indicate any such submissions
below:

 

«  »

 

ARTICLE A.4   DESIGN-BUILDER’S PERSONNEL, CONTRACTORS AND SUPPLIERS

§ A.4.1 The Design-Builder’s key personnel are identified below:

(Identify name, title and contact information.)

 

.1     Superintendent

 

«  »

 

.2     Project Manager

 

«  »

 

.3     Others

 

«  »

 

§ A.4.2 The Design-Builder shall retain the following Consultants, Contractors
and suppliers, identified below:

(List name, discipline, address and other information.)

 





 

 

 

 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

7

User Notes:

(1347841913)

 

 




 

«  »

 

ARTICLE A.5   COST OF THE WORK

§ A.5.1 Cost To Be Reimbursed as Part of the Contract

§ A.5.1.1 Labor Costs

§ A.5.1.1.1 Wages of construction workers directly employed by the
Design-Builder to perform the construction of the Work at the site or, with the
Owner's prior approval, at off-site workshops.

 

§ A.5.1.1.2 With the Owner’s prior approval, wages or salaries of the
Design-Builder's supervisory and administrative personnel when stationed at the
site.

(If it is intended that the wages or salaries of certain personnel stationed at
the Design-Builder's principal or other offices shall be included in the Cost of
the Work, identify below the personnel to be included, whether for all or only
part of their time, and the rates at which their time will be charged to the
Work.)

 

Person Included

    

Status (full-time/part-time)

    

Rate ($0.00)

    

Rate (unit of time)

 

 

 

 

 

 

 

 

§ A.5.1.1.3 Wages and salaries of the Design-Builder's supervisory or
administrative personnel engaged at factories, workshops or on the road, in
expediting the production or transportation of materials or equipment required
for the Work, but only for that portion of their time required for the Work.

 

§ A.5.1.1.4 Costs paid or incurred by the Design-Builder for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Section A.5.1.1.

 

§ A.5.1.1.5 Bonuses, profit sharing, incentive compensation and any other
discretionary payments paid to anyone hired by the Design-Builder or paid to the
Architect or any Consultant, Contractor or supplier, with the Owner's prior
approval.

 

§ A.5.1.2 Contract Costs. Payments made by the Design-Builder to the Architect,
Consultants, Contractors and suppliers in accordance with the requirements of
their subcontracts.

 

§ A.5.1.3 Costs of Materials and Equipment Incorporated in the Completed Construction

§ A.5.1.3.1 Costs, including transportation and storage, of materials and
equipment incorporated or to be incorporated in the completed construction.

 

§ A.5.1.3.2 Costs of materials described in the preceding Section A.5.1.3.1 in
excess of those actually installed to allow for reasonable waste and spoilage.
Unused excess materials, if any, shall become the Owner's property at the
completion of the Work or, at the Owner's option, shall be sold by the
Design-Builder. Any amounts realized from such sales shall be credited to the
Owner as a deduction from the Cost of the Work.

 

§ A.5.1.4 Costs of Other Materials and Equipment, Temporary Facilities and Related Items

§ A.5.1.4.1 Costs of transportation, storage, installation, maintenance,
dismantling and removal of materials, supplies, temporary facilities, machinery,
equipment and hand tools not customarily owned by construction workers that are
provided by the Design-Builder at the site and fully consumed in the performance
of the Work. Costs of materials, supplies, temporary facilities, machinery,
equipment and tools that are not fully consumed shall be based on the cost or
value of the item at the time it is first used on the Project site less the
value of the item when it is no longer used at the Project site. Costs for items
not fully consumed by the Design-Builder shall mean fair market value.

 

§ A.5.1.4.2 Rental charges for temporary facilities, machinery, equipment and
hand tools not customarily owned by construction workers that are provided by
the Design-Builder at the site and costs of transportation, installation, minor
repairs, dismantling and removal. The total rental cost of any
Design-Builder-owned item may not exceed the purchase price of any comparable
item. Rates of Design-Builder-owned equipment and quantities of equipment shall
be subject to the Owner's prior approval.

 

§ A.5.1.4.3 Costs of removal of debris from the site of the Work and its proper
and legal disposal.

 





 

 

 

 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

8

User Notes:

(1347841913)

 

 




 

§ A.5.1.4.4 Costs of document reproductions, electronic communications, postage
and parcel delivery charges, dedicated data and communications services,
teleconferences, Project websites, extranets and reasonable petty cash expenses
of the site office.

 

§ A.5.1.4.5 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, with the Owner's prior approval.

 

§ A.5.1.5 Miscellaneous Costs

§ A.5.1.5.1 Premiums for that portion of insurance and bonds required by the
Design-Build Documents that can be directly attributed to the Contract. With the
Owner's prior approval self-insurance for either full or partial amounts of the
coverages required by the Design-Build Documents.

 

§ A.5.1.5.2 Sales, use or similar taxes imposed by a governmental authority that
are related to the Work and for which the Design-Builder is liable.

 

§ A.5.1.5.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Design-Builder is required by the
Design-Build Documents to pay.

 

§ A.5.1.5.4 Fees of laboratories for tests required by the Design-Build
Documents, except those related to defective or nonconforming Work for which
reimbursement is excluded by Section 15.5.3 of the Agreement or by other
provisions of the Design-Build Documents, and which do not fall within the scope
of Section A.5.1.6.3.

 

§ A.5.1.5.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Design-Build Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Design-Build Documents; and payments made in accordance with legal
judgments against the Design-Builder resulting from such suits or claims and
payments of settlements made with the Owner's consent. However, such costs of
legal defenses, judgments and settlements shall not be included in the
calculation of the Design-Builder's Fee or subject to the Guaranteed Maximum
Price. If such royalties, fees and costs are excluded by the second to last
sentence of Section 3.1.13.2 of the Agreement or other provisions of the
Design-Build Documents, then they shall not be included in the Cost of the Work.

 

§ A.5.1.5.6 With the Owner's prior approval, costs for electronic equipment and
software directly related to the Work.

 

§ A.5.1.5.7 Deposits lost for causes other than the Design-Builder's negligence
or failure to fulfill a specific responsibility in the Design-Build Documents.

 

§ A.5.1.5.8 With the Owner's prior approval, which shall not be unreasonably
withheld, legal, mediation and arbitration costs, including attorneys' fees,
other than those arising from disputes between the Owner and Design-Builder,
reasonably incurred by the Design-Builder after the execution of the Agreement
and in the performance of the Work.

 

§ A.5.1.5.9 With the Owner’s prior approval, expenses incurred in accordance
with the Design-Builder's standard written personnel policy for relocation, and
temporary living allowances of, the Design-Builder's personnel required for the
Work.

 

§ A.5.1.5.10 That portion of the reasonable expenses of the Design-Builder's
supervisory or administrative personnel incurred while traveling in discharge of
duties connected with the Work.

 

§ A.5.1.6 Other Costs and Emergencies

§ A.5.1.6.1 Other costs incurred in the performance of the Work if, and to the
extent, approved in advance in writing by the Owner.

 

§ A.5.1.6.2 Costs incurred in taking action to prevent threatened damage, injury
or loss in case of an emergency affecting the safety of persons and property.

 

§ A.5.1.6.3 Costs of repairing or correcting damaged or nonconforming Work
executed by the Design-Builder, Contractors or suppliers, provided that such
damaged or nonconforming Work was not caused by negligence or





 

 

 

 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

9

User Notes:

(1347841913)

 

 




 

failure to fulfill a specific responsibility of the Design-Builder and only to
the extent that the cost of repair or correction is not recovered by the
Design-Builder from insurance, sureties, Contractors, suppliers, or others.

 

§ A.5.1.7 Related Party Transactions

§ A.5.1.7.1 For purposes of Section A.5.1.7, the term “related party” shall mean
a parent, subsidiary, affiliate or other entity having common ownership or
management with the Design-Builder; any entity in which any stockholder in, or
management employee of, the Design-Builder owns any interest in excess of ten
percent in the aggregate; or any person or entity which has the right to control
the business or affairs of the Design-Builder. The term “related party” includes
any member of the immediate family of any person identified above.

 

§ A.5.1.7.2 If any of the costs to be reimbursed arise from a transaction
between the Design-Builder and a related party, the Design-Builder shall notify
the Owner of the specific nature of the contemplated transaction, including the
identity of the related party and the anticipated cost to be incurred, before
any such transaction is consummated or cost incurred. If the Owner, after such
notification, authorizes the proposed transaction, then the cost incurred shall
be included as a cost to be reimbursed, and the Design-Builder shall procure the
Work, equipment, goods or service from the related party, as a Contractor,
according to the terms of Section A.5.4. If the Owner fails to authorize the
transaction, the Design-Builder shall procure the Work, equipment, goods or
service from some person or entity other than a related party according to the
terms of Section A.5.4.

 

§ A.5.2 Costs Not to Be Reimbursed as Part of this Contract

The Cost of the Work shall not include the items listed below:

.1      Salaries and other compensation of the Design-Builder's personnel
stationed at the Design-Builder's principal office or offices other than the
site office, except as specifically provided in Section A.5.1.1;

.2      Expenses of the Design-Builder's principal office and offices other than
the site office;

.3      Overhead and general expenses, except as may be expressly included in
Section A.5.1;

.4      The Design-Builder's capital expenses, including interest on the
Design-Builder's capital employed for the Work;

.5      Except as provided in Section A.5.1.6.3 of this Agreement, costs due to
the negligence or failure of the Design-Builder, Contractors and suppliers or
anyone directly or indirectly employed by any of them or for whose acts any of
them may be liable to fulfill a specific responsibility of the Contract;

.6      Any cost not specifically and expressly described in Section A.5.1; and

.7      Costs, other than costs included in Change Orders approved by the Owner,
that would cause the Guaranteed Maximum Price to be exceeded.

 

§ A.5.3 Discounts, Rebates, and Refunds

§ A.5.3.1 Cash discounts obtained on payments made by the Design-Builder shall
accrue to the Owner if (1) before making the payment, the Design-Builder
included them in an Application for Payment and received payment from the Owner,
or (2) the Owner has deposited funds with the Design-Builder with which to make
payments; otherwise, cash discounts shall accrue to the Design-Builder. Trade
discounts, rebates, refunds and amounts received from sales of surplus materials
and equipment shall accrue to the Owner, and the Design-Builder shall make
provisions so that they can be obtained.

 

§ A.5.3.2 Amounts that accrue to the Owner in accordance with Section A.5.3.1
shall be credited to the Owner as a deduction from the Cost of the Work.

 

§ A.5.4  Other Agreements

§ A.5.4.1 When the Design-Builder has provided a Guaranteed Maximum Price, and a
specific bidder (1) is recommended to the Owner by the Design-Builder; (2) is
qualified to perform that portion of the Work; and (3) has submitted a bid that
conforms to the requirements of the Design-Build Documents without reservations
or exceptions, but the Owner requires that another bid be accepted, then the
Design-Builder may require that a Change Order be issued to adjust the
Guaranteed Maximum Price by the difference between the bid of the person or
entity recommended to the Owner by the Design-Builder and the amount of the
subcontract or other agreement actually signed with the person or entity
designated by the Owner.

 

§ A.5.4.2 Agreements between the Design-Builder and Contractors shall conform to
the applicable payment provisions of the Design-Build Documents, and shall not
be awarded on the basis of cost plus a fee without the prior consent of the
Owner. If an agreement between the Design Builder and a Contractor is awarded on
a cost plus a fee basis, the Design-Builder shall provide in the agreement for
the Owner to receive the same audit rights with regard





 

 

 

 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

10

User Notes:

(1347841913)

 

 




 

to the Cost of the Work performed by the Contractor as the Owner receives with
regard to the Design-Builder in Section A.5.5, below.

 

§ A.5.4.3 The agreements between the Design-Builder and Architect and other
Consultants identified in the Agreement shall be in writing. These agreements
shall be promptly provided to the Owner upon the Owner’s written request.

 

§ A.5.5 Accounting Records

The Design-Builder shall keep full and detailed records and accounts related to
the cost of the Work and exercise such controls as may be necessary for proper
financial management under the Contract and to substantiate all costs incurred.
The accounting and control systems shall be satisfactory to the Owner. The Owner
and the Owner’s auditors shall, during regular business hours and upon
reasonable notice, be afforded access to, and shall be permitted to audit and
copy, the Design-Builder’s records and accounts, including complete
documentation supporting accounting entries, books, correspondence,
instructions, drawings, receipts, subcontracts, Contractor’s proposals, purchase
orders, vouchers, memoranda and other data relating to the Contract. The
Design-Builder shall preserve these records for a period of three years after
final payment, or for such longer period as may be required by law.

 

§ A.5.6 Relationship of the Parties

The Design-Builder accepts the relationship of trust and confidence established
by this Agreement and covenants with the Owner to exercise the Design-Builder’s
skill and judgment in furthering the interests of the Owner; to furnish
efficient construction administration, management services and supervision; to
furnish at all times an adequate supply of workers and materials; and to perform
the Work in an expeditious and economical manner consistent with the Owner’s
interests.

 

This Amendment to the Agreement entered into as of the day and year first
written above.

 

 

 

 

OWNER (Signature)

 

DESIGN-BUILDER (Signature)

«  »«  »

 

«  »«  »

(Printed name and title)

 

(Printed name and title)

 

 



 

 

 

 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

11

User Notes:

(1347841913)

 

 




AIA® Document A141TM – 2014

Exhibit B

Insurance and Bonds

 

for the following PROJECT:

(Name and location or address)

 

    

 

 

ADDITIONS AND DELETIONS:

The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

«Sample»

«  »

 

 

THE OWNER:

(Name, legal status and address)

 

 

«  »«  »

«  »

 

 

THE DESIGN-BUILDER:

(Name, legal status and address)

 

 

«CRB Builders, LLC  »«  »

«701 Eme rson Road, Suite 500

St. Louis, MO 63141  »

 

 

THE AGREEMENT

This Insurance Exhibit is part of the accompanying agreement for the Project,
between the Owner and the Design-Builder (hereinafter, the Agreement), dated the
«  » day of «  » in the year «  »  .

(In words, indicate day, month and year.)

 

 

TABLE OF ARTICLES

 

B.1         GENERAL

 

B.2         DESIGN BUILDER’S INSURANCE AND BONDS

 

B.3         OWNER’S INSURANCE

 

B.4         SPECIAL TERMS AND CONDITIONS

 

ARTICLE B.1   GENERAL

The Owner and Design-Builder shall purchase and maintain insurance and provide
bonds as set forth in this Exhibit B. Where a provision in this Exhibit
conflicts with a provision in the Agreement into which this Exhibit is
incorporated, the provision in this Exhibit will prevail.

 

 

 

ARTICLE B.2   DESIGN BUILDER’S INSURANCE AND BONDS

§ B.2.1 The Design-Builder shall purchase and maintain the following types and
limits of insurance from a company or companies lawfully authorized to do
business in the jurisdiction where the Project is located. The Design-Builder
shall maintain the required insurance until the expiration of the period for
correction of Work as set forth in Section 11.2.2.1 of the Agreement, unless a
different duration is stated below:

(If the Design-Builder is required to maintain insurance for a duration other
than the expiration of the period for correction of Work, state the duration.)

 

 

ELECTRONIC COPYING of any portion of this AIA®  Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.

 





 

 

 

 

AIA Document A141™ – 2014 Exhibit B. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:58:06 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

1

User Notes:

(1718834253)

 

 

 




 

«  »

 

§ B.2.1.1 Commercial General Liability with policy limits of not less than « One
Million Dollars » ($ «1,000,000  » ) for each occurrence and «Two Million
Dollars  » ($ «2,000,000  » ) in the aggregate providing coverage for claims
including

.1      damages because of bodily injury, sickness or disease, including
occupational sickness or disease, and death of any person;

.2      personal injury;

.3      damages because of injury to or destruction of tangible property;

.4      bodily injury or property damage arising out of completed operations;
and

.5      contractual liability applicable to the Design-Builder's obligations
under Section 3.1.14 of the Agreement.

 

§ B.2.1.2 Automobile Liability covering vehicles owned by the Design-Builder and
non-owned vehicles used by the Design-Builder with policy limits of not less
than «One Million Dollars  » ($ «1,000,000  » ) per claim and «One Million
Dollars  » ($ «1,000,000  » ) in the aggregate for bodily injury, death of any
person, and property damage arising out of the ownership, maintenance and use of
those motor vehicles specified in this Section B.2.1.2, along with any other
statutorily required automobile coverage.

 

§ B.2.1.3 The Design-Builder may achieve the required limits and coverage for
Commercial General Liability and Automobile Liability through a combination of
primary and excess liability insurance, provided such primary and excess
insurance policies result in the same or greater coverage as those required
under Sections B.2.1.1 and B.2.1.2.

 

§ B.2.1.4 Workers’ Compensation at statutory limits.

 

§ B.2.1.5 Employers’ Liability with policy limits as provided below:

 

«  »

 

§ B.2.1.6 Professional Liability covering negligent acts, errors and omissions
in the performance of professional services, with policy limits of not less than
«  » ($ «  » ) per claim and «  » ($ «  » ) in the aggregate. N/A

 

§ B.2.1.7 Pollution Liability covering performance of the Work, with policy
limits of not less than «  » ($ «  » ) per claim and «  » ($ «  » ) in the
aggregate. N/A

 

§ B.2.1.7.1 The Design-Builder may obtain a combined Professional Liability and
Pollution Liability policy to satisfy the requirements set forth in
Sections B.2.1.6 and B.2.1.7, with combined policy limits that are not less than
«Five Million Dollars  » ($ «5,000,000  » ) per claim and «Ten Million
Dollars  » ($ «10,000,000  » ) in the aggregate.

 

§ B.2.1.8 The Design-Builder shall provide written notification to the Owner of
the cancellation or expiration of any insurance required by this Article B.2.
The Design-Builder shall provide such written notice within five (5) business
days of the date the Design-Builder is first aware of the cancellation or
expiration, or is first aware that the cancellation or expiration is threatened
or otherwise may occur, whichever comes first.

 

§ B.2.1.9 Additional Insured Obligations. The Owner and its consultants and
contractors shall be additional insureds on the Design-Builder’s primary and
excess insurance policies for Commercial General Liability, Automobile Liability
and Pollution Liability. The additional insured coverage shall be primary and
non-contributory to any of the Owner’s insurance policies. The additional
insured coverage shall apply to both ongoing operations and completed
operations. The policy limits applicable to the additional insureds shall be the
same amount applicable to the named insured or, if the policy provides
otherwise, policy limits not less than the amounts required under this
Agreement.

 

§ B.2.1.10 Certificates of Insurance. The Design-Builder shall provide
certificates of insurance acceptable to the Owner evidencing compliance with the
requirements in this Article B.2: (1) prior to commencement of the Work;
(2) upon renewal or replacement of each required policy of insurance; and
(3) upon Owner’s written request. An additional certificate evidencing
continuation of liability coverage, including coverage for completed operations,
shall be submitted with the final Application for Payment as required by
Section 9.10.2 of the Agreement and thereafter upon renewal or replacement of
such coverage until the expiration of the time required by Section B.2.1.





 

 

 

 

AIA Document A141™ – 2014 Exhibit B. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:58:06 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

2

User Notes:

(1718834253)

 

 

 




The certificates will show the Owner and its consultants and contractors as
additional insureds on the Design-Builder’s primary and excess insurance
policies for Commercial General Liability, Automobile Liability, and Pollution
Liability. Information concerning reduction of coverage on account of revised
limits, claims paid under the General Aggregate or both, shall be furnished by
the Design-Builder with reasonable promptness.

 

§ B.2.2 Performance Bond and Payment Bond

The Design-Builder shall provide surety bonds as follows:

(Specify type and penal sum of bonds.)

 

Type

    

Penal Sum ($0.00)

 

 

 

 

§ B.2.2.1 Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the
Agreement, the Design-Builder shall promptly furnish a copy of the bonds or
shall permit a copy to be made.

 

ARTICLE B.3   OWNER’S INSURANCE

§ B.3.1 Owner’s Liability Insurance

The Owner shall be responsible for purchasing and maintaining the Owner’s usual
liability insurance.

 

§ B.3.2 Property Insurance

§ B.3.2.1 Unless otherwise provided, at the time of execution of the
Design-Build Amendment, the Owner shall purchase and maintain, in a company or
companies lawfully authorized to do business in the jurisdiction where the
Project is located, property insurance written on a builder’s risk “all-risk” or
equivalent policy form in the amount of the initial Contract Sum, plus the value
of subsequent Modifications and cost of materials supplied or installed by
others, comprising the total value for the entire Project at the site on a
replacement cost basis without optional deductibles. If any construction that is
part of the Work shall commence prior to execution of the Design-Build
Amendment, the Owner shall, prior to commencement of construction, purchase and
maintain property insurance as described above in an amount sufficient to cover
the total value of the Work at the site on a replacement cost basis without
optional deductibles. The insurance required under this section shall include
interests of the Owner, Design-Builder, Architect, Consultants, Contractors, and
Subcontractors in the Project. The property insurance shall be maintained,
unless otherwise provided in the Design-Build Documents or otherwise agreed in
writing by all persons and entities who are beneficiaries of the insurance,
until the Owner has issued a Certificate of Substantial Completion in accordance
with Section 9.8 of the Agreement. Unless the parties agree otherwise, upon
issuance of a Certificate of Substantial Completion, the Owner shall replace the
insurance policy required under this Section B.3.2 with another property
insurance policy written for the total value of the Project that shall remain in
effect until expiration of the period for correction of the Work set forth in
Section 11.2.2 of the Agreement.

 

§ B.3.2.1.1 The insurance required under Section B.3.2.1 shall include, without
limitation, insurance against the perils of fire (with extended coverage) and
physical loss or damage including, without duplication of coverage, theft,
vandalism, malicious mischief, collapse, earthquake, flood, windstorm,
falsework, testing and startup, temporary buildings and debris removal,
including demolition occasioned by enforcement of any applicable legal
requirements, and shall cover reasonable compensation for the Design-Builder’s
services and expenses required as a result of such insured loss.

 

§ B.3.2.1.2 If the insurance required under Section B.3.2.1 requires
deductibles, the Owner shall pay costs not covered because of such deductibles.

 

§ B.3.2.1.3 The insurance required under Section B.3.2.1 shall cover portions of
the Work stored off the site, and also portions of the Work in transit.

 

§ B.3.2.1.4 Partial occupancy or use in accordance with Section 9.9 of the
Agreement shall not commence until the insurance company or companies providing
the insurance required under Section B.3.2.1 have consented to such partial
occupancy or use by endorsement or otherwise. The Owner and the Design-Builder
shall take reasonable steps to obtain consent of the insurance company or
companies and shall, without mutual written consent, take no action with respect
to partial occupancy or use that would cause cancellation, lapse or reduction of
insurance.

 





 

 

 

 

AIA Document A141™ – 2014 Exhibit B. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:58:06 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

3

User Notes:

(1718834253)

 

 

 




 

§ B.3.2.2 Boiler and Machinery Insurance. The Owner shall purchase and maintain
boiler and machinery insurance, which shall specifically cover commissioning,
testing, or breakdown of equipment required by the Work, if not covered by the
insurance required in Section B.3.2.1. This insurance shall include the
interests of the Owner, Design-Builder, Architect, Consultants, Contractor and
Subcontractors in the Work, and the Owner and Design-Builder shall be named
insureds.

 

§ B.3.2.3 If the Owner does not intend to purchase the insurance required under
Sections B.3.2.1 and B.3.2.2 with all of the coverages in the amounts described
above, the Owner shall inform the Design-Builder in writing prior to any
construction that is part of the Work. The Design-Builder may then obtain
insurance that will protect the interests of the Owner, Design-Builder,
Architect, Consultants, Contractors, and Subcontractors in the Work. The cost of
the insurance shall be charged to the Owner by an appropriate Change Order. If
the Owner does not provide written notice, and the Design-Builder is damaged by
the failure or neglect of the Owner to purchase or maintain insurance as
described above, the Owner shall bear all reasonable costs and damages
attributable thereto.

 

§ B.3.2.4 Loss of Use Insurance. At the Owner’s option, the Owner may purchase
and maintain insurance to insure the Owner against loss of use of the Owner’s
property due to fire or other hazards, however caused. The Owner waives all
rights of action against the Design-Builder for loss of use of the Owner’s
property, including consequential losses due to fire or other hazards covered
under the property insurance required under this Exhibit B to the Agreement.

 

§ B.3.2.5 If during the Project construction period the Owner insures
properties, real or personal or both, at or adjacent to the site by property
insurance under policies separate from those insuring the Project, or if after
final payment property insurance is to be provided on the completed Project
through a policy or policies other than those insuring the Project during the
construction period, the Owner shall waive all rights in accordance with the
terms of Section B.3.2.7 for damages caused by fire or other causes of loss
covered by this separate property insurance. All separate policies shall provide
this waiver of subrogation by endorsement or otherwise.

 

§ B.3.2.6 Before an exposure to loss may occur, the Owner shall file with the
Design-Builder a copy of each policy that includes insurance coverages required
by this Section B.3.2. Each policy shall contain all generally applicable
conditions, definitions, exclusions and endorsements related to this Project.
The Owner shall provide written notification to the Design-Builder of the
cancellation or expiration of any insurance required by this Article B.3. The
Owner shall provide such written notice within five (5) business days of the
date the Owner is first aware of the cancellation or expiration, or is first
aware that the cancellation or expiration is threatened or otherwise may occur,
whichever comes first.

 

§ B.3.2.7 Waivers of Subrogation. The Owner and Design-Builder waive all rights
against (1) each other and any of their consultants, subconsultants, contractors
and subcontractors, agents and employees, each of the other, and (2) any
separate contractors described in Section 5.13 of the Agreement, if any, and any
of their subcontractors, sub-subcontractors, agents and employees, for damages
caused by fire or other causes of loss to the extent covered by property
insurance obtained pursuant to Section B.3.2 or other property insurance
applicable to the Work and completed construction, except such rights as they
have to proceeds of such insurance held by the Owner as fiduciary. The Owner or
Design-Builder, as appropriate, shall require of the separate contractors
described in Section 5.13 of the Agreement, if any, and the subcontractors,
sub-subcontractors, agents and employees of any of them, by appropriate
agreements, written where legally required for validity, similar waivers each in
favor of the other parties enumerated herein. The policies shall provide such
waivers of subrogation by endorsement or otherwise. A waiver of subrogation
shall be effective as to a person or entity even though that person or entity
would otherwise have a duty of indemnification, contractual or otherwise, did
not pay the insurance premium directly or indirectly, and whether or not the
person or entity had an insurable interest in the property damaged.

 

§ B.3.2.8 A loss insured under the Owner’s property insurance shall be adjusted
by the Owner as fiduciary and made payable to the Owner as fiduciary for the
insureds, as their interests may appear, subject to requirements of any
applicable mortgagee clause and of Section B.3.2.10. The Design-Builder shall
pay the Architect, Consultants and Contractors their just shares of insurance
proceeds received by the Design-Builder, and by appropriate agreements, written
where legally required for validity, the Design-Builder shall require the
Architect, Consultants and Contractors to make payments to their consultants and
subcontractors in similar manner.

 

§ B.3.2.9 If required in writing by a party in interest, the Owner as fiduciary
shall, upon occurrence of an insured loss, give bond for proper performance of
the Owner’s duties. The cost of required bonds shall be charged against





 

 

 

 

AIA Document A141™ – 2014 Exhibit B. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:58:06 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

4

User Notes:

(1718834253)

 

 

 




 

proceeds received as fiduciary. The Owner shall deposit in a separate account
proceeds so received, which the Owner shall distribute in accordance with such
agreement as the parties in interest may reach, or as determined in accordance
with the method of binding dispute resolution selected in the Agreement between
the Owner and Design-Builder. If after such loss no other special agreement is
made and unless the Owner terminates the Contract for convenience, replacement
of damaged property shall be performed by the Design-Builder after notification
of a Change in the Work in accordance with Article 6 of the Agreement.

 

§ B.3.2.10 The Owner as fiduciary shall have power to adjust and settle a loss
with insurers unless one of the parties in interest shall object in writing
within five days after occurrence of a loss to the Owner’s exercise of this
power. If an objection is made, the dispute shall be resolved in the manner
selected by the Owner and Design-Builder as the method of binding dispute
resolution in the Agreement. If the Owner and Design-Builder have selected
arbitration as the method of binding dispute resolution, the Owner as fiduciary
shall make settlement with insurers or, in the case of a dispute over
distribution of insurance proceeds, in accordance with the directions of the
arbitrators.

 

ARTICLE B.4   SPECIAL TERMS AND CONDITIONS

Special terms and conditions that modify this Insurance and Bonds Exhibit, if
any, are as follows:

 

«  »

 

 

 



 

 

 

 

AIA Document A141™ – 2014 Exhibit B. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:58:06 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

5

User Notes:

(1718834253)

 

 

 



 

 

Schedule 1

Picture 2 [ex-10d1g001.jpg]

 

 

THE RELENTLESS PURSUIT OF SUCCESS. YOURS.TM

 

 

Axogen Inc.

New Facility Building - Design-Build Services

Cost Opinion and Clarifications

Submitted: March 22, 2019

Picture 1 [ex-10d1g002.jpg]

 

Engineering | Architecture | Construction | Consulting





 

 



 

 

 

Picture 12 [ex-10d1g001.jpg]

 

 

 

 

 

Table of Contents

 

 

 

 

 

 

 

1     Cover Letter


1

 

 

 

 

2     Estimate Summary


2

 

 

 

 

3     Cost Estimate


5

 

 

 

 

4     Estimate Clarifications and Assumptions


16

 

 

 

 

5     Schedule


25

 

 

 

 

       Attachment: AIA Contract

 

 

Picture 8 [ex-10d1g003.jpg]





 

 



 

Picture 14 [ex-10d1g001.jpg]

 

 

THE RELENTLESS PURSUIT OF SUCCESS. YOURS.TM

 

 

 

March 22, 2019

Wallace Nelson

Facilities Manager

Axogen Inc.

913 Industrial Park Drive

Vandalia, OH 45377

Re: New Facility in Vandalia, Ohio

Dear Mr. Nelson:

Attached you will find our Opinion of Cost, clarifications and schedule for your
new facility located at 913 Industrial Park, Vandalia, Ohio. Our estimate with
an 80% confidence level is $ 29,812,379 with an immediate start and delivered in
a design-build fashion using CRB for Architecture/Engineering and Construction
for a turn-key delivery approach.

We are extremely excited to be part of your team and ready to begin. As you know
from several team meetings, CRB has decades of experience in pharmaceutical
production facilities and your equipment and cleanroom needs are familiar to us.
Since most of our work is executed remotely, we are used to working with local
trades contractors on pharmaceutical projects, delivering excellent results for
our clients.

Our engineering team has spent many hours redesigning the HVAC and electrical
systems to align with your specific needs for the building in Vandalia. Our team
has even gone to lengths of sizing the major equipment and obtaining
confidential price quotes that is included in our estimate. Our structural
engineers have designed the mezzanine with steel member sizes and footing
requirements. We have validated unit costs and labor rates with local vendors
and feel confident not only in our pricing, but that our costs align with the
needed scope for your project.

Our team is looking forward to meeting with your Axogen team at the project site
on Monday, March 25th. If there are any questions related to our proposal you
may contact me anytime.

Respectfully,

Picture 16 [ex-10d1g004.jpg]

James R. Contratto

Director, Business Development
Cell: 314-695-1926

 

 



 

 



 

Picture 18 [ex-10d1g001.jpg]

 

 

Estimate Summary

CONFIDENTIAL

 

Order of Magnitude Estimate

ESTIMATE DOCUMENTATION SHEET

PROJECT NAME:                     Vandalia Expansion

CLIENT NAME:                         Axogen

ESTIMATE DATE:                     22-Mar-19

PROJECT SQUARE FOOTAGE:

 

 

 

Existing Building Footprint


70,000

sf

New Mechanical Mezzanine


38,000

sf

Pre-Eng Utility Bldg

2,000

sf

 


110,000

sf

 

ESTIMATE ACCURACY:          Order of Magnitude Estimate

 





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

2

 

 



 

Picture 20 [ex-10d1g001.jpg]

 

 

Estimate Summary

CONFIDENTIAL

 

Order of Magnitude Estimate

ESTIMATE SUMMARY

 

 

 

 

 

 

 

 

 

 

BUILDING CONSTRUCTION

    

    

    

    

    

$/SF

 

Sitework

 

 

 

$

903,990 

 

$

8 

 

Demolition

 

 

 

$

243,644 

 

$

2 

 

Substructure

 

 

 

$

439,058 

 

$

4 

 

Superstructure

 

 

 

$

1,569,094 

 

$

14 

 

Exterior Skin

 

 

 

$

74,500 

 

$

1 

 

Roofing

 

 

 

$

27,313 

 

$

0 

 

Interior Construction

 

 

 

$

2,008,448 

 

$

18 

 

Special Construction

 

 

 

$

2,533,350 

 

$

23 

 

Conveying Systems

 

 

 

$

150,000 

 

$

1 

 

HVAC

 

 

 

$

4,877,411 

 

$

44 

 

Plumbing

 

 

 

$

1,193,010 

 

$

11 

 

Fire Protection

 

 

 

$

439,537 

 

$

4 

 

Electrical

 

 

 

$

5,721,100 

 

$

52 

 

Building Total

 

 

 

$

20,180,453 

 

$

183 

 

 

 

 

 

 

 

 

 

 

 

PROCESS

 

 

 

 

 

 

 

 

 

Equipment

 

 

 

$

496,094 

 

$

5 

 

Equipment Installation

 

 

 

$

132,000 

 

$

1 

 

Piping, Valving

 

 

 

$

247,826 

 

$

2 

 

Instrumentation & Controls

 

 

 

$

556,750 

 

$

5 

 

Process Total

 

 

 

$

1,432,670 

 

$

13 

 

 

 

 

 

 

 

 

 

 

 

FACILITY SUBTOTAL

 

 

 

$

21,613,123 

 

$

196 

 

 

 

 

 

 

 

 

 

 

 

Project General Requirements

 

 

 

$

219,838 

 

 

 

 

Building Permits

 

 

 

 

By Owner 

 

 

 

 

Productivity Factor

 

 

 

$

— 

 

 

 

 

Schedule Acceleration - Excluded

 

 

 

$

— 

 

 

 

 

Escalation - Excluded

 

 

 

$

— 

 

 

 

 

Design Development - Excluded

 

 

 

$

— 

 

 

 

 

Sales Tax w/o (Equipment & Modular Clean Rooms)

 

7.5 

%  

$

717,820 

 

 

 

 

Payment & Performance Bond - Assume Client Signed Waiver

 

 

 

 

  See Alternate Below 

 

 

 

 

Facility Commissioning (All Protocols & Validation by Owner)

 

2.25 

%  

$

486,295 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL DIRECT CONSTRUCTION COST

 

 

 

$

23,037,076 

 

$

209 

 

 

 

 

 

 

 

 

 

 

 

OTHER COSTS

 

 

 

 

 

 

 

 

 

Design Fee, Construction Assist

 

 

 

 

 

 

 

 

 

Construction Contingency & Design Development

 

 

 

 

 

 

 

 

 

CM Labor

 

 

 

 

*** 

 

 

 

 

CM General Conditions

 

 

 

 

 

 

 

 

 

CM Fee

 

 

 

 

 

 

 

 

 

C, G & L Insurance

 

 

 

 

 

 

 

 

 

Owner’s Costs - Excluded

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJECT ESTIMATE TOTAL

 

 

 

$

29,812,379 

 

$

271 

 

 

 

 

 

 

 

 

 

 

 

Alternate: Trade Contractor's Payment & Performance Bond

 

 

 

$

410,000 

 

 

 

 

 





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

3

 

 



 

Picture 22 [ex-10d1g001.jpg]

 

 

Estimate Summary

CONFIDENTIAL

 

Order of Magnitude Estimate

Facility Subtotal Cost Distribution

Picture 26 [ex-10d1g005.jpg]

 

 





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

4

 

 



 

Picture 28 [ex-10d1g001.jpg]

 

 

Cost Estimate

CONFIDENTIAL

 

Order of Magnitude Estimate

Sitework

-

 

 

 

 

 

 

 

 

 

 

 

 

SITEWORK

    

    

    

 

    

    

 

    

    

 

    

 

Axogen Sitework Allowance for Roads Drainage, Paving Sidewalls and Fencing

 

1 

ls

$

600,000.00 

 

$


600,000

 

 

 

 

Demo Existing Paving

 

 

 

 

 

 

 

incl above

 

 

 

 

Soil Boring, Report & Survey

 

 

 

 

 

 

 

by Owner

 

 

 

 

Exterior Painting Allowance

 

 

 

 

 

 

 

incl above

 

 

 

 

Building Signage

 

 

 

 

 

 

 

incl above

 

 

 

 

Patch/Repair Asphalt Paving

 

 

 

 

 

 

 

incl above

 

 

 

 

New 6" Concrete Sidewalk

 

 

 

 

 

 

 

incl above

 

 

 

 

Misc. Site Grading, Clearing

 

 

 

 

 

 

 

incl above

 

 

 

 

Landscaping Allowance

 

 

 

 

 

 

 

incl above

 

 

 

 

 

 

Sitework Total 

 

 

 

 

 

 

 

$

600,000 

 

 

 

Underground Mechanical Total 

 

 

 

 

 

 

 

$

— 

 

UNDERGROUND PLUMBING

 

 

 

 

 

 

 

 

 

 

 

 

Sanitary Sewer - New Line, Manhole and Tie-in

 

1 

ls

$

15,000.00 

 

$

15,000 

 

 

 

 

Domestic Water - Allow

 

200 

lf

$

150.00 

 

$

30,000 

 

 

 

 

Natural gas

 

200 

lf

$

112.50 

 

$

22,500 

 

 

 

 

Storm Drainage

 

 

 

 

 

 

 

Existing

 

 

 

 

 

 

Underground Plumbing Total 

 

 

 

 

 

 

 

$

67,500 

 

UNDERGROUND FIRE PROTECTION

 

 

 

 

 

 

 

 

 

 

 

 

Fire Protection Loop (incl hydrants)

 

 

lf

$

90.00 

 

 

Excluded

 

 

 

 

Allowance for Fire Pump with Shed

 

 

ls

$

26,250 

 

 

Excluded

 

 

 

 

PIV Valve

 

1 

ea

$

10,000 

 

$

10,000 

 

 

 

 

Fire Protection Line

 

200 

lf

$

150.00 

 

$

30,000 

 

 

 

 

 

 

Underground Fire Protection Total 

 

 

 

 

 

 

 

$

40,000 

 

UNDERGROUND ELECTRICAL

 

 

 

 

 

 

 

 

 

 

 

 

PVC Conduits - 2500A , 34.5KV assume (4) 4' dia conduit

 

1,288 

lf

$

105.00 

 

$

135,240 

 

 

 

 

Concrete Encasement 1/2 cy / lf

 

175 

cy

$

150.00 

 

$

26,250 

 

 

 

 

Cabling

 

 

 

$

- 

 

 

By Utility Co.

 

 

 

 

Demo Existing Paving

 

 

 

 

 

 

 

incl above

 

 

 

 

Patch/Repair Asphalt Paving

 

389 

sy

$

60.00 

 

$

23,333 

 

 

 

 

Excav/Backfill

 

311 

cy

$

37.50 

 

$

11,667 

 

 

 

 

 

 

Underground Electrical Total

 

 

 

 

 

 

 

$

196,490 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sitework Total

 

 

 

 

$

903,990 

 

$

903,990 

 

 





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

5

 

 



 

Picture 30 [ex-10d1g001.jpg]

 

 

Cost Estimate

CONFIDENTIAL

 

Order of Magnitude Estimate

Architectural / Structural

 

 

 

 

 

 

 

 

 

 

 

 

 

DEMOLITION

    

    

    

 

    

    

 

    

    

 

    

 

Demo Interior Floors, Walls, & Ceilings (allow)

 

20,000 

sf

$

5.00 

 

$

100,000 

 

 

 

 

Demo Exterior Tilt up Concrete Exterior

 

226 

sf

$

22.50 

 

$

5,085 

 

 

 

 

Demo Concrete Floor incl Sawcut for Mezz Ftgs

 

115 

cy

$

295.00 

 

$

33,802 

 

 

 

 

Demo Concrete Floor incl Sawcut for US Piping

 

 

 

 

 

 

 

 

 

 

 

 

Sawcutting of Slab on Grade for Underslab piping

 

822 

lf

$

5.00 

 

$

37,800 

 

 

 

 

Backfill and compact soil

 

232 

cy

$

27.00 

 

$

6,967 

 

 

 

 

Remove concrete debris by hand

 

30 

cy

$

175.00 

 

$

5,328 

 

 

 

 

Temporary Partition Allowance (Plastic along Mezzanine Border

 

5,000 

sf

$

2.00 

 

$

10,000 

 

 

 

 

Load, Haul & Dispose of Debris

 

525 

cy

$

85.00 

 

$

44,662 

 

 

 

 

 

 

Demolition Total 

 

 

 

 

 

 

 

$

243,644 

 

SUBSTRUCTURE

 

 

 

 

 

 

 

 

 

 

 

 

Foundation (5' spread footing + 3' grade wall)

 

53 

cy

$

630.00 

 

$

33,600 

 

 

 

 

Slab on Grade for Utility Building

 

1,600 

sf

$

9.00 

 

$

14,400 

 

 

 

 

Infill Ex Slab on Grade (6" concrete + 6" granular fill)

 

7,832 

sf

$

13.50 

 

$

105,725 

 

 

 

 

Interior Column Pads

 

305 

cy

$

540.00 

 

$

164,588 

 

 

 

 

Dowel for Mezz Column Pads - (1) every 12"

 

3,300 

ea

$

22.50 

 

$

74,250 

 

 

 

 

Doweling for Trench Drains - (1) every 12"

 

822 

ea

$

22.50 

 

$

18,495 

 

 

 

 

Allowance for Equipment Pads

 

1 

ls

$

18,000.00 

 

$

18,000 

 

 

 

 

Elevator Pit

 

1 

ea

$

10,000.00 

 

$

10,000 

 

 

 

 

 

 

Substructure Total 

 

 

 

 

 

 

 

$

439,058 

 

SUPERSTRUCTURE

 

 

 

 

 

 

 

 

 

 

 

 

Elevated Slabs (metal deck + 5" concrete)

 

38,000 

sf

$

10.80 

 

$

410,400 

 

 

 

 

Elevated Slab Steel Framing (11#/sf)

 

209 

tons

$

4,590.00 

 

$

959,310 

 

 

 

 

Equipment Galv Carbon Steel Grating for RO Equipment

 

200 

sf

$

16.20 

 

$

3,240 

 

 

 

 

Equipment Platform Steel Framing (10#/sf)

 

2 

tons

$

4,950.00 

 

$

7,425 

 

 

 

 

Platform Handrail

 

40 

lf

$

225.00 

 

$

9,000 

 

 

 

 

Stairs

 

15 

risers

$

500.00 

 

$

7,500 

 

 

 

 

Stanchions on Mezzanine & New Chillers / Boiler

 

40 

ea

$

2,000.00 

 

$

80,000 

 

 

 

 

Pipe Carrier up side of bldg

 

0.75 

tons

$

6,500.00 

 

$

4,875 

 

 

 

 

Epoxy Paint Structural Steel (in Open Area)

 

11,754 

sf

$

3.15 

 

$

37,024 

 

 

 

 

Elevator Steel

 

1 

ls

$

10,000.00 

 

$

10,000 

 

 

 

 

Pre-fab Pan Fill Stairs incl Handrails

 

64 

riser

$

630.00 

 

$

40,320 

 

 

 

 

 

 

Superstructure Toatal 

 

 

 

 

 

 

 

$

1,569,094 

 

EXTERIOR CLOSURE

 

 

 

 

 

 

 

 

 

 

 

 

Tilt up Concrete Wall Penetrations

 

1 

ls

$

20,000.00 

 

$

20,000 

 

 

 

 

New Metal Panel Infills

 

226 

sf

$

50.00 

 

$

11,300 

 

 

 

 

Exterior Single Doors

 

4 

ea

$

2,000.00 

 

$

8,000 

 

 

 

 

Rollup Doors, Dock Pads/Seals

 

2 

ea

$

5,850.00 

 

$

11,700 

 

 

 

 

Exterior Skin Consultant

 

1 

ls

$

10,000.00 

 

$

10,000 

 

 

 

 

Louvers

 

200 

sf

$

67.50 

 

$

13,500 

 

 

 

 

 

 

Exterior Closure Total 

 

 

 

 

 

 

 

$

74,500 

 

ROOFING

 

 

 

 

 

 

 

 

 

 

 

 

Penetrations thru Roof

 

1 

ls

$

20,000.00 

 

$

20,000 

 

 

 

 

Tie-In to Existing Building

 

125 

lf

$

58.50 

 

$

7,313 

 

 

 

 

 

 

Roofing Total 

 

 

 

 

 

 

 

$

27,313 

 

INTERIOR CONSTRUCTION

 

 

 

 

 

 

 

 

 

 

 

 

Walls

 

 

 

 

 

 

 

 

 

 

 

 

Walls Ext - GWB -0/1, on 7/8" Mtl Studs Batt Insulation

 

19,093 

sf

$

5.75 

 

$

109,785 

 

 

 

 

Walls Ext - GWB -0/1, on 3 5/8" Mtl Studs

 

2,773 

sf

$

6.30 

 

$

17,470 

 

 

 

 

Walls - GWB - 1/1 on 6" " Mtl Studs

 

10,697 

sf

$

9.00 

 

$

96,273 

 

 

 

 

 





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

6

 

 



 

Picture 31 [ex-10d1g001.jpg]

 

 

Cost Estimate

CONFIDENTIAL

 

Order of Magnitude Estimate

Ò



Architectural / Structural

 

 

 

 

 

 

 

 

 

 

 

 

Walls - GWB - 1/1 on 3 5/8" Mtl Studs

    

26,930 

sf

$

8.10 

    

$

218,133 

    

 

    

 

Walls - GWB - Shaftwall 1hr Fire Rated on 6" Mtl Studs

 

4,480 

sf

$

9.90 

 

$

44,352 

 

 

 

 

Mesh Wire Walls

 

1,363 

sf

$

3.50 

 

$

4,771 

 

 

 

 

ADD for Fiber Rock

 

75,254 

sf

$

0.90 

 

$

67,729 

 

 

 

 

Blocking for Wall Guard

 

200 

lf

$

2.25 

 

$

450 

 

 

 

 

Rough Carpentry / Blocking

 

70,000 

sf

$

0.25 

 

$

17,500 

 

 

 

 

Doors & Windows

 

 

 

 

 

 

 

 

 

 

 

 

3x7 HM Door & Frame

 

35 

ea

$

1,170.00 

 

$

40,950 

 

 

 

 

PAIR 6x7 HM Doors & Frame

 

45 

pr

$

1,620.00 

 

$

72,900 

 

 

 

 

Entrance Single Glass Doors & HM Frame

 

2 

ea

$

1,250.00 

 

$

2,500 

 

 

 

 

Sgl Process Door & Frame

 

1 

ea

$

5,850.00 

 

$

5,850 

 

 

 

 

Dbl Process Steel Door & Frame

 

4 

ea

$

12,600.00 

 

$

50,400 

 

 

 

 

ADD For Door Interlock Prep and Device

 

5 

ea

$

450.00 

 

$

2,250 

 

 

 

 

Slider or Rapid Roll Fabric Door - 8' x 10'

 

3 

ea

$

9,000.00 

 

$

27,000 

 

 

 

 

Viewing Windows

 

175 

sf

$

60.00 

 

$

10,500 

 

 

 

 

Flooring

 

 

 

 

 

 

 

 

 

 

 

 

Prep Existing Floor for New Covering

 

26,681 

sf

$

1.13 

 

$

30,016 

 

 

 

 

Entrance Mat

 

174 

sf

$

25.00 

 

$

4,350 

 

 

 

 

Epoxy Floor

 

11,888 

sf

$

10.80 

 

$

128,390 

 

 

 

 

VCT Floor

 

6,195 

sf

$

2.57 

 

$

15,890 

 

 

 

 

Seamless Welded Vinyl

 

4,056 

sf

$

10.00 

 

$

40,560 

 

 

 

 

Carpet

 

1,261 

sy

$

27.00 

 

$

34,038 

 

 

 

 

Polished Concrete

 

4,542 

sf

$

8.00 

 

$

36,336 

 

 

 

 

Sealed Concrete

 

58,795 

sf

$

1.13 

 

$

66,144 

 

 

 

 

Bases

 

 

 

 

 

 

 

 

 

 

 

 

Epoxy Floor Coved Base

 

2,787 

lf

$

16.20 

 

$

45,149 

 

 

 

 

Smls Welded Cove

 

1,319 

lf

$

14.00 

 

$

18,466 

 

 

 

 

Vinyl Base

 

6,176 

lf

$

2.03 

 

$

12,506 

 

 

 

 

Ceilings

 

 

 

 

 

 

 

 

 

 

 

 

Suspended Drywall Ceiling

 

12,353 

sf

$

11.25 

 

$

138,971 

 

 

 

 

2x4 Lay-In Mylar Gasketed Ceiling

 

1,005 

sf

$

9.90 

 

$

9,950 

 

 

 

 

2x4 Lay-In Ceiling

 

81,855 

sf

$

3.47 

 

$

283,628 

 

 

 

 

Finishes

 

 

 

 

 

 

 

 

 

 

 

 

Paint Walls - latex

 

142,455 

sf

$

0.77 

 

$

108,978 

 

 

 

 

Paint Walls - epoxy

 

41,643 

sf

$

1.58 

 

$

65,588 

 

 

 

 

Epoxy Paint Gypsum Ceiling

 

12,353 

sf

$

1.80 

 

$

22,235 

 

 

 

 

Paint Door & Frame

 

87 

ea

$

58.50 

 

$

5,090 

 

 

 

 

FRP

 

648 

sf

$

17.50 

 

$

11,340 

 

 

 

 

Caulking Allowance

 

1 

ls

$

15,000.00 

 

$

15,000 

 

 

 

 

Room Accessories

 

 

 

 

 

 

 

 

 

 

 

 

Toilet Partitions - Phenolic Resin

 

11 

ea

$

1,260.00 

 

$

13,860 

 

 

 

 

Urinal Screen

 

2 

ea

$

500.00 

 

$

1,000 

 

 

 

 

Toilet Accessories

 

1 

ls

$

20,000.00 

 

$

20,000 

 

 

 

 

12' x 15' Metal Locker, Single Tier with Sloped Top

 

370 

ea

$

225.00 

 

$

83,250 

 

 

 

 

Locker Room Bench

 

100 

lf

$

54.00 

 

$

5,400 

 

 

 

 

Fire Extinguisher and Cabinet - allow

 

10 

ea

$

350.00 

 

$

3,500 

 

$

2,008,448 

 

 

 

Interior Construction Total

 

 

 

 

 

 

 

 

 

 

SPECIAL CONSTRUCTION

 

 

 

 

 

 

 

 

 

 

 

 

Pre-Eng Structural (allow 40' x 40' x 15' avg ht)

 

1,600 

sf

$

60.00 

 

$

96,000 

 

 

 

 

Process Modular Clean Rooms - 8250sf @ approx. $265.94 / Sf Stainless Stl Items

 

1 

ls

$

2,194,000 

 

$

2,194,000 

 

 

 

 

 





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

7

 

 



 

Picture 32 [ex-10d1g001.jpg]

 

 

Cost Estimate

CONFIDENTIAL

 

Order of Magnitude Estimate

Architectural / Structural

24" x 24" Wall Mount Pass-Thru

 

6 

ea

$

15,000.00 

 

$

90,000 

 

 

 

 

Stainless Steel Benches

 

30 

lf

$

1,000.00 

 

$

30,000 

 

 

 

 

Gown Room Bench

 

45 

lf

$

80.00 

 

$

3,600 

 

 

 

 

Misc. Stainless Steel Accessories

 

1 

ls

$

10,000.00 

 

$

10,000 

 

 

 

 

Operating Tables

 

2 

ea

 

 

 

 

By Owner

 

 

 

 

Audio - Visual Displays Equipment - allowance

 

5 

rms

$

5,000.00 

 

$

25,000 

 

 

 

 

dock Door Levelers

 

2 

ea

$

7,200.00 

 

$

14,400 

 

 

 

 

Millwork

 

 

 

 

 

 

 

 

 

 

 

 

Casework - Painted Metal Cabinet w/ Epoxy Resin Top

 

26 

lf

$

600.00 

 

$

15,600 

 

 

 

 

Laminated Bathroom Countertop

 

25 

lf

$

150.00 

 

$

3,750 

 

 

 

 

Kitchen Counter & Cabinets - Laminated Top

 

17 

lf

$

500.00 

 

$

8,500 

 

 

 

 

Reception Desk

 

15 

lf

$

1,500.00 

 

$

22,500 

 

 

 

 

Mailroom / Copy Room - Cubbies, Storage, Counters

 

1 

ls

$

20,000.00 

 

$

20,000 

 

 

 

 

Cubicles

 

48 

ea

 

 

 

 

Owner

 

 

 

 

Office Desks, chairs, file cabinets

 

2 

ea

 

 

 

 

Owner

 

 

 

 

Conference Room Table & Chairs

 

7 

ea

 

 

 

 

Owner

 

 

 

 

Privacy Room Furniture

 

2 

ea

 

 

 

 

Owner

 

 

 

 

Break Room Table & Chairs

 

1 

ls

 

 

 

 

Owner

 

 

 

 

 

 

Special Construction Total 

 

 

 

 

 

 

 

$

2,533,350 

 

CONVEYING SYSTEMS

 

 

 

 

 

 

 

 

 

 

 

 

Elevator Freight, 2 story

 

1 

ea

$

150,000 

 

$

150,000 

 

 

 

 

 

 

Conveying Systems Total 

 

 

 

 

 

 

 

$

150,000 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Architectural / Structural Total

 

 

 

 

$

7,045,405 

 

$

7,045,405 

 

 





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

8

 

 



 

Picture 33 [ex-10d1g001.jpg]

 

 

Cost Estimate

CONFIDENTIAL

 

Order of Magnitude Estimate

Building HVAC / Utilities

 

 

 

 

 

 

 

 

 

 

 

 

HVAC

    

 

    

 

 

    

 

 

    

 

 

Dryside

 

 

 

 

 

 

 

 

 

 

 

Makeup Air Unit (1x thru)

 

17,000 

cfm  

$

6.00 

 

$

102,000 

 

 

 

Semi - Custom AHU Quoted

 

1 

ea  

$

487,200.00 

 

$

487,200 

 

 

 

w/o Economizers & Heat Recovery

 

1 

ls  

$

450,000.00 

 

 

Excluded

 

 

 

Grade C AHU (recirc) 1,500 cfm

 

1 

ea  

$

— 

 

 

included

 

 

 

Grade C AHU (recirc) 3,000 cfm

 

1 

ea  

$

— 

 

 

included

 

 

 

Grade C AHU (recirc) 4,500 cfm

 

1 

ea  

$

— 

 

 

included

 

 

 

Grade D AHU (recirc) 15,000 cfm

 

1 

ea  

$

— 

 

 

included

 

 

 

Grade D AHU (recirc) 12,000 cfm

 

1 

ea  

$

— 

 

 

included

 

 

 

Grade D AHU (recirc) 20,000 cfm

 

1 

ea  

$

— 

 

 

included

 

 

 

Office RTU

 

35,000 

cfm  

$

— 

 

 

existing

 

 

 

Board Room RTU - 3 tons / 1,200 cfm

 

1 

ea  

$

4,000.00 

 

$

4,000 

 

 

 

Office RTU - 3 tons / 1,200 cfm

 

1 

ea 

$

4,000.00 

 

$

4,000 

 

 

 

Office RTU - 3 tons / 1,200 cfm

 

1 

ea  

$

4,000.00 

 

$

4,000 

 

 

 

Cabinet Unit Heater, 10 MBH

 

3 

ea  

$

1,200.00 

 

$

3,600 

 

 

 

Fan Coil Unit (CHW cooling & HW Reheat) 34,325 cfm total

 

10 

ea  

$

4,500.00 

 

$

45,000 

 

 

 

Warehouse Fan Coil Unit (CHW cooling & HW Reheat) 34,325

 

14 

ea  

$

4,500.00 

 

$

63,000 

 

 

 

cfm total

 

 

 

 

 

 

 

 

 

 

 

Mech Room Fan Coil Unit (CHW cooling)

 

2 

ea  

$

2,500.00 

 

$

5,000 

 

 

 

Fan Coil Unit (CHW cooling) 1,500 cfm

 

1 

ea  

$

2,500.00 

 

$

2,500 

 

 

 

DX Split Systems for Electrical, Telecom and Server Rooms (4)

 

1 

ls  

$

75,000.00 

 

$

75,000 

 

 

 

Exhaust Fan

 

3,550 

cfm  

$

1.25 

 

$

4,438 

 

 

 

Exhaust Fan

 

1,900 

cfm  

$

1.30 

 

$

2,470 

 

 

 

Exhaust Fan

 

1,950 

cfm  

$

1.30 

 

$

2,535 

 

 

 

Exhaust Fan

 

2,850 

cfm  

$

1.30 

 

$

3,705 

 

 

 

Exhaust Fan

 

900 

cfm  

$

2.00 

 

$

1,800 

 

 

 

Exhaust Fan

 

150 

cfm  

$

3.25 

 

$

488 

 

 

 

VAV's w. phoenix valve & HW reheat

 

15 

ea  

$

4,500.00 

 

$

67,500 

 

 

 

CV's w. phoenix valve

 

15 

ea  

$

3,000.00 

 

$

45,000 

 

 

 

RHCs, hot water, duct-mounted

 

25 

ea  

$

1,750.00 

 

$

43,750 

 

 

 

“***”

 

“***”

 

 

“***”

 

 

“***”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Flexiduct

 

1 

ls  

$

2,500.00 

 

$

2,500 

 

 

 

Air & Water balance

 

1 

ls  

$

50,000.00 

 

$

50,000 

 

 

 

Rigging

 

1 

ls  

$

50,000.00 

 

$

50,000 

 

 

 

Galv Ductwork with grills and volume dampers. Includes

 

94,480 

lb  

$

9.00 

 

$

850,320 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rework of Existing Office Ductwork (50% new duct.)

 

 

 

 

 

 

 

 

 

 

 

SS Duct for LWR

 

9,448 

lb  

 

w/ Prefab quote, if required

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SS Duct for Biosafety Cabinets

 

1 

ls

$

— 

 

 

not exhausted

 

 

 

Economizer Ductwork

 

600 

lbs  

$

— 

 

 

Excluded

 

 

 

Duct Insulation - Wrapped

 

47,240 

sf  

$

4.00 

 

$

188,960 

 

 

 

HEPA Filters - ducted disposable

 

122 

ea  

$

1,500.00 

 

$

183,000 

 

 

 

Fan Filter HEPAs

 

1 

ea  

 

w/ Clean Rooms

 

 

 

HEPA Filter Certification

 

123 

ea  

$

150.00 

 

$

18,450 

 

 

 

Registers, Diffusers

 

71 

ea  

$

150.00 

 

$

10,650 

 

 

 

Louvers allowance

 

300 

sf  

$

75.00 

 

$

22,500 

 

 

 

Roof Curbs

 

12 

ea  

$

1,750.00 

 

$

21,000 

 

 

 

Wet Side

 

 

 

 

 

 

 

 

 

 

 

Chillers, Air Cooled, (3)

 

750 

tons  

$

500.00 

 

$

375,000 

 

 

 

CHW Pump Skid - (2) 1,200 GPM pumps 40 HP ea, air separator, chemical feed
vessel, expansion vessel, 1000 tons

 

1 

ls  

$

95,000.00 

 

$

95,000 

 

 

 

 





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

9

 

 



 

Picture 34 [ex-10d1g001.jpg]

 

 

 

 

Cost Estimate

CONFIDENTIAL

 

Order of Magnitude Estimate

Building HVAC / Utilities

 

 

 

 

 

 

 

 

 

 

 

 

HHW Skid - 3,000 MBH

    

1 

ls  

$

85,000.00 

    

$

85,000 

    

 

 

Boilers (3), nat gas

 

3 

ea  

$

30,000.00 

 

$

90,000 

 

 

 

Domestic Electric Water Heater w. expansion tank

 

1 

ea 

$

8,000.00 

 

$

8,000 

 

 

 

Sump Pump for Elevator Pit

 

1 

ls  

$

1,500.00 

 

$

1,500 

 

 

 

PIPING MAINS

 

 

 

 

 

 

 

 

 

 

 

CHWs/r 8" carbon steel, w. valves and insulation

 

560 

lf  

$

275.00 

 

$

154,000 

 

 

 

CHWs/r 6" carbon steel, w. valves and insulation (heat trace) w/ el

 

132 

lf  

$

225.00 

 

$

29,700 

 

 

 

CHWs/r 2" carbon steel, w. valves and insulation

 

676 

lf  

$

81.00 

 

$

54,756 

 

 

 

HHWs/r 2"-3" carbon steel

 

1,286 

lf  

$

115.00 

 

$

147,890 

 

 

 

Outdoor HHWs/r - 2"3" carbon steel

 

126 

lf  

$

115.00 

 

$

14,490 

 

 

 

Nat Gas 2" carbon steel w. valves

 

460 

lf  

$

81.00 

 

$

37,260 

 

 

 

Clean Steam 1" 316L pipe, w. valves and insulation

 

300 

lf  

$

111.00 

 

$

33,300 

 

 

 

LOCAL PIPING

 

 

 

 

 

 

 

 

 

 

 

CHWs/r 2" carbon steel

 

240 

lf  

$

140.00 

 

$

33,600 

 

 

 

HHWs/r 1" copper

 

2,600 

lf  

$

122.00 

 

$

317,200 

 

 

 

Nat Gas 1.5" carbon steel

 

420 

lf  

$

82.00 

 

$

34,440 

 

 

 

Clean Steam 1" 316L pipe to process air handlers

 

150 

lf  

$

135.00 

 

$

20,250 

 

 

 

Clean Steam 1" 316L pipe to 2 part washers and 4 autoclaves

 

600 

lf  

$

135.00 

 

$

81,000 

 

 

 

Refrigerant Piping for Split Systems - suction and liquid lines

 

540 

lf  

$

84.00 

 

$

45,360 

 

 

 

Refrigerant Charge

 

1 

ls  

$

5,000.00 

 

$

5,000 

 

 

 

Coil Fitout - large/medium

 

3 

ea  

$

6,500.00 

 

$

19,500 

 

 

 

Coil Fitout - small

 

5 

ea  

$

4,500.00 

 

$

22,500 

 

 

 

Humidifier section coil fitout, if required

 

8 

ea  

$

4,500.00 

 

$

36,000 

 

 

 

Condensate Piping

 

150 

lf  

$

84.00 

 

$

12,600 

 

 

 

Trim Piping Factored

 

1 

ls  

$

131,600.00 

 

$

131,600 

 

 

 

HVAC Contractor Permit

 

1 

ls  

$

15,000.00 

 

$

15,000 

 

 

 

BAS Control System

 

244 

pts  

$

1,775.00 

 

$

433,100 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HVAC Total

 

 

 

 

 

 

$

4,877,411 

 

$

4,877,411 

 





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

10

 

 



 

Picture 35 [ex-10d1g001.jpg]

 

 

 

 

Cost Estimate

CONFIDENTIAL

 

Order of Magnitude Estimate

Plumbing & Fire Protection

 

 

 

 

 

 

 

 

 

 

 

 

PLUMBING

    

 

    

 

 

    

 

 

    

 

 

Instantaneous water heater - for remote located sinks

 

3 

ea  

$

1,500.00 

 

$

4,500 

 

 

 

EWSS w. mixing valves

 

10 

ea  

$

6,000.00 

 

$

60,000 

 

 

 

Janitor Sink

 

2 

ea  

$

1,750.00 

 

$

3,500 

 

 

 

Lavatories (small sink)

 

15 

ea  

$

500.00 

 

$

7,500 

 

 

 

Water Closets (toilet)

 

14 

ea  

$

5,000.00 

 

$

70,000 

 

 

 

Urinals

 

5 

ea  

$

1,500.00 

 

$

7,500 

 

 

 

Water Fountains

 

2 

ea  

$

1,000 

 

$

2,000 

 

 

 

Sinks

 

7 

ea  

$

600.00 

 

$

4,200 

 

 

 

Shower

 

2 

ea  

$

5,000.00 

 

$

10,000 

 

 

 

Elevator Pit Sump Pump

 

1 

ea  

$

1,500.00 

 

$

1,500 

 

 

 

Floor Drains

 

10 

ea  

$

1,000.00 

 

$

10,000 

 

 

 

Point of Use Haz Waste Receptacles

 

2 

ea  

$

750 

 

$

1,500 

 

 

 

PIPING MAINS

 

 

 

 

 

 

 

 

 

 

 

DCW Main - assume 3" copper, insulated, w/ valves

 

670 

lf  

$

142.00 

 

$

95,140 

 

 

 

DHW Main - assume 3" copper, insulated, w/ valves

 

650 

lf  

$

142.00 

 

$

92,300 

 

 

 

Above slab sanitary waste piping 4" cast iron, no insulation/no valves

 

663 

lf  

$

130.00 

 

$

86,190 

 

 

 

Under-slab sanitary waste piping 4" cast iron, no insulation/no valves

 

400 

lf  

$

130.00 

 

$

52,000 

 

 

 

Sanitary Vent Piping 2" cast iron - assume 8 risers, no insulation/no v

 

240 

lf  

$

103.00 

 

$

24,720 

 

 

 

LOCAL PIPING

 

 

 

 

 

 

 

 

 

 

 

DCW Local 1.5" copper, insulated, w/ valves

 

1,140 

lf  

$

171.00 

 

$

194,940 

 

 

 

DHW Local 1.5" copper, insulated, w/ valves

 

720 

lf  

$

171.00 

 

$

123,120 

 

 

 

Sanitary Waste 4" cast iron, no insulation/no valves

 

1,200 

lf  

$

277.00 

 

$

332,400 

 

 

 

Plumbing Permit

 

1 

lot

$

10,000.00 

 

$

10,000 

 

 

 

Plumbing Total

 

 

 

 

 

 

 

$

1,193,010 

FIRE PROTECTION

 

 

 

 

 

 

 

 

 

 

 

Mains 6" carbon steel

 

700 

lf  

$

150.00 

 

$

105,000 

 

 

 

Pre-Action Dry Type - clean suites only

 

5,000 

sf  

$

12.00 

 

$

60,000 

 

 

 

Fire Protection - Area under Mezz level

 

38,000 

sf  

$

5.00 

 

$

190,000 

 

 

 

Existing Interstitial Level Minor Rework

 

48,266 

sf  

$

0.50 

 

$

24,133 

 

 

 

Server / Telecom Rooms

 

1,734 

sf  

$

6.00 

 

$

10,404 

 

 

 

Fire Protection - Rework Office Ordinary Hazard

 

20,000 

sf  

$

2.50 

 

$

50,000 

 

 

 

Fire Protection Total

 

 

 

 

 

 

 

$

439,537 

 

 

 

 

 

 

 

 

 

 

 

 

Plumbing & Fire Protection Total

 

 

 

 

 

 

$

1,632,547 

 

$

1,632,547 

 





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

11

 

 



 

Picture 36 [ex-10d1g001.jpg]

 

 

Cost Estimate

CONFIDENTIAL

 

Order of Magnitude Estimate

Building & Process Electrical

 

 

 

 

 

 

 

 

 

 

 

 

ELECTRICAL DEMOLITION & TEMPORARY REQUIREMENTS

    

 

    

 

 

    

 

 

    

 

 

Temporary Power & Lights

 

1 

ls  

$

22,000 

 

$

22,000 

 

 

 

Start-up and Testing

 

1 

ea  

$

10,900 

 

$

10,900 

 

 

 

Electrical Permit

 

1 

ea  

$

10,000.00 

 

$

10,000 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

42,900 

MAJOR EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

Transformer - 2500kVA, 480Y/277V

 

1 

ea  

$

110,000.00 

 

 

by Utility Co.

 

 

 

Power Feeder

 

60 

lf  

$

1,415.50 

 

$

84,930 

 

 

 

ATS 3000A , 480Y/277V

 

1 

ea  

$

65,000 

 

$

65,000 

 

 

 

Feeder to MCSWB - 3000A, 3Ph, 4W

 

30 

lf  

$

1,415.50 

 

$

42,465 

 

 

 

MCSWB - 3000A, 3Ph, 4W

 

1 

ea  

$

275,000.00 

 

$

275,000 

 

 

 

Feeders Chillers – 3ea. X 450lf   - 4W500A

 

1350 

lf  

$

250.00 

 

$

337,500 

 

 

 

Chiller Feeders - (3) ea 500A Disconnect Switches

 

3 

ea  

$

2,500.00 

 

$

7,500 

 

 

 

Feeder to PP 1st Floor - 800A, 3Ph, 4W,

 

30 

lf  

$

325.00 

 

$

9,750 

 

 

 

"***"

 

1 

ea  

$

11,250.00 

 

$

11,250 

 

 

 

"***"

 

230 

lf  

$

200.00 

 

$

46,000 

 

 

 

"***"

 

1 

ea  

$

4,500.00 

 

$

4,500 

 

 

 

"***"

 

1 

ea  

$

3,600.00 

 

$

3,600 

 

 

 

"***"

 

230 

lf  

$

200.00 

 

$

46,000 

 

 

 

"***"

 

1 

ea  

$

3,600.00 

 

$

3,600 

 

 

 

"***"

 

1 

ea  

$

3,600.00 

 

$

3,600 

 

 

 

"***"

 

 

 

 

 

 

$

— 

 

 

 

New Feeder to Ex Office Panel, 1600A -480/277V

 

250 

lf  

$

847.81 

 

$

211,953 

 

 

 

New Feeder to Panel Box 2nd Floor, 1200A -480/277V

 

250 

lf  

$

496.35 

 

$

124,087 

 

 

 

Feeder to Utility PP - 1200A, 480/277V 2nd Floor

 

200 

lf  

$

496.35 

 

$

99,270 

 

 

 

Utility PP - 1200A, 3Ph, 4W

 

1 

ea  

$

4,500.00 

 

$

4,500 

 

 

 

Feeder to 112.5KVA XFMR & 400A Pnl

 

50 

lf  

$

200.00 

 

$

10,000 

 

 

 

XFMR 112.5KVA 480V - 280/120V

 

2 

ea  

$

4,500.00 

 

$

9,000 

 

 

 

Feeder to 75KVA XFMR, 200A & 250A Pnl

 

25 

lf  

$

150.00 

 

$

3,750 

 

 

 

XFMR 75KVA 480V - 280/120V, 200A

 

1 

ea  

$

3,600.00 

 

$

3,600 

 

 

 

Equip Feeders below

 

 

 

 

 

 

$

— 

 

 

 

Feeder to UPS Panel - 400A

 

250 

lf  

$

184.76 

 

$

46,190 

 

 

 

UPS & Panel - 50kVA

 

1 

ea  

$

70,000 

 

$

70,000 

 

 

 

"***"

 

1 

ea  

$

4,500.00 

 

$

4,500 

 

 

 

"***"

 

150 

lf  

$

200.00 

 

$

30,000 

 

 

 

"***"

 

6 

ea  

$

4,500.00 

 

$

27,000 

 

 

 

Equip Feeders below

 

 

 

 

 

 

$

— 

 

 

 

Power Feeder

 

60 

lf  

$

1,415.50 

 

$

84,930 

 

 

 

Emergency Diesel Generator w/ Day Backup, 2500KW

 

1 

ea  

$

875,000.00 

 

$

875,000 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

2,544,474 

LIGHTING, LIGHTING CONTROL, RECEPTACLES

 

 

 

 

 

 

 

 

 

 

 

"***"

 

47,874 

sf  

$

22.35 

 

$

1,069,984 

 

 

 

Offices, Corridors & Labs Utility /

 

20,558 

sf  

$

14.90 

 

$

306,314 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mechanical

 

37,334 

sf  

$

11.18 

 

$

417,207 

 

 

 

 

 

 

 

$

— 

 

 

 

 

$

1,793,506 

SPECIAL SYSTEMS

 

 

 

$

— 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VFD's for CHW Pumps, 40 HP ea

 

2 

ea  

$

6,705 

 

$

13,410 

 

 

 

VFD's for HHW Skid, 15 HP ea

 

2 

ea  

$

5,588 

 

$

11,175 

 

 

 

Heat tracing of outdoor chilled water piping

 

132 

lf  

$

33.53 

 

$

4,425 

 

 

 

Fire Alarm

 

105,766 

sf  

$

5.00 

 

$

528,830 

 

 

 

 





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

12

 

 



 

Picture 37 [ex-10d1g001.jpg]

 

 

Cost Estimate

CONFIDENTIAL

 

Order of Magnitude Estimate

Building & Process Electrical

 

 

 

 

 

 

 

 

 

 

 

Nitrogen monitoring

    

1 

allow  

$

11,175.00 

    

$

11,175 

    

 

 

Card Readers

 

47,874 

sf  

$

0.75 

 

$

35,666 

 

 

 

Lightning Protection

 

37,334 

sf  

$

0.75 

 

$

27,814 

 

 

 

Security Cameras, IT Equipment & Racking

 

 

 

 

 

 

 

by Owner

 

 

 

Grounding System for New Mechanical Level

 

37,334 

sf  

$

3.73 

 

$

139,069 

 

 

 

Phones Jacks & Public Address System

 

68,432 

sf  

$

2.24 

 

$

152,946 

 

 

 

 

 

 

 

$

— 

 

 

 

 

$

924,510 

MECHANICAL EQUIPMENT FEEDS

 

 

 

$

— 

 

 

 

 

 

 

480V, 3Ph

 

50 

ea  

$

2,607.50 

 

$

130,375 

 

 

 

208V/120V, 1Ph

 

60 

ea  

$

1,117.50 

 

$

67,050 

 

 

 

 

 

 

 

$

— 

 

 

 

 

$

197,425 

"***"

 

 

 

$

— 

 

 

 

 

 

 

''***''

 

28 

ea  

$

3,725.00 

 

$

104,300 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

''***''

 

102 

ea  

$

1,117.50 

 

$

113,985 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

218,285 

 

 

 

 

 

 

 

 

 

 

 

 

Electrical Total

 

 

 

 

 

 

$

5,721,100 

 

$


5,721,100

 





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

13

 

 



 

Picture 3 [ex-10d1g001.jpg]

 

 

Cost Estimate

CONFIDENTIAL

 

Order of Magnitude Estimate

Process

 

 

 

 

 

 

 

 

 

 

 

 

"***"

    

 

    

 

 

    

 

 

    

 

 

"***"

 

1 

ls  

$

125,000 

 

$

125,000 

 

 

 

"***"

 

1 

ls  

$

200,000 

 

$

200,000 

 

 

 

"***"

 

18 

ea  

$

— 

 

 

by others

 

 

 

"***"

 

79 

ea  

$

— 

 

 

by others

 

 

 

"***"

 

4 

ea  

$

— 

 

 

by others

 

 

 

"***"

 

1 

ls  

$

— 

 

 

by others

 

 

 

"***"

 

1 

ls  

$

— 

 

 

by others

 

 

 

"***"

 

6 

ea  

$

— 

 

 

by others

 

 

 

"***"

 

1 

ls  

$

— 

 

 

by others

 

 

 

"***"

 

1 

ls  

$

— 

 

 

by others

 

 

 

"***"

 

1 

ls  

$

— 

 

 

by others

 

 

 

"***"

 

1 

ls  

$

— 

 

 

by others

 

 

 

"***"

 

1 

ls  

$

— 

 

 

by others

 

 

 

"***"

 

1 

ls  

$

— 

 

 

by others

 

 

 

"***"

 

2 

ea  

$

— 

 

 

by others

 

 

 

"***"

 

4 

ea  

$

— 

 

 

by others

 

 

 

"***"

 

1 

ls  

$

— 

 

 

by others

 

 

 

"***"

 

1 

ls  

$

8,125 

 

$

8,125 

 

 

 

"***"

 

1 

ls  

$

9,994 

 

$

9,994 

 

 

 

Process Equipment Total

 

 

 

 

 

 

 

$

343,119 

 

 

 

 

 

 

 

 

 

 

 

 

PROCESS UTILITY EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

"***"

 

1 

ls  

$

75,000 

 

$

75,000 

 

 

 

"***"

 

1 

ls  

$

70,000 

 

$

70,000 

 

 

 

"***"

 

4 

ea  

$

150,000 

 

 

by Owners

 

 

 

"***"

 

1 

ls  

$

— 

 

 

by others

 

 

 

"***"

 

1 

ls  

$

3,625 

 

$

3,625 

 

 

 

"***"

 

1 

ls  

$

4,350 

 

$

4,350 

 

 

 

Process Utility Equipment Total

 

 

 

 

 

 

 

$

152,975 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT INSTALLATION

 

 

 

 

 

 

 

 

 

 

 

Process Equipment Installation

 

1 

ls  

$

57,500 

 

$

57,500 

 

 

 

Process Utility Equipment Installation

 

1 

ls  

$

74,500 

 

$

74,500 

 

 

 

Process Installation Total

 

 

 

 

 

 

 

$

132,000 

 

 

 

 

 

 

 

 

 

 

 

 

PIPING & VALVING

 

 

 

 

 

 

 

 

 

 

 

PIPING MAINS

 

 

 

 

 

 

 

 

 

 

 

Compressed Air Piping .5" copper

 

480 

lf  

$

63.00 

 

$

30,240 

 

 

 

Nitrogen 1" copper

 

354 

lf  

$

84.00 

 

$

29,736 

 

 

 

Soft Water 2" 316L pipe

 

35 

lf  

$

192.00 

 

$

6,720 

 

 

 

RO/DI Water (loop)1 1/ 2" 316L Pipe

 

600 

lf  

$

150.00 

 

$

90,000 

 

 

 

LOCAL PIPING

 

 

 

 

 

 

 

 

 

 

 

Compressed Air Piping .5" copper

 

180 

lf  

$

84.00 

 

$

15,120 

 

 

 

CDA to process suites

 

150 

lf  

$

84.00 

 

$

12,600 

 

 

 

Nitrogen .75" copper (assume 10 points of use)

 

300 

lf  

$

91.00 

 

$

27,300 

 

 

 

RO/DI Water (loop)1 1/ 2" 316L Pipe

 

100 

lf  

$

260.00 

 

$

26,000 

 

 

 

Passivation

 

1,685 

lf  

$

6.00 

 

$

10,110 

 

 

 

Process Utility & Process Piping Total

 

 

 

 

 

 

 

$

247,826 

 

 

 

 

 

 

 

 

 

 

 

 

INSTRUMENTATION & CONTROLS

 

 

 

 

 

 

 

 

 

 

 

EMS System

 

 

 

 

 

 

 

 

 

 

 

EMS - differential pressure sensors

 

84 

pts  

$

2,200.00 

 

$

184,800 

 

 

 

 





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

14

 

 



 

Picture 4 [ex-10d1g001.jpg]

 

 

Cost Estimate

CONFIDENTIAL

 

Order of Magnitude Estimate

Process

''***''

    

150 

pts  

$

1,750.00 

    

$

262,500 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

''***''

 

233 

pts  

$

1,500.00 

 

 

Future

 

 

 

''***''

 

 

 

 

 

 

 

 

 

 

 

''***''

 

22 

pts  

$

1,000.00 

 

$

22,000 

 

 

 

''***''

 

22 

pts  

$

600.00 

 

$

13,200 

 

 

 

''***''

 

22 

pts  

$

2,100.00 

 

$

46,200 

 

 

 

''***''

 

22 

pts  

$

1,275.00 

 

$

28,050 

 

 

 

Instrumentation & Controls Total

 

 

 

 

 

 

 

$

556,750 

 

 

 

 

 

 

 

 

 

 

 

 

Process, Process Utility & I&C Total

 

 

 

 

$

1,432,670 

 

$

1,432,670 

 





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

15

 

 



 

Picture 38 [ex-10d1g001.jpg]

 

 

Estimate Clarifications and Assumptions

CONFIDENTIAL

 

Estimate
Level                                                                           Opinion
of Cost

Project Description

 

70,000 SF Fitout of 1st floor in existing shell with new modular process space,
process support areas and office areas. Also included is a 38,000 SF Mezzanine.

Reference Documentation

Architectural & Civil

Picture 41 [ex-10d1g006.jpg]

 

Controls

Picture 43 [ex-10d1g007.jpg]

 

Electrical

Picture 44 [ex-10d1g008.jpg]

 

Schedule

Picture 45 [ex-10d1g009.jpg]

 





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

16

 

 



 

Picture 46 [ex-10d1g001.jpg]

 

 

Estimate Clarifications and Assumptions

CONFIDENTIAL

 

Mechanical

Picture 48 [ex-10d1g010.jpg]

 

Room Data Sheets

Picture 49 [ex-10d1g011.jpg]

 

Structural

Picture 50 [ex-10d1g012.jpg]

 





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

17

 

 



 

Picture 51 [ex-10d1g001.jpg]

 

 

Estimate Clarifications and Assumptions

CONFIDENTIAL

 

General

·



Project General Requirements costs are calculated as a percentage of the
Facility Subtotal. Project General Requirements Costs include general field
costs such as site layout, survey, fencing for safety and security, clean-up,
etc. Temporary utility costs (water, electric, gas, etc.) to be paid by the
owner.

·



Unless identified otherwise, the estimate is based on work being performed
during normal working hours without consideration for overtime, shift work or
accelerated schedule.

·



Escalation has not been included in this estimate.

·



"***"

·



Sales tax is included at 7.5% on materials only, labor and process equipment are
excluded from sales tax. For the purposes of this Estimate, it is assumed that
50% of the Facility Subtotal (less process equipment) represents the materials
on this project.

·



Performance and Payment Bonds for subcontractors are not included; we assume the
ability to receive a waiver from Axogen. Alternate to provide is included below
the line including indirect costs.

·



We include costs for Facility Commissioning only. All IQOQ protocols and
validation are by Owner.

·



Construction Contingency is carried to cover potential areas of risk in the
construction phase of the project such as: scope gaps, buyout, coordination
issues, performance issues, design errors and omissions within the standard of
care, etc.

·



An owner’s contingency has not been included in this estimate but is highly
recommended.

·



Construction Management Labor and General Conditions costs are calculated per
the staffing plan developed specifically for the job and the schedule provided.
These costs include field & home office staff; per diems and travel project team
travel costs; office trailers (if needed); field office supplies; copiers;
printing costs, etc.

·



C, G & L Insurance is Commercial & General Liability Insurance carried by CRB.

·



Allowances are placeholders for undefined work necessary to complete the
project. Allowances occur for portions of work where adequate information is not
available to determine a reasonable Estimate of the cost.

·



This Estimate represents the fair construction value for the direct costs in a
competitive bidding environment and should not be construed as a prediction of
low bid.

·



Design Fee is calculated level of effort to do IFC drawings and specification.
This cost represents the budget for Engineering/ Architectural Design Services
for this project.

·



Owners Costs are excluded unless identified otherwise (land acquisition, project
support staff, test materials, etc.).

·



Furniture, Fixtures & Equipment (FF&E) items (interior office and conference
room furnishings, break room furniture, window treatments, interior & exterior
signage, etc.) are owner supplied, and therefore, are excluded from this
Estimate.

·



Unforeseen Conditions are excluded.

·



This estimate makes no consideration towards market variations due to force
majeure.

·



Handling and disposal of hazardous material is excluded from this Estimate.

·



When duct breaks or demolition are required, written confirmation of system
cleaning/non-hazardous status shall be provided by the client. CRB will require
3rd party cleaning and decontamination if written confirmation cannot be
provided. This 3rd party cleaning and decontamination, if required, is excluded
from the estimate unless otherwise noted.





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

18

 

 



 

Picture 52 [ex-10d1g001.jpg]

 

 

Estimate Clarifications and Assumptions

CONFIDENTIAL

 

·



This estimate does not include any allowance for meeting a “specific percentage”
of small, minority or women owned business participation. CRB will NOT exclude
any business that meets the requirements for contracting a facility of this size
to meet the owner’s cost, schedule, quality and safety requirements.

·



We have not included code or seismic upgrades in areas of the existing building
unless specifically noted.

·



Where possible, a detailed takeoff has been performed. However, where
information is not yet available, we have relied on our historical information
for quantities and scope.

·



Our design team has included an allowance for one Owner meeting per week via
teleconference.

·



A kickoff meeting on site is included.

·



Design drawings will be done in 3D Revit or AutoCAD.

·



P&ID drawings will be done in AutoCAD P&ID.

·



Design reviews to occur in ongoing basis during weekly technical client
meetings.

·



The 3D model will be published in Navisworks on a regular basis.

·



CRB’s Proposal is based on Axogen provided site plan A100, A10 1st Floor Plan (6
Clean Rooms) dated 2/26/2019, and A102 Second Floor Plan and as
modified/reviewed in 3/14/2019 meeting with Wallace Nelson. (See document list
at the beginning of these Clarifications.)

·



CRB drawing standards and specifications will be used.

·



The P&ID lead sheet will be to CRB standard for symbols, tagging, and numbering
approach.

·



Axogen will provide cutsheets or details of components which they are providing.

·



CRB has not included any time for HAZOP, if performed.

·



Shop drawing review for Axogen specified equipment will be limited to
coordination with facility design only. The technical review and approval will
be by Axogen.

·



Laser scanning of existing conditions has not been included.

·



Record drawings are not included in the design fee. The scope of record drawings
relative to the Revit model and construction coordination is still to be
determined with Axogen.

·



Axogen does not require any specific reporting metrics from CRB for internal
purposes. CRB’s standard report to be used.

·



Document control of construction submittals, RFIs, shop drawings, etc. will be
managed by CRB.

·



"***"

·



URS, Sequence of Operations, and/or Equipment Specifications for process
equipment will be provided by Axogen, unless noted otherwise above.

·



Design of Iso 7/8 spaces, warehouse space, and production areas per the room
data sheets provided and reviewed with Axogen on 3/14/2019. The clean room and
supply return corridors will be by modular subcontractor.

·



No rendering of existing buildings are included in the design.

·



Axogen to share planned hazardous chemicals for code review. "***"

·



CRB assumes current building and the design work completed prior to engaging CRB
is compliant with applicable codes and standards. Additional design work to
modify design or existing conditions to meet code is not included in current
scope.





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

19

 

 



 

Picture 53 [ex-10d1g001.jpg]

 

 

Estimate Clarifications and Assumptions

CONFIDENTIAL

 

·



Two site visits are included during design phase for filed verifications and
kickoff/review meetings.

·



It is assumed that no seismic upgrades to the existing facility will be required
as part of this project. The new 2nd level will be isolated from the existing
building for gravity and seismic loads.

·



***

***

Sitework

·



A $600,000 allowance for sitework is included per the direction of the client.
This allowance is for work such as roads, drainage, fencing, paving, sidewalks.
We have added line items for things that the allowance may not cover.

·



Painting of the exterior of the building is in the Sitework allowance above.

·



Exterior Signage and Client Sign is assumed included with Site allowance above.

·



We include an allowance for underground sanitary waste piping.

·



Domestic water and natural gas piping are included.

·



We include a ductbank to bring power to the transformers.

·



Borings, report and surveying are assumed to be by Owner.

·



Underground Electrical Conduit for Transformer Feeders are allowed for based on
(4) 4” PVC Conduits with for approximately 322 linear feet, encased in concrete.

·



Patch and repair of existing paving and excavation and backfill are included.

·



CRB has assumed a $50,000 design allowance for civil work based on Axogen input
and minimum changes to the site.





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

20

 

 



 

Picture 54 [ex-10d1g001.jpg]

 

 

Estimate Clarifications and Assumptions

CONFIDENTIAL

 

Demolition

·



Demolition of existing administration area is included.

·



Demolition of concrete floor for new mezzanine footings and underslab sanitary
piping work is included. Cost include saw-cutting, concrete removal and
excavation / backfill, if required.

·



Temporary Isolation of the modular construction area by plastic is included to
protect the installation from dust.

·



Load and haul off-site and dumping charges are assumed for demo materials.

·



Removal of existing bridge cranes are assumed by others and cost to remove are
included as part of their salvage cost.

Structural

·



We include foundation and slab-on-grade for a 1600 square foot pre-engineered
building adjacent to the northeast corner of the existing building. This
pre-engineered building is are assumed location of the 3 new boilers.

·



Interior column footings for the mezzanine have been assume at 7.5’ x 7.5’ x
1.25’ thk. @ 20‘o.c.

·



Concrete infill for concrete underslab trenching and column footings is
included.

·



Doweling with number 4 rebar to existing slab at 12” on center has also been
included.

·



An allowance for interior equipment pads has been included.

·



Elevator pit has been included.

·



Elevated slab on metal deck at elevation 16’-0 has been included.

·



Two stair towers with one-hour rated gypsum wall enclosure with metal pan stairs
and handrails and small landings have been included.

·



Two metal tread stairs with handrails from mezzanine to walkable level of
modular clean rooms at elevation 12’-0 have been included.

·



Stanchions on the mezzanine and outside yard for heavy water pipes from boilers
and chillers to AHU, and water skids have been included. Small pipe is assumed
to be hung from either existing joist steel or mezzanine steel as required with
clevis hangers and/or minor trapeze supports.

·



Epoxy paint of steel beams and columns for Incubators has been included to
maintain clean area appearance at the Open Storage Area.

·



An allowance for a small galvanized steel equipment platform for RO/DI Water
System, if required is included.

·



Elevated floor slab will consist of lightweight concrete over metal deck. Design
will be based on a Live Load of 125 psf in addition to Dead Load from
slab/suspend loads for first floor below ( 5psf for ceiling, 25 psf for MEP and
miscellaneous).

·



New foundations are assumed to be shallow foundation bearing on existing soil
below existing slab.

·



Structural design does not include any provisions for future expansion.

·



No major equipment will be supported on existing roof.

·



New equipment framing and elevated slab will extend only to cleanrooms (and not
over them).

Architectural

·



Clean suites and surrounding corridor are composed of modular elements. Clean
Room scope includes epoxy floors, modular walls and air wall return and 8’ ht.
ceiling, supply air plenum, clean room light fixtures, receptacles, and
fan-powered HEPAs, all wired to a first level panel and then extended to the
walkable surface to a power patch panel. Room design is to achieve ISO 7 within
process rooms and ISO 8 corridors. Modular design and walkable level are self
structurally supporting.





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

21

 

 



 

Picture 55 [ex-10d1g001.jpg]

 

 

Estimate Clarifications and Assumptions

CONFIDENTIAL

 

·



Remainder of the building for all areas were based on room cards for ceiling
height and finishes as developed in an area matrix with summarized finishes,
areas and perimeters takeoffs.

·



Exterior and roofing include concrete wall and roof penetrations for pipe and
electrical conduits.

·



Louvers in existing windows removed on upper level for makeup air intake.

·



Exterior wall consultant to test existing roof and penetrations for weather
tight seal.

·



An allowance for new fire extinguishers has been included.

·



Pre-Engineered exterior utility building is included in Specialty Construction,
along with Clean Room Modular Rooms defined above.

·



Millwork and description for casework, countertops and reception desk are
included.

·



An allowance for audio-visual in Conference and Board Rooms is included.

·



Miscellaneous stainless-steel items have been included by allowance.

·



Cubicles, Conference Room, Break Area and other furnishings are by Owner.

·



Two story passenger / light freight elevator is included.

·



CRB assumes the existing structure,roof and walls are weather tight and does not
require any special work/design.

·



Design of unfinished exterior walls to include stud construction and faced
insulation.

·



Our estimate is based on the completed Axogen Room Data Sheets.

Mechanical and Plumbing

·



HVAC equipment is sized per the equipment list.

·



BAS point counts are arrived it by referencing CRB historical data for similar
units.

·



EMS point counts are per the I&C drawings and DD equipment lift.

·



Plumbing Fixture quantity is derived from the equipment list and discussion with
the mechanical lead, which is some cases resulted in a few more units than what
was listed.

·



We include a heating hot water skid for air handler reheat coils, duct-mounted
hot water reheat coils and VAV boxes with hot water reheat.

·



VAV and CV boxes have phoenix control valves.

·



Ductwork poundage is derived from historical data – pounds per CFM as
appropriate for the various types of spaces served.

·



We include floor drains in the Building Services, Decontamination and Central
Sterile Rooms and on the mezzanine level around the air handling units.

·



We include drip pans under the air handlers (no containment curbing)

·



Fire protection is ordinary dry type, except for the process suites which will
receive a pre-action system. It should be noted that the equipment list calls
for pre action in ISO 7 and 8 spaces. Upon speaking with design lead we were
instructed that it is only needed in ISO 7 spaces.

·



Air handlers were priced based on CRB estimator’s historical experience. We do
not include any economizers and/or energy recover equipment or support duct and
piping either.





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

22

 

 



 

Picture 56 [ex-10d1g001.jpg]

 

 

Estimate Clarifications and Assumptions

CONFIDENTIAL

 

·



We do not include any stainless-steel ductwork. We understand the BSCs are not
exhausted.

·



We deviate from the Axogen HVAC equipment list in that it shows air handlers for
the warehouse and mezzanine. Estimate has Fan Coil Units in the Warehouse and
Mezzanine Level instead of air handlers.

·



The offices will re-use existing air handlers. We will demolish roughly half of
that system’s existing ductwork and provide new local distribution ductwork.

·



Air change rates and safety factor design criteria to be coordinated with
Axogen.

·



The clean rooms will be modular units with internal fan filter units installed
in the ceiling to achieve the design air change rates for the ISO 7 spaces, 40
ACH. Three new AHU’s will provide conditioned air to the plenum of the ISO 7
spaces for pressurization and temperature/humidity control only.

·



The ISO 8 clean spaces will be stick built and new air handling units will
provide conditioned air for pressurization, temperature/humidity control, and to
achieve the desired air change rate for ISO 8 spaces, 20 ACH.

·



A new dedicated outside air handling unit will provide conditioned and
dehumidified makeup air to the other air handling units and warehouse type
spaces. The office spaces will get outside air from their respective roof top
units.

·



The warehouse space, white shell space, and second floor space can be served
with their own air handling units or fan coiled units. Cabinet unit heaters will
be installed in the stairwells and entry lobby.

·



Exhaust fans will be roof mounted for the restrooms, wet lab, and janitor
closets.

·



Mechanical room inside the building will house a compressed air skid, soft water
skid, DI water skid, clean steam skid, and other related appurtenances.

·



Potable hot water to be provided via point of use heaters

·



No floor drains will be provided for future second floor production space

·



Fire protection design will consist of density plans and requirements only. Flow
calculations, piping layouts, head layouts, details, and riser design will be
provided by fire protection contractor.

·



Fire water will be supplied from existing system. CRB assumes that a fire water
pump is not needed.

·



Boilers will be located in small outbuilding.

Electrical

·



All electrical for Phase 1 is based on single line drawing provided and location
identified in the design writeups.

·



Incoming cabling to transformer and the new 2500A transformer are assumed to be
installed by Utility Co.

·



All power downstream of the transformer has been accounted for and sized
according to the single line.

·



Emergency Generator has a day tank and is a 2500KW diesel unit.

·



Lighting and local receptacles were priced for as dollars per square foot.

·



Specialty Systems include VFDs for chiller pumps and hot water skids.

·



Electric heat tracing for outdoor chiller lines has been included. Remainder of
the lines are assumed to cross through the utility building into the existing
on-site building.

·



Fire alarms include all levels of the buildings.





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

23

 

 



 

Picture 57 [ex-10d1g001.jpg]

 

 

 

 

Estimate Clarifications and Assumptions

CONFIDENTIAL

 

 

·



A nitrogen monitoring allowance has been included.

·



Card readers have been included for the first-floor level as dollars per square
foot.

·



Lightning protection, grounding for new steel, and phone jack and public address
system have been included based on similar projects.

·



Fire alarm device locations, specifications, and rough-ins will be provided.
Complete detailed wiring and panel drawings will be by fire alarm contractor. It
is assumed a new fire alarm system will be installed.

·



Security device locations, specification and rough-ins will be provided.
Complete detailed wiring and panel drawings will be by Security Contractor.

·



BMS/EMS control systems point list and specifications will be provided. Complete
detailed wiring and panel drawings will be by controls contractor.

·



Data device locations, rack locations, and rough-ins will be provided. Complete
detailed wiring, rack equipment, and rack layouts will be by data contractor.

·



Clean Room suites will be by clean room layouts and design will include only a
single power feed to each room.

·



It is assumed the existing electrical service will be removed and that the
existing panel(s) are in adequate condition and capacity to be re-used.

·



Electrical distribution will be included for initial phase only with connections
for future if possible. Future electrical distribution is not included in this
design.

·



Axogen will provide input into the requirements for the Building Automation/ Lab
Validation System.

·



Instruments controlled by the BMS system will be performance specified. The
detailed specification (ie model number) will be provided by the BMS vendor.

·



Process equipment is expected to be controlled by vendor provided control
systems with communication to a higher level control system. Vendor will design
automation system on vendor’s skid. Lab system will receive and record data from
vendor’s controllers.

Process

·



Process equipment is quantified per the equipment lists.

·



Pricing is based on CRB historical data. It should be noted that some of the
process equipment listed ("***") was not sized and knowing the size would help
us price the equipment with greater accuracy. Some of these items can run a wide
range dependent upon size.

·



Autoclaves are by Owner.

·



Compressed Air is derived from a new compressor skid located in the first floor
Building Services Room. It will be used for the pneumatic actuation of control
valves. We have routed it such that the main will pass over the process suites
to serve local points of use. We have allowed 1 point of use per Grade C Suite.

·



We have provided nitrogen piping from an assumed location (outside near the
lean-to building) and it is routed to the Grade C Suites and packing rooms.
Nitrogen dewars and canisters are assumed to be by Owner.

·



"***"

·



We include the installation of owner-supplied equipment. See estimate detail for
delineation of Owner- furnished versus CRB-furnished equipment.

·



Process calculations – line sizing, RD/PSV sizing is included.

 

 



 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

24

 

 



 

Picture 58 [ex-10d1g001.jpg]

 

 

Schedule

CONFIDENTIAL

 

Picture 467 [ex-10d1g013.jpg]

 





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

25

 

 



 

Picture 60 [ex-10d1g001.jpg]

 

 

 

 

Schedule

CONFIDENTIAL

 

Picture 468 [ex-10d1g014.jpg]





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

26

 

 



 

Picture 62 [ex-10d1g001.jpg]

 

 

Schedule

CONFIDENTIAL

 

Picture 469 [ex-10d1g015.jpg]





 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

27

 

 



 

Picture 448 [ex-10d1g001.jpg]

 

 

Schedule

CONFIDENTIAL

 

Picture 470 [ex-10d1g016.jpg]

 

 



 

 

 

CRB Proposal #19101.CO | Axogen Vandalia Facility | March 22, 2019

28

 

 



 

AIA® Document A141TM – 2014

Standard Form of Agreement Between Owner and Design-Builder

 

 

 

 

 

AGREEMENT made as of the « » day of « » in the year « »

(In words, indicate day, month and year.)

    

 

 

 

 

BETWEEN the Owner:

 

 

(Name, legal status, address and other information)

 

« »« »

«  »

«  »

«  »

 

and the Design-Builder:

(Name, legal status, address and other information)

 

«CRB BUILDERS LLC »« »

«701 Emerson Rd, Suite 500 »

«St. Louis, MO 63141 »

« »

 

for the following Project:

(Name, location and detailed description)

 

«Sample»

«»

«»

 

ADDITIONS AND DELETIONS:

The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

Consultation with an attorney is also encouraged with respect to professional
licensing requirements in the jurisdiction where the Project is located.

 

 

 

 

The Owner and Design-Builder agree as follows.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ELECTRONIC COPYING of any

portion of this AIA® Document to another electronic file is prohibited and
constitutes a violation of copyright laws as set forth in the footer of this
document.

 

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

1

User Notes:

(1262577986)

 

 



 

TABLE OF ARTICLES

 

 

1

GENERAL PROVISIONS

 

 

2

COMPENSATION AND PROGRESS PAYMENTS

 

 

3

GENERAL REQUIREMENTS OF THE WORK OF THE DESIGN-BUILD CONTRACT

 

 

4

WORK PRIOR TO EXECUTION OF THE DESIGN-BUILD AMENDMENT

 

 

5

WORK FOLLOWING EXECUTION OF THE DESIGN-BUILD AMENDMENT

 

 

6

CHANGES IN THE WORK

 

 

7

OWNER’S RESPONSIBILITIES

 

 

8

TIME

 

 

9

PAYMENT APPLICATIONS AND PROJECT COMPLETION

 

 

10

PROTECTION OF PERSONS AND PROPERTY

 

 

11

UNCOVERING AND CORRECTION OF WORK

 

 

12

COPYRIGHTS AND LICENSES

 

 

13

TERMINATION OR SUSPENSION

 

 

14

CLAIMS AND DISPUTE RESOLUTION

 

 

15

MISCELLANEOUS PROVISIONS

 

 

16

SCOPE OF THE AGREEMENT

 

 

TABLE OF EXHIBITS

 

A

DESIGN-BUILD AMENDMENT

 

 

B

INSURANCE AND BONDS

 

 

C

SUSTAINABLE PROJECTS

 

ARTICLE 1     GENERAL PROVISIONS

§ 1.1 Owner’s Criteria

This Agreement is based on the Owner’s Criteria set forth in this Section 1.1.

(Note the disposition for the following items by inserting the requested
information or a statement such as “not applicable” or “unknown at time of
execution.” If the Owner intends to provide a set of design documents, and the
requested information is contained in the design documents, identify the design
documents and insert “see Owner’s design documents” where appropriate.)

 

§ 1.1.1 The Owner’s program for the Project:

(Set forth the program, identify documentation in which the program is set
forth, or state the manner in which the program will be developed.)

 

«  »

 

§ 1.1.2 The Owner’s design requirements for the Project and related
documentation:

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

2

User Notes:

(1262577986)

 

 



 

(Identify below, or in an attached exhibit, the documentation that contains the
Owner’s design requirements, including any performance specifications for the
Project.)

 

«  »

 

§ 1.1.3 The Project’s physical characteristics:

(Identify or describe, if appropriate, size, location, dimensions, or other
pertinent information, such as geotechnical reports; site, boundary and
topographic surveys; traffic and utility studies; availability of public and
private utilities and services; legal description of the site; etc.)

 

« »

 

§ 1.1.4 The Owner’s anticipated Sustainable Objective for the Project, if any:

(Identify the Owner’s Sustainable Objective for the Project such as
Sustainability Certification, benefit to the environment, enhancement to the
health and well-being of building occupants, or improvement of energy
efficiency. If the Owner identifies a Sustainable Objective, incorporate AIA
Document A141™–2014, Exhibit C, Sustainable Projects, into this Agreement to
define the terms, conditions and Work related to the Owner’s Sustainable
Objective.)

 

« »

 

§ 1.1.5 Incentive programs the Owner intends to pursue for the Project,
including those related to the Sustainable Objective, and any deadlines for
receiving the incentives that are dependent on, or related to, the
Design-Builder’s services, are as follows:

(Identify incentive programs the Owner intends to pursue for the Project and
deadlines for submitting or applying for the incentive programs.)

 

«  »

 

§ 1.1.6 The Owner’s budget for the Work to be provided by the Design-Builder is
set forth below:

(Provide total for Owner’s budget, and if known, a line item breakdown of
costs.)

 

«  »

 

§ 1.1.7 The Owner’s design and construction milestone dates:

 

.1



Design phase milestone dates:

 

« »

 

.2



Submission of Design-Builder Proposal:

 

« »

 

.3



Phased completion dates:

 

« »

 

.4



Substantial Completion date:

 

« »

 

.5



Other milestone dates:

 

« »

 

§ 1.1.8 The Design-Builder will retain the following Architect, Consultants and
Contractors at the Design-Builder’s cost:

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

3

User Notes:

(1262577986)

 

 



 

(List name, legal status, address and other information.)

 

.1  Architect

 

«Architectural and engineering services required under this Agreement shall be
performed by CLARK, RICHARDSON AND BISKUP CONSULTING ENGINEERS, INC., a licensed
affiliate of the Design-Builder »

 

.2  Consultants

 

«  »

 

.3  Contractors

 

«  »

 

§ 1.1.9 Additional Owner’s Criteria upon which the Agreement is based:

(Identify special characteristics or needs of the Project not identified
elsewhere, such as historic preservation requirements.)

 

« »

 

§ 1.1.10 The Design-Builder shall confirm that the information included in the
Owner’s Criteria complies with applicable laws, statutes, ordinances, codes,
rules and regulations, or lawful orders of public authorities.

 

§ 1.1.10.1 If the Design-Builder discovers that Owner’s Criteria conflicts with
applicable laws, statutes, ordinances, codes, rules and regulations, or lawful
orders of public authorities, the Design-Builder shall notify the Owner of the
conflict.

 

§ 1.1.11 If there is a change in the Owner’s Criteria, the Owner and the
Design-Builder shall execute a Modification in accordance with Article 6.

 

§ 1.1.12 If the Owner and Design-Builder intend to transmit Instruments of
Service or any other information or documentation in digital form, they shall
endeavor to establish necessary protocols governing such transmissions. The
Owner, Design-Builder, and Architect shall collaborate on the development and
use of a Building Information Model (“BIM”) Execution Plan for the Project that
will establish the protocol for the use and implementation of BIM on the Project
and the respective rights and responsibilities of the Parties in connection with
such use. The BIM Model shall not be part of the Design-Build Documents under
this Agreement.

§ 1.2 Project Team

§ 1.2.1 The Owner identifies the following representative in accordance with
Section 7.1.1:

(List name, address and other information.)

 

«  »

«  »

«  »

«  »

«  »

«  »

 

§ 1.2.2 The persons or entities, in addition to the Owner’s representative, who
are required to review the Design- Builder’s Submittals are as follows:

(List name, address and other information.)

 

«  »

 

§ 1.2.3 The Owner will retain the following consultants and separate
contractors:

(List discipline, scope of work, and, if known, identify by name and address.)

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

4

User Notes:

(1262577986)

 

 



 

 

«  »

 

§ 1.2.4 The Design-Builder identifies the following representative in accordance
with Section 3.1.2:

(List name, address and other information.)

 

«  »

«  »

«  »

«  »

«  »

«  »

 

§ 1.2.5 Neither the Owner’s nor the Design-Builder’s representative shall be
changed without ten days’ written notice to the other party.

 

§ 1.3 Binding Dispute Resolution

For any Claim subject to, but not resolved by, mediation pursuant to Section
14.3, the method of binding dispute resolution shall be the following:

(Check the appropriate box. If the Owner and Design-Builder do not select a
method of binding dispute resolution below, or do not subsequently agree in
writing to a binding dispute resolution other than litigation, Claims will be
resolved by litigation in a court of competent jurisdiction.)

 

[  « X» ] Arbitration pursuant to Section 14.4

 

[  «  » ] Litigation in a court of competent jurisdiction

 

[  «  » ] Other: (Specify)

 

« »

 

§ 1.4 Definitions

§ 1.4.1 Design-Build Documents. The Design-Build Documents consist of this
Agreement between Owner and Design-Builder and its attached Exhibits
(hereinafter, the “Agreement”); other documents listed in this Agreement; and
Modifications issued after execution of this Agreement. A Modification is (1) a
written amendment to the Contract signed by both parties, including the
Design-Build Amendment, (2) a Change Order, or (3) a Change Directive.

 

§ 1.4.2 The Contract. The Design-Build Documents form the Contract. The Contract
represents the entire and integrated agreement between the parties and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Design-Build Documents shall not be construed to create a contractual
relationship of any kind between any persons or entities other than the Owner
and the Design-Builder.

 

§ 1.4.3 The Work. The term “Work” means the design, construction and related
services required to fulfill the Design-Builder’s obligations under the
Design-Build Documents, whether completed or partially completed, and includes
all labor, materials, equipment and services provided or to be provided by the
Design-Builder. The Work may constitute the whole or a part of the Project. The
term “Construction Work” means that portion of the Work involving construction,
including all labor, materials, and equipment, required to complete the Project
in accordance with the Design-Build Documents.

 

§ 1.4.4 The Project. The Project is the total design and construction of which
the Work performed under the Design- Build Documents may be the whole or a part,
and may include design and construction by the Owner and by separate
contractors.

 

§ 1.4.5 Instruments of Service. Instruments of Service are representations, in
any medium of expression now known or later developed, of the tangible and
intangible creative work performed by the Design-Builder, Contractor(s),

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

5

User Notes:

(1262577986)

 

 



 

Architect, and Consultant(s) under their respective agreements. Instruments of
Service may include, without limitation, studies, surveys, models, sketches,
drawings, specifications, digital models and other similar materials.

 

§ 1.4.6 Submittal. A Submittal is any submission to the Owner for review and
approval demonstrating how the Design-Builder proposes to conform to the
Design-Build Documents for those portions of the Work for which the Design-Build
Documents require Submittals. Submittals include, but are not limited to, shop
drawings, product data, and samples. Submittals are not Design-Build Documents
unless incorporated into a Modification.

 

§ 1.4.7 Owner. The Owner is the person or entity identified as such in the
Agreement and is referred to throughout the Design-Build Documents as if
singular in number. The term “Owner” means the Owner or the Owner’s authorized
representative.

 

§ 1.4.8 Design-Builder. The Design-Builder is the person or entity identified as
such in the Agreement and is referred to throughout the Design-Build Documents
as if singular in number. The term “Design-Builder” means the Design- Builder or
the Design-Builder’s authorized representative.

 

§ 1.4.9 Consultant. A Consultant is a person or entity providing professional
services for the Design-Builder for all or a portion of the Work, and is
referred to throughout the Design-Build Documents as if singular in number. To
the extent required by the relevant jurisdiction, the Consultant shall be
lawfully licensed to provide the required professional services.

 

§ 1.4.10 Architect. The Architect is a person or entity providing design
services for the Design-Builder for all or a portion of the Work, and is
lawfully licensed to practice architecture in the applicable jurisdiction. The
Architect is referred to throughout the Design-Build Documents as if singular in
number.

 

§ 1.4.11 Contractor. A Contractor is a person or entity performing all or a
portion of the construction, required in connection with the Work, for the
Design-Builder. The Contractor shall be lawfully licensed, if required in the
jurisdiction where the Project is located. The Contractor is referred to
throughout the Design-Build Documents as if singular in number and means a
Contractor or an authorized representative of the Contractor.

 

§ 1.4.12 Confidential Information. Confidential Information is information
containing confidential or business proprietary information that is clearly
marked as “confidential.”

 

§ 1.4.13 Contract Time. Unless otherwise provided, Contract Time is the period
of time, including authorized adjustments, as set forth in the Design-Build
Amendment for Substantial Completion of the Work.

 

§ 1.4.14 Day. The term “day” as used in the Design-Build Documents shall mean
calendar day unless otherwise specifically defined.

 

§ 1.4.15 Contract Sum. The Contract Sum is the amount to be paid to the
Design-Builder for performance of the Work after execution of the Design-Build
Amendment, as identified in Article A.1 of the Design-Build Amendment.

 

ARTICLE 2 COMPENSATION AND PROGRESS PAYMENTS

§ 2.1 Compensation for Work Performed Prior To Execution of Design-Build
Amendment

§ 2.1.1 Unless otherwise agreed, payments for Work performed prior to Execution
of the Design-Build Amendment shall be made monthly. For the Design-Builder’s
performance of Work prior to the execution of the Design-Build Amendment, the
Owner shall compensate the Design-Builder as follows:

(Insert amount of, or basis for, compensation, including compensation for any
Sustainability Services, or indicate the exhibit in which the information is
provided. If there will be a limit on the total amount of compensation for Work
performed prior to the execution of the Design-Build Amendment, state the amount
of the limit.)

 

«  »

 

§ 2.1.2 The hourly billing rates for services of the Design-Builder and the
Design-Builder’s Architect, Consultants and Contractors, if any, are set forth
below.

(If applicable, attach an exhibit of hourly billing rates or insert them below.)

 

«  »

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

6

User Notes:

(1262577986)

 

 



 

Individual or Position

    

Rate

 

 

 

 

§ 2.1.3 Compensation for Reimbursable Expenses Prior To Execution of
Design-Build Amendment

§ 2.1.3.1 Reimbursable Expenses are in addition to compensation set forth in
Section 2.1.1 and 2.1.2 and include expenses, directly related to the Project,
incurred by the Design-Builder and the Design-Builder’s Architect, Consultants,
and Contractors, as follows:

.1



Transportation and authorized out-of-town travel and subsistence;

.2



Dedicated data and communication services, teleconferences, Project web sites,
and extranets;

.3



Fees paid for securing approval of authorities having jurisdiction over the
Project;

.4



Printing, reproductions, plots, standard form documents;

.5



Postage, handling and delivery;

.6



Expense of overtime work requiring higher than regular rates, if authorized in
advance by the Owner;

.7



Renderings, physical models, mock-ups, professional photography, and
presentation materials requested by the Owner;

.8



All taxes levied on professional services and on reimbursable expenses; and

.9



Other Project-related expenditures, if authorized in advance by the Owner.

 

§ 2.1.3.2 For Reimbursable Expenses, the compensation shall be the expenses the
Design-Builder and the Design-Builder’s Architect, Consultants and Contractors
incurred, plus an administrative fee of « » percent (  «  » %) of the expenses
incurred. 

 

§ 2.1.4 Payments to the Design-Builder Prior To Execution of Design-Build
Amendment

 

§ 2.1.4.1 Payments are due and payable 30 days after presentation of the
Design-Builder’s invoice. Amounts unpaid Thirty (30) days after the invoice date
shall bear interest at the legal rate prevailing from time to time at the
principal place of business of the Design-Builder.

 

§ 2.1.4.2 Records of Reimbursable Expenses and services performed on the basis
of hourly rates shall be available to the Owner at mutually convenient times for
a period of two years following execution of the Design-Build Amendment or
termination of this Agreement, whichever occurs first.

 

§ 2.2 Contract Sum and Payment for Work Performed After Execution of
Design-Build Amendment

For the Design-Builder’s performance of the Work after execution of the
Design-Build Amendment, the Owner shall pay to the Design-Builder the Contract
Sum in current funds as agreed in the Design-Build Amendment.

 

ARTICLE 3 GENERAL REQUIREMENTS OF THE WORK OF THE DESIGN-BUILD CONTRACT

§ 3.1 General

§ 3.1.1 The Design-Builder shall comply with any applicable licensing
requirements in the jurisdiction where the Project is located.

 

§ 3.1.2 The Design-Builder shall designate in writing a representative who is
authorized to act on the Design- Builder’s behalf with respect to the Project.

 

§ 3.1.3 Architecture and engineering services for the Project shall be performed
consistent with the professional skill and care ordinarily provided by design
professional practicing in the same or similar locality under the same or
similar circumstances. If the failure to perform with such care results in
deficiencies in the Work, the Design-Builder shall correct such deficiencies
without additional compensation except to the extent of betterment or added
value to the Project, or to the extent the deficiency is attributable to
information provided by the Owner. The Design-Builder shall perform the Work in
accordance with the Design-Build Documents. The Design-Builder shall not be
relieved of the obligation to perform the Work in accordance with the
Design-Build Documents by the activities, tests, inspections or approvals of the
Owner.

 

§ 3.1.3.1 The Design-Builder shall perform the Work in compliance with
applicable laws, statutes, ordinances, codes, rules and regulations, or lawful
orders of public authorities. If the Design-Builder performs Work contrary to
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities, the Design-Builder shall assume responsibility for
such Work and shall bear the costs attributable to correction.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

7

User Notes:

(1262577986)

 

 



 

§ 3.1.3.2 Neither the Design-Builder nor any Contractor, Consultant, or
Architect shall be obligated to perform any act which they believe will violate
any applicable laws, statutes, ordinances, codes, rules and regulations, or
lawful orders of public authorities. If the Design-Builder determines that
implementation of any instruction received from the Owner, including those in
the Owner’s Criteria, would cause a violation of any applicable laws, statutes,
ordinances, codes, rules and regulations, or lawful orders of public
authorities, the Design-Builder shall notify the Owner in writing. Upon
verification by the Owner that a change to the Owner’s Criteria is required to
remedy the violation, the Owner and the Design-Builder shall execute a
Modification in accordance with Article 6.

 

§ 3.1.4 The Design-Builder shall be responsible to the Owner for acts and
omissions of the Design-Builder’s employees, Architect, Consultants,
Contractors, and their agents and employees, and other persons or entities
performing portions of the Work.

 

§ 3.1.5 General Consultation. The Design-Builder shall schedule and conduct
periodic meetings with the Owner to review matters such as procedures, progress,
coordination, and scheduling of the Work.

 

§ 3.1.6 When applicable law requires that services be performed by licensed
professionals, the Design-Builder shall provide those services through
qualified, licensed professionals. The Owner understands and agrees that the
services of the Design-Builder’s Architect and the Design-Builder’s other
Consultants are performed in the sole interest of, and for the exclusive benefit
of, the Design-Builder.

 

§ 3.1.7 The Design-Builder, with the assistance of the Owner, shall prepare and
file documents required to obtain necessary approvals of governmental
authorities having jurisdiction over the Project.

 

§ 3.1.8 Progress Reports

§ 3.1.8.1 The Design-Builder shall keep the Owner informed of the progress and
quality of the Work. On a monthly basis, or otherwise as agreed to by the Owner
and Design-Builder, the Design-Builder shall submit written progress reports to
the Owner, showing estimated percentages of completion and other information
identified below:

.1



Work completed for the period;

.2



Project schedule status;

.3



Submittal schedule and status report, including a summary of outstanding
Submittals;

.4



Responses to requests for information to be provided by the Owner;

.5



Approved Change Orders and Change Directives;

.6



Pending Change Order and Change Directive status reports;

.7



Tests and inspection reports;

.8



Status report of Work rejected by the Owner;

.9



Status of Claims previously submitted in accordance with Article 14;

.10



Cumulative total of the Cost of the Work to date including the Design-Builder’s
compensation and Reimbursable Expenses, if any;

.11



Current Project cash-flow and forecast reports; and

.12



Additional information as agreed to by the Owner and Design-Builder.

 

§ 3.1.8.2 In addition, where the Contract Sum is the Cost of the Work with or
without a Guaranteed Maximum Price, the Design-Builder shall include the
following additional information in its progress reports:

.1



Design-Builder’s work force report;

.2



Equipment utilization report; and

.3



Cost summary, comparing actual costs to updated cost estimates.

 

§ 3.1.9 Design-Builder’s Schedules

§ 3.1.9.1 The Design-Builder, promptly after execution of this Agreement, shall
prepare and submit for the Owner’s information a schedule for the Work. The
schedule, including the time required for design and construction, shall not
exceed time limits current under the Design-Build Documents, shall be revised at
appropriate intervals as required by the conditions of the Work and Project,
shall be related to the entire Project to the extent required by the
Design-Build Documents, shall provide for expeditious and practicable execution
of the Work, and shall include allowances for periods of time required for the
Owner’s review and for approval of submissions by authorities having
jurisdiction over the Project.

 

§ 3.1.9.2 The Design-Builder shall perform the Work in general accordance with
the most recent schedules submitted to the Owner.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

8

User Notes:

(1262577986)

 

 



 

§ 3.1.10 Certifications. Upon the Owner’s written request, the Design-Builder
shall obtain from the Architect, Consultants, and Contractors, and furnish to
the Owner, certifications with respect to the documents and services provided by
the Architect, Consultants, and Contractors (a) that, to the best of their
knowledge, information and belief, the documents or services to which the
certifications relate (i) are consistent with the Design-Build Documents, except
to the extent specifically identified in the certificate, and (ii) comply with
applicable laws, statutes, ordinances, codes, rules and regulations, or lawful
orders of public authorities governing the design of the Project; and (b) that
the Owner and its consultants shall be entitled to rely upon the accuracy of the
representations and statements contained in the certifications. The
Design-Builder’s Architect, Consultants, and Contractors shall not be required
to execute certificates or consents that would require knowledge, services or
responsibilities beyond the scope of their services.

 

§ 3.1.11 Design-Builder’s Submittals

§ 3.1.11.1 Prior to submission of any Submittals, the Design-Builder shall
prepare a Submittal schedule, and shall submit the schedule for the Owner’s
approval. The Owner’s approval shall not unreasonably be delayed or withheld.
The Submittal schedule shall (1) be coordinated with the Design-Builder’s
schedule provided in Section 3.1.9.1, (2) allow the Owner reasonable time to
review Submittals, and (3) be periodically updated to reflect the progress of
the Work. If the Design-Builder fails to submit a Submittal schedule, the
Design-Builder shall not be entitled to any increase in Contract Sum or
extension of Contract Time based on the time required for review of Submittals.

 

§ 3.1.11.2 By providing Submittals the Design-Builder represents to the Owner
that it has (1) reviewed and approved them, (2) determined and verified
materials, field measurements and field construction criteria related thereto,
or will do so and (3) checked and coordinated the information contained within
such Submittals with the requirements of the Work and of the Design-Build
Documents.

 

§ 3.1.11.3 The Design-Builder shall perform no portion of the Work for which the
Design-Build Documents require Submittals until the Owner has approved the
respective Submittal.

 

§ 3.1.11.4 The Work shall be in accordance with approved Submittals except that
the Design-Builder shall not be relieved of its responsibility to perform the
Work consistent with the requirements of the Design-Build Documents. The Work
may deviate from the Design-Build Documents only if the Design-Builder has
notified the Owner in writing of a deviation from the Design-Build Documents at
the time of the Submittal and a Modification is executed authorizing the
identified deviation. The Design-Builder shall not be relieved of responsibility
for errors or omissions in Submittals by the Owner’s approval of the Submittals.

 

§ 3.1.11.5 All professional design services or certifications to be provided by
the Design-Builder, including all drawings, calculations, specifications,
certifications, shop drawings and other Submittals, shall contain the signature
and seal of the licensed design professional preparing them. Submittals related
to the Work designed or certified by the licensed design professionals, if
prepared by others, shall bear the licensed design professional’s written
approval. The Owner and its consultants shall be entitled to rely upon the
adequacy, accuracy and completeness of the services, certifications or approvals
performed by such design professionals, except to the extent any deficiency in
the services is attributable to information provided by the Owner.

 

§ 3.1.12 Warranty. The Design-Builder warrants to the Owner that materials and
equipment furnished under the Contract will be of good quality and new unless
the Design-Build Documents require or permit otherwise. The Design-Builder
further warrants that the Construction Work will conform to the requirements of
the Design-Build Documents and will be free from defects in materials,
equipment, and workmanship, except for those inherent in the quality of the Work
or otherwise expressly permitted by the Design-Build Documents. Construction
Work, materials, or equipment not conforming to these requirements may be
considered defective. The Design-Builder’s warranty under this Section 3.1.12
shall extend for the same time period provided in Section 11.2.2 for the Design-
Builder’s correction of Construction Work found not to be in accordance with the
requirements of the Design-Build Documents. The Design-Builder’s warranty
excludes remedy for damage or defect caused by abuse, alterations to the Work
not executed by the Design-Builder, improper or insufficient maintenance,
improper operation, or normal wear and tear and normal usage. If required by the
Owner, the Design-Builder shall furnish satisfactory evidence as to the kind and
quality of materials and equipment. ALL OTHER WARRANTEES EXPRESS OR IMPLIED,
INCLUDING THE WARRANTY OF MERCHANTABILITY AND THE WARRANTY OF FITNESS FOR
PURPOSE, ARE EXPRESSLY DISCLAIMED.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

9

User Notes:

(1262577986)

 

 



 

§ 3.1.13 Royalties, Patents and Copyrights

§ 3.1.13.1 The Design-Builder shall pay all royalties and license fees.

 

§ 3.1.13.2 The Design-Builder shall defend suits or claims for infringement of
copyrights and patent rights and shall hold the Owner and its separate
contractors and consultants harmless from loss on account thereof, but shall not
be responsible for such defense or loss when a particular design, process or
product of a particular manufacturer or manufacturers is required by the Owner,
or where the copyright violations are required in the Owner’s Criteria. However,
if the Design-Builder has reason to believe that the design, process or product
required in the Owner’s Criteria is an infringement of a copyright or a patent,
the Design-Builder shall be responsible for such loss unless such information is
promptly furnished to the Owner. If the Owner receives notice from a patent or
copyright owner of an alleged violation of a patent or copyright, attributable
to the Design-Builder, the Owner shall give prompt written notice to the
Design-Builder.

 

§ 3.1.14 Indemnification

§ 3.1.14.1 To the fullest extent permitted by law, the Design-Builder shall
indemnify and hold harmless the Owner, including the Owner’s employees, from and
against third party claims, damages, losses and expenses, including but not
limited to attorneys’ fees, arising out of or resulting from performance of the
Work, provided that such claim, damage, loss or expense is attributable to
bodily injury, sickness, disease or death or to damage or destruction of
tangible property other than the Work itself, but only to the extent caused by
the negligent acts or omissions of the Design-Builder, Architect, a Consultant,
a Contractor, or anyone directly or indirectly employed by them or anyone for
whose acts they may be liable. Such obligation shall not be construed to negate,
abridge, or reduce other rights or obligations of indemnity that would otherwise
exist as to a party or person described in this Section 3.1.14.

 

§ 3.1.14.2 The indemnification obligation under this Section 3.1.14 shall not be
limited by a limitation on amount or type of damages, compensation, or benefits
payable by or for Design-Builder, Architect, a Consultant, a Contractor, or
anyone directly or indirectly employed by them, under workers’ compensation
acts, disability benefit acts or other employee benefit acts.

 

§ 3.1.15 Contingent Assignment of Agreements

§ 3.1.15.1 Each agreement for a portion of the Work is assigned by the
Design-Builder to the Owner, provided that

.1



assignment is effective only after termination of the Contract by the Owner for
cause, pursuant to Sections 13.1.4 or 13.2.2, and only for those agreements that
the Owner accepts by written notification to the Design-Builder and the
Architect, Consultants, and Contractors whose agreements are accepted for
assignment; and

.2



assignment is subject to the prior rights of the surety, if any, obligated under
bond relating to the Contract.

 

When the Owner accepts the assignment of an agreement, the Owner assumes the
Design-Builder’s rights and obligations under the agreement.

 

§ 3.1.15.2 Upon such assignment, if the Work has been suspended for more than 30
days, the compensation under the assigned agreement shall be equitably adjusted
for increases in cost resulting from the suspension.

 

§ 3.1.15.3 Upon such assignment to the Owner under this Section 3.1.15, the
Owner may further assign the agreement to a successor design-builder or other
entity. If the Owner assigns the agreement to a successor design-builder or
other entity, the Owner shall nevertheless remain legally responsible for all of
the successor design-builder’s or other entity’s obligations under the
agreement.

 

§ 3.1.16 Design-Builder’s Insurance. The Design-Builder shall purchase and
maintain insurance as set forth in Exhibit B.

 

ARTICLE 4 WORK PRIOR TO EXECUTION OF THE DESIGN-BUILD AMENDMENT

§ 4.1 General

§ 4.1.1 Any information submitted by the Design-Builder, and any interim
decisions made by the Owner, shall be for the purpose of facilitating the design
process and shall not modify the Owner’s Criteria unless the Owner and
Design-Builder execute a Modification.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

10

User Notes:

(1262577986)

 

 



 

§ 4.1.2 The Design-Builder shall advise the Owner on proposed site use and
improvements, selection of materials, and building systems and equipment. The
Design-Builder shall also provide the Owner with recommendations, consistent
with the Owner’s Criteria, on constructability; availability of materials and
labor; time requirements for procurement, installation and construction; and
factors related to construction cost including, but not limited to, costs of
alternative designs or materials, preliminary budgets, life-cycle data, and
possible cost reductions.

 

§ 4.2 Evaluation of the Owner’s Criteria

§ 4.2.1 The Design-Builder shall schedule and conduct meetings with the Owner
and any other necessary individuals or entities to discuss and review the
Owner’s Criteria as set forth in Section 1.1. The Design-Builder shall
thereafter again meet with the Owner to discuss a preliminary evaluation of the
Owner’s Criteria. The preliminary evaluation shall address possible alternative
approaches to design and construction of the Project and include the
Design-Builder’s recommendations, if any, with regard to accelerated or
fast-track scheduling, procurement, or phased construction. The preliminary
evaluation shall consider cost information, constructability, and procurement
and construction scheduling issues.

 

§ 4.2.2 After the Design-Builder meets with the Owner and presents the
preliminary evaluation, the Design-Builder shall provide a written report to the
Owner, summarizing the Design-Builder’s evaluation of the Owner’s Criteria. The
report shall also include

.1



allocations of program functions, detailing each function and their square foot
areas;

.2



a preliminary estimate of the Cost of the Work, and, if necessary,
recommendations to adjust the Owner’s Criteria to conform to the Owner’s budget;

.3



a preliminary schedule, which shall include proposed design milestones; dates
for receiving additional information from, or for work to be completed by, the
Owner; anticipated date for the Design-Builder’s Proposal; and dates of periodic
design review sessions with the Owner; and

.4



the following:

(List additional information, if any, to be included in the Design-Builder’s
written report.)

 

« »

 

§ 4.2.3 The Owner shall review the Design-Builder’s written report and, if
acceptable, provide the Design-Builder with written consent to proceed to the
development of the Preliminary Design as described in Section 4.3. The consent
to proceed shall not be understood to modify the Owner’s Criteria unless the
Owner and Design-Builder execute a Modification.

 

§ 4.3 Preliminary Design

§ 4.3.1 Upon the Owner’s issuance of a written consent to proceed under Section
4.2.3, the Design-Builder shall prepare and submit a Preliminary Design to the
Owner. The Preliminary Design shall include a report identifying any deviations
from the Owner’s Criteria, and shall include the following:

.1



Confirmation of the allocations of program functions;

.2



Site plan;

.3



Building plans, sections and elevations;

.4



Structural system;

.5



Selections of major building systems, including but not limited to mechanical,
electrical and plumbing systems; and

.6



Outline specifications or sufficient drawing notes describing construction
materials.

 

The Preliminary Design may include some combination of physical study models,
perspective sketches, or digital modeling.

 

§ 4.3.2 The Owner shall review the Preliminary Design and, if acceptable,
provide the Design-Builder with written consent to proceed to development of the
Design-Builder’s Proposal. The Preliminary Design shall not modify the Owner’s
Criteria unless the Owner and Design-Builder execute a Modification.

 

§ 4.4 Design-Builder’s Proposal

§ 4.4.1 Upon the Owner’s issuance of a written consent to proceed under Section
4.3.2, the Design-Builder shall prepare and submit the Design-Builder’s Proposal
to the Owner. The Design-Builder’s Proposal shall include the following:

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

11

User Notes:

(1262577986)

 

 



 

 

.1



A list of the Preliminary Design documents and other information, including the
Design-Builder’s clarifications, assumptions and deviations from the Owner’s
Criteria, upon which the Design-Builder’s Proposal is based;

.2



The proposed Contract Sum, including the compensation method and, if based upon
the Cost of the Work plus a fee, a written statement of estimated cost organized
by trade categories, allowances, contingencies, Design-Builder’s Fee, and other
items that comprise the Contract Sum;

.3



The proposed date the Design-Builder shall achieve Substantial Completion;

.4



An enumeration of any qualifications and exclusions, if applicable;

.5



A list of the Design-Builder’s key personnel, Contractors and suppliers; and

.6



The date on which the Design-Builder’s Proposal expires.

 

§ 4.4.2 Submission of the Design-Builder’s Proposal shall constitute a
representation by the Design-Builder that it has visited the site and become
familiar with local conditions under which the Work is to be completed.

 

§ 4.4.3 If the Owner and Design-Builder agree on a proposal, the Owner and
Design-Builder shall execute the Design-Build Amendment setting forth the terms
of their agreement.

 

ARTICLE 5 WORK FOLLOWING EXECUTION OF THE DESIGN-BUILD AMENDMENT

§ 5.1 Construction Documents

§ 5.1.1 Upon the execution of the Design-Build Amendment, the Design-Builder
shall prepare Construction Documents. The Construction Documents shall establish
the quality levels of materials and systems required. The Construction Documents
shall be consistent with the Design-Build Documents.

 

§ 5.1.2 The Design-Builder shall provide the Construction Documents to the Owner
for the Owner’s information. If the Owner discovers any deviations between the
Construction Documents and the Design-Build Documents, the Owner shall promptly
notify the Design-Builder of such deviations in writing. The Construction
Documents shall not modify the Design-Build Documents unless the Owner and
Design-Builder execute a Modification. The failure of the Owner to discover any
such deviations shall not relieve the Design-Builder of the obligation to
perform the Work in accordance with the Design-Build Documents.

 

§ 5.2 Construction

§ 5.2.1 Commencement. Except as permitted in Section 5.2.2, construction shall
not commence prior to execution of the Design-Build Amendment.

 

§ 5.2.2 If the Owner and Design-Builder agree in writing, construction may
proceed prior to the execution of the Design-Build Amendment. However, such
authorization shall not waive the Owner’s right to reject the Design-Builder’s
Proposal.

 

§ 5.2.3 The Design-Builder shall supervise and direct the Construction Work,
using the Design-Builder’s best skill and attention. The Design-Builder shall be
solely responsible for, and have control over, construction means, methods,
techniques, sequences and procedures, and for coordinating all portions of the
Work under the Contract, unless the Design-Build Documents give other specific
instructions concerning these matters.

 

§ 5.2.4 The Design-Builder shall be responsible for inspection of portions of
Work already performed to determine that such portions are in proper condition
to receive subsequent Work.

 

§ 5.3 Labor and Materials

§ 5.3.1 Unless otherwise provided in the Design-Build Documents, the
Design-Builder shall provide and pay for labor, materials, equipment, tools,
construction equipment and machinery, water, heat, utilities, transportation,
and other facilities and services, necessary for proper execution and completion
of the Work, whether temporary or permanent, and whether or not incorporated or
to be incorporated in the Work.

 

§ 5.3.2 When a material or system is specified in the Design-Build Documents,
the Design-Builder may make substitutions only in accordance with Article 6.

 

§ 5.3.3 The Design-Builder shall enforce strict discipline and good order among
the Design-Builder’s employees and other persons carrying out the Work. The
Design-Builder shall not permit employment of unfit persons or persons not
properly skilled in tasks assigned to them.





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

12

User Notes:

(1262577986)

 

 



 

§ 5.4 Taxes

The Design-Builder shall pay sales, consumer, use and similar taxes, for the
Work provided by the Design-Builder, that are legally enacted when the
Design-Build Amendment is executed, whether or not yet effective or merely
scheduled to go into effect.

 

§ 5.5 Permits, Fees, Notices and Compliance with Laws

§ 5.5.1 Unless otherwise provided in the Design-Build Documents, the
Design-Builder shall secure and pay for the building permit as well as any other
permits, fees, licenses, and inspections by government agencies, necessary for
proper execution of the Construction Work and Substantial Completion of the
Project.

 

§ 5.5.2 The Design-Builder shall comply with and give notices required by
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities, applicable to performance of the Work.

 

§ 5.5.3 Concealed or Unknown Conditions. If the Design-Builder encounters
conditions at the site that are (1) subsurface or otherwise concealed physical
conditions that differ materially from those indicated in the Design-Build
Documents or (2) unknown physical conditions of an unusual nature that differ
materially from those ordinarily found to exist and generally recognized as
inherent in construction activities of the character provided for in the
Design-Build Documents, the Design-Builder shall promptly provide notice to the
Owner before conditions are disturbed and in no event later than 21 days after
first observance of the conditions. The Owner shall promptly investigate such
conditions and, if the Owner determines that they differ materially and cause an
increase or decrease in the Design-Builder’s cost of, or time required for,
performance of any part of the Work, shall recommend an equitable adjustment in
the Contract Sum or Contract Time, or both. If the Owner determines that the
conditions at the site are not materially different from those indicated in the
Design-Build Documents and that no change in the terms of the Contract is
justified, the Owner shall promptly notify the Design-Builder in writing,
stating the reasons. If the Design-Builder disputes the Owner’s determination or
recommendation, the Design-Builder may proceed as provided in Article 14.

 

§ 5.5.4 If, in the course of the Work, the Design-Builder encounters human
remains, or recognizes the existence of burial markers, archaeological sites, or
wetlands, not indicated in the Design-Build Documents, the Design-Builder shall
immediately suspend any operations that would affect them and shall notify the
Owner. Upon receipt of such notice, the Owner shall promptly take any action
necessary to obtain governmental authorization required to resume the
operations. The Design-Builder shall continue to suspend such operations until
otherwise instructed by the Owner but shall continue with all other operations
that do not affect those remains or features. Requests for adjustments in the
Contract Sum and Contract Time arising from the existence of such remains or
features may be made as provided in Article 14.

 

§ 5.6 Allowances

§ 5.6.1 The Design-Builder shall include in the Contract Sum all allowances
stated in the Design-Build Documents. Items covered by allowances shall be
supplied for such amounts, and by such persons or entities as the Owner may
direct, but the Design-Builder shall not be required to employ persons or
entities to whom the Design-Builder has reasonable objection.

 

§ 5.6.2 Unless otherwise provided in the Design-Build Documents,

.1



allowances shall cover the cost to the Design-Builder of materials and equipment
delivered at the site and all required taxes, less applicable trade discounts;

.2



the Design-Builder’s costs for unloading and handling at the site, labor,
installation costs, overhead, profit, and other expenses contemplated for stated
allowance amounts, shall be included in the Contract Sum but not in the
allowances; and

.3



whenever costs are more than or less than allowances, the Contract Sum shall be
adjusted accordingly by Change Order. The amount of the Change Order shall
reflect (1) the difference between actual costs and the allowances under Section
5.6.2.1 and (2) changes in Design-Builder’s costs under Section 5.6.2.2.

 

§ 5.6.3 The Owner shall make selections of materials and equipment with
reasonable promptness for allowances requiring Owner selection.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

13

User Notes:

(1262577986)

 

 



 

§ 5.7 Key Personnel, Contractors and Suppliers

§ 5.7.1 The Design-Builder shall not employ personnel, or contract with
Contractors or suppliers to whom the Owner has made reasonable and timely
objection. The Design-Builder shall not be required to contract with anyone to
whom the Design-Builder has made reasonable and timely objection.

 

§ 5.7.2 If the Design-Builder changes any of the personnel, Contractors or
suppliers identified in the Design-Build Amendment, the Design-Builder shall
notify the Owner and provide the name and qualifications of the new personnel,
Contractor or supplier. The Owner may reply within 14 days to the Design-Builder
in writing, stating (1) whether the Owner has reasonable objection to the
proposed personnel, Contractor or supplier or (2) that the Owner requires
additional time to review. Failure of the Owner to reply within the 14-day
period shall constitute notice of no reasonable objection.

 

§ 5.7.3 Except for those persons or entities already identified or required in
the Design-Build Amendment, the Design-Builder, as soon as practicable after
execution of the Design-Build Amendment, shall furnish in writing to the Owner
the names of persons or entities (including those who are to furnish materials
or equipment fabricated to a special design) proposed for each principal portion
of the Work. The Owner may reply within 14 days to the Design-Builder in writing
stating (1) whether the Owner has reasonable objection to any such proposed
person or entity or (2) that the Owner requires additional time for review.
Failure of the Owner to reply within the 14-day period shall constitute notice
of no reasonable objection.

 

§ 5.7.3.1 If the Owner has reasonable objection to a person or entity proposed
by the Design-Builder, the Design-Builder shall propose another to whom the
Owner has no reasonable objection. If the rejected person or entity was
reasonably capable of performing the Work, the Contract Sum and Contract Time
shall be increased or decreased by the difference, if any, occasioned by such
change, and an appropriate Change Order shall be issued before commencement of
the substitute person or entity’s Work. However, no increase in the Contract Sum
or Contract Time shall be allowed for such change unless the Design-Builder has
acted promptly and responsively in submitting names as required.

 

§ 5.8 Documents and Submittals at the Site

The Design-Builder shall maintain at the site for the Owner one copy of the
Design-Build Documents and a current set of the Construction Documents, in good
order and marked currently to indicate field changes and selections made during
construction, and one copy of approved Submittals. The Design-Builder shall
deliver these items to the Owner in accordance with Section 9.10.2 as a record
of the Work as constructed.

 

§ 5.9 Use of Site

The Design-Builder shall confine operations at the site to areas permitted by
applicable laws, statutes, ordinances, codes, rules and regulations, lawful
orders of public authorities, and the Design-Build Documents, and shall not
unreasonably encumber the site with materials or equipment.

 

§ 5.10 Cutting and Patching

The Design-Builder shall not cut, patch or otherwise alter fully or partially
completed construction by the Owner or a separate contractor except with written
consent of the Owner and of such separate contractor; such consent shall not be
unreasonably withheld. The Design-Builder shall not unreasonably withhold from
the Owner or a separate contractor the Design-Builder’s consent to cutting or
otherwise altering the Work.

 

§ 5.11 Cleaning Up

§ 5.11.1 The Design-Builder shall keep the premises and surrounding area free
from accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Design-Builder shall remove waste
materials, rubbish, the Design-Builder’s tools, construction equipment,
machinery and surplus materials from and about the Project.

 

§ 5.11.2 If the Design-Builder fails to clean up as provided in the Design-Build
Documents, the Owner may do so and Owner shall be entitled to reimbursement from
the Design-Builder.

 

§ 5.12 Access to Work

The Design-Builder shall provide the Owner and its separate contractors and
consultants access to the Work in preparation and progress wherever located. The
Design-Builder shall notify the Owner regarding Project safety criteria and
programs, which the Owner, and its contractors and consultants, shall comply
with while at the site.





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

14

User Notes:

(1262577986)

 

 



 

§ 5.13 Construction by Owner or by Separate Contractors

§ 5.13.1 Owner’s Right to Perform Construction and to Award Separate Contracts

§ 5.13.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces; and to award separate
contracts in connection with other portions of the Project, or other
construction or operations on the site, under terms and conditions identical or
substantially similar to this Contract, including those terms and conditions
related to insurance and waiver of subrogation. The Owner shall notify the
Design-Builder promptly after execution of any separate contract. If the
Design-Builder claims that delay or additional cost is involved because of such
action by the Owner, the Design-Builder shall make a Claim as provided in
Article 14.

 

§ 5.13.1.2 When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term
“Design-Builder” in the Design-Build Documents in each case shall mean the
individual or entity that executes each separate agreement with the Owner.

 

§ 5.13.1.3 The Owner shall provide for coordination of the activities of the
Owner’s own forces, and of each separate contractor, with the Work of the
Design-Builder, who shall cooperate with them. The Design-Builder shall
participate with other separate contractors and the Owner in reviewing their
construction schedules. The Design-Builder shall make any revisions to the
construction schedule deemed necessary after a joint review and mutual
agreement. The construction schedules shall then constitute the schedules to be
used by the Design-Builder, separate contractors and the Owner until
subsequently revised.

 

§ 5.13.1.4 Unless otherwise provided in the Design-Build Documents, when the
Owner performs construction or operations related to the Project with the
Owner’s own forces or separate contractors, the Owner shall be deemed to be
subject to the same obligations, and to have the same rights, that apply to the
Design-Builder under the Contract. The Owner shall cause its separate
contractors to be subject to the Design-Builder’s safety directions and program
while on the jobsite. The Owner shall also require its separate contractors to
name the Design-Builder as an additional insured under the separate contractor’s
commercial general liability policy, on a primary and non-contributory basis,
and to waive subrogation rights against the Design-Builder to the extent of any
recovery from applicable property insurance.

 

§ 5.14 Mutual Responsibility

§ 5.14.1 The Design-Builder shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Design-Builder’s construction and operations with theirs as required by the
Design-Build Documents.

 

§ 5.14.2 If part of the Design-Builder’s Work depends upon construction or
operations by the Owner or a separate contractor, the Design-Builder shall,
prior to proceeding with that portion of the Work, prepare a written report to
the Owner, identifying apparent discrepancies or defects in the construction or
operations by the Owner or separate contractor that would render it unsuitable
for proper execution and results of the Design-Builder’s Work. Failure of the
Design-Builder to report shall constitute an acknowledgment that the Owner’s or
separate contractor’s completed or partially completed construction is fit and
proper to receive the Design-Builder’s Work, except as to defects not then
reasonably discoverable.

 

§ 5.14.3 The Design-Builder shall reimburse the Owner for costs the Owner incurs
that are payable to a separate contractor because of the Design-Builder’s
delays, improperly timed activities or defective construction. The Owner shall
be responsible to the Design-Builder for costs the Design-Builder incurs because
of a separate contractor’s delays, improperly timed activities, damage to the
Work or defective construction.

 

§ 5.14.4 The Design-Builder shall promptly remedy damage the Design-Builder
wrongfully causes to completed or partially completed construction or to
property of the Owner or separate contractors as provided in Section 10.2.5.

 

§ 5.14.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching the Work as the Design-Builder has
with respect to the construction of the Owner or separate contractors in Section
5.10.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

15

User Notes:

(1262577986)

 

 



 

§ 5.15 Owner’s Right to Clean Up

If a dispute arises among the Design-Builder, separate contractors and the Owner
as to the responsibility under their respective contracts for maintaining the
premises and surrounding area free from waste materials and rubbish, the Owner
may clean up and will allocate the cost among those responsible.

 

ARTICLE 6 CHANGES IN THE WORK

§ 6.1 General

§ 6.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, by Change Order or Change Directive,
subject to the limitations stated in this Article 6 and elsewhere in the
Design-Build Documents.

 

§ 6.1.2 A Change Order shall be based upon agreement between the Owner and
Design-Builder. The Owner may issue a Change Directive without agreement by the
Design-Builder.

 

§ 6.1.3 Changes in the Work shall be performed under applicable provisions of
the Design-Build Documents, and the Design-Builder shall proceed promptly,
unless otherwise provided in the Change Order or Change Directive.

 

§ 6.2 Change Orders

A Change Order is a written instrument signed by the Owner and Design-Builder
stating their agreement upon all of the following:

.1



The change in the Work;

.2



The amount of the adjustment, if any, in the Contract Sum or, if prior to
execution of the Design-Build Amendment, the adjustment in the Design-Builder’s
compensation; and

.3



The extent of the adjustment, if any, in the Contract Time.

 

§ 6.3 Change Directives

§ 6.3.1 A Change Directive is a written order signed by the Owner directing a
change in the Work prior to agreement on adjustment, if any, in the Contract Sum
or, if prior to execution of the Design-Build Amendment, the adjustment in the
Design-Builder’s compensation, or Contract Time. The Owner may by Change
Directive, without invalidating the Contract, order changes in the Work within
the general scope of the Contract consisting of additions, deletions or other
revisions, the Contract Sum or, if prior to execution of the Design-Build
Amendment, the adjustment in the Design-Builder’s compensation, and Contract
Time being adjusted accordingly.

 

§ 6.3.2 A Change Directive shall be used in the absence of total agreement on
the terms of a Change Order.

 

§ 6.3.3 If the Change Directive provides for an adjustment to the Contract Sum
or, if prior to execution of the Design-Build Amendment, an adjustment in the
Design-Builder’s compensation, the adjustment shall be based on one of the
following methods:

.1



Mutual acceptance of a lump sum properly itemized and supported by sufficient
substantiating data to permit evaluation;

.2



Unit prices stated in the Design-Build Documents or subsequently agreed upon;

.3



Cost to be determined in a manner agreed upon by the parties and a mutually
acceptable fixed or percentage fee; or

.4



As provided in Section 6.3.7.

 

§ 6.3.4 If unit prices are stated in the Design-Build Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Change Directive so that application of such unit
prices to quantities of Work proposed will cause substantial inequity to the
Owner or Design-Builder, the applicable unit prices shall be equitably adjusted.

 

§ 6.3.5 Upon receipt of a Change Directive, the Design-Builder shall promptly
proceed with the change in the Work involved and advise the Owner of the
Design-Builder’s agreement or disagreement with the method, if any, provided in
the Change Directive for determining the proposed adjustment in the Contract Sum
or, if prior to execution of the Design-Build Amendment, the adjustment in the
Design-Builder’s compensation, or Contract Time.

 

§ 6.3.6 A Change Directive signed by the Design-Builder indicates the
Design-Builder’s agreement therewith, including adjustment in Contract Sum or,
if prior to execution of the Design-Build Amendment, the adjustment in

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

16

User Notes:

(1262577986)

 

 



 

the Design-Builder’s compensation, and Contract Time or the method for
determining them. Such agreement shall be effective immediately and shall be
recorded as a Change Order.

 

§ 6.3.7 If the Design-Builder does not respond promptly or disagrees with the
method for adjustment in the Contract Sum or, if prior to execution of the
Design-Build Amendment, the method for adjustment in the Design-Builder’s
compensation, the Owner shall determine the method and the adjustment on the
basis of reasonable expenditures and savings of those performing the Work
attributable to the change, including, in case of an increase, an amount for
overhead and profit as set forth in the Agreement, or if no such amount is set
forth in the Agreement, a reasonable amount. In such case, and also under
Section 6.3.3.3, the Design-Builder shall keep and present, in such form as the
Owner may prescribe, an itemized accounting together with appropriate supporting
data. Unless otherwise provided in the Design-Build Documents, costs for the
purposes of this Section 6.3.7 shall be limited to the following:

.1



Additional costs of professional services;

.2



Costs of labor, including social security, unemployment insurance, fringe
benefits required by agreement or custom, and workers’ compensation insurance;

.3



Costs of materials, supplies and equipment, including cost of transportation,
whether incorporated or consumed;

.4



Rental costs of machinery and equipment, exclusive of hand tools, whether rented
from the Design-Builder or others;

.5



Costs of premiums for all bonds and insurance, permit fees, and sales, use or
similar taxes related to the Work; and

.6



Additional costs of supervision and field office personnel directly attributable
to the change.

 

§ 6.3.8 The amount of credit to be allowed by the Design-Builder to the Owner
for a deletion or change that results in a net decrease in the Contract Sum or,
if prior to execution of the Design-Build Amendment, in the Design-Builder’s
compensation, shall be actual net cost. When both additions and credits covering
related Work or substitutions are involved in a change, the allowance for
overhead and profit shall be figured on the basis of net increase, if any, with
respect to that change.

 

§ 6.3.9 Pending final determination of the total cost of a Change Directive to
the Owner, the Design-Builder may request payment for Work completed under the
Change Directive in Applications for Payment. The Owner will make an interim
determination for purposes of certification for payment for those costs deemed
to be reasonably justified. The Owner’s interim determination of cost shall
adjust the Contract Sum or, if prior to execution of the Design-Build Amendment,
the Design-Builder’s compensation, on the same basis as a Change Order, subject
to the right of Design-Builder to disagree and assert a Claim in accordance with
Article 14.

 

§ 6.3.10 When the Owner and Design-Builder agree with a determination concerning
the adjustments in the Contract Sum or, if prior to execution of the
Design-Build Amendment, the adjustment in the Design-Builder’s compensation and
Contract Time, or otherwise reach agreement upon the adjustments, such agreement
shall be effective immediately and the Owner and Design-Builder shall execute a
Change Order. Change Orders may be issued for all or any part of a Change
Directive.

 

ARTICLE 7 OWNER’S RESPONSIBILITIES

§ 7.1 General

§ 7.1.1 The Owner shall designate in writing a representative who shall have
express authority to bind the Owner with respect to all Project matters
requiring the Owner’s approval or authorization.

 

§ 7.1.2 The Owner shall render decisions in a timely manner and in accordance
with the Design-Builder’s schedule agreed to by the Owner. The Owner shall
furnish to the Design-Builder, within 15 days after receipt of a written
request, information necessary and relevant for the Design-Builder to evaluate,
give notice of or enforce mechanic’s lien rights. Such information shall include
a correct statement of the record legal title to the property on which the
Project is located, usually referred to as the site, and the Owner’s interest
therein.

 

§ 7.2 Information and Services Required of the Owner

§ 7.2.1 The Owner shall furnish information or services required of the Owner by
the Design-Build Documents with reasonable promptness.

 

§ 7.2.2 The Owner shall provide, to the extent under the Owner’s control and if
not required by the Design-Build Documents to be provided by the Design-Builder,
the results and reports of prior tests, inspections or investigations

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

17

User Notes:

(1262577986)

 

 



 

conducted for the Project involving structural or mechanical systems; chemical,
air and water pollution; hazardous materials; or environmental and subsurface
conditions and information regarding the presence of pollutants at the Project
site. Upon receipt of a written request from the Design-Builder, the Owner shall
also provide surveys describing physical characteristics, legal limitations and
utility locations for the site of the Project, and a legal description of the
site under the Owner’s control.

 

§ 7.2.3 The Owner shall promptly obtain easements, zoning variances, and legal
authorizations or entitlements regarding site utilization where essential to the
execution of the Project.

 

§ 7.2.4 The Owner shall cooperate with the Design-Builder in securing building
and other permits, licenses and inspections.

 

§ 7.2.5 The services, information, surveys and reports required to be provided
by the Owner under this Agreement, shall be furnished at the Owner's expense,
and except as otherwise specifically provided in this Agreement or elsewhere in
the Design-Build Documents or to the extent the Owner advises the Design-Builder
to the contrary in writing, the Design-Builder shall be entitled to rely upon
the accuracy and completeness thereof. In no event shall the Design-Builder be
relieved of its responsibility to exercise proper precautions relating to the
safe performance of the Work.

 

§ 7.2.6 If the Owner observes or otherwise becomes aware of a fault or defect in
the Work or non-conformity with the Design-Build Documents, the Owner shall give
prompt written notice thereof to the Design-Builder.

 

§ 7.2.7 Prior to the execution of the Design-Build Amendment, the Design-Builder
may request in writing that the Owner provide reasonable evidence that the Owner
has made financial arrangements to fulfill the Owner’s obligations under the
Design-Build Documents and the Design-Builder’s Proposal. Thereafter, the
Design-Builder may only request such evidence if (1) the Owner fails to make
payments to the Design-Builder as the Design-Build Documents require; (2) a
change in the Work materially changes the Contract Sum; or (3) the
Design-Builder identifies in writing a reasonable concern regarding the Owner’s
ability to make payment when due. The Owner shall furnish such evidence as a
condition precedent to commencement or continuation of the Work or the portion
of the Work affected by a material change. After the Owner furnishes the
evidence, the Owner shall not materially vary such financial arrangements
without prior notice to the Design-Builder.

 

§ 7.2.8 Except as otherwise provided in the Design-Build Documents or when
direct communications have been specially authorized, the Owner shall
communicate through the Design-Builder with persons or entities employed or
retained by the Design-Builder.

 

§ 7.2.9 Unless required by the Design-Build Documents to be provided by the
Design-Builder, the Owner shall, furnish the services of geotechnical engineers
or other consultants for investigation of subsurface, air and water conditions
when such services are reasonably necessary to properly carry out the design
services furnished by the Design-Builder. In such event, the Design-Builder
shall specify the services required. Such services may include, but are not
limited to, test borings, test pits, determinations of soil bearing values,
percolation tests, evaluations of hazardous materials, ground corrosion and
resistivity tests, and necessary operations for anticipating subsoil conditions.
The services of geotechnical engineer(s) or other consultants shall include
preparation and submission of all appropriate reports and professional
recommendations.

 

§ 7.2.10 The Owner shall purchase and maintain insurance as set forth in Exhibit
B.

 

§ 7.3 Submittals

§ 7.3.1 The Owner shall review and approve or take other appropriate action on
Submittals. Review of Submittals is not conducted for the purpose of determining
the accuracy and completeness of other details, such as dimensions and
quantities; or for substantiating instructions for installation or performance
of equipment or systems; or for determining that the Submittals are in
conformance with the Design-Build Documents, all of which remain the
responsibility of the Design-Builder as required by the Design-Build Documents.
The Owner’s action will be taken in accordance with the submittal schedule
approved by the Owner or, in the absence of an approved submittal schedule, with
reasonable promptness while allowing sufficient time in the Owner’s judgment to
permit adequate review. The Owner’s review of Submittals shall not relieve the
Design-Builder of the obligations under Sections 3.1.11, 3.1.12, and 5.2.3. The
Owner’s review shall not constitute approval of safety precautions or, unless
otherwise specifically stated by the Owner, of any construction means, methods,
techniques, sequences or

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

18

User Notes:

(1262577986)

 

 



 

procedures. The Owner’s approval of a specific item shall not indicate approval
of an assembly of which the item is a component.

 

§ 7.3.2 Upon review of the Submittals required by the Design-Build Documents,
the Owner shall notify the Design-Builder of any non-conformance with the
Design-Build Documents the Owner discovers.

 

§ 7.4 Visits to the site by the Owner shall not be construed to create an
obligation on the part of the Owner to make on-site inspections to check the
quality or quantity of the Construction Work. The Owner shall neither have
control over or charge of, nor be responsible for, the construction means,
methods, techniques, sequences or procedures, or for the safety precautions and
programs in connection with the Construction Work, because these are solely the
Design-Builder’s rights and responsibilities under the Design-Build Documents.

 

§ 7.5 The Owner shall not be responsible for the Design-Builder’s failure to
perform the Work in accordance with the requirements of the Design-Build
Documents. The Owner shall not have control over or charge of, and will not be
responsible for acts or omissions of the Design-Builder, Architect, Consultants,
Contractors, or their agents or employees, or any other persons or entities
performing portions of the Work for the Design-Builder.

 

§ 7.6 The Owner has the authority to reject Construction Work that does not
conform to the Design-Build Documents. The Owner shall have authority to require
inspection or testing of the Work in accordance with Section 15.5.2, whether or
not such Construction Work is fabricated, installed or completed. However,
neither this authority of the Owner nor a decision made in good faith either to
exercise or not to exercise such authority shall give rise to a duty or
responsibility of the Owner to the Design-Builder, the Architect, Consultants,
Contractors, material and equipment suppliers, their agents or employees, or
other persons or entities performing portions of the Work.

 

§ 7.7 The Owner shall determine the date or dates of Substantial Completion in
accordance with Section 9.8 and the date of final completion in accordance with
Section 9.10.

 

§ 7.8 Owner’s Right to Stop Work

If the Design-Builder fails to correct Work which is not in accordance with the
requirements of the Design-Build Documents as required by Section 11.2 or
persistently fails to carry out Work in accordance with the Design-Build
Documents, the Owner may issue a written order to the Design-Builder to stop the
Work, or any portion thereof, until the cause for such order has been
eliminated; however, the right of the Owner to stop the Work shall not give rise
to a duty on the part of the Owner to exercise this right for the benefit of the
Design-Builder or any other person or entity, except to the extent required by
Section 5.13.1.3.

 

§ 7.9 Owner’s Right to Carry Out the Work

If the Design-Builder defaults or neglects to carry out the Work in accordance
with the Design-Build Documents and fails within a ten-day period after receipt
of written notice from the Owner to commence and continue correction of such
default or neglect with diligence and promptness, the Owner may, without
prejudice to other remedies the Owner may have, correct such deficiencies. In
such case, an appropriate Change Order shall be issued deducting from payments
then or thereafter due the Design-Builder the reasonable cost of correcting such
deficiencies. If payments then or thereafter due the Design-Builder are not
sufficient to cover such amounts, the Design-Builder shall pay the difference to
the Owner.

 

ARTICLE 8    TIME

§ 8.1 Progress and Completion

§ 8.1.1 Time limits stated in the Design-Build Documents are of the essence of
the Contract. By executing the Design-Build Amendment the Design-Builder
confirms that the Contract Time is a reasonable period for performing the Work.

 

§ 8.1.2 The Design-Builder shall not, except by agreement of the Owner in
writing, commence the Work prior to the effective date of insurance, other than
property insurance, required by this Contract. The Contract Time shall not be
adjusted as a result of the Design-Builder’s failure to obtain insurance
required under this Contract.

 

§ 8.1.3 The Design-Builder shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

19

User Notes:

(1262577986)

 

 



 

§ 8.2 Delays and Extensions of Time

§ 8.2.1 If the Design-Builder is delayed at any time in the commencement or
progress of the Work by an act or neglect of the Owner or of a consultant or
separate contractor employed by the Owner; or by changes ordered in the Work by
the Owner; or by labor disputes, fire, unusual delay in deliveries, unavoidable
casualties or other causes beyond the Design-Builder’s control; or by delay
authorized by the Owner pending mediation and binding dispute resolution or by
other causes that the Owner determines may justify delay, then the Contract Time
shall be extended by Change Order for such reasonable time as the Owner may
determine.

 

§ 8.2.2 Claims relating to time shall be made in accordance with applicable
provisions of Article 14.

 

§ 8.2.3 This Section 8.2 does not preclude recovery of damages for delay by
either party under other provisions of the Design-Build Documents.

 

ARTICLE 9 PAYMENT APPLICATIONS AND PROJECT COMPLETION

§ 9.1 Contract Sum

The Contract Sum is stated in the Design-Build Amendment.

 

§ 9.2 Schedule of Values

Where the Contract Sum is based on a stipulated sum or Guaranteed Maximum Price,
the Design-Builder, prior to the first Application for Payment after execution
of the Design-Build Amendment shall submit to the Owner a schedule of values
allocating the entire Contract Sum to the various portions of the Work and
prepared in such form and supported by such data to substantiate its accuracy as
the Owner may require. This schedule, unless objected to by the Owner, shall be
used as a basis for reviewing the Design-Builder’s Applications for Payment.

 

§ 9.3 Applications for Payment

§ 9.3.1 At least ten days before the date established for each progress payment,
the Design-Builder shall submit to the Owner an itemized Application for Payment
for completed portions of the Work. The application shall be notarized, if
required, and supported by data substantiating the Design-Builder’s right to
payment as the Owner may reasonably require, such as copies of requisitions from
the Architect, Consultants, Contractors, and material suppliers, and shall
reflect retainage if provided for in the Design-Build Documents.

 

§ 9.3.1.1 As provided in Section 6.3.9, Applications for Payment may include
requests for payment on account of changes in the Work that have been properly
authorized by Change Directives, or by interim determinations of the Owner, but
not yet included in Change Orders.

 

§ 9.3.1.2 Applications for Payment shall not include requests for payment for
portions of the Work for which the Design-Builder does not intend to pay the
Architect, Consultant, Contractor, material supplier, or other persons or
entities providing services or work for the Design-Builder, unless such Work has
been performed by others whom the Design-Builder intends to pay.

 

§ 9.3.2 Unless otherwise provided in the Design-Build Documents, payments shall
be made for services provided as well as materials and equipment delivered and
suitably stored at the site for subsequent incorporation in the Work. If
approved in advance by the Owner, payment may similarly be made for materials
and equipment suitably stored off the site at a location agreed upon in writing.
Payment for materials and equipment stored on or off the site shall be
conditioned upon compliance by the Design-Builder with procedures satisfactory
to the Owner to establish the Owner’s title to such materials and equipment or
otherwise protect the Owner’s interest, and shall include the costs of
applicable insurance, storage and transportation to the site for such materials
and equipment stored off the site.

 

§ 9.3.3 The Design-Builder warrants that title to all Work, other than
Instruments of Service, covered by an Application for Payment will pass to the
Owner at the time of payment. The Design-Builder further warrants that, upon
submittal of an Application for Payment, all Work for which Certificates for
Payment have been previously issued and payments received from the Owner shall,
to the best of the Design-Builder’s knowledge, information and belief, be free
and clear of liens, claims, security interests or encumbrances in favor of the
Design-Builder, Architect, Consultants, Contractors, material suppliers, or
other persons or entities entitled to make a claim by reason of having provided
labor, materials and equipment relating to the Work.





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

20

User Notes:

(1262577986)

 

 



 

§ 9.4 Certificates for Payment

The Owner shall, within seven days after receipt of the Design-Builder’s
Application for Payment, issue to the Design-Builder a Certificate for Payment
indicating the amount the Owner determines is properly due, and notify the
Design-Builder in writing of the Owner’s reasons for withholding certification
in whole or in part as provided in Section 9.5.1.

 

§ 9.5 Decisions to Withhold Certification

§ 9.5.1 The Owner may withhold a Certificate for Payment in whole or in part to
the extent reasonably necessary to protect the Owner due to the Owner’s
reasonable determination that the Work has not progressed to the point indicated
in the Design-Builder’s Application for Payment, or the quality of the Work is
not in accordance with the Design-Build Documents. If the Owner is unable to
certify payment in the amount of the Application, the Owner will notify the
Design-Builder as provided in Section 9.4. If the Design-Builder and Owner
cannot agree on a revised amount, the Owner will promptly issue a Certificate
for Payment for the amount that the Owner deems to be due and owing. The Owner
may also withhold a Certificate for Payment or, because of subsequently
discovered evidence, may nullify the whole or a part of a Certificate for
Payment previously issued to such extent as may be necessary to protect the
Owner from loss for which the Design-Builder is responsible because of

 

.1



defective Work, including design and construction, not remedied;

.2



third party claims filed or reasonable evidence indicating probable filing of
such claims unless security acceptable to the Owner is provided by the
Design-Builder;

.3



failure of the Design-Builder to make payments properly to the Architect,
Consultants, Contractors or others, for services, labor, materials or equipment;

.4



reasonable evidence that the Work cannot be completed for the unpaid balance of
the Contract Sum;

.5



damage to the Owner or a separate contractor;

.6



Not used; or

.7



repeated failure to carry out the Work in accordance with the Design-Build
Documents.

 

§ 9.5.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.

 

§ 9.5.3 If the Owner withholds certification for payment under Section 9.5.1.3,
the Owner may, at its sole option, issue joint checks to the Design-Builder and
to the Architect or any Consultants, Contractor, material or equipment
suppliers, or other persons or entities providing services or work for the
Design-Builder to whom the Design-Builder failed to make payment for Work
properly performed or material or equipment suitably delivered.

 

§ 9.6 Progress Payments

§ 9.6.1 After the Owner has issued a Certificate for Payment, the Owner shall
make payment in the manner and within the time provided in the Design-Build
Documents.

 

§ 9.6.2 The Design-Builder shall pay each Architect, Consultant, Contractor, and
other person or entity providing services or work for the Design-Builder no
later than the time period required by applicable law, but in no event more than
seven days after receipt of payment from the Owner the amount to which the
Architect, Consultant, Contractor, and other person or entity providing services
or work for the Design-Builder is entitled, reflecting percentages actually
retained from payments to the Design-Builder on account of the portion of the
Work performed by the Architect, Consultant, Contractor, or other person or
entity. The Design-Builder shall, by appropriate agreement with each Architect,
Consultant, Contractor, and other person or entity providing services or work
for the Design-Builder, require each Architect, Consultant, Contractor, and
other person or entity providing services or work for the Design-Builder to make
payments to subconsultants and subcontractors in a similar manner.

 

§ 9.6.3 The Owner will, on request and if practicable, furnish to the Architect,
a Consultant, Contractor, or other person or entity providing services or work
for the Design-Builder, information regarding percentages of completion or
amounts applied for by the Design-Builder and action taken thereon by the Owner
on account of portions of the Work done by such Architect, Consultant,
Contractor or other person or entity providing services or work for the
Design-Builder.

 

§ 9.6.4 The Owner has the right to request written evidence from the
Design-Builder that the Design-Builder has properly paid the Architect,
Consultants, Contractors, or other person or entity providing services or work
for the Design-Builder, amounts paid by the Owner to the Design-Builder for the
Work. If the Design-Builder fails to furnish such evidence within seven days,
the Owner shall have the right to contact the Architect, Consultants, and





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

21

User Notes:

(1262577986)

 

 



 

Contractors to ascertain whether they have been properly paid. The Owner shall
have no obligation to pay or to see to the payment of money to a Consultant or
Contractor, except as may otherwise be required by law.

 

§ 9.6.5 Design-Builder payments to material and equipment suppliers shall be
treated in a manner similar to that provided in Sections 9.6.2, 9.6.3 and 9.6.4.

 

§ 9.6.6 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Design-Build Documents.

 

§ 9.6.7 Unless the Design-Builder provides the Owner with a payment bond in the
full penal sum of the Contract Sum, payments received by the Design-Builder for
Work properly performed by the Architect, Consultants, Contractors and other
person or entity providing services or work for the Design-Builder, shall be
held by the Design-Builder for the Architect and those Consultants, Contractors,
or other person or entity providing services or work for the Design-Builder, for
which payment was made by the Owner. Nothing contained herein shall require
money to be placed in a separate account and not commingled with money of the
Design-Builder, shall create any fiduciary liability or tort liability on the
part of the Design-Builder for breach of trust or shall entitle any person or
entity to an award of punitive damages against the Design-Builder for breach of
the requirements of this provision.

 

§ 9.7 Failure of Payment

If the Owner does not make payment, through no fault of the Design-Builder,
within the time required by the Design-Build Documents, then the Design-Builder
may, upon seven additional days’ written notice to the Owner, stop the Work
until payment of the amount owing has been received. The Contract Time shall be
extended appropriately and the Contract Sum shall be increased by the amount of
the Design-Builder’s reasonable costs of shut-down, delay and start-up, plus
interest as provided for in the Design-Build Documents.

 

§ 9.8 Substantial Completion

§ 9.8.1 Substantial Completion is the stage in the progress of the Construction
Work when the Construction Work or designated portion thereof is sufficiently
complete in accordance with the Design-Build Documents so that the Owner can
occupy or utilize the Construction Work for its intended use. The date of
Substantial Completion is the date certified by the Owner in accordance with
this Section 9.8.

 

§ 9.8.2 When the Design-Builder considers that the Work, or a portion thereof
which the Owner agrees to accept separately, is substantially complete, the
Design-Builder shall prepare and submit to the Owner a comprehensive list of
items to be completed or corrected prior to final payment. Failure to include an
item on such list does not alter the responsibility of the Design-Builder to
complete all Work in accordance with the Design-Build Documents.

 

§ 9.8.3 Upon receipt of the Design-Builder’s list, the Owner shall make an
inspection to determine whether the Construction Work or designated portion
thereof is substantially complete. If the Owner’s inspection discloses any item,
whether or not included on the Design-Builder’s list, which is not sufficiently
complete in accordance with the Design-Build Documents so that the Owner can
occupy or utilize the Construction Work or designated portion thereof for its
intended use, the Design-Builder shall, before issuance of the Certificate of
Substantial Completion, complete or correct such item upon notification by the
Owner. In such case, the Design-Builder shall then submit a request for another
inspection by the Owner to determine Substantial Completion.

 

§ 9.8.4 Prior to issuance of the Certificate of Substantial Completion under
Section 9.8.5, the Owner and Design-Builder shall discuss and then determine the
parties’ obligations to obtain and maintain property insurance following
issuance of the Certificate of Substantial Completion.

 

§ 9.8.5 When the Construction Work or designated portion thereof is
substantially complete, the Design-Builder will prepare for the Owner’s
signature a Certificate of Substantial Completion that shall, upon the Owner’s
signature, establish the date of Substantial Completion; establish
responsibilities of the Owner and Design-Builder for security, maintenance,
heat, utilities, damage to the Construction Work and insurance; and fix the time
within which the Design-Builder shall finish all items on the list accompanying
the Certificate. Warranties required by the Design-Build Documents shall
commence on the date of Substantial Completion of the Construction Work or
designated portion thereof unless otherwise provided in the Certificate of
Substantial Completion.

 

§ 9.8.6 The Certificate of Substantial Completion shall be submitted by the
Design-Builder to the Owner for written acceptance of responsibilities assigned
to it in the Certificate. Upon the Owner’s acceptance, and consent of surety,





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

22

User Notes:

(1262577986)

 

 



 

if any, the Owner shall make payment of retainage applying to the Work or
designated portion thereof. Payment shall be adjusted for Construction Work that
is incomplete or not in accordance with the requirements of the Design-Build
Documents.

 

§ 9.9 Partial Occupancy or Use

 

§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Construction Work at any stage when such portion is designated by
separate agreement with the Design-Builder, provided such occupancy or use is
consented to, by endorsement or otherwise, by the insurer providing property
insurance and authorized by public authorities having jurisdiction over the
Project. Such partial occupancy or use may commence whether or not the portion
is substantially complete, provided the Owner and Design-Builder have accepted
in writing the responsibilities assigned to each of them for payments,
retainage, if any, security, maintenance, heat, utilities, damage to the
Construction Work and insurance, and have agreed in writing concerning the
period for correction of the Construction Work and commencement of warranties
required by the Design-Build Documents. When the Design-Builder considers a
portion substantially complete, the Design-Builder shall prepare and submit a
list to the Owner as provided under Section 9.8.2. Consent of the Design-Builder
to partial occupancy or use shall not be unreasonably withheld. The stage of the
progress of the Work shall be determined by written agreement between the Owner
and Design-Builder.

 

§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner and
Design-Builder shall jointly inspect the area to be occupied or portion of the
Construction Work to be used in order to determine and record the condition of
the Work.

 

§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Construction Work shall not constitute acceptance of Work not
complying with the requirements of the Design-Build Documents.

 

§ 9.10 Final Completion and Final Payment

§ 9.10.1 Upon receipt of the Design-Builder’s written notice that the
Construction Work is ready for final inspection and acceptance and upon receipt
of a final Application for Payment, the Owner will promptly make such
inspection. When the Owner finds the Work acceptable under the Design-Build
Documents and the Contract fully performed, the Owner will, subject to Section
9.10.2, promptly issue a final Certificate for Payment.

 

§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Design-Builder submits to the Owner (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work, for which the Owner or the Owner’s property might be responsible
or encumbered, (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the
Design-Build Documents to remain in force after final payment is currently in
effect, (3) a written statement that the Design-Builder knows of no substantial
reason that the insurance will not be renewable to cover the period required by
the Design-Build Documents, (4) consent of surety, if any, to final payment, (5)
as-constructed record copy of the Construction Documents marked to indicate
field changes and selections made during construction, (6) manufacturer’s
warranties, product data, and maintenance and operations manuals, and (7) if
required by the Owner, other data establishing payment or satisfaction of
obligations, such as receipts, or releases and waivers of liens, claims,
security interests, or encumbrances, arising out of the Contract, to the extent
and in such form as may be designated by the Owner. If an Architect, a
Consultant, or a Contractor, or other person or entity providing services or
work for the Design-Builder, refuses to furnish a release or waiver required by
the Owner, the Design-Builder may furnish a bond satisfactory to the Owner to
indemnify the Owner against such liens, claims, security interests, or
encumbrances. If such liens, claims, security interests, or encumbrances remains
unsatisfied after payments are made, the Design-Builder shall refund to the
Owner all money that the Owner may be compelled to pay in discharging such
liens, claims, security interests, or encumbrances, including all costs and
reasonable attorneys’ fees.

 

§ 9.10.3 If, after Substantial Completion of the Construction Work, final
completion thereof is materially delayed through no fault of the Design-Builder
or by issuance of Change Orders affecting final completion, the Owner shall,
upon application by the Design-Builder, and without terminating the Contract,
make payment of the balance due for that portion of the Work fully completed and
accepted. If the remaining balance for Work not fully completed or corrected is
less than retainage stipulated in the Design-Build Documents, and if bonds have
been furnished, the written consent of surety to payment of the balance due for
that portion of the Work fully completed and accepted shall be submitted by the
Design-Builder to the Owner prior to issuance of payment. Such payment shall be
made under terms and conditions governing final payment, except that it shall
not constitute a waiver of claims.





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

23

User Notes:

(1262577986)

 

 



 

§ 9.10.4 The making of final payment shall constitute a waiver of Claims by the
Owner except those arising from

 

.1



liens, Claims, security interests or encumbrances arising out of the Contract
and unsettled;

.2



failure of the Work to comply with the requirements of the Design-Build
Documents; or

.3



terms of special warranties required by the Design-Build Documents.

 

§ 9.10.5 Acceptance of final payment by the Design-Builder shall constitute a
waiver of claims by the Design-Builder except those previously made in writing
and identified by the Design-Builder as unsettled at the time of final
Application for Payment.

 

ARTICLE 10 PROTECTION OF PERSONS AND PROPERTY

§ 10.1 Safety Precautions and Programs

The Design-Builder shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the
performance of the Contract.

 

§ 10.2 Safety of Persons and Property

 

§ 10.2.1 The Design-Builder shall be responsible for precautions for the safety
of, and reasonable protection to prevent damage, injury or loss to

 

.1



employees on the Work and other persons who may be affected thereby;

.2



the Construction Work and materials and equipment to be incorporated therein,
whether in storage on or off the site, under care, custody or control of the
Design-Builder or the Architect, Consultants, or Contractors, or other person or
entity providing services or work for the Design-Builder; and 

.3



other property at the site or adjacent thereto, such as trees, shrubs, lawns,
walks, pavements, roadways, or structures and utilities not designated for
removal, relocation or replacement in the course of construction

 

§ 10.2.2 The Design-Builder shall comply with, and give notices required by,
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities, bearing on safety of persons or property, or their
protection from damage, injury or loss.

 

§ 10.2.3 The Design-Builder shall implement, erect, and maintain, as required by
existing conditions and performance of the Construction Work, reasonable
safeguards for safety and protection, including posting danger signs and other
warnings against hazards, promulgating safety regulations, and notify owners and
users of adjacent sites and utilities of the safeguards and protections.

 

§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment, or unusual methods, are necessary for execution of the Construction
Work, the Design-Builder shall exercise utmost care, and carry on such
activities under supervision of properly qualified personnel.

 

§ 10.2.5 The Design-Builder shall promptly remedy damage and loss (other than
damage or loss insured under property insurance required by the Design-Build
Documents) to property referred to in Sections 10.2.1.2 and 10.2.1.3, caused in
whole or in part by the Design-Builder, the Architect, a Consultant, a
Contractor, or anyone directly or indirectly employed by any of them, or by
anyone for whose acts they may be liable and for which the Design-Builder is
responsible under Sections 10.2.1.2 and 10.2.1.3; except damage or loss
attributable to acts or omissions of the Owner, or anyone directly or indirectly
employed by the Owner, or by anyone for whose acts the Owner may be liable, and
not attributable to the fault or negligence of the Design-Builder. The foregoing
obligations of the Design-Builder are in addition to the Design-Builder’s
obligations under Section 3.1.14.

 

§ 10.2.6 The Design-Builder shall designate a responsible member of the
Design-Builder’s organization, at the site, whose duty shall be the prevention
of accidents. This person shall be the Design-Builder’s superintendent unless
otherwise designated by the Design-Builder in writing to the Owner.

 

§ 10.2.7 The Design-Builder shall not permit any part of the construction or
site to be loaded so as to cause damage or create an unsafe condition.

 

§ 10.2.8 Injury or Damage to Person or Property. If the Owner or Design-Builder
suffers injury or damage to person or property because of an act or omission of
the other, or of others for whose acts such party is legally responsible,
written notice of the injury or damage, whether or not insured, shall be given
to the other party within a reasonable





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

24

User Notes:

(1262577986)

 

 



 

time not exceeding 21 days after discovery. The notice shall provide sufficient
detail to enable the other party to investigate the matter.

 

§ 10.3 Hazardous Materials

§ 10.3.1 The Design-Builder is responsible for compliance with any requirements
included in the Design-Build Documents regarding hazardous materials. If the
Design-Builder encounters a hazardous material or substance not addressed in the
Design-Build Documents and if reasonable precautions will be inadequate to
prevent foreseeable bodily injury or death to persons resulting from a material
or substance, including but not limited to asbestos or polychlorinated biphenyl
(PCB), encountered on the site by the Design-Builder, the Design-Builder shall,
upon recognizing the condition, immediately stop Work in the affected area and
report the condition to the Owner in writing.

 

§ 10.3.2 Upon receipt of the Design-Builder’s written notice, the Owner shall
obtain the services of a licensed laboratory to verify the presence or absence
of the material or substance reported by the Design-Builder and, in the event
such material or substance is found to be present, to cause it to be rendered
harmless. Unless otherwise required by the Design-Build Documents, the Owner
shall furnish in writing to the Design-Builder the names and qualifications of
persons or entities who are to perform tests verifying the presence or absence
of such material or substance or who are to perform the task of removal or safe
containment of such material or substance. The Design-Builder will promptly
reply to the Owner in writing stating whether or not the Design-Builder has
reasonable objection to the persons or entities proposed by the Owner. If the
Design-Builder has an objection to a person or entity proposed by the Owner, the
Owner shall propose another to whom the Design-Builder has no reasonable
objection. When the material or substance has been rendered harmless, Work in
the affected area shall resume upon written agreement of the Owner and
Design-Builder. By Change Order, the Contract Time shall be extended
appropriately and the Contract Sum shall be increased in the amount of the
Design-Builder’s reasonable additional costs of shut-down, delay and start-up.

 

§ 10.3.3 To the fullest extent permitted by law, the Owner shall defend,
indemnify and hold harmless the Design-Builder, the Architect, Consultants, and
Contractors, and employees of any of them, from and against claims, damages,
losses and expenses, including but not limited to attorneys’ fees, arising out
of or resulting from performance of the Work in the affected area, if in fact
the material or substance presents the risk of bodily injury or death as
described in Section 10.3.1 and has not been rendered harmless, provided that
such claim, damage, loss or expense is attributable to bodily injury, sickness,
disease or death, or to injury to, or destruction of, tangible property (other
than the Work itself), except to the extent that such damage, loss or expense is
due to the fault or negligence of the party seeking indemnity.

 

§ 10.3.4 The Owner shall not be responsible under this Section 10.3 for
materials or substances the Design-Builder brings to the site unless such
materials or substances are required by the Owner’s Criteria. The Owner shall be
responsible for materials or substances required by the Owner’s Criteria, except
to the extent of the Design-Builder’s fault or negligence in the use and
handling of such materials or substances.

 

§ 10.3.5 The Design-Builder shall indemnify the Owner for the cost and expense
the Owner incurs (1) for remediation of a material or substance the
Design-Builder brings to the site and negligently handles, or (2) where the
Design-Builder fails to perform its obligations under Section 10.3.1, except to
the extent that the cost and expense are due to the Owner’s fault or negligence.

 

§ 10.3.6 If, without negligence on the part of the Design-Builder, the
Design-Builder is held liable by a government agency for the cost of remediation
of a hazardous material or substance solely by reason of performing Work as
required by the Design-Build Documents, the Owner shall indemnify the
Design-Builder for all cost and expense thereby incurred.

 

§ 10.4 Emergencies

In an emergency affecting safety of persons or property, the Design-Builder
shall act, at the Design-Builder’s discretion, to prevent threatened damage,
injury or loss.

 

ARTICLE 11 UNCOVERING AND CORRECTION OF CONSTRUCTION WORK

§ 11.1 Uncovering of Work

The Owner may request to examine a portion of the Construction Work that the
Design-Builder has covered to determine if the Construction Work has been
performed in accordance with the Design-Build Documents. If such





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

25

User Notes:

(1262577986)

 

 



 

Construction Work is in accordance with the Design-Build Documents, the Owner
and Design-Builder shall execute a Change Order to adjust the Contract Time and
Contract Sum, as appropriate. If such Construction Work is not in accordance
with the Design-Build Documents, the costs of uncovering and correcting the Work
shall be at the Design-Builder’s expense and the Design-Builder shall not be
entitled to a change in the Contract Time unless the condition was caused by the
Owner or a separate contractor in which event the Owner shall be responsible for
payment of such costs and the Contract Time will be adjusted as appropriate.

 

§ 11.2 Correction of Work

§ 11.2.1 Before or After Substantial Completion. The Design-Builder shall
promptly correct Construction Work rejected by the Owner or failing to conform
to the requirements of the Design-Build Documents, whether discovered before or
after Substantial Completion and whether or not fabricated, installed or
completed. Costs of correcting such rejected Construction Work, including
additional testing and inspections, the cost of uncovering and replacement, and
compensation for any design consultant employed by the Owner whose expenses and
compensation were made necessary thereby, shall be at the Design-Builder’s
expense.

 

§ 11.2.2 After Substantial Completion

§ 11.2.2.1 In addition to the Design-Builder’s obligations under Section 3.1.12,
if, within one year after the date of Substantial Completion of the Construction
Work or designated portion thereof or after the date for commencement of
warranties established under Section 9.9.1, or by terms of an applicable special
warranty required by the Design-Build Documents, any of the Work is found not to
be in accordance with the requirements of the Design-Build Documents, the
Design-Builder shall correct it promptly after receipt of written notice from
the Owner to do so unless the Owner has previously given the Design-Builder a
written acceptance of such condition. The Owner shall give such notice promptly
after discovery of the condition. During the one-year period for correction of
the Construction Work, if the Owner fails to notify the Design-Builder and give
the Design-Builder an opportunity to make the correction, the Owner waives the
rights to require correction by the Design-Builder and to make a claim for
breach of warranty. If the Design-Builder or its subcontractor fails to correct
nonconforming Construction Work within a reasonable time during that period
after receipt of notice from the Owner, the Owner may correct it in accordance
with Section 7.9.

 

§ 11.2.2.2 The one-year period for correction of Construction Work shall be
extended with respect to portions of Work first performed after Substantial
Completion by the period of time between Substantial Completion and the actual
completion of that portion of the Work.

 

§ 11.2.2.3 The one-year period for correction of Construction Work shall not be
extended by corrective Work performed by the Design-Builder pursuant to this
Section 11.2.

 

§ 11.2.3 The Design-Builder shall remove from the site portions of the Work that
are not in accordance with the requirements of the Design-Build Documents and
are neither corrected by the Design-Builder nor accepted by the Owner.

 

§ 11.2.4 The Design-Builder shall bear the cost of correcting destroyed or
damaged construction of the Owner or separate contractors, whether completed or
partially completed, caused by the Design-Builder’s correction or removal of
Work that is not in accordance with the requirements of the Design-Build
Documents.

 

§ 11.2.5 Nothing contained in this Section 11.2 shall be construed to establish
a period of limitation with respect to other obligations the Design-Builder has
under the Design-Build Documents. Establishment of the one-year period for
correction of Work as described in Section 11.2.2 relates only to the specific
obligation of the Design-Builder to correct the Work, and has no relationship to
the time within which the obligation to comply with the Design-Build Documents
may be sought to be enforced, nor to the time within which proceedings may be
commenced to establish the Design-Builder’s liability with respect to the
Design-Builder’s obligations other than specifically to correct the Work.

 

§ 11.3 Acceptance of Nonconforming Work

If the Owner prefers to accept Construction Work that is not in accordance with
the requirements of the Design-Build Documents, the Owner may do so instead of
requiring its removal and correction, in which case the Contract Sum will be
reduced as appropriate and equitable. Such adjustment shall be effected whether
or not final payment has been made.





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

26

User Notes:

(1262577986)

 

 



 

ARTICLE 12 COPYRIGHTS AND LICENSES

§ 12.1 Drawings, specifications, and other documents furnished by or through the
Design-Builder, including those in electronic form, are Instruments of Service.
The Design-Builder, and the Architect, Consultants, Contractors, and any other
person or entity providing services or work for any of them, shall be deemed the
authors and owners of their respective Instruments of Service, including the
Drawings and Specifications, and shall retain all common law, statutory and
other reserved rights, including copyrights. Submission or distribution of
Instruments of Service to meet official regulatory requirements, or for similar
purposes in connection with the Project, is not to be construed as publication
in derogation of the reserved rights of the Design-Builder and the Architect,
Consultants, and Contractors, and any other person or entity providing services
or work for any of them.

 

§ 12.2 The Design-Builder and the Owner warrant that in transmitting Instruments
of Service, or any other information, the transmitting party is the copyright
owner of such information or has permission from the copyright owner to transmit
such information for its use on the Project.

 

§ 12.3 Upon execution of the Agreement, the Design-Builder grants to the Owner a
limited, irrevocable and non-exclusive license to use the Instruments of Service
solely and exclusively for purposes of constructing, using, maintaining,
altering and adding to the Project, provided that the Owner performs its
obligations, including prompt payment of all sums when due, under the
Design-Build Documents. The license granted under this section permits the Owner
to authorize its consultants and separate contractors to reproduce applicable
portions of the Instruments of Service solely and exclusively for use in
performing services or construction for the Project. If the Design-Builder
rightfully terminates this Agreement for cause as provided in Section 13.1.4 or
13.2.1 the license granted in this Section 12.3 shall terminate.

 

§ 12.3.1 The Design-Builder shall obtain non-exclusive licenses from the
Architect, Consultants, and Contractors, that will allow the Design-Builder to
satisfy its obligations to the Owner under this Article 12. The Design-Builder’s
licenses from the Architect and its Consultants and Contractors shall also allow
the Owner, in the event this Agreement is terminated for any reason other than
the default of the Owner or in the event the Design-Builder’s Architect,
Consultants, or Contractors terminate their agreements with the Design-Builder
for cause, to obtain a limited, irrevocable and non-exclusive license solely and
exclusively for purposes of constructing, using, maintaining, altering and
adding to the Project, provided that the Owner (1) agrees to pay to the
Architect, Consultant or Contractor all amounts due, and (2) provide the
Architect, Consultant or Contractor with the Owner’s written agreement to
indemnify and hold harmless the Architect, Consultant or Contractor from all
costs and expenses, including the cost of defense, related to claims and causes
of action asserted by any third person or entity to the extent such costs and
expenses arise from the Owner’s alteration or use of the Instruments of Service.

 

§ 12.3.2 In the event the Owner alters the Instruments of Service without the
author’s written authorization or uses the Instruments of Service without
retaining the authors of the Instruments of Service, the Owner releases the
Design-Builder, Architect, Consultants, Contractors and any other person or
entity providing services or work for any of them, from all claims and causes of
action arising from or related to such uses. The Owner, to the extent permitted
by law, further agrees to indemnify and hold harmless the Design-Builder,
Architect, Consultants, Contractors and any other person or entity providing
services or work for any of them, from all costs and expenses, including the
cost of defense, related to claims and causes of action asserted by any third
person or entity to the extent such costs and expenses arise from the Owner’s
alteration or use of the Instruments of Service under this Section 12.3.2. The
terms of this Section 12.3.2 shall not apply if the Owner rightfully terminates
this Agreement for cause under Sections 13.1.4 or 13.2.2.

 

ARTICLE 13 TERMINATION OR SUSPENSION

§ 13.1 Termination or Suspension Prior to Execution of the Design-Build
Amendment

§ 13.1.1 If the Owner fails to make payments to the Design-Builder for Work
prior to execution of the Design-Build Amendment in accordance with this
Agreement, such failure shall be considered substantial nonperformance and cause
for termination or, at the Design-Builder’s option, cause for suspension of
performance of services under this Agreement. If the Design-Builder elects to
suspend the Work, the Design-Builder shall give seven days’ written notice to
the Owner before suspending the Work. In the event of a suspension of the Work,
the Design-Builder shall have no liability to the Owner for delay or damage
caused by the suspension of the Work. Before resuming the Work, the
Design-Builder shall be paid all sums due prior to suspension and any expenses
incurred in the interruption and resumption of the Design-Builder’s Work. The
Design-Builder’s compensation for, and time to complete, the remaining Work
shall be equitably adjusted.





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

27

User Notes:

(1262577986)

 

 



 

§ 13.1.2 If the Owner suspends the Project, the Design-Builder shall be
compensated for the Work performed prior to notice of such suspension. When the
Project is resumed, the Design-Builder shall be compensated for expenses
incurred in the interruption and resumption of the Design-Builder’s Work. The
Design-Builder’s compensation for, and time to complete, the remaining Work
shall be equitably adjusted.

 

§ 13.1.3 If the Owner suspends the Project for more than 90 cumulative days for
reasons other than the fault of the Design-Builder, the Design-Builder may
terminate this Agreement by giving not less than seven days’ written notice.

 

§ 13.1.4 Either party may terminate this Agreement upon not less than seven
days’ written notice should the other party fail substantially to perform in
accordance with the terms of this Agreement through no fault of the party
initiating the termination.

 

§ 13.1.5 The Owner may terminate this Agreement upon not less than seven days’
written notice to the Design Builder for the Owner’s convenience and without
cause.

 

§ 13.1.6 In the event of termination not the fault of the Design-Builder, the
Design-Builder shall be compensated for Work performed prior to termination,
together with Reimbursable Expenses then due and any other expenses directly
attributable to termination for which the Design-Builder is not otherwise
compensated. In no event shall the Design-Builder’s compensation under this
Section 13.1.6 be greater than the compensation set forth in Section 2.1.

 

§ 13.2 Termination or Suspension Following Execution of the Design-Build
Amendment

§ 13.2.1 Termination by the Design-Builder

§ 13.2.1.1 The Design-Builder may terminate the Contract if the Work is stopped
for a period of 30 consecutive days through no act or fault of the
Design-Builder, the Architect, a Consultant, or a Contractor, or their agents or
employees, or any other persons or entities performing portions of the Work
under direct or indirect contract with the Design-Builder, for any of the
following reasons:

 

.1



Issuance of an order of a court or other public authority having jurisdiction
that requires all Work to be stopped;

.2



An act of government, such as a declaration of national emergency that requires
all Work to be stopped;

.3



Because the Owner has not issued a Certificate for Payment and has not notified
the Design-Builder of the reason for withholding certification as provided in
Section 9.5.1, or because the Owner has not made payment on a Certificate for
Payment within the time stated in the Design-Build Documents; or

.4



The Owner has failed to furnish to the Design-Builder promptly, upon the
Design-Builder’s request, reasonable evidence as required by Section 7.2.7.

 

§ 13.2.1.2 The Design-Builder may terminate the Contract if, through no act or
fault of the Design-Builder, the Architect, a Consultant, a Contractor, or their
agents or employees or any other persons or entities performing portions of the
Work under direct or indirect contract with the Design-Builder, repeated
suspensions, delays or interruptions of the entire Work by the Owner as
described in Section 13.2.3 constitute in the aggregate more than 100 percent of
the total number of days scheduled for completion, or 120 days in any 365-day
period, whichever is less.

 

§ 13.2.1.3 If one of the reasons described in Section 13.2.1.1 or 13.2.1.2
exists, the Design-Builder may, upon seven days’ written notice to the Owner,
terminate the Contract and recover from the Owner payment for Work executed,
including reasonable overhead and profit, costs incurred by reason of such
termination, and damages.

 

§ 13.2.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Design-Builder or any other persons or entities performing
portions of the Work under contract with the Design-Builder because the Owner
has repeatedly failed to fulfill the Owner’s obligations under the Design-Build
Documents with respect to matters important to the progress of the Work, the
Design-Builder may, upon seven additional days’ written notice to the Owner,
terminate the Contract and recover from the Owner as provided in Section
13.2.1.3.

 

§ 13.2.2 Termination by the Owner For Cause

§ 13.2.2.1 The Owner may, after seven (7) days written notice to the
Design-Builder, and the subsequent failure of the Design-Builder to diligently
commence the cure of its nonconforming performance, terminate the Contract if
the Design-Builder

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

28

User Notes:

(1262577986)

 

 



 

 

.1



fails to submit the Proposal by the date required by this Agreement, or if no
date is indicated, within a reasonable time consistent with the date of
Substantial Completion;

.2



repeatedly refuses or fails to supply an Architect, or enough properly skilled
Consultants, Contractors, or workers or proper materials;

.3



fails to make payment to the Architect, Consultants, or Contractors for
services, materials or labor in accordance with their respective agreements with
the Design-Builder;

.4



repeatedly disregards applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of a public authority; or

.5



is otherwise guilty of substantial breach of a provision of the Design-Build
Documents.

 

§ 13.2.2.2 When any of the above reasons exist, the Owner may without prejudice
to any other rights or remedies of the Owner and after giving the Design-Builder
and the Design-Builder’s surety, if any, seven days’ written notice, terminate
employment of the Design-Builder and may, subject to any prior rights of the
surety:

.1



Exclude the Design-Builder from the site and take possession of all materials,
equipment, tools, and construction equipment and machinery thereon owned by the
Design-Builder;

.2



Accept assignment of the Architect, Consultant and Contractor agreements
pursuant to Section 3.1.15; and

.3



Finish the Work by whatever reasonable method the Owner may deem expedient. Upon
written request of the Design-Builder, the Owner shall furnish to the
Design-Builder a detailed accounting of the costs incurred by the Owner in
finishing the Work.

 

§ 13.2.2.3 When the Owner terminates the Contract for one of the reasons stated
in Section 1 3.2.2.1, the Design-Builder shall not be entitled to receive
further payment until the Work is finished.

 

§ 13.2.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work and other damages incurred by the Owner and not expressly waived, such
excess shall be paid to the Design-Builder. If such costs and damages exceed the
unpaid balance, the Design-Builder shall pay the difference to the Owner. The
obligation for such payments shall survive termination of the Contract.

 

§ 13.2.3 Suspension by the Owner for Convenience

§ 13.2.3.1 The Owner may, without cause, order the Design-Builder in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine.

 

§ 13.2.3.2 The Contract Sum and Contract Time shall be adjusted for increases in
the cost and time caused by suspension, delay or interruption as described in
Section 13.2.3.1. Adjustment of the Contract Sum shall include profit. No
adjustment shall be made to the extent

.1



that performance is, was or would have been so suspended, delayed or interrupted
by another cause for which the Design-Builder is responsible; or

.2



that an equitable adjustment is made or denied under another provision of the
Contract.

 

§ 13.2.4 Termination by the Owner for Convenience

§ 13.2.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause.

 

§ 13.2.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Design-Builder shall

.1



cease operations as directed by the Owner in the notice;

.2



take actions necessary, or that the Owner may direct, for the protection and
preservation of the Work; and,

.3



except for Work directed to be performed prior to the effective date of
termination stated in the notice, terminate all existing Project agreements,
including agreements with the Architect, Consultants, Contractors, and purchase
orders, and enter into no further Project agreements and purchase orders.

 

§ 13.2.4.3 In case of such termination for the Owner’s convenience, the
Design-Builder shall be entitled to receive payment for Work executed, and costs
incurred by reason of such termination, along with reasonable overhead and
profit on the Work not executed.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

29

User Notes:

(1262577986)

 

 



 

ARTICLE 14 CLAIMS AND DISPUTE RESOLUTION

§ 14.1 Claims

§ 14.1.1 Definition. A Claim is a demand or assertion by one of the parties
seeking, as a matter of right, payment of money, or other relief with respect to
the terms of the Contract. The term “Claim” also includes other disputes and
matters in question between the Owner and Design-Builder arising out of or
relating to the Contract. The responsibility to substantiate Claims shall rest
with the party making the Claim.

 

§ 14.1.2 Time Limits on Claims. The Owner and Design-Builder shall commence all
claims and causes of action, whether in contract, tort, breach of warranty or
otherwise, against the other, arising out of or related to the Contract in
accordance with the requirements of the binding dispute resolution method
selected in Section 1.3, within the time period specified by applicable law, but
in any case not more than 10 years after the date of Substantial Completion of
the Work. The Owner and Design-Builder waive all claims and causes of action not
commenced in accordance with this Section 14.1.2.

 

§ 14.1.3 Notice of Claims

 

§ 14.1.3.1 Prior To Final Payment. Prior to Final Payment, Claims by either the
Owner or Design-Builder must be initiated by written notice to the other party
within 21 days after occurrence of the event giving rise to such Claim or within
21 days after the claimant first recognizes the condition giving rise to the
Claim, whichever is later.

 

§ 14.1.3.2 Claims Arising After Final Payment. After Final Payment, Claims by
either the Owner or Design-Builder that have not otherwise been waived pursuant
to Sections 9.10.4 or 9.10.5, must be initiated by prompt written notice to the
other party. The notice requirement in Section 14.1.3.1 and the Initial Decision
requirement as a condition precedent to mediation in Section 14.2.1 shall not
apply.

 

§ 14.1.4 Continuing Contract Performance. Pending final resolution of a Claim,
except as otherwise agreed in writing or as provided in Section 9.7 and Article
13, the Design-Builder shall proceed diligently with performance of the Contract
and the Owner shall continue to make payments in accordance with the
Design-Build Documents.

 

§ 14.1.5 Claims for Additional Cost. If the Design-Builder intends to make a
Claim for an increase in the Contract Sum, written notice as provided herein
shall be given before proceeding to execute the portion of the Work that relates
to the Claim. Prior notice is not required for Claims relating to an emergency
endangering life or property arising under Section 10.4.

 

§ 14.1.6 Claims for Additional Time

§ 14.1.6.1 If the Design-Builder intends to make a Claim for an increase in the
Contract Time, written notice as provided herein shall be given. The
Design-Builder’s Claim shall include an estimate of cost and of probable effect
of delay on progress of the Work. In the case of a continuing delay, only one
Claim is necessary.

 

§ 14.1.6.2 If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented by data substantiating that
weather conditions were abnormal for the period of time, could not have been
reasonably anticipated, and had an adverse effect on the scheduled construction.

 

§ 14.1.7 Claims for Consequential Damages

The Design-Builder and Owner waive Claims against each other for consequential
damages arising out of or relating to this Contract. This mutual waiver includes

.1



damages incurred by the Owner for rental expenses, for losses of use, income,
profit, financing, business and reputation, and for loss of management or
employee productivity or of the services of such persons; and

.2



damages incurred by the Design-Builder for principal office expenses including
the compensation of personnel stationed there, for losses of financing, business
and reputation, and for loss of profit except anticipated profit arising
directly from the Work.

 

This mutual waiver is also applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 13.

 

§ 14.2 Initial Decision

§ 14.2.1 An initial decision shall be required as a condition precedent to
mediation of all Claims between the Owner and Design-Builder initiated prior to
the date final payment is due, excluding those arising under Sections 10.3 and

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

30

User Notes:

(1262577986)

 

 



 

10.4 of the Agreement and Sections B.3.2.9 and B.3.2.10 of Exhibit B to this
Agreement, unless 30 days have passed after the Claim has been initiated with no
decision having been rendered. Unless otherwise mutually agreed in writing, the
Owner shall render the initial decision on Claims.

 

§ 14.2.2 Procedure

§ 14.2.2.1 Claims Initiated by the Owner. If the Owner initiates a Claim, the
Design-Builder shall provide a written response to Owner within ten days after
receipt of the notice required under Section 14.1.3.1. Thereafter, the Owner
shall render an initial decision within ten days of receiving the
Design-Builder’s response: (1) withdrawing the Claim in whole or in part, (2)
approving the Claim in whole or in part, or (3) suggesting a compromise.

 

§ 14.2.2.2 Claims Initiated by the Design-Builder. If the Design-Builder
initiates a Claim, the Owner will take one or more of the following actions
within ten days after receipt of the notice required under Section 14.1.3.1: (1)
request additional supporting data, (2) render an initial decision rejecting the
Claim in whole or in part, (3) render an initial decision approving the Claim,
(4) suggest a compromise or (5) indicate that it is unable to render an initial
decision because the Owner lacks sufficient information to evaluate the merits
of the Claim.

 

§ 14.2.3 In evaluating Claims, the Owner may, but shall not be obligated to,
consult with or seek information from persons with special knowledge or
expertise who may assist the Owner in rendering a decision. The retention of
such persons shall be at the Owner’s expense.

 

§ 14.2.4 If the Owner requests the Design-Builder to provide a response to a
Claim or to furnish additional supporting data, the Design-Builder shall
respond, within ten days after receipt of such request, and shall either (1)
provide a response on the requested supporting data, (2) advise the Owner when
the response or supporting data will be furnished or (3) advise the Owner that
no supporting data will be furnished. Upon receipt of the response or supporting
data, if any, the Owner will either reject or approve the Claim in whole or in
part.

 

§ 14.2.5 The Owner’s initial decision shall (1) be in writing; (2) state the
reasons therefor; and (3) identify any change in the Contract Sum or Contract
Time or both. The initial decision shall be final and binding on the parties but
subject to mediation and, if the parties fail to resolve their dispute through
mediation, to binding dispute resolution.

 

§ 14.2.6 Either party may file for mediation of an initial decision at any time,
subject to the terms of Section 14.2.6.1.

 

§ 14.2.6.1 Either party may, within 30 days from the date of an initial
decision, demand in writing that the other party file for mediation within 60
days of the initial decision. If such a demand is made and the party receiving
the demand fails to file for mediation within the time required, then both
parties waive their rights to mediate or pursue binding dispute resolution
proceedings with respect to the initial decision.

 

§ 14.2.7 In the event of a Claim against the Design-Builder, the Owner may, but
is not obligated to, notify the surety, if any, of the nature and amount of the
Claim. If the Claim relates to a possibility of a Design-Builder’s default, the
Owner may, but is not obligated to, notify the surety and request the surety’s
assistance in resolving the controversy.

 

§ 14.2.8 If a Claim relates to or is the subject of a mechanic’s lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines.

 

§ 14.3 Mediation

§ 14.3.1 Claims, disputes, or other matters in controversy arising out of or
related to the Contract, except those waived as provided for in Sections 9.10.4,
9.10.5, and 14.1.7, shall be subject to mediation as a condition precedent to
binding dispute resolution.

 

§ 14.3.2 The parties shall endeavor to resolve their Claims by mediation which,
unless the parties mutually agree otherwise, shall be administered by the
American Arbitration Association in accordance with its Construction Industry
Mediation Procedures in effect on the date of the Agreement. A request for
mediation shall be made in writing, delivered to the other party to the
Contract, and filed with the person or entity administering the mediation. The
request may be made concurrently with the filing of binding dispute resolution
proceedings but, in such event, mediation shall proceed in advance of binding
dispute resolution proceedings, which shall be stayed pending mediation for a
period of 60 days from the date of filing, unless stayed for a longer period by
agreement of the

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

31

User Notes:

(1262577986)

 

 



 

parties or court order. If an arbitration proceeding is stayed pursuant to this
Section 14.3.2, the parties may nonetheless proceed to the selection of the
arbitrator(s) and agree upon a schedule for later proceedings.

 

§ 14.3.3 The parties shall share the mediator’s fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction.

 

§ 14.4 Arbitration

§ 14.4.1 If the parties have selected arbitration as the method for binding
dispute resolution in Section 1.3, any Claim subject to, but not resolved by,
mediation shall be subject to arbitration which, unless the parties mutually
agree otherwise, shall be administered by the American Arbitration Association
in accordance with its Construction Industry Arbitration Rules in effect on the
date of the Agreement. A demand for arbitration shall be made in writing,
delivered to the other party to the Contract, and filed with the person or
entity administering the arbitration. The party filing a notice of demand for
arbitration must assert in the demand all Claims then known to that party on
which arbitration is permitted to be demanded.

 

§ 14.4.1.1 A demand for arbitration shall be made no earlier than concurrently
with the filing of a request for mediation, but in no event shall it be made
after the date when the institution of legal or equitable proceedings based on
the Claim would be barred by the applicable statute of limitations or statute of
repose. For statute of limitations or statute of repose purposes, receipt of a
written demand for arbitration by the person or entity administering the
arbitration shall constitute the institution of legal or equitable proceedings
based on the Claim.

 

§ 14.4.2 The award rendered by the arbitrator or arbitrators shall be final, and
judgment may be entered upon it in accordance with applicable law in any court
having jurisdiction.

 

§ 14.4.3 The foregoing agreement to arbitrate, and other agreements to arbitrate
with an additional person or entity duly consented to by parties to the
Agreement, shall be specifically enforceable under applicable law in any court
having jurisdiction thereof.

 

§ 14.4.4 Consolidation or Joinder

§ 14.4.4.1 Either party, at its sole discretion, may consolidate an arbitration
conducted under this Agreement with any other arbitration to which it is a party
provided that (1) the arbitration agreement governing the other arbitration
permits consolidation, (2) the arbitrations to be consolidated substantially
involve common questions of law or fact, and (3) the arbitrations employ
materially similar procedural rules and methods for selecting arbitrator(s).

 

§ 14.4.4.2 Either party, at its sole discretion, may include by joinder persons
or entities substantially involved in a common question of law or fact whose
presence is required if complete relief is to be accorded in arbitration,
provided that the party sought to be joined consents in writing to such joinder.
Consent to arbitration involving an additional person or entity shall not
constitute consent to arbitration of any claim, dispute or other matter in
question not described in the written consent.

 

§ 14.4.4.3 The Owner and Design-Builder grant to any person or entity made a
party to an arbitration conducted under this Section 14.4, whether by joinder or
consolidation, the same rights of joinder and consolidation as the Owner and
Design-Builder under this Agreement.

 

ARTICLE 15 MISCELLANEOUS PROVISIONS

§ 15.1 Governing Law

The Contract shall be governed by the law of the place where the Project is
located except that, if the parties have selected arbitration as the method of
binding dispute resolution, the Federal Arbitration Act shall govern Section
14.4.

 

§ 15.2 Successors and Assigns

§ 15.2.1 The Owner and Design-Builder, respectively, bind themselves, their
partners, successors, assigns and legal representatives to the covenants,
agreements and obligations contained in the Design-Build Documents. Except as
provided in Section 15.2.2, neither party to the Contract shall assign the
Contract as a whole without written consent of the other. If either party
attempts to make such an assignment without such consent, that party shall
nevertheless remain legally responsible for all obligations under the Contract.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

32

User Notes:

(1262577986)

 

 



 

§ 15.2.2 The Owner may, without consent of the Design-Builder, assign the
Contract to a lender providing construction financing for the Project, if the
lender assumes the Owner’s rights and obligations under the Design-Build
Documents. The Design-Builder shall execute all consents reasonably required to
facilitate such assignment.

 

§ 15.2.3 If the Owner requests the Design-Builder, Architect, Consultants, or
Contractors to execute certificates, other than those required by Section
3.1.10, the Owner shall submit the proposed language of such certificates for
review at least 14 days prior to the requested dates of execution. If the Owner
requests the Design-Builder, Architect, Consultants, or Contractors to execute
consents reasonably required to facilitate assignment to a lender, the
Design-Builder, Architect, Consultants, or Contractors shall execute all such
consents that are consistent with this Agreement, provided the proposed consent
is submitted to them for review at least 14 days prior to execution. The
Design-Builder, Architect, Consultants, and Contractors shall not be required to
execute certificates or consents that would require knowledge, services or
responsibilities beyond the scope of their services.

 

§ 15.3 Written Notice

Written notice shall be deemed to have been duly served if delivered in person
to the individual, to a member of the firm or entity, or to an officer of the
corporation for which it was intended; or if delivered at, or sent by registered
or certified mail or by courier service providing proof of delivery to, the last
business address known to the party giving notice.

 

§ 15.4 Rights and Remedies

§ 15.4.1 Duties and obligations imposed by the Design-Build Documents, and
rights and remedies available thereunder, shall be in addition to and not a
limitation of duties, obligations, rights and remedies otherwise imposed or
available by law.

 

§ 15.4.2 No action or failure to act by the Owner or Design-Builder shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach thereunder, except as may be specifically agreed in writing.

 

§ 15.5 Tests and Inspections

§ 15.5.1 Tests, inspections and approvals of portions of the Construction Work
shall be made as required by the Design-Build Documents and by applicable laws,
statutes, ordinances, codes, rules and regulations or lawful orders of public
authorities. Unless otherwise provided, the Design-Builder shall make
arrangements for such tests, inspections and approvals with an independent
testing laboratory or entity acceptable to the Owner, or with the appropriate
public authority, and shall bear all related costs of tests, inspections and
approvals. The Design-Builder shall give the Owner timely notice of when and
where tests and inspections are to be made so that the Owner may be present for
such procedures. The Owner shall bear costs of (1) tests, inspections or
approvals that do not become requirements until after bids are received or
negotiations concluded, and (2) tests, inspections or approvals where building
codes or applicable laws or regulations prohibit the Owner from delegating their
cost to the Design-Builder.

 

§ 15.5.2 If the Owner determines that portions of the Construction Work require
additional testing, inspection or approval not included under Section 15.5.1,
the Owner will instruct the Design-Builder to make arrangements for such
additional testing, inspection or approval by an entity acceptable to the Owner,
and the Design-Builder shall give timely notice to the Owner of when and where
tests and inspections are to be made so that the Owner may be present for such
procedures. Such costs, except as provided in Section 15.5.3, shall be at the
Owner’s expense.

 

§ 15.5.3 If such procedures for testing, inspection or approval under Sections
15.5.1 and 15.5.2 reveal failure of the portions of the Construction Work to
comply with requirements established by the Design-Build Documents, all costs
made necessary by such failure shall be at the Design-Builder’s expense.

 

§ 15.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Design-Build Documents, be secured by the
Design-Builder and promptly delivered to the Owner.

 

§ 15.5.5 If the Owner is to observe tests, inspections or approvals required by
the Design-Build Documents, the Owner will do so promptly and, where
practicable, at the normal place of testing.

 

§ 15.5.6 Tests or inspections conducted pursuant to the Design-Build Documents
shall be made promptly to avoid unreasonable delay in the Work.

 





 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

33

User Notes:

(1262577986)

 

 



 

§ 15.6 Confidential Information

If the Owner or Design-Builder transmits Confidential Information, the
transmission of such Confidential Information constitutes a warranty to the
party receiving such Confidential Information that the transmitting party is
authorized to transmit the Confidential Information. If a party receives
Confidential Information, the receiving party shall keep the Confidential
Information strictly confidential and shall not disclose it to any other person
or entity except as set forth in Section 15.6.1.

 

§ 15.6.1 A party receiving Confidential Information may disclose the
Confidential Information as required by law or court order, including a subpoena
or other form of compulsory legal process issued by a court or governmental
entity. A party receiving Confidential Information may also disclose the
Confidential Information to its employees, consultants or contractors in order
to perform services or work solely and exclusively for the Project, provided
those employees, consultants and contractors are subject to the restrictions on
the disclosure and use of Confidential Information as set forth in this
Contract.

 

§ 15.7 Capitalization

Terms capitalized in the Contract include those that are (1) specifically
defined, (2) the titles of numbered articles or (3) the titles of other
documents published by the American Institute of Architects.

 

§ 15.8 Interpretation

§ 15.8.1 In the interest of brevity the Design-Build Documents frequently omit
modifying words such as “all” and “any” and articles such as “the” and “an,” but
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.

 

§ 15.8.2 Unless otherwise stated in the Design-Build Documents, words which have
well-known technical or construction industry meanings are used in the
Design-Build Documents in accordance with such recognized meanings.

 

ARTICLE 16 SCOPE OF THE AGREEMENT

§ 16.1 This Agreement is comprised of the following documents listed below:

.1



AIA Document A141™–2014, Standard Form of Agreement Between Owner and
Design-Builder

.2



AIA Document A141™–2014, Exhibit A, Design-Build Amendment, if executed

.3



AIA Document A141™–2014, Exhibit B, Insurance and Bonds

.4



AIA Document A141™–2014, Exhibit C, Sustainable Projects, if completed

.5



AIA Document E203™–2013, Building Information Modeling and Digital Data Exhibit,
if completed, or the following:

 

« »

 

.6



Other:

 

« »

 

This Agreement entered into as of the day and year first written above.

 

OWNER (Signature)

    

DESIGN-BUILDER (Signature)

«  »« »

 

«  »« »

(Printed name and title)

 

(Printed name and title)

 

 

 



 

 

 

 

AIA Document A141™ – 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA®  Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA®  Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 13:49:20 on
06/28/2018 under Order No.7415042052 which expires on 08/07/2018, and is not for
resale.

34

User Notes:

(1262577986)

 

 



 

AIA® Document A141™ – 2014

Exhibit A

 

Design-Build Amendment

 

 

 

 

This Amendment is incorporated into the accompanying AIA Document A141™–2014,
Standard Form of Agreement Between Owner and Design-Builder dated the « » day of
« » in the year « » (the “Agreement”)

    

 

(In words, indicate day, month and year.)

 

for the following PROJECT:

(Name and location or address)

 

«Sample»

« »

 

THE OWNER:

(Name, legal status and address)

 

« »« »

« »

 

THE DESIGN-BUILDER:

(Name, legal status and address)

 

« »« »

« »

 

The Owner and Design-Builder hereby amend the Agreement as follows.

 

TABLE OF ARTICLES

 

A.1CONTRACT SUM

 

A.2CONTRACT TIME

 

A.3INFORMATION UPON WHICH AMENDMENT IS BASED

 

A.4DESIGN-BUILDER’S PERSONNEL, CONTRACTORS AND SUPPLIERS

 

A.5COST OF THE WORK

 

ARTICLE A.1 CONTRACT SUM

§ A.1.1 The Owner shall pay the Design-Builder the Contract Sum in current funds
for the Design-Builder’s performance of the Contract after the execution of this
Amendment. The Contract Sum shall be one of the following and shall not include
compensation the Owner paid the Design-Builder for Work performed prior to
execution of this Amendment:

(Check the appropriate box.)

 

[  «  » ] Stipulated Sum, in accordance with Section A.1.2 below

 

[  «  » ] Cost of the Work plus the Design-Builder’s Fee, in accordance with
Section A.1.3 below

 

ADDITIONS AND DELETIONS:

The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

Consultation with an attorney is also encouraged with respect to professional
licensing requirements in the jurisdiction where the Project is located.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ELECTRONIC COPYING of any

portion of this AIA® Document to another electronic file is prohibited and
constitutes a violation of copyright laws as set forth in the footer of this
document.





 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

1

User Notes:

(1347841913)

 

 



 

[  «  » ] Cost of the Work plus the Design-Builder’s Fee with a Guaranteed
Maximum Price, in accordance with Section A.1.4 below

 

(Based on the selection above, complete Section A.1.2, A.1.3 or A.1.4 below.)

 

§ A.1.2 Stipulated Sum

§ A.1.2.1 The Stipulated Sum shall be « » ($ «  »  ), subject to authorized
adjustments as provided in the Design-Build Documents.

 

§ A.1.2.2 The Stipulated Sum is based upon the following alternates, if any,
which are described in the Design-Build Documents and are hereby accepted by the
Owner:

(State the numbers or other identification of accepted alternates. If the Owner
is permitted to accept other alternates subsequent to the execution of this
Amendment, attach a schedule of such other alternates showing the change in
Stipulated Sum for each and the deadline by which the alternate must be
accepted.)

 

« »

 

§ A.1.2.3 Unit prices, if any:

(Identify item, state the unit price, and state any applicable quantity
limitations.)

 

Item

    

Units and Limitations

    

Price per Unit ($0.00)

 

 

 

 

 

 

§ A.1.3 Cost of the Work Plus Design-Builder’s Fee

§ A.1.3.1 The Cost of the Work is as defined in Article A.5, Cost of the Work.

 

§ A.1.3.2 The Design-Builder’s Fee:

(State a lump sum, percentage of Cost of the Work or other provision for
determining the Design-Builder’s Fee, and the method for adjustment to the Fee
for changes in the Work.)

 

«  »

 

§ A.1.4 Cost of the Work Plus Design-Builder’s Fee With a Guaranteed Maximum
Price

§ A.1.4.1 The Cost of the Work is as defined in Article A.5, Cost of the Work.

 

§ A.1.4.2 The Design-Builder’s Fee:

(State a lump sum, percentage of Cost of the Work or other provision for
determining the Design-Builder’s Fee and the method for adjustment to the Fee
for changes in the Work.)

 

«  »

 

§ A.1.4.3 Guaranteed Maximum Price

§ A.1.4.3.1 The sum of the Cost of the Work and the Design-Builder’s Fee is
guaranteed by the Design-Builder not to exceed « » ($ «  »  ), subject to
additions and deductions for changes in the Work as provided in the Design-Build
Documents. Costs that would cause the Guaranteed Maximum Price to be exceeded
shall be paid by the Design-Builder without reimbursement by the Owner.

(Insert specific provisions if the Design-Builder is to participate in any
savings.)

 

«  »

 

§ A.1.4.3.2 Itemized Statement of the Guaranteed Maximum Price

Provided below is an itemized statement of the Guaranteed Maximum Price
organized by trade categories, allowances, contingencies, alternates, the
Design-Builder’s Fee, and other items that comprise the Guaranteed Maximum
Price.

(Provide information below or reference an attachment.)

 

«  »

 





 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

2

User Notes:

(1347841913)

 

 



 

§ A.1.4.3.3 The Guaranteed Maximum Price is based on the following alternates,
if any, which are described in the Design-Build Documents and are hereby
accepted by the Owner:

(State the numbers or other identification of accepted alternates. If the Owner
is permitted to accept other alternates subsequent to the execution of this
Amendment, attach a schedule of such other alternates showing the change in the
Cost of the Work and Guaranteed Maximum Price for each and the deadline by which
the alternate must be accepted.)

 

« »

 

§ A.1.4.3.4 Unit Prices, if any:

(Identify item, state the unit price, and state any applicable quantity
limitations.)

 

Item

    

Units and Limitations

    

Price per Unit ($0.00)

 

 

 

 

 

 

§ A.1.4.3.5 Assumptions, if any, on which the Guaranteed Maximum Price is based:

 

« »

 

§ A.1.5 Payments

§ A.1.5.1 Progress Payments

§ A.1.5.1.1 Based upon Applications for Payment submitted to the Owner by the
Design-Builder, the Owner shall make progress payments on account of the
Contract Sum to the Design-Builder as provided below and elsewhere in the
Design-Build Documents.

 

§ A.1.5.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month, or as follows:

 

«  »

 

§ A.1.5.1.3 Provided that an Application for Payment is received not later than
the « » day of the month, the Owner shall make payment of the certified amount
to the Design-Builder not later than the « » day of the « » month. If an
Application for Payment is received by the Owner after the application date
fixed above, payment shall be made by the Owner not later than « » (  «  » )
days after the Owner receives the Application for Payment.

(Federal, state or local laws may require payment within a certain period of
time.)

 

§ A.1.5.1.4 With each Application for Payment where the Contract Sum is based
upon the Cost of the Work, or the Cost of the Work with a Guaranteed Maximum
Price, the Design-Builder shall submit payrolls, petty cash accounts, receipted
invoices or invoices with check vouchers attached, and any other evidence
required by the Owner to demonstrate that cash disbursements already made by the
Design-Builder on account of the Cost of the Work equal or exceed (1) progress
payments already received by the Design-Builder, less (2) that portion of those
payments attributable to the Design-Builder’s Fee; plus (3) payrolls for the
period covered by the present Application for Payment.

 

§ A.1.5.1.5 With each Application for Payment where the Contract Sum is based
upon a Stipulated Sum or Cost of the Work with a Guaranteed Maximum Price, the
Design-Builder shall submit the most recent schedule of values in accordance
with the Design-Build Documents. The schedule of values shall allocate the
entire Contract Sum among the various portions of the Work. Compensation for
design services, if any, shall be shown separately. Where the Contract Sum is
based on the Cost of the Work with a Guaranteed Maximum Price, the
Design-Builder’s Fee shall be shown separately. The schedule of values shall be
prepared in such form and supported by such data to substantiate its accuracy as
the Owner may require. This schedule of values, unless objected to by the Owner,
shall be used as a basis for reviewing the Design-Builder’s Applications for
Payment.

 

§ A.1.5.1.6 In taking action on the Design-Builder’s Applications for Payment,
the Owner shall be entitled to rely on the accuracy and completeness of the
information furnished by the Design-Builder and shall not be deemed to have made
a detailed examination, audit or arithmetic verification of the documentation
submitted in accordance with Sections A.1.5.1.4 or A.1.5.1.5, or other
supporting data; to have made exhaustive or continuous on-site inspections;

 





 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

3

User Notes:

(1347841913)

 

 



 

or to have made examinations to ascertain how or for what purposes the
Design-Builder has used amounts previously paid. Such examinations, audits and
verifications, if required by the Owner, will be performed by the Owner’s
auditors acting in the sole interest of the Owner.

 

§ A.1.5.1.7 Except with the Owner’s prior approval, the Design-Builder shall not
make advance payments to suppliers for materials or equipment which have not
been delivered and stored at the site.

 

§ A.1.5.2 Progress Payments—Stipulated Sum

§ A.1.5.2.1 Applications for Payment where the Contract Sum is based upon a
Stipulated Sum shall indicate the percentage of completion of each portion of
the Work as of the end of the period covered by the Application for Payment.

 

§ A.1.5.2.2 Subject to other provisions of the Design-Build Documents, the
amount of each progress payment shall be computed as follows:

.1



Take that portion of the Contract Sum properly allocable to completed Work as
determined by multiplying the percentage completion of each portion of the Work
by the share of the Contract Sum allocated to that portion of the Work in the
schedule of values, less retainage of « » percent (  «  » %) on the Work.
Pending final determination of cost to the Owner of Changes in the Work, amounts
not in dispute shall be included as provided in Section 6.3.9 of the Agreement;

.2



Add that portion of the Contract Sum properly allocable to materials and
equipment delivered and suitably stored at the site for subsequent incorporation
in the completed construction (or, if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing), less retainage of « »
percent (  «  » %);

.3



Subtract the aggregate of previous payments made by the Owner; and

.4



Subtract amounts, if any, the Owner has withheld or nullified, as provided in
Section 9.5 of the Agreement.

 

§ A.1.5.2.3 The progress payment amount determined in accordance with Section
A.1.5.2.2 shall be further modified under the following circumstances:

.1



Add, upon Substantial Completion of the Work, a sum sufficient to increase the
total payments to the full amount of the Contract Sum, less such amounts as the
Owner shall determine for incomplete Work, retainage applicable to such work and
unsettled claims; and

(Section 9.8.6 of the Agreement discusses release of applicable retainage upon
Substantial Completion of Work.)

.2



Add, if final completion of the Work is thereafter materially delayed through no
fault of the Design-Builder, any additional amounts payable in accordance with
Section 9.10.3 of the Agreement.

 

§ A.1.5.2.4 Reduction or limitation of retainage, if any, shall be as follows:

(If it is intended, prior to Substantial Completion of the entire Work, to
reduce or limit the retainage resulting from the percentages inserted in
Sections A.1.5.2.2.1 and A.1.5.2.2.2 above, and this is not explained elsewhere
in the Design-Build Documents, insert provisions here for such reduction or
limitation.)

 

«  »

 

§ A.1.5.3 Progress Payments—Cost of the Work Plus a Fee

§ A.1.5.3.1 Where the Contract Sum is based upon the Cost of the Work plus a fee
without a Guaranteed Maximum Price, Applications for Payment shall show the Cost
of the Work actually incurred by the Design-Builder through the end of the
period covered by the Application for Payment and for which Design-Builder has
made or intends to make actual payment prior to the next Application for
Payment.

 

§ A.1.5.3.2 Subject to other provisions of the Design-Build Documents, the
amount of each progress payment shall be computed as follows:

.1



Take the Cost of the Work as described in Article A.5 of this Amendment;

.2



Add the Design-Builder’s Fee, less retainage of « » percent (  «  » %). The
Design-Builder’s Fee shall be computed upon the Cost of the Work described in
the preceding Section A.1.5.3.2.1 at the rate stated in Section A.1.3.2; or if
the Design-Builder’s Fee is stated as a fixed sum in that Section, an amount
which bears the same ratio to that fixed-sum Fee as the Cost of the Work in that
Section bears to a reasonable estimate of the probable Cost of the Work upon its
completion;





 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

4

User Notes:

(1347841913)

 

 



 

.3



Subtract retainage of « » percent (  «  » %) from that portion of the Work that
the Design-Builder self-performs;

.4



Subtract the aggregate of previous payments made by the Owner;

.5



Subtract the shortfall, if any, indicated by the Design-Builder in the
documentation required by Section A.1.5.1.4 or resulting from errors
subsequently discovered by the Owner’s auditors in such documentation; and

.6



Subtract amounts, if any, for which the Owner has withheld or withdrawn a
Certificate of Payment as provided in the Section 9.5 of the Agreement.

 

§ A.1.5.3.3 The Owner and Design-Builder shall agree upon (1) a mutually
acceptable procedure for review and approval of payments to the Architect,
Consultants, and Contractors and (2) the percentage agreements with the
Architect, Consultants, and Contractors, and the Design-Builder shall execute
agreements in accordance with those terms.

 

§ A.1.5.4 Progress Payments—Cost of the Work Plus a Fee with a Guaranteed
Maximum Price

§ A.1.5.4.1 Applications for Payment where the Contract Sum is based upon the
Cost of the Work Plus a Fee with a Guaranteed Maximum Price shall show the
percentage of completion of each portion of the Work as of the end of the period
covered by the Application for Payment. The percentage of completion shall be
the lesser of (1) the percentage of that portion of the Work which has actually
been completed; or (2) the percentage obtained by dividing (a) the expense that
has actually been incurred by the Design-Builder on account of that portion of
the Work for which the Design-Builder has made or intends to make actual payment
prior to the next Application for Payment by (b) the share of the Guaranteed
Maximum Price allocated to that portion of the Work in the schedule of values.

 

§ A.1.5.4.2 Subject to other provisions of the Design-Build Documents, the
amount of each progress payment shall be computed as follows:

 

.1



Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute shall be
included as provided in Section 6.3.9 of the Agreement.

.2



Add that portion of the Guaranteed Maximum Price properly allocable to materials
and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work, or if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing;

.3



Add the Design-Builder’s Fee, less retainage of « » percent (  «  » %). The
Design-Builder’s Fee shall be computed upon the Cost of the Work at the rate
stated in Section A.1.4.2 or, if the Design-Builder’s Fee is stated as a fixed
sum in that Section, shall be an amount that bears the same ratio to that
fixed-sum fee as the Cost of the Work bears to a reasonable estimate of the
probable Cost of the Work upon its completion;

.4



Subtract retainage of « » percent (  «  » %) from that portion of the Work that
the Design-Builder self-performs;

.5



Subtract the aggregate of previous payments made by the Owner;

.6



Subtract the shortfall, if any, indicated by the Design-Builder in the
documentation required by Section A.1.5.1.4 to substantiate prior Applications
for Payment, or resulting from errors subsequently discovered by the Owner’s
auditors in such documentation; and

.7



Subtract amounts, if any, for which the Owner has withheld or nullified a
payment as provided in Section 9.5 of the Agreement.

 

§ A.1.5.4.3 The Owner and Design-Builder shall agree upon (1) a mutually
acceptable procedure for review and approval of payments to the Architect,
Consultants, and Contractors and (2) the percentage of retainage held on
agreements with the Architect, Consultants, and Contractors; and the
Design-Builder shall execute agreements in accordance with those terms.

 

§ A.1.5.5 Final Payment

§ A.1.5.5.1 Final payment, constituting the entire unpaid balance of the
Contract Sum, shall be made by the Owner to the Design-Builder not later than 30
days after the Design-Builder has fully performed the Contract and the
requirements of Section 9.10 of the Agreement have been satisfied, except for
the Design-Builder’s responsibility to





 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

5

User Notes:

(1347841913)

 

 



 

correct non-conforming Work discovered after final payment or to satisfy other
requirements, if any, which extend beyond final payment.

 

§ A.1.5.5.2 If the Contract Sum is based on the Cost of the Work, the Owner’s
auditors will review and report in writing on the Design-Builder’s final
accounting within 30 days after the Design-Builder delivers the final accounting
to the Owner. Based upon the Cost of the Work the Owner’s auditors report to be
substantiated by the Design-Builder’s final accounting, and provided the other
conditions of Section 9.10 of the Agreement have been met, the Owner will,
within seven days after receipt of the written report of the Owner’s auditors,
either issue a final Certificate for Payment, or notify the Design-Builder in
writing of the reasons for withholding a certificate as provided in Section
9.5.1 of the Agreement.

 

ARTICLE A.2 CONTRACT TIME

§ A.2.1 Contract Time, as defined in the Agreement at Section 1.4.13, is the
period of time, including authorized adjustments, for Substantial Completion of
the Work.

 

§ A.2.2 The Design-Builder shall achieve Substantial Completion of the Work not
later than « » (  «  » ) days from the date of this Amendment, or as follows:

(Insert number of calendar days. Alternatively, a calendar date may be used when
coordinated with the date of commencement. If appropriate, insert requirements
for earlier Substantial Completion of certain portions of the Work.)

 

« »

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Portion of Work

    

Substantial Completion Date

 

 

 

 

 

 

 

, subject to adjustments of the Contract Time as provided in the Design-Build
Documents.

(Insert provisions, if any, for liquidated damages relating to failure to
achieve Substantial Completion on time or for bonus payments for early
completion of the Work.)

 

« »

 

 

 

 

 

ARTICLE A.3 INFORMATION UPON WHICH AMENDMENT IS BASED

§ A.3.1 The Contract Sum and Contract Time set forth in this Amendment are based
on the following:

 

§ A.3.1.1 The Supplementary and other Conditions of the Contract:

 

Document

    

Title

    

Date

    

Pages

 

 

 

 

 

 

 

 

§ A.3.1.2 The Specifications:

(Either list the specifications here or refer to an exhibit attached to this
Amendment.)

 

« »

 

 

 

 

 

Section

    

Title

    

Date

    

Pages

 

 

 

 

 

 

 

 

§ A.3.1.3 The Drawings:

(Either list the drawings here or refer to an exhibit attached to this
Amendment.)

 

« »

 

 

 

 

 

 

 

 

 

 

Number

    

Title

    

Date

 

 

 

 

 

 

§ A.3.1.4 The Sustainability Plan, if any:





 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

6

User Notes:

(1347841913)

 

 



 

(If the Owner identified a Sustainable Objective in the Owner’s Criteria,
identify the document or documents that comprise the Sustainability Plan by
title, date and number of pages, and include other identifying information. The
Sustainability Plan identifies and describes the Sustainable Objective; the
targeted Sustainable Measures; implementation strategies selected to achieve the
Sustainable Measures; the Owner’s and Design-Builder’s roles and
responsibilities associated with achieving the Sustainable Measures; the
specific details about design reviews, testing or metrics to verify achievement
of each Sustainable Measure; and the Sustainability Documentation required for
the Project, as those terms are defined in Exhibit C to the Agreement.)

 

Title

    

Date

    

Pages

 

 

 

 

 

 

Other identifying information:

 

« »

 

 

 

 

 

§ A.3.1.5 Allowances and Contingencies:

(Identify any agreed upon allowances and contingencies, including a statement of
their bassis.)

 

.1



Allowances

 

« »

 

.2



Contingencies

 

« »

 

§ A.3.1.6 Design-Builder’s assumptions and clarifications:

 

« »

 

 

 

 

 

§ A.3.1.7 Deviations from the Owner’s Criteria as adjusted by a Modification:

 

« »

 

 

 

 

 

§ A.3.1.8 To the extent the Design-Builder shall be required to submit any
additional Submittals to the Owner for review, indicate any such submissions
below:

 

« »

 

 

 

 

 

ARTICLE A.4 DESIGN-BUILDER’S PERSONNEL, CONTRACTORS AND SUPPLIERS

§ A.4.1 The Design-Builder’s key personnel are identified below:

(Identify name, title and contact information.)

 

.1



Superintendent

 

« »

 

.2



Project Manager

 

« »

 

.3



Others

 

« »

 

§ A.4.2 The Design-Builder shall retain the following Consultants, Contractors
and suppliers, identified below:

(List name, discipline, address and other information.)





 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

7

User Notes:

(1347841913)

 

 



 

« »

 

 

 

 

 

ARTICLE A.5 COST OF THE WORK

§ A.5.1 Cost To Be Reimbursed as Part of the Contract

§ A.5.1.1 Labor Costs

§ A.5.1.1.1 Wages of construction workers directly employed by the
Design-Builder to perform the construction of the Work at the site or, with the
Owner's prior approval, at off-site workshops.

 

§ A.5.1.1.2 With the Owner’s prior approval, wages or salaries of the
Design-Builder's supervisory and administrative personnel when stationed at the
site.

(If it is intended that the wages or salaries of certain personnel stationed at
the Design-Builder's principal or other offices shall be included in the Cost of
the Work, identify below the personnel to be included, whether for all or only
part of their time, and the rates at which their time will be charged to the
Work.)

 

Person Included

    

Status (full-time/part-time)

    

Rate ($0.00)

    

Rate (unit of time)

 

 

 

 

 

 

 

 

§ A.5.1.1.3 Wages and salaries of the Design-Builder's supervisory or
administrative personnel engaged at factories, workshops or on the road, in
expediting the production or transportation of materials or equipment required
for the Work, but only for that portion of their time required for the Work.

 

§ A.5.1.1.4 Costs paid or incurred by the Design-Builder for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Section A.5.1.1.

 

§ A.5.1.1.5 Bonuses, profit sharing, incentive compensation and any other
discretionary payments paid to anyone hired by the Design-Builder or paid to the
Architect or any Consultant, Contractor or supplier, with the Owner's prior
approval.

 

§ A.5.1.2 Contract Costs. Payments made by the Design-Builder to the Architect,
Consultants, Contractors and suppliers in accordance with the requirements of
their subcontracts.

 

§ A.5.1.3 Costs of Materials and Equipment Incorporated in the Completed
Construction

§ A.5.1.3.1 Costs, including transportation and storage, of materials and
equipment incorporated or to be incorporated in the completed construction.

 

§ A.5.1.3.2 Costs of materials described in the preceding Section A.5.1.3.1 in
excess of those actually installed to allow for reasonable waste and spoilage.
Unused excess materials, if any, shall become the Owner's property at the
completion of the Work or, at the Owner's option, shall be sold by the
Design-Builder. Any amounts realized from such sales shall be credited to the
Owner as a deduction from the Cost of the Work.

 

§ A.5.1.4 Costs of Other Materials and Equipment, Temporary Facilities and
Related Items

§ A.5.1.4.1 Costs of transportation, storage, installation, maintenance,
dismantling and removal of materials, supplies, temporary facilities, machinery,
equipment and hand tools not customarily owned by construction workers that are
provided by the Design-Builder at the site and fully consumed in the performance
of the Work. Costs of materials, supplies, temporary facilities, machinery,
equipment and tools that are not fully consumed shall be based on the cost or
value of the item at the time it is first used on the Project site less the
value of the item when it is no longer used at the Project site. Costs for items
not fully consumed by the Design-Builder shall mean fair market value.

 

§ A.5.1.4.2 Rental charges for temporary facilities, machinery, equipment and
hand tools not customarily owned by construction workers that are provided by
the Design-Builder at the site and costs of transportation, installation, minor
repairs, dismantling and removal. The total rental cost of any
Design-Builder-owned item may not exceed the purchase price of any comparable
item. Rates of Design-Builder-owned equipment and quantities of equipment shall
be subject to the Owner's prior approval.

 

§ A.5.1.4.3 Costs of removal of debris from the site of the Work and its proper
and legal disposal.





 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

8

User Notes:

(1347841913)

 

 



 

§ A.5.1.4.4 Costs of document reproductions, electronic communications, postage
and parcel delivery charges, dedicated data and communications services,
teleconferences, Project websites, extranets and reasonable petty cash expenses
of the site office.

 

§ A.5.1.4.5 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, with the Owner's prior approval.

 

§ A.5.1.5 Miscellaneous Costs

§ A.5.1.5.1 Premiums for that portion of insurance and bonds required by the
Design-Build Documents that can be directly attributed to the Contract. With the
Owner's prior approval self-insurance for either full or partial amounts of the
coverages required by the Design-Build Documents.

 

§ A.5.1.5.2 Sales, use or similar taxes imposed by a governmental authority that
are related to the Work and for which the Design-Builder is liable.

 

§ A.5.1.5.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Design-Builder is required by the
Design-Build Documents to pay.

 

§ A.5.1.5.4 Fees of laboratories for tests required by the Design-Build
Documents, except those related to defective or  nonconforming Work for which
reimbursement is excluded by Section 15.5.3 of the Agreement or by other
provisions of the Design-Build Documents, and which do not fall within the scope
of Section A.5.1.6.3.

 

§ A.5.1.5.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Design-Build Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Design-Build Documents; and payments made in accordance with legal
judgments against the Design-Builder resulting from such suits or claims and
payments of settlements made with the Owner's consent. However, such costs of
legal defenses, judgments and settlements shall not be included in the
calculation of the Design-Builder's Fee or subject to the Guaranteed Maximum
Price. If such royalties, fees and costs are excluded by the second to last
sentence of Section 3.1.13.2 of the Agreement or other provisions of the
Design-Build Documents, then they shall not be included in the Cost of the Work.

 

§ A.5.1.5.6 With the Owner's prior approval, costs for electronic equipment and
software directly related to the Work.

 

§ A.5.1.5.7 Deposits lost for causes other than the Design-Builder's negligence
or failure to fulfill a specific responsibility in the Design-Build Documents.

 

§ A.5.1.5.8 With the Owner's prior approval, which shall not be unreasonably
withheld, legal, mediation and arbitration costs, including attorneys' fees,
other than those arising from disputes between the Owner and Design-Builder,
reasonably incurred by the Design-Builder after the execution of the Agreement
and in the performance of the Work.

 

§ A.5.1.5.9 With the Owner’s prior approval, expenses incurred in accordance
with the Design-Builder's standard written personnel policy for relocation, and
temporary living allowances of, the Design-Builder's personnel required for the
Work.

 

§ A.5.1.5.10 That portion of the reasonable expenses of the Design-Builder's
supervisory or administrative personnel incurred while traveling in discharge of
duties connected with the Work.

 

§ A.5.1.6 Other Costs and Emergencies

§ A.5.1.6.1 Other costs incurred in the performance of the Work if, and to the
extent, approved in advance in writing by the Owner.

 

§ A.5.1.6.2 Costs incurred in taking action to prevent threatened damage, injury
or loss in case of an emergency affecting the safety of persons and property.

 

§ A.5.1.6.3 Costs of repairing or correcting damaged or nonconforming Work
executed by the Design-Builder, Contractors or suppliers, provided that such
damaged or nonconforming Work was not caused by negligence or





 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

9

User Notes:

(1347841913)

 

 



 

failure to fulfill a specific responsibility of the Design-Builder and only to
the extent that the cost of repair or correction is not recovered by the
Design-Builder from insurance, sureties, Contractors, suppliers, or others.

 

§ A.5.1.7 Related Party Transactions

§ A.5.1.7.1 For purposes of Section A.5.1.7, the term “related party” shall mean
a parent, subsidiary, affiliate or other entity having common ownership or
management with the Design-Builder; any entity in which any stockholder in, or
management employee of, the Design-Builder owns any interest in excess of ten
percent in the aggregate; or any  person or entity which has the right to
control the business or affairs of the Design-Builder. The term “related party”
includes any member of the immediate family of any person identified above.

 

§ A.5.1.7.2 If any of the costs to be reimbursed arise from a transaction
between the Design-Builder and a related party, the Design-Builder shall notify
the Owner of the specific nature of the contemplated transaction, including the
identity of the related party and the anticipated cost to be incurred, before
any such transaction is consummated or cost incurred. If the Owner, after such
notification, authorizes the proposed transaction, then the cost incurred shall
be included as a cost to be reimbursed, and the Design-Builder shall procure the
Work, equipment, goods or service from the related party, as a Contractor,
according to the terms of Section A.5.4. If the Owner fails to authorize the
transaction, the Design-Builder shall procure the Work, equipment, goods or
service from some person or entity other than a related party according to the
terms of Section A.5.4.

 

§ A.5.2 Costs Not to Be Reimbursed as Part of this Contract

The Cost of the Work shall not include the items listed below:

.1



Salaries and other compensation of the Design-Builder's personnel stationed at
the Design-Builder’s principal office or offices other than the site office,
except as specifically provided in Section A.5.1.1;

.2



Expenses of the Design-Builder's principal office and offices other than the
site office;

.3



Overhead and general expenses, except as may be expressly included in Section
A.5.1;

.4



The Design-Builder's capital expenses, including interest on the
Design-Builder's capital employed for the Work;

.5



Except as provided in Section A.5.1.6.3 of this Agreement, costs due to the
negligence or failure of the Design-Builder, Contractors and suppliers or anyone
directly or indirectly employed by any of them or for whose acts any of them may
be liable to fulfill a specific responsibility of the Contract;

.6



Any cost not specifically and expressly described in Section A.5.1; and

.7



Costs, other than costs included in Change Orders approved by the Owner, that
would cause the Guaranteed Maximum Price to be exceeded.

 

§ A.5.3 Discounts, Rebates, and Refunds

§ A.5.3.1 Cash discounts obtained on payments made by the Design-Builder shall
accrue to the Owner if (1) before making the payment, the Design-Builder
included them in an Application for Payment and received payment from the Owner,
or (2) the Owner has deposited funds with the Design-Builder with which to make
payments; otherwise, cash discounts shall accrue to the Design-Builder. Trade
discounts, rebates, refunds and amounts received from sales of surplus materials
and equipment shall accrue to the Owner, and the Design-Builder shall make
provisions so that they can be obtained.

 

§ A.5.3.2 Amounts that accrue to the Owner in accordance with Section A.5.3.1
shall be credited to the Owner as a deduction from the Cost of the Work.

 

§ A.5.4 Other Agreements

§ A.5.4.1 When the Design-Builder has provided a Guaranteed Maximum Price, and a
specific bidder (1) is recommended to the Owner by the Design-Builder; (2) is
qualified to perform that portion of the Work; and (3) has submitted a bid that
conforms to the requirements of the Design-Build Documents without reservations
or exceptions, but the Owner requires that another bid be accepted, then the
Design-Builder may require that a Change Order be issued to adjust the
Guaranteed Maximum Price by the difference between the bid of the person or
entity recommended to the Owner by the Design-Builder and the amount of the
subcontract or other agreement actually signed with the person or entity
designated by the Owner.

 

§ A.5.4.2 Agreements between the Design-Builder and Contractors shall conform to
the applicable payment provisions of the Design-Build Documents, and shall not
be awarded on the basis of cost plus a fee without the prior consent of the
Owner. If an agreement between the Design Builder and a Contractor is awarded on
a cost plus a fee basis, the Design-Builder shall provide in the agreement for
the Owner to receive the same audit rights with regard





 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

10

User Notes:

(1347841913)

 

 



 

to the Cost of the Work performed by the Contractor as the Owner receives with
regard to the Design-Builder in Section A.5.5, below.

 

§ A.5.4.3 The agreements between the Design-Builder and Architect and other
Consultants identified in the Agreement shall be in writing. These agreements
shall be promptly provided to the Owner upon the Owner’s written request.

 

§ A.5.5 Accounting Records

The Design-Builder shall keep full and detailed records and accounts related to
the cost of the Work and exercise such controls as may be necessary for proper
financial management under the Contract and to substantiate all costs incurred.
The accounting and control systems shall be satisfactory to the Owner. The Owner
and the Owner’s auditors shall, during regular business hours and upon
reasonable notice, be afforded access to, and shall be permitted to audit and
copy, the Design-Builder’s records and accounts, including complete
documentation supporting accounting entries, books, correspondence,
instructions, drawings, receipts, subcontracts, Contractor’s proposals, purchase
orders, vouchers, memoranda and other data relating to the Contract. The
Design-Builder shall preserve these records for a period of three years after
final payment, or for such longer period as may be required by law.

 

§ A.5.6 Relationship of the Parties

The Design-Builder accepts the relationship of trust and confidence established
by this Agreement and covenants with the Owner to exercise the Design-Builder’s
skill and judgment in furthering the interests of the Owner; to furnish
efficient construction administration, management services and supervision; to
furnish at all times an adequate supply of workers and materials; and to perform
the Work in an expeditious and economical manner consistent with the Owner’s
interests.

 

This Amendment to the Agreement entered into as of the day and year first
written above.

 

 

 

 

 

 

 

OWNER (Signature)

    

DESIGN-BUILDER (Signature)

 

 

 

«  »« »

 

«  »« »

(Printed name and title)

 

(Printed name and title)

 

 



 

AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:57:38 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

11

User Notes:

(1347841913)

 

 



 

 

AIA® Document A141TM – 2014

 

Exhibit B

 

 

 

 

Insurance and Bonds

    

 

 

 

 

 

 

 

for the following PROJECT:

(Name and location or address)

 

«Sample»

« »

 

THE OWNER:

(Name, legal status and address)

 

« »« »

« »

 

THE DESIGN-BUILDER:

(Name, legal status and address)

 

«CRB Builders, LLC »« »
«701 Emerson Road, Suite 500
St. Louis, MO 63141  »

 

THE AGREEMENT

This Insurance Exhibit is part of the accompanying agreement for the Project,
between the Owner and the Design-Builder (hereinafter, the Agreement), dated the
« » day of « » in the year «  »  .

(In words, indicate day, month and year.)

 

ADDITIONS AND DELETIONS:

The author of this document has added information needed for its completion.

The author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed.

 

This document has important legal consequences.

Consultation with an attorney is encouraged with respect to its completion or
modification.

 

 

 

 

TABLE OF ARTICLES

 

B.1         GENERAL

 

B.2         DESIGN BUILDER’S INSURANCE AND BONDS

 

B.3         OWNER’S INSURANCE

 

B.4         SPECIAL TERMS AND CONDITIONS

 

ARTICLE B.1 GENERAL

The Owner and Design-Builder shall purchase and maintain insurance and provide
bonds as set forth in this Exhibit B. Where a provision in this Exhibit
conflicts with a provision in the Agreement into which this Exhibit is
incorporated, the provision in this Exhibit will prevail.

 

 

ARTICLE B.2 DESIGN BUILDER’S INSURANCE AND BONDS

§ B.2.1 The Design-Builder shall purchase and maintain the following types and
limits of insurance from a company or companies lawfully authorized to do
business in the jurisdiction where the Project is located. The Design-Builder
shall maintain the required insurance until the expiration of the period for
correction of Work as set forth in Section 11.2.2.1 of the Agreement, unless a
different duration is stated below:

(If the Design-Builder is required to maintain insurance for a duration other
than the expiration of the period for correction of Work, state the duration.)

 

ELECTRONIC COPYING of any portion of this AIA® Document to another electronic
file is prohibited and constitutes a violation of copyright laws as set forth in
the footer of this document.

 

 





 

 

 

 

AIA Document A141™ – 2014 Exhibit B. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:58:06 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

1

User Notes:

(1718834253)

 

 



 

« »

 

 

 

 

 

§ B.2.1.1 Commercial General Liability with policy limits of not less than « One
Million Dollars » ($ «1,000,000 »  ) for each occurrence and «Two Million
Dollars  » ($ «2,000,000  » ) in the aggregate providing coverage for claims
including

 

.1



damages because of bodily injury, sickness or disease, including occupational
sickness or disease, and death of any person;

.2



personal injury;

.3



damages because of injury to or destruction of tangible property;

.4



bodily injury or property damage arising out of completed operations; and

.5



contractual liability applicable to the Design-Builder's obligations under
Section 3.1.14 of the Agreement.

 

§ B.2.1.2 Automobile Liability covering vehicles owned by the Design-Builder and
non-owned vehicles used by the Design-Builder with policy limits of not less
than « One Million Dollars » ($ «1,000,000 » ) per claim and « One Million
Dollars » ($ «1,000,000 » ) in the aggregate for bodily injury, death of any
person, and property damage arising out of the ownership, maintenance and use of
those motor vehicles specified in this Section B.2.1.2, along with any other
statutorily required automobile coverage.

 

§ B.2.1.3 The Design-Builder may achieve the required limits and coverage for
Commercial General Liability and Automobile Liability through a combination of
primary and excess liability insurance, provided such primary and excess
insurance policies result in the same or greater coverage as those required
under Sections B.2.1.1 and B.2.1.2.

 

§ B.2.1.4 Workers’ Compensation at statutory limits.

 

§ B.2.1.5 Employers’ Liability with policy limits as provided below:

 

« »

 

 

 

 

 

§ B.2.1.6 Professional Liability covering negligent acts, errors and omissions
in the performance of professional services, with policy limits of not less than
« » ($ «  »  ) per claim and « » ($ « » ) in the aggregate. N/A

 

§ B.2.1.7 Pollution Liability covering performance of the Work, with policy
limits of not less than « » ($ «  »  ) per claim and « » ($ « » ) in the
aggregate. N/A

 

§ B.2.1.7.1 The Design-Builder may obtain a combined Professional Liability and
Pollution Liability policy to satisfy the requirements set forth in Sections
B.2.1.6 and B.2.1.7, with combined policy limits that are not less than «Five
Million Dollars  » ($ «5,000,000 »  ) per claim and «Ten Million Dollars  » ($
«10,000,000  » ) in the aggregate.

 

§ B.2.1.8 The Design-Builder shall provide written notification to the Owner of
the cancellation or expiration of any insurance required by this Article B.2.
The Design-Builder shall provide such written notice within five (5) business
days of the date the Design-Builder is first aware of the cancellation or
expiration, or is first aware that the cancellation or expiration is threatened
or otherwise may occur, whichever comes first.

 

§ B.2.1.9 Additional Insured Obligations. The Owner and its consultants and
contractors shall be additional insureds on the Design-Builder’s primary and
excess insurance policies for Commercial General Liability, Automobile Liability
and Pollution Liability. The additional insured coverage shall be primary and
non-contributory to any of the Owner’s insurance policies. The additional
insured coverage shall apply to both ongoing operations and completed
operations. The policy limits applicable to the additional insureds shall be the
same amount applicable to the named insured or, if the policy provides
otherwise, policy limits not less than the amounts required under this
Agreement.

 

§ B.2.1.10 Certificates of Insurance. The Design-Builder shall provide
certificates of insurance acceptable to the Owner evidencing compliance with the
requirements in this Article B.2: (1) prior to commencement of the Work; (2)
upon renewal or replacement of each required policy of insurance; and (3) upon
Owner’s written request. An additional certificate evidencing continuation of
liability coverage, including coverage for completed operations, shall be
submitted with the final Application for Payment as required by Section 9.10.2
of the Agreement and thereafter upon renewal or replacement of such coverage
until the expiration of the time required by Section B.2.1.





 

 

 

 

AIA Document A141™ – 2014 Exhibit B. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:58:06 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

2

User Notes:

(1718834253)

 

 



 

The certificates will show the Owner and its consultants and contractors as
additional insureds on the Design-Builder’s primary and excess insurance
policies for Commercial General Liability, Automobile Liability, and Pollution
Liability. Information concerning reduction of coverage on account of revised
limits, claims paid under the General Aggregate or both, shall be furnished by
the Design-Builder with reasonable promptness.

 

§ B.2.2 Performance Bond and Payment Bond

The Design-Builder shall provide surety bonds as follows:

(Specify type and penal sum of bonds.)

 

Type

    

Penal Sum ($0.00)

 

 

 

 

§ B.2.2.1 Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the
Agreement, the Design-Builder shall promptly furnish a copy of the bonds or
shall permit a copy to be made.

 

ARTICLE B.3 OWNER’S INSURANCE

§ B.3.1 Owner’s Liability Insurance

The Owner shall be responsible for purchasing and maintaining the Owner’s usual
liability insurance.

 

§ B.3.2 Property Insurance

§ B.3.2.1 Unless otherwise provided, at the time of execution of the
Design-Build Amendment the Owner shall purchase and maintain, in a company or
companies lawfully authorized to do business in the jurisdiction where the
Project is located, property insurance written on a builder’s risk “all-risk” or
equivalent policy form in the amount of the initial Contract Sum, plus the value
of subsequent Modifications and cost of materials supplied or installed by
others, comprising the total value for the entire Project at the site on a
replacement cost basis without optional deductibles. If any construction that is
part of the Work shall commence prior to execution of the Design-Build
Amendment, the Owner shall, prior to commencement of construction, purchase and
maintain property insurance as described above in an amount sufficient to cover
the total value of the Work at the site on a replacement cost basis without
optional deductibles. The insurance required under this section shall include
interests of the Owner, Design-Builder, Architect, Consultants, Contractors, and
Subcontractors in the Project. The property insurance shall be maintained,
unless otherwise provided in the Design-Build Documents or otherwise agreed in
writing by all persons and entities who are beneficiaries of the insurance,
until the Owner has issued a Certificate of Substantial Completion in accordance
with Section 9.8 of the Agreement. Unless the parties agree otherwise, upon
issuance of a Certificate of Substantial Completion, the Owner shall replace the
insurance policy required under this Section B.3.2 with another property
insurance policy written for the total value of the Project that shall remain in
effect until expiration of the period for correction of the Work set forth in
Section 11.2.2 of the Agreement.

 

§ B.3.2.1.1 The insurance required under Section B.3.2.1 shall include, without
limitation, insurance against the perils of fire (with extended coverage) and
physical loss or damage including, without duplication of coverage, theft,
vandalism, malicious mischief, collapse, earthquake, flood, windstorm,
falsework, testing and startup, temporary buildings and debris removal,
including demolition occasioned by enforcement of any applicable legal
requirements, and shall cover reasonable compensation for the Design-Builder’s
services and expenses required as a result of such insured loss.

 

§ B.3.2.1.2 If the insurance required under Section B.3.2.1 requires
deductibles, the Owner shall pay costs not covered because of such deductibles.

 

§ B.3.2.1.3 The insurance required under Section B.3.2.1 shall cover portions of
the Work stored off the site, and also portions of the Work in transit.

 

§ B.3.2.1.4 Partial occupancy or use in accordance with Section 9.9 of the
Agreement shall not commence until the insurance company or companies providing
the insurance required under Section B.3.2.1 have consented to such partial
occupancy or use by endorsement or otherwise. The Owner and the Design-Builder
shall take reasonable steps to obtain consent of the insurance company or
companies and shall, without mutual written consent, take no action with respect
to partial occupancy or use that would cause cancellation, lapse or reduction of
insurance.





 

 

 

 

AIA Document A141™ – 2014 Exhibit B. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:58:06 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

3

User Notes:

(1718834253)

 

 



 

§ B.3.2.2.2 Boiler and Machinery Insurance. The Owner shall purchase and
maintain boiler and machinery insurance, which shall specifically cover
commissioning, testing, or breakdown of equipment required by the Work, if not
covered by the insurance required in Section B.3.2.1. This insurance shall
include the interests of the Owner, Design-Builder, Architect, Consultants,
Contractor and Subcontractors in the Work, and the Owner and Design-Builder
shall be named insureds.

 

§ B.3.2.3 If the Owner does not intend to purchase the insurance required under
Sections B.3.2.1 and B.3.2.2 with all of the coverages in the amounts described
above, the Owner shall inform the Design-Builder in writing prior to any
construction that is part of the Work. The Design-Builder may then obtain
insurance that will protect the interests of the Owner, Design-Builder,
Architect, Consultants, Contractors, and Subcontractors in the Work. The cost of
the insurance shall be charged to the Owner by an appropriate Change Order. If
the Owner does not provide written notice, and the Design-Builder is damaged by
the failure or neglect of the Owner to purchase or maintain insurance as
described above, the Owner shall bear all reasonable costs and damages
attributable thereto.

 

§ B.3.2.4 Loss of Use Insurance. At the Owner’s option, the Owner may purchase
and maintain insurance to insure the Owner against loss of use of the Owner’s
property due to fire or other hazards, however caused. The Owner waives all
rights of action against the Design-Builder for loss of use of the Owner’s
property, including consequential losses due to fire or other hazards covered
under the property insurance required under this Exhibit B to the Agreement.

 

§ B.3.2.5 If during the Project construction period the Owner insures
properties, real or personal or both, at or adjacent to the site by property
insurance under policies separate from those insuring the Project, or if after
final payment property insurance is to be provided on the completed Project
through a policy or insuring the Project during the construction period, the
Owner shall waive all rights in accordance with the terms of Section B.3.2.7 for
damages caused by fire or other causes of loss covered by this separate property
insurance. All separate policies shall provide this waiver of subrogation by
endorsement or otherwise.

 

§ B.3.2.6 Before an exposure to loss may occur, the Owner shall file with the
Design-Builder a copy of each policy that includes insurance coverages required
by this Section B.3.2. Each policy shall contain all generally applicable
conditions, definitions, exclusions and endorsements related to this Project.
The Owner shall provide written notification to the Design-Builder of the
cancellation or expiration of any insurance required by this Article B.3. The
Owner shall provide such written notice within five (5) business days of the
date the Owner is first aware of the cancellation or expiration, or is first
aware that the cancellation or expiration is threatened or otherwise may occur,
whichever comes first.

 

§ B.3.2.7 Waivers of Subrogation. The Owner and Design-Builder waive all rights
against (1) each other and any of their consultants, subconsultants, contractors
and subcontractors, agents and employees, each of the other, and

(2) any separate contractors described in Section 5.13 of the Agreement, if any,
and any of their subcontractors, sub-subcontractors, agents and employees, for
damages caused by fire or other causes of loss to the extent covered by property
insurance obtained pursuant to Section B.3.2 or other property insurance
applicable to the Work and completed construction, except such rights as they
have to proceeds of such insurance held by the Owner as fiduciary. The Owner or
Design-Builder, as appropriate, shall require of the separate contractors
described in Section 5.13 of the Agreement, if any, and the subcontractors,
sub-subcontractors, agents and employees of any of them, by appropriate
agreements, written where legally required for validity, similar waivers each in
favor of the other parties enumerated herein. The policies shall provide such
waivers of subrogation by endorsement or otherwise. A waiver of subrogation
shall be effective as to a person or entity even though that person or entity
would otherwise have a duty of indemnification, contractual or otherwise, did
not pay the insurance premium directly or indirectly, and whether or not the
person or entity had an insurable interest in the property damaged.

 

§ B.3.2.8 A loss insured under the Owner’s property insurance shall be adjusted
by the Owner as fiduciary and made payable to the Owner as fiduciary for the
insureds, as their interests may appear, subject to requirements of any
applicable mortgagee clause and of Section B.3.2.10. The Design-Builder shall
pay the Architect, Consultants and Contractors their just shares of insurance
proceeds received by the Design-Builder, and by appropriate agreements, written
where legally required for validity, the Design-Builder shall require the
Architect, Consultants and Contractors to make payments to their consultants and
subcontractors in similar manner.

 

§ B.3.2.9 If required in writing by a party in interest, the Owner as fiduciary
shall, upon occurrence of an insured loss, give bond for proper performance of
the Owner’s duties. The cost of required bonds shall be charged against





 

 

 

 

AIA Document A141™ – 2014 Exhibit B. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:58:06 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

4

User Notes:

(1718834253)

 

 



 

proceeds received as fiduciary. The Owner shall deposit in a separate account
proceeds so received, which the Owner shall distribute in accordance with such
agreement as the parties in interest may reach, or as determined in accordance
with the method of binding dispute resolution selected in the Agreement between
the Owner and Design-Builder. If after such loss no other special agreement is
made and unless the Owner terminates the Contract for convenience, replacement
of damaged property shall be performed by the Design-Builder after notification
of a Change in the Work in accordance with Article 6 of the Agreement.

 

§ B.3.2.10 The Owner as fiduciary shall have power to adjust and settle a loss
with insurers unless one of the parties in interest shall object in writing
within five days after occurrence of a loss to the Owner’s exercise of this
power. If an objection is made, the dispute shall be resolved in the manner
selected by the Owner and Design-Builder as the method of binding dispute
resolution in the Agreement. If the Owner and Design-Builder have selected
arbitration as the method of binding dispute resolution, the Owner as fiduciary
shall make settlement with insurers or, in the case of a dispute over
distribution of insurance proceeds, in accordance with the directions of the
arbitrators.

 

ARTICLE B.4 SPECIAL TERMS AND CONDITIONS

Special terms and conditions that modify this Insurance and Bonds Exhibit, if
any, are as follows:

 

 

 

 

 

 

« »

 

 

 

 

 

 



 

 

 

 

AIA Document A141™ – 2014 Exhibit B. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA®  Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA®  Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 15:58:06 on 06/27/2014 under Order No.4935482421_1 which expires on
07/30/2014, and is not for resale.

5

User Notes:

(1718834253)

 

 



 

 

701 Emerson Road

Suite 500

Saint Louis, Missouri 64131

 

Picture 466 [ex-10d1g017.jpg]

 

 



 

 



 

Schedule 2

 

Picture 471 [ex-10d1g001.jpg]

Estimate Summary

 

 

Order of Magnitude Estimate

 

 

 

 

 

 

 

 

 

 

ESTIMATE SUMMARY

 

 

 

 

 

 

 

 

 

 

BUILDING CONSTRUCTION

    

    

    

    

% of Total

Deductions

    

% for Taxes

Taxes

    

New Total

    

 

    

 

 

Sitework

 

 

$

903,990 

 

7.6 %

$

(31,078)

 

4.3 %

$

30,729 

 

$

903,641 

 

Deductions

 

 

 

Demolition

 

 

$

243,644 

 

2.0 %

$

(8,376)

 

1.2 %

$

8,282 

 

$

243,550 

 

Used Generator

 

$

(300,000.00)

Substructure

 

 

$

439,058 

 

3.7 %

$

(15,094)

 

2.1 %

$

14,925 

 

$

438,888 

 

Clean Rooms

 

$

(40,000.00)

Superstructure

 

 

$

1,569,094 

 

13.2 %

$

(53,943)

 

7.4 %

$

53,337 

 

$

1,568,488 

 

Distributed In Trades

 

$

(410,000.00)

Exterior Skin

 

 

$

74,500 

 

0.6 %

$

(2,561)

 

0.4 %

$

2,532 

 

$

74,471 

 

Change to DX Units

 

$

(100,000.00)

Roofing

 

 

$

27,313 

 

0.2 %

$

(939)

 

0.1 %

$

928 

 

$

27,302 

 

Total

 

$

(850,000.00)

Interior Construction

 

 

$

2,008,448 

 

16.8 %

$

(69,048)

 

9.5 %

$

68,272 

 

$

2,007,672 

 

 

 

 

 

Special Construction

 

 

$

2,533,350 

 

 

$

(40,000.00)

 

12.0 %

$

86,115 

 

$

2,579,465 

 

 

 

 

 

Conveying Systems

 

 

$

150,000 

 

1.3 %

$

(5,157)

 

0.7 %

$

5,099 

 

$

149,942 

 

Generator

 

 

 

HVAC

 

 

$

4,877,411 

 

40.9 %

$

(267,679)

 

23.1 %

$

165,795 

 

$

4,775,527 

 

Used Equipment

 

$

500,000.00

Plumbing

 

 

$

1,193,010 

 

10.0 %

$

(41,014)

 

5.6 %

$

40,553 

 

$

1,192,549 

 

Tax

 

$

37,500.00

Fire Protection

 

 

$

439,537 

 

3.7 %

$

(15,111)

 

2.1 %

$

14,941 

 

$

439,367 

 

Shipping

 

$

25,000.00

Electrical

 

 

$

5,721,100 

 

 

$

(300,000.00)

 

27.1 %

$

194,474 

 

$

5,615,574 

 

Startup

 

$

20,000.00

Building Total

 

 

$

20,180,453 

 

 

$

(850,000)

 

 

$

685,984 

 

$

20,016,438 

 

Warranty

 

$

50,000.00

 PROCESS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

632,500.00

Equipment

 

 

$

496,094 

 

 

 

 

 

 

 

 

 

$

496,094 

 

 

 

 

 

Equipment Installation

 

 

$

132,000 

 

 

 

 

 

0.6 %

$

4,487 

 

$

136,487 

 

 

 

 

 

Piping, Valving

 

 

$

247,826 

 

 

 

 

 

1.2 %

$

8,424 

 

$

256,250 

 

 

 

 

 

Instrumentation & Controls

 

 

$

556,750 

 

 

 

 

 

2.6 %

$

18,925 

 

$

575,675 

 

 

 

 

 

Process Total

 

 

$

1,432,670 

 

 

 

 

 

 

$

717,820 

 

$

1,464,507 

 

 

 

 

 

FACILITY SUBTOTAL

 

 

$

21,613,123 

 

 

 

 

 

 

 

 

 

$

21,480,945 

 

 

 

 

 

Project General Requirements

 

 

$

219,838 

 

 

 

 

 

 

 

 

 

$

219,838 

 

 

 

 

 

Building Permits

 

 

 

By Owner

 

 

 

 

 

 

 

 

 

 

By Owner

 

 

 

 

 

Productivity Factor

 

 

$

 

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

Design Development - Excluded

 

 

$

 

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

Sales Tax w/o (Equipment & Modular Clean Rooms)

 

7.5 %

$

717,820 

 

 

 

 

 

 

 

 

 

 

Spread Above

 

 

 

 

 

Payment & Performance Bond - Assume Client Signed Waiver

 

 

 

See Alternate Below

 

 

 

 

 

 

 

 

 

 

See Alternate Below

 

 

 

 

 

Facility Commissioning (All Protocols & Validation by Owner)

 

2.25% 

$

486,295 

 

 

 

 

 

 

 

 

 

$

486,295 

 

 

 

 

 

TOTAL DIRECT CONSTRUCTION COST

 

 

$

23,037,076 

 

 

 

 

 

 

 

 

 

$

22,187,078 

 

 

 

 

 

OTHER COSTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Design Fee, Construction Assist

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction Contingency & Design Development

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CM Labor

 

 

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CM General Conditions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CM Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C, G & L Insurance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Owner's Costs – Excluded

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJECT ESTIMATE TOTAL

 

 

$

29,812,379 

 

 

 

 

 

 

 

 

 

$

28,923,834 

 

 

 

 

 

Alternate: Trade Contractor's Payment & Performance Bond

 

 

 

410,000 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 



 

Schedule 3

 

 

 

 

Picture 5 [ex-10d1g018.jpg]

 

Schedule of Hourly Chargeout Rates

 

 

 

 

 

 

 

 

Admin 1 to Admin 5

"***"

Estimator 1 to Estimator 5

"***"

Admin 6 to Admin 10

"***"

Estimator 6 to Estimator 10

"***"

Admin 11 to Admin 15

"***"

Estimator 11 to Estimator 15

"***"

 

 

 

 

Architect 1 to Architect 5

"***"

Field Labor 1 to Field Labor 5

"***"

Architect 6 to Architect 10

"***"

 

 

Architect 11 to Architect 15

"***"

Procurement Specialist 1 to Procurement Specialist 5

"**"*

Architect 16 to Architect 20

"***"

Procurement Specialist 6 to Procurement Specialist 10

"***"

Architect 20 to Architect 25

"***"

Procurement Specialist 11 to Procurement Specialist 15

"***"

 

 

 

 

BIM/CAD 1 to 5

"***"

Project Director 1 to Project Director 5

"***"

BIM/CAD 6 to 10

"***"

Project Director 6 to Project Director 10

"***"

 

 

Project Director 11 to Project Director 15

"***"

 

 

 

 

Construction Engineer 1 to Construction Engineer 5

"***"

Project Manager 1 to Project Manager 5

"***"

Construction Engineer 6 to Construction Engineer 10

"***"

Project Manager 6 to Project Manager 10

"***"

Construction Engineer 11 to Construction Engineer 15

"***"

Project Manager 11 to Project Manager 15

"***"

 

 

 

 

Construction Manager 1 to Construction Manager 5

"***"

 

 

Construction Manager 6 to Construction Manager 10

"***"

Project Executive 1 to Project Executive 5

"***"

Construction Manager 11 to Construction Manager 15

"***"

Project Executive 6 to Project Executive 10

"***"

Construction Manager 16 to Construction Manager 20

"***"

 

 

 

 

 

 

Cost Controls 1 to Cost Controls 5

"***"

Specialist 1 to Specialist 5

"***"

Cost Controls 5 to Cost Controls 10

"***"

Specialist 6 to Specialist 10

"***"

Cost Controls 11 to Cost Controls 15

"***"

Specialist 11 to Specialist 15

"***"

 

 

Specialist 16 to Specialist 20

"***"

 

 

 

 

Designer/Modeler 1 to Designer/Modeler 5

"***"

EH&S 1 to EH&S 5

"***"

Designer/Modeler 6 to Designer/Modeler 10

"***"

EH&S 5 to EH&S 10

"***"

Designer/Modeler 11 to Designer/Modeler 15

"***"

 

 

 

 

 

 

 

 

Scheduler 1 to Scheduler 5

"***"

Engineer 1 to Engineer 5

"***"

Scheduler 6 to Scheduler 10

"***"

Engineer 6 to Engineer 10

"***"

Scheduler 11 to Scheduler 15

"***"

Engineer 11 to Engineer 15

"***"

 

 

Engineer 16 to Engineer 20

"***"

Superintendent 1 to Superintendent 5

"***"

Engineer 21 to Engineer 25

"***"

Superintendent 6 to Superintendent 10

"***"

 

 

Superintendent 11 to Superintendent 15

"***"

 

 

Superintendent 16 to Superintendent 20

"***"

 

 

 

 

 

 

 

 

 

 



 

 

Smithfield BioScience │ Heparin Plant Expansion │ March 8, 2019

 

 

Rates in Effect 9/1/18 thru 9/1/19

 

 

CRB Proposal │ Smithfield BioScience │ Heparin Plant Expansion │ March 8, 2019

Clark, Richardson & Biskup Consulting Engineers, lnc.
CRB Architects-Engineer P.C.
CRB Builders, LLC
CRB Partners

 



 

Schedule 4

 

Picture 13 [ex-10d1g019.jpg]





 



 

Schedule 5

 

Picture 11 [ex-10d1g020.jpg]

 

 



 



 

 

Picture 15 [ex-10d1g021.jpg]

 

SCHEDULE 6

 

Attn:

 

Date:

 

Subject: Subcontractor Bonding Requirements for
__________________________________

 

Consistent with the commercial clarifications in the proposal dated
_____________ and Contract dated ___________ (paragraph ___________) in
consideration for waiving the cost of subcontractor performance and payment
bonds __________ agrees that it shall assume full liability for subcontractor
failure to perform.  This to include the balance to complete if it exceeds the
remaining unpaid balance of Subcontract agreement.

 

This is in the event a subcontractor should fail to faithfully perform its
obligations under the written agreement between CRB and the subcontractor and
provided that (i) CRB has performed its obligations under such agreement and
(ii) because if CRB had required such subcontractor to obtain a performance bond
meeting the Bond Requirements, the performance bond would have obligated the
performance bond’s surety to pay out or perform under the performance bond in
the event of a subcontractor’s failure to perform.

 

 

 

_________________ hereby directs CRB Builders to (select one):

 

____ INITIAL - acquire P&P bonds on all subcontracts over $50,000 and add to
Guaranteed Maximum Price or

 

____ INITIAL - waive Performance & Payment Bonds with
_______________acknowledging and accepting terms above

 

                         Signature:

 

 

 

Date:

 

 

 

CRB BUILDERS, LLC      11701 BORMAN DRIVE, SUITE 110      ST LOUIS  MO
 63146      314.997.0244      FAX 314.824.0049

 

 

 



 



 

SCHEDULE 7

 

 

 

 

Avance donors/year (weekly gallon usage)

 

Chemical Waste (weekly gallon usage)

 

Chemical

Liters used per Week

 

2019

2020

2021

2022

2023

2024

2025

2026

2027

 

2019

2020

2021

2022

2023

2024

2025

2026

2027

 

"***"

 

L/donor

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***:

"***"

 

"***"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"***"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"***"

"***"

"***"

1.9

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

1.9

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

"***"

"***"

"***"

0.8

:***"

:***"

:***"

:***"

:***"

:***"

:***"

:***"

 

0.8

:***"

:***"

:***"

:***"

:***"

:***"

:***"

:***"

 

"***"

"***"

"***"

0.3

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

0.3

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

"***"

"***"

"***"

0.1

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

"***"

"***"

"***"

0.1

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

"***"

"***"

"***"

0.5

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

0.2

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

"***"

"***"

"***"

0.1

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

"***"

"***"

"***"

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

"***"

"***"

"***"

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

"***"

"***"

"***"

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

"***"

"***"

"***"

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

"***"

"***"

"***"

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

"***"

"***"

"***"

4.2

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

1.4

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"***"

"***"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"***"

"***"

"***"

1.9

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

0.6

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

"***"

"***"

"***"

0.8

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

0.3

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

"***"

"***"

"***"

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

"***"

"***"

"***"

0.1

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note: Used open system is 10 gallons. Used-Closed system is 30 gallons. Storage
30 gallons.

Sum of Hazardous Chemicals:

"***"

2.7

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hazardous Chemicals (Combustable Liquid II)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"***"

"***"

"***"

0.1

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

"***"

0.01

"***"

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

Note: Used open system is 30 gallons. Used-Closed system is 120 gallons. Storage
120 gallons.

Sum of Hazardous Chemicals:

 

0.1

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hazardous Chemical (Flammable Liquid, Combination)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"***"

"***"

"***"

0.1

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

Note: Used open system is 30 gallons. Used-Closed system is 120 gallons. Storage
120 gallons.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hazardous Chemical (Combustible Liquid, IIIB)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"***"

"***"

"***"

0.5

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

0.0

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

Note: Used open system is 3300 gallons. Used-Closed system is 13200 gallons.
Storage 13200 gallons.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"***"

 

 

 

 

 

 

 

 

Assumptions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"***"

 

 

 

 

 

 

 

 

1L=

0.264172

gal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum cummulative Usage allowance:

10

L

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"***"

"***"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 



 

 

 

 

 

 

 

 

Histology chemical list

Hazard class

Hazard Group

Storage

Use -Closed System

Use-Open System

Chemical

"***"

 

 

Liquid gallons (pounds)

Liquid gallons (pounds)

Liquid gallons (pounds)

"***"

 

Flam. liq. Class IB.
                                                        Class III. PG-II.
Flammable liquid and vapor. Harmful if swallowed.
May cause target organ or system damage - liver.
Poison. May be fatal or cause blindness if swallowed.
Signal word: Danger
Acute Toxicity Oral Category 2
Acute Toxicity Oral Category 4
Eye Irritation Category 2A
Flammable Liquids Category 3. (1-Health,   3-Flammability,    0-Reactivity)

H-2 or H-3

30 (120)

30 (120)

10 (30)

"***"

 

As above

H-2 or H-3

30 (120)

30 (120)

10 (30)

"***"

 

As above

H-2 or H-3

30 (120)

30 (120)

10 (30)

"***"

"***"

As above

H-2 or H-3

30 (120)

30 (120)

10 (30)

"***"

3L

Flam. Liq. Class
IC.                                                          Flam. Liq. 3; Acute
Tox. 4;
Skin Irrit. 2; STOT SE 3; STOT
RE 2; Asp. Tox. 1; Aquatic
Acute 2; H226, H304, H315,
H332, H335, H373, H401. HEALTH=2 FIRE=3 REACTIVITY=0 .    Class: 3 Packing
group: III    

H-2 or H-3

30 (120)

30 (120)

10 (30)

"***"

.5L or less

Class II. Combustable  (Acetic acid).                                  GHS
Classification in accordance with 29 CFR 1910 (OSHA HCS)
Corrosive to metals (Category 1), H290
Acute toxicity, Oral (Category 4), H302
Skin corrosion (Category 1A), H314
Serious eye damage (Category 1), H318
Specific target organ toxicity - repeated exposure, Oral (Category 2), Kidney,
H373.   NFPA Rating: (estimated) Health: 2; Flammability: 2; Instability: 0

H-2 or H-3

120

120

120

"***"

.25L

Flam. Liq. Combination. Class IC.
                                                      GHS Classification in
accordance with 29 CFR 1910 (OSHA HCS)
Flammable liquids (Category 2), H225
Skin irritation (Category 2), H315
Eye irritation (Category 2A), H319
Reproductive toxicity (Category 1B), H360
Specific target organ toxicity - single exposure (Category 3), Respiratory
system, Central nervous system, H335, H336
Specific target organ toxicity - repeated exposure (Category 2), H373
Specific target organ toxicity - repeated exposure, Inhalation (Category 2),
Central nervous system, Liver, Kidney,
H373
Aspiration hazard (Category 1), H304
Acute aquatic toxicity (Category 2), H401.                 NFPA Rating
Health hazard: 2
Fire Hazard: 3
Reactivity Hazard: 0

H-2 or H-3

30 (120)

30 (120)

10 (30)

"***"

.01L

Class II  Combustable      
                                                  Flam. Liq. 3; Met. Corr. 1;
Skin
Corr. 1A; Eye Dam. 1; H226,
H290, H314

H-2 or H-3

120

120

30

"***"

.01L

Flammable Liquid IA                                  Toxic Liquid, Flammable,
Organic, n.o.s., (Diaminobenzidine Tetrahydrochloride Substrate System)
CLASS 6.1: Toxic substance.     

H-2 or H-3

30 (120)

30 (120)

10 (30)

"***"

2L

Class IIIB - Flammable and combustible liquid
                                                                           Flammable
liquids (Category 4), H227
Acute toxicity, Oral (Category 4), H302
Skin irritation (Category 2), H315
Serious eye damage (Category 1), H318
Skin sensitisation (Category 1), H317
Germ cell mutagenicity (Category 2), H341
Carcinogenicity (Category 1A), H350
Specific target organ toxicity - single exposure (Category 1),
H370.                                             Health hazard: 3
Fire Hazard: 2
Reactivity Hazard: 0

N/A

13,200.00

13,200.00

3,300.00

"***"

1L melted

GHS Classification
Not a hazardous substance or mixture

N/A

N/A

N/A

N/A

"***"

.5L or less

Not a hazardous substance or mixture.

N/A

N/A

N/A

N/A

"***"

.01L

Met. Corr. 1; Skin Corr. 1A;
Eye Dam. 1; Aquatic Acute 3;
H290, H314, H402. NFPA Rating
Health hazard: 2
Fire Hazard: 0
Reactivity Hazard: 0

N/A

N/A

N/A

N/A

"***"

.01L

GHS-Labeling
Not a dangerous substance according to GHS.

N/A

N/A

N/A

N/A

"***"

.01L

GHS Classification
Not a hazardous substance or mixture

N/A

N/A

N/A

N/A

"***"

16L

Contains no substances with occupational exposure limit values. Not classified
as dangerous in the meaning of transport regulations.

N/A

N/A

N/A

N/A

 

 

 

 

 

 

 

Hazardous Chemicals

 

 

 

 

 

 

"***"

7L

Flammable Class IB

H-2 or H-3

30 (120)

30 (120)

10 (30)

"***"

3L

Flammable Class IA

H-2 or H-3

30 (120)

30 (120)

10 (30)

"***"

.01L

Flammable Liquid IA

H-2 or H-3

30 (120)

30 (120)

10 (30)

"***"

.5L

Class II Combustable

H-2 or H-3

30 (120)

30 (120)

10 (30)

"***"

0.01L

Class II Combustable

H-2 or H-3

120

120

30

"***"

0.25L

Flammable Liquid IC

H-2 or H-3

30(120)

30(120)

10(30)

"***"

2L

Class IIIB Combustable

N/A

13200

13200

3300

 

 

 

 

 

 

 

 





 



 

 

 

 

 

 

 

A "Must have" list

 

 

 

 

Equipment

Size (WxDxH)"

Size (WxDxH)'

Size (W)'

Size (D)'

Sqft of equipment

Quantity

Needs toxic fume capturing system or venting

Price (approximate)

Comments

Example of the model

"***"

24x27x53"

2x2.25x4.41

2

2.25

4.5

"***"

Yes

$55,000

"***"

"***"

"***"

43x23x17"

3.58x1.91x1.41

3.58

1.91

6.8

"***"

No

$13,000

"***"

"***"

"***"

11x8x2"

0.9x0.66x0.16

0.9

0.66

1.2

"***"

No

$3,000

Counter top

"***"

"***"

16x20.5x11"

1.33x1.71x0.91

1.33

1.71

4.5

"***"

No

$16,500

Counter top

"***"

"***"

15.5x7.12x3.5"

1.29x0.59x0.29

1.29

0.59

1.5

"***"

No

$3,000

Counter top

"***"

"***"

9ft.

 

9

3

54.0

"***"

Yes

$20,000

"***"

 

"***"

10.25x18.5x15"

0.85x1.54x1.25

0.85

1.54

1.3

"***"

No

$10,000

Counter top

"***"

"***"

10.25x18.5x15"

0.85x1.54x1.25

0.85

1.54

1.3

"***"

No

$40,000

Counter top

 

"***"

25.5(W)x22.75(L)x19.75(H)"

2.12x1.89x1.64

2.12

1.89

4.0

"***"

May need

$10,000

Counter top

"***"

"***"

5.5x7.9x11.6"

0.45x0.65x0.96

0.45

0.65

0.3

"***"

No

$3,000

Counter top

"***"

"***"

23.5x16x25.5"

1.95x1.33x2.12

1.95

1.33

2.6

"***"

No

 

Counter top

"***"

"***"

32x52x78.5"

2.66x4.33x6.54

2.66

4.33

11.5

"***"

No

$2,000

Floor space

"***"

"***"

32x28.75x82"

2.66x2.39x6.83

2.66

2.39

6.4

"***"

No

$4,000

Floor space

"***"

"***"

53x35.5x79.5"

4.41x2.95x6.62

4.41

2.95

13.0

"***"

No

$8,000

Floor space

"***"

"***"

20x31x32"

1.66x2.58x2.66

1.66

2.58

4.3

"***"

No

$7,000

Counter top

"***"

"***"

5.7x6.9x4.5"

0.47x0.57x0.37

0.47

1.5

0.7

"***"

No

$200

Counter top

"***"

"***"

43x18x65"

3.58x1.5x5.41

3.58

1.5

10.7

"***"

Yes

$1,000

Floor space

"***"

"***"

43x18x65"

3.58x1.5x5.41

3.58

1.5

5.4

"***"

No

$1,000

Floor space

"***"

"***"

43x18x65"

3.58x1.5x5.41

3.58

1.5

5.4

"***"

No

$1,000

Floor space

"***"

"***"

23.62x29x33.25"

1.96x2.41x2.77

1.96

2.41

4.7

"***"

No

$500

Floor space

"***"

"***"

8.5x13.7x13.6"

0.70x1.14x1.13

0.7

1.14

0.8

"***"

No

$2,000

Counter top

"***"

"***"

8.5x13.7x13.6"

0.70x1.14x1.13

0.7

1.14

0.8

"***"

No

$500

Counter top

"***"

"***"

11.3x16.2x4"

0.94x1.35x0.33

0.94

1.35

1.3

"***"

No

 

Counter top

"***"

"***"

24.9x15.5x9.8"

2.07x1.29x0.81

2.07

1.29

2.7

"***"

No

 

Counter top

"***"

"***"

 

 

 

 

 

 

 

 

Could be built as part of the lab design

 

 

 

 

 

 

 

 

 

 

 

 

Systems to reduce waste (optional)

 

 

 

 

 

 

 

 

 

 

Solvent recycling (reclaimer) system

17x17x44" (only approx.)

1.41x1.41x3.66

1.41

1.41

2.0

1

Yes

$3,000

"***"

"***"

Alcohol recycling system

17x17x44" (only approx.)

1.41x1.41x3.66

1.41

1.41

2.0

1

Yes

$3,000

"***"

 

 

 

 

 

 

 

 

 

 

 

 

"***"

 

 

 

 

 

 

 

 

 

 

"***"

28.7x28.7x44.8"

2.39x2.39x3.73

2.39

2.39

5.7

1

No

 

Floor space

"***"

 

 

 

 

 

 

 

 

 

 

 

Other lab needs to consider

 

 

 

 

 

 

 

 

 

 

Sinks

 

 

 

 

 

2

 

 

 

 

DI water line

 

 

 

 

 

1

 

 

 

 

Free counter space for manual IHC 9ft.

9ft. Or more

 

9

3

27.0

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Estimate (Minimum)

 

 

 

 

 

 

 

$310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Sqft for Equipment

Sqft per donor

 

 

 

 

 

 

 

 

 

"***"

"***"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2019

2020

2021

2022

2023

2024

2025

2026

2027

 

 

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

 

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

 





 



 

Equipment

  

Size

  

Size (WxDxH) "

  

Size (Width ")

  

Size (Depth ")

  

Size (Width ')

  

Size (Depth ')

  

Sq Ft

  

Price

  

VWR Catalog  #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Refrigerator for media/supply storage

 

3 x 5 footprint

 

48x30x79

 


48.0

 


30.0

 


4.0

 


2.5

 


10.0

 

$9,042.02

 

"***"

Incubator for 20 - 25°C

 

3 x 3 footprint

 

21.4x20.6x52.5

 


21.4

 


20.6

 


1.8

 


1.7

 


3.1

 

$7,314.64

 

"***"

Incubator for 30 - 35°C

 

3 x 3 footprint

 

21.4x20.6x52.5

 


21.4

 


20.6

 


1.8

 


1.7

 


3.1

 

$7,314.64

 

"***"

Autoclave possibly for discarding plates, sterilizing equipment

 

3 x 3 footprint

 

20x38x20

 


20.0

 


38.0

 


1.7

 


3.2

 


5.3

 

$54,255.25

 

"***"

Colony Counter

 

Benchtop

 

12.2x11.81x5.51

 


12.2

 


11.8

 


1.0

 


1.0

 


1.0

 

$865.63

 

"***"

LAF Hood

 

3 x 6 footprint

 

74x39x48.4

 


74.0

 


39.0

 


6.2

 


3.3

 


20.0

 

$14,653.53

 

"***"

Shaker

 

Benchtop

 

16.5x11x9

 


16.5

 


11.0

 


1.4

 


0.9

 


1.3

 

$2,787.03

 

"***"

Dry heat oven (depyrogenate glassware)

 

Benchtop

 

31.5x25.25x35

 


31.5

 


25.3

 


2.6

 


2.1

 


5.5

 

$10,938.47

 

"***"

LAL test system

 

Benchtop

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"***"

Heated shaker

 

Benchtop

 

13.3x13.3x17.1

 


13.3

 


13.3

 


1.1

 


1.1

 


1.2

 

$3,636.53

 

"***"

Freezer (-70 to -80 oC)

 

3 x 3 footprint

 

13.3x13.3x17.1

 


13.3

 


13.3

 


1.1

 


1.1

 


1.2

 

$16,270.60

 

"***"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cost Estimate

 

 

 

 

 

 

 

 

 

 

 

Total Sqft

 


51.7

 

$127,078.34

 

 

 

 



 



 

 

 

 

Histo & Micro lab waste generation/week

5 gallons

Can be picked up real time by waste company instead of onsite storage in large
quanitity

 





 



 

 

Histology chemical list

Chemical

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

 

Toxic Waste

 

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

"***"

 

 

Note

"***"

 

"***"

 

"***"

 

 



 



 

 

 

 

New Microsoft Word Document_schedule 8_page_01.gif [ex-10d1g022.gif]

SCHEDULE 8 Activity ID Activity Name Org Dur Activity % Start Complete Finish J
J A S O N D J F M A M J J A S O N D J Axogen 344d Mar-22-19 A Jul-30-20
Executtiivvee Suummmary 292d Jun-07-19 Jul-30-20 A850 Design Proc ess 119d 0%
Jun-07-19 Nov-26-19 Design Proc ess A855 Site Visit 2d 0% Jun-18-19 Jun-19-19 e
Visit A9600 Structural Layout Locked/ Floor Plan Loc ked 0d 0% Jul-16-19
Structural Layout Locked/ Floor Plan Loc ked A900 Procurement 80d 0% Sep-02-19
Dec-26-19 Procurement A930 Construction 208d 0% Sep-09-19 Jul-02-20 Construction
A910 Submittals 80d 0% Sep-30-19 Jan-24-20 Sbum ttials A920 Fabric ate & Deliver
110d 0% Oct-28-19 Apr-03-20 Fabric ate & Deliver A940 Commissioning and Clos
eout 81d 0% Apr-08-20 Jul-30-20 Commissioning and Clos eout Axogeenn
Accttiivvitiities 117d Mar-22-19 A Sep-06-19 A500 Build Design Proposal
Submission 0d 100% Mar-22-19 A Design Proposal Submission A510 Review & Award
54d 100% Mar-25-19 A Jun-07-19 A ard Remaining Level of Effort Actual Level of
Effort Actual W ork Remaining ... Critical Rem... Milestone Axogen Jun-07-19
Page 1 of 22

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_02.gif [ex-10d1g023.gif]

Activity ID Activity Name A520 Execute Contract 0d 100% Jun-07-19 A Execute
Contract A9690 Client Review Of Long Lead Mechanical Equipment 5d 0% Sep-02-19
Sep-06-19 Long Lead Mec hanical Equipment Desiign Deevveelolopement 119d
Jun-07-19 Nov-26-19 A1000 Demolition Pac kage IFB/IFP 39d 0% Jun-07-19 Aug-02-19
Package IFB/IFP A1020 Architectural Design Pac kage IFB/IFP 104d 0% Jun-07-19
Nov-01-19 al Design Package IFB/IFP A1030 Mec hanic al Design Package IFB 104d
0% Jun-07-19 Nov-01-19 cal Design Pac kage IFB A1040 Electrical Design Package
IFB 104d 0% Jun-07-19 Nov-01-19 al Design Package IFB A1050 Instrumentation &
Controls Design Package IFB 77d 0% Jun-07-19 Sep-25-19 Controls Design Package
IFB A1060 Fire Protection Design Pac kage 52d 0% Jun-07-19 Aug-21-19 on Design
Package A1070 Plumbing Design Package IFB 77d 0% Jun-07-19 Sep-25-19 Design
Package IFB A1080 Proc ess Design Pac kage IFB 77d 0% Jun-07-19 Sep-25-19 Design
Package IFB A1100 Elevator Design Pac kage IFC 25d 0% Jun-07-19 Jul-15-19 ign
Package IFC A9590 Foundation and Slabs IFB 59d 0% Jun-07-19 Aug-30-19 ion and
Slabs IFB Remaining Level of Effort Actual Level of Effort Actual W ork
Remaining ... Critical Rem... Milestone Axogen Jun-07-19 Page 2 of 22 Org Dur
Activity % StartFinishJ J A S O N D J F M A M J J A S O N D J Complete

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_03.gif [ex-10d1g024.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J A9620 Underground Plumbing Early package IFC 59d 0%
Jun-07-19 Aug-30-19 mbing Early package IFC A9650 Early Package Chiller Boiler
49d 0% Jun-07-19 Aug-16-19 age Chiller Boiler A9670 Electrical Early Package LLE
Switchboards; Genrator, MCC's Transformers 61d 0% Jun-07-19 Sep-03-19 hboards; G
enrator, MCC's Transf ormers A9700 LLE Proc ess Equipment IFB 47d 0% Jun-07-19
Aug-14-19 ss Equipment IFB A9710 Pre-engineered Metal Building IFC 52d 0%
Jun-07-19 Aug-21-19 ed Metal Building IFC A9840 G enerator IFC 61d 0% Jun-07-19
Sep-03-19 enerator IFC A1010 Structural Design Pac kage IFB/IFP 22d 0% Jul-17-19
Aug-15-19 esign Package IFB/IFP A1003 Demolition Pac kage IFC 15d 0% Aug-05-19
Aug-23-19 olition Pac kage IFC A1005 Site & Civil Design Package IFB/IFP 20d 0%
Aug-05-19 Aug-30-19 Design Package IFB/IFP A1015 Structural Design Pac kage IFC
20d 0% Aug-30-19 Sep-26-19 tural Design Package IFC A1007 Site & Civil Design
Package IFC 10d 0% Sep-02-19 Sep-13-19 Civil Design Package IFC A1055
Instrumentation & Controls Design Package IFC 27d 0% Sep-26-19 Nov-01-19 tation
& Controls Design Pac kage IFC A1075 Plumbing Design Package IFC 15d 0%
Sep-26-19 Oct-16-19 umbing Design Pac kage IFC Remaining Level of Effort Actual
Level of Effort Actual W ork Remaining ... Critical Rem... Milestone Axogen
Jun-07-19 Page 3 of 22

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_04.gif [ex-10d1g025.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J A1085 Process Design Package IFC 15d 0% Sep-26-19
Oct-16-19 roc ess Design Package IFC A1025 Architectural Design Package IFC 15d
0% Nov-04-19 Nov-26-19 Architectural Design Pac kage IFC A1035 Mechanical Design
Package IFC 15d 0% Nov-04-19 Nov-26-19 Mec hanic al Design Package IFC A1045
Electrical Design Package IFC 15d 0% Nov-04-19 Nov-26-19 Electrical Design
Package IFC Process Long Lead Equipment 40d Jun-07-19 Aug-05-19 A9530 Clean
Steam Generator Procurement Specifications 40d 0% Jun-07-19 Aug-05-19 r
Procurement Specifications A9540 Long Lead Equipment Procurement Specification
(RO Skid, Autoclave, Parts washer) 40d 0% Jun-07-19 Aug-05-19 cific ation (RO
Skid, Autoclave, Parts washer) Procurreemeenntt 131d Jul-16-19 Jan-21-20 A9580
Bid & Award Demolition 22d 0% Aug-05-19 Sep-03-19 & Award Demolition A2070 Bid &
Award Fire Protection 104d 0% Aug-22-19 Jan-21-20 Bid & Award Fire Protection
A9660 Bid & Award Boilers Chillers 23d 0% Aug-26-19 Sep-25-19 & Award Boilers
Chillers A2010 Bid & Award Structural 20d 0% Aug-30-19 Sep-26-19 Bid & Award
Structural A2095 Bid & Award Pre-Engineered Metal Building 23d 0% Aug-30-19
Oct-01-19 d Pre-Engineered Metal Building Remaining Level of Effort Actual Level
of Effort Actual W ork Remaining ... Critical Rem... Milestone Axogen Jun-07-19
Page 4 of 22

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_05.gif [ex-10d1g026.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J A2000 Bid & Award Site & Civil 20d 0% Sep-02-19
Sep-27-19 Bid & Award Site & Civil A2020 Bid & Award Concrete Foundations and
Slabs 20d 0% Sep-02-19 Sep-27-19 Concrete Foundations and Slabs A9630 Bid &
Award Underground Plumbing 20d 0% Sep-02-19 Sep-27-19 ward Underground Plumbing
A2060 Bid & Award Instrumentation & Controls 20d 0% Sep-26-19 Oct-23-19 Award
Instrumentation & Controls A2080 Bid & Award Plumbing 20d 0% Sep-26-19 Oct-23-19
Bid & Award Pl bing A2030 Bid & Award Architectural 20d 0% Nov-04-19 Dec-03-19
Bid & AwardAcr hitectural A2035 Bid & Award Mechanical Dry 20d 0% Nov-04-19
Dec-03-19 Bid & Award Mechanical Dry A2040 Bid & Award Mechanical W et 20d 0%
Nov-04-19 Dec-03-19 Bid & Award Mechanical W et A2050 Bid & Award Electrical 20d
0% Nov-04-19 Dec-03-19 Bid & Award Electrical A2090 Bid & Award Process Systems
20d 0% Nov-27-19 Dec-26-19 Bid & Award Proc ess Systems Long Lead Equipment 99d
Jul-16-19 Dec-03-19 A2160 Bid & Award Elevator 23d 0% Jul-16-19 Aug-15-19 &
Award Elevator A9680 Bid & Award Electrical Early Package LLE Switchboards;
Genrator, MCC's Transformers 20d 0% Sep-04-19 Oct-01-19 ge LLE Switchboards; G
enrator, MCC's Transf ormers Remaining Level of Effort Actual Level of Effort
Actual W ork Remaining ... Critical Rem... Milestone Axogen Jun-07-19 Page 5 of
22 um

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_06.gif [ex-10d1g027.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J A9850 Bid & Award Generator 30d 0% Sep-04-19 Oct-15-19
Bid & Award Generator A2100 Bid & Award Chillers 20d 0% Sep-26-19 Oct-23-19 Bid
& Award Chillers A2110 Bid & Award Boilers 20d 0% Sep-26-19 Oct-23-19 Bid &
Award Boilers A2120 Bid & Award AHU's 20d 0% Nov-04-19 Dec-03-19 Bid & Award
AHU's A2130 Bid & Award Cleanroom Package 20d 0% Nov-04-19 Dec-03-19 Bid & Award
Cleanroom Pac kage Process Long Lead Equipment 30d Aug-06-19 Sep-16-19 A2180 Bid
& Award Clean Steam Generator 30d 0% Aug-06-19 Sep-16-19 ard Clean Steam G
enerator A2190 Bid & Award Parts W asher 30d 0% Aug-06-19 Sep-16-19 & Award
Parts W asher A2200 Bid & Award RO Skid 30d 0% Aug-06-19 Sep-16-19 id & Award RO
Skid Owner SuppplliedLong Lead Equipment 30d Aug-06-19 Sep-16-19 A2170 Bid &
Award Autoclaves 30d 0% Aug-06-19 Sep-16-19 & Award Autoclaves Submiittttaallss
128d Aug-16-19 Feb-18-20 A3010 Structural Steel Submittals 30d 0% Sep-27-19
Nov-07-19 Structural Steel Submittals Remaining Level of Effort Actual Level of
Effort Actual W ork Remaining ... Critical Rem... Milestone Axogen Jun-07-19
Page 6 of 22

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_07.gif [ex-10d1g028.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J A3000 Site & Civil Submittals 20d 0% Sep-30-19
Oct-25-19 Site & Civil Submittals A3020 Foundation and Slab Submittals 5d 0%
Sep-30-19 Oct-04-19 undation and Slab Submittals A9640 Undergroud Plumbing
Submittals 5d 0% Sep-30-19 Oct-04-19 dergroud Plumbing Submittals A3015
Pre-engineered metal Building Shops & Submittals 30d 0% Oct-02-19 Nov-12-19
eered metal Building Shops & Submittals A3080 Plumbing Submittals 20d 0%
Oct-24-19 Nov-20-19 Plumbing Submittals A3060 Instrumentation & Controls
Submittals 20d 0% Nov-04-19 Dec-03-19 nstrumentation & Controls Submittals A3030
Architectural Submittals 15d 0% Dec-04-19 Dec-26-19 Architectural Submittals
A3035 Mechanical Submittals Dry 20d 0% Dec-04-19 Jan-03-20 Mechanical Submittals
Dry A3040 Mechanical Submittals W et 20d 0% Dec-04-19 Jan-03-20 Mechanical
Submittals W et A3050 Electrical Submittals 20d 0% Dec-04-19 Jan-03-20
Electrical Submittals A3090 Process Submittals 20d 0% Dec-27-19 Jan-24-20 Proc
ess Submittals A3070 Fire Protection Submittals 20d 0% Jan-22-20 Feb-18-20 Fire
Protection Submittals Long Lead Equipment 96d Aug-16-19 Jan-03-20 Remaining
Level of Effort Actual Level of Effort Actual W ork Remaining ... Critical
Rem... Milestone Axogen Jun-07-19 Page 7 of 22

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_08.gif [ex-10d1g029.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J A3160 Elevator Shop drawings and Submittals 40d 0%
Aug-16-19 Oct-10-19 Shop drawings and Submittals A3140 Switchboards Submittals
20d 0% Oct-02-19 Oct-29-19 Switchboards Submittals A3150 MCC's Submittals 20d 0%
Oct-02-19 Oct-29-19 MCC's Submittals A9860 Generator Submittal 20d 0% Oct-16-19
Nov-12-19 G enerator Submittal A3100 Chillers Submittals 20d 0% Oct-24-19
Nov-20-19 Chillers Submittals A3110 Boilers Submittals 30d 0% Oct-24-19
Dec-06-19 Sub A3120 AHU's Submittals 20d 0% Dec-04-19 Jan-03-20 AH Submittals
A3130 Cleanroom Package Submittals 20d 0% Dec-04-19 Jan-03-20 Process Long Lead
Equipment 20d Sep-17-19 Oct-14-19 "***" "***" "***" "***" "***" "***" "***"
"***" "***" "***" "***" "***" "***" "***" "***" "***" "***" "***" "***" "***"
***" Owner Suppllied long Lead Equipment 20d Sep-17-19 Oct-14-19 Remaining Level
of Effort Actual Level of Effort Actual W ork Remaining ... Critical Rem...
Milestone Axogen Jun-07-19 Page 8 of 22 mitt U's Pa cka

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_09.gif [ex-10d1g030.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J A3190 Autoclaves Submittals 20d 0% Sep-17-19 Oct-14-19
Autoclaves Submittals Fabriicaattiioonn&& Delivery 170d Sep-17-19 May-18-20
A4100 Foundation & Slabs 3d 0% Oct-07-19 Oct-09-19 Foundation & Slabs A4200
Structural Steel Fabric ation 30d 0% Oct-18-19 Dec-02-19 Structural Steel Fabric
ation A4000 Site Civil Fabric ation 20d 0% Oct-28-19 Nov-26-19 Site Civil Fabric
ation A4800 Plumbing Fabrication 20d 0% Oct-31-19 Nov-29-19 Plumbing Fabrication
A4205 Pre-engineered Metal building 30d 0% Nov-13-19 Dec-30-19 Pre-engineered
Metal building A4600 Instrumentation & Controls Fabric ation 30d 0% Dec-04-19
Jan-17-20 Instrumentation & Controls Fabric ation A4300 Architectural Fabric
ation 20d 0% Dec-27-19 Jan-24-20 Architectural Fabric ation A4350 Dry Mec
hanical Fabric ation 20d 0% Jan-06-20 Jan-31-20 Dry Mechanical Fabric ation
A4400 W et Mechanic al Fabrication 30d 0% Jan-06-20 Feb-14-20 W et Mechanic al
Fabrication A4500 Electrical Fabrication 20d 0% Jan-06-20 Jan-31-20 Electrical
Fabrication A4900 Proc ess Fabric ation 50d 0% Jan-27-20 Apr-03-20 Proc ess
Fabric ation Remaining Level of Effort Actual Level of Effort Actual W ork
Remaining ... Critical Rem... Milestone Axogen Jun-07-19 Page 9 of 22

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_10.gif [ex-10d1g031.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J A4700 Fire Protection Fabrication 20d 0% Feb-19-20
Mar-17-20 Fire Protection Fabric ation Long Lead Equipment 170d Sep-17-19
May-18-20 A4970 Elevator Fabric ation 80d 0% Oct-11-19 Feb-06-20 Elevator
Fabrication A4950 Switchboards Fabrication 60d 0% Oct-30-19 Jan-28-20
Switchboards Fabr ication A4960 MCC Fabrication 60d 0% Oct-30-19 Jan-28-20 MCC
Fabrication A9870 G enerator Fabric ation 80d 0% Nov-13-19 Mar-10-20 Gener tor
Fa rication A4910 Chillers Fabrication 90d 0% Nov-25-19 Apr-01-20 Chillers
Fabric tion A4920 Boilers Fabrication 90d 0% Dec-09-19 Apr-15-20 Boilers
Fabrication A4930 AHU's Fabrication 60d 0% Jan-06-20 Mar-27-20 AHU's Fabrication
A4940 Cleanroom Fabric ation 60d 0% Jan-06-20 Mar-27-20 Cleanroom Fabrication
Process Long Lead Equipment 170d Sep-17-19 May-18-20 "***" "***" "***" "***"
"***" "***" "***" "***" "***" "***" "***" "***" "***" "***" Remaining Level of
Effort Actual Level of Effort Actual W ork Remaining ... Critical Rem...
Milestone Axogen Jun-07-19 Page 10 of 22

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_11.gif [ex-10d1g032.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J "***" "***" "***" "***" "***" "***" "***" Owner
Suppllied long Lead Equipment 150d Oct-15-19 May-18-20 "***" "***" "***" "***"
"***" "***" "***" Permiittttiinngg 115d Jul-08-19 Dec-17-19 A5000
Demolition,Foundations & Steel Partial Permit Submit & Approve 30d 0% Jul-08-19
Aug-16-19 teel Partial Permit Submit & Approve A5100 Civil Site Enabling & U/G
Utilities Partial Permit Submit & Approve 30d 0% Jul-17-19 Aug-27-19 ilities
Partial Permit Submit & Approve A5200 Interior Fit-out & MEP Partial Permit
Submit & Approve 30d 0% Nov-04-19 Dec-17-19 it-out & MEP Partial Permit Submit &
Approve Consttrruuccttiioonn 208d Sep-09-19 Jul-03-20 Demolition 44d Sep-09-19
Nov-07-19 A6000 Sawcut and Demolish Slab new Footings 44d 0% Sep-09-19 Nov-07-19
t and Demolish Slab new Footings SIte Civil 56d Sep-27-19 Dec-17-19 A6010 Exc
avate New Footings 20d 0% Sep-27-19 Oct-24-19 Exc avate New Footings A9430
Excavate Foundation Pre-engineered Metal Building 3d 0% Nov-13-19 Nov-15-19 e
Foundation Pre-engineered Metal Building Remaining Level of Effort Actual Level
of Effort Actual W ork Remaining ... Critical Rem... Milestone Axogen Jun-07-19
Page 11 of 22

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_12.gif [ex-10d1g033.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J A9460 Install New FireProtection Line 10d 0% Nov-27-19
Dec-10-19 Install New Fire Protection Line A9500 New Sanitary Manhole Tie-in and
pipe 5d 0% Nov-27-19 Dec-03-19 New Sanitary Manhole Tie-in and pipe A6015
Backfill & compact New Footings 5d 0% Dec-09-19 Dec-13-19 Backfill & c ompact
New Footings A9510 Prep And Pour Sidewalk 5d 0% Dec-11-19 Dec-17-19 Prep And
Pour Sidewalk Concrete Slabs and Foundation 89d Oct-10-19 Feb-18-20 A6020 Form
Rebar Pour New Footings 40d 0% Oct-10-19 Dec-06-19 Form Rebar Pour New Footings
A9420 Pre-engineered Metal Building Foundation, Slab & Equipment Pad 15d 0%
Nov-18-19 Dec-10-19 d Metal Building Foundation, Slab & Equipment Pad A6030 Pour
bac ks in Slab Lab Area 15d 0% Dec-27-19 Jan-17-20 Pour bac ks in Slab Lab Area
A6035 Pour Mezzanine Slab 5d 0% Jan-20-20 Jan-24-20 Pour Mezzanine Slab A9450
Pour Equipment Pads 5d 0% Feb-12-20 Feb-18-20 Pour Equipment Pads Structural
Steel 37d Dec-18-19 Feb-11-20 A6040 Erect Structural Mezzanine 15d 0% Dec-18-19
Jan-10-20 Erect Structural Mezzanine A6045 Install Decking Mezzanine 5d 0%
Jan-13-20 Jan-17-20 Install Decking Mezzanine Remaining Level of Effort Actual
Level of Effort Actual W ork Remaining ... Critical Rem... Milestone Axogen
Jun-07-19 Page 12 of 22

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_13.gif [ex-10d1g034.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J Pre-Ennggiinneeeerreedd Metal Building 30d Dec-31-19
Feb-11-20 A9440 Erect Pre-engineered Metal building 30d 0% Dec-31-19 Feb-11-20
Erect Pre-engineered Metal building A7000 Layout walls Install Doorframes Office
Area 3d 0% Jan-27-20 Jan-29-20 Layout walls Install Doorframes Office Area A9280
Layout walls Install Doorframes Labs & Mezzanine 3d 0% Jan-27-20 Jan-29-20
Layout walls Install Doorframes Labs & Mezzanine A7010 W all Framing Office
Areas 15d 0% Jan-30-20 Feb-19-20 W all Framing Office Areas A9270 W all Framing
Labs & Mezzanine 15d 0% Jan-30-20 Feb-19-20 W all Framing Labs & Mezzanine A9310
Sheetroc k Tape Labs & Mezzanine 30d 0% Mar-05-20 Apr-15-20 Sheetrock Tape Labs
& Mezzanine A7020 Sheetroc k & Tape W alls Office 20d 0% Mar-16-20 Apr-10-20
Sheetroc k & Tape W alls Office A9610 Install Elevator (Need Permanent power)
50d 0% Apr-13-20 Jun-22-20 Install Elevator (Need Permanent power) A9350 Frame
Drywall Ceilings Offic e 5d 0% Apr-29-20 May-05-20 Frame Drywall Ceilings Offic
e A9360 Drywall Tape G ypsum Ceiling in Offic e 7d 0% May-06-20 May-14-20
Drywall Tape G ypsum Ceiling in Offic e A9110 Drop Ceiling Framing 15d 0%
May-22-20 Jun-12-20 Drop Ceiling Framing Remaining Level of Effort Actual Level
of Effort Actual W ork Remaining ... Critical Rem... Milestone Axogen Jun-07-19
Page 13 of 22 Architectural Finishes 109dJan-27-20Jun-26-20

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_14.gif [ex-10d1g035.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J A9120 Drop Tiles 5d 0% Jun-22-20 Jun-26-20 Drop Tiles
Cleanroom Walls, Ceiling & Flooring 50d Mar-23-20 Jun-01-20 A8000 Floor Prep 20d
0% Mar-23-20 Apr-17-20 Floor Prep A8010 Install Ceiling 10d 0% Apr-06-20
Apr-17-20 Install Ceiling A8020 Doors & W alls 15d 0% Apr-20-20 May-08-20 Doors
& W alls A8025 Cove Bas e Final Floor Coat 10d 0% May-04-20 May-15-20 Cove Bas e
Final Floor Coat A8030 Install Mec hanical 10d 0% May-11-20 May-22-20 Install
Mec hanical A8040 Install HEPA Filters 5d 0% May-25-20 Jun-01-20 Install HEPA
Filters Painting & Waalll Coverings 31d Apr-16-20 May-28-20 A9320 Paint W alls
Lab Area Under Mezzanine A9150 Paint W alls & Hardlids First Floor A9160 Paint W
alls & Hardlids Sec ond Floor Tile Remaining Level of Effort Actual Level of
Effort Actual W ork Remaining ... Critical Rem... Milestone Axogen Jun-07-19
Page 14 of 22 Paint W alls Lab Area Under Mezzanine5d0% Apr-16-20Apr-22-20 Paint
W alls & Hardlids First Floor5d0% May-15-20May-21-20 Paint W alls & Hardlids Sec
ond Floor5d0% May-22-20May-28-20 10d May-22-20Jun-05-20

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_15.gif [ex-10d1g036.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J A9130 Tile Bathrooms First floor 5d 0% May-22-20
May-28-20 Tile Bathrooms First floor A9140 Tile Second Floor Baths 5d 0%
Jun-01-20 Jun-05-20 Tile Sec ond Floor Baths Cabinets Counters, Partitions &
Toilet Accessories 20d Jun-08-20 Jul-03-20 A9240 Set Cabinetry & Counters All 5d
0% Jun-08-20 Jun-12-20 Set Cabinetry & Counters All A9170 Partitions & Access
ories Baths First Floor 5d 0% Jun-29-20 Jul-03-20 Partitions & Access ories
Baths First Floor A9180 Partitions & Access ories Baths Sec ond Floor 5d 0%
Jun-29-20 Jul-03-20 Partitions & Access ories Baths Sec ond Floor Mechanical Dry
105d Jan-27-20 Jun-22-20 A6050 Install Hangers Lab Area 10d 0% Jan-27-20
Feb-07-20 Install Hangers Lab Area A6055 Install Hangers Office 5d 0% Feb-03-20
Feb-07-20 Install Hangers Office A6060 Install Duct Lab Area 30d 0% Feb-10-20
Mar-20-20 Install Duct Lab Area A6085 Install Duct Office Area 20d 0% Feb-10-20
Mar-06-20 Install Duct OfficeArea A6095 Insulate Duct Office Area 10d 0%
Mar-09-20 Mar-20-20 Insulate Duct Office Area A6065 Insulate Duct Lab Area 10d
0% Mar-23-20 Apr-03-20 Insulate Duct Lab Area Remaining Level of Effort Actual
Level of Effort Actual W ork Remaining ... Critical Rem... Milestone Axogen
Jun-07-19 Page 15 of 22

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_16.gif [ex-10d1g037.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J A9570 Final Connections to Boilers 12d 0% Apr-23-20
May-08-20 Final Connections to Boilers A6105 Set Air Handlers 5d 0% May-25-20
Jun-01-20 Set Air Handlers A6115 Final Connections to Air Handlers 15d 0%
Jun-02-20 Jun-22-20 Final Connections to Air Handlers A6075 Grills Registers and
Diffusers 5d 0% Jun-15-20 Jun-19-20 Grills Registers and Diffus ers Mechanical
Wet 103d Jan-27-20 Jun-18-20 A6053 Hangers offic e area 5d 0% Jan-27-20
Jan-31-20 Hangers offic e area A6057 Runouts to Reheat Coils in offic e area 15d
0% Feb-03-20 Feb-21-20 Runouts to Reheat Coils in offic e area A6070 Install
Racks & Hangers Lab & Mechanical Areas 5d 0% Feb-17-20 Feb-21-20 Install Racks &
Hangers Lab & Mechanical Areas A6080 Install Chilled water & Heating Hot W ater
Piping 5d 0% Feb-24-20 Feb-28-20 Install Chilled water & Heating Hot W ater
Piping A6110 Set Chillers 5d 0% Apr-02-20 Apr-08-20 Set Chillers A6100 Set Pumps
Chilled & Heating hot water 5d 0% Apr-09-20 Apr-15-20 Set Pumps Chilled &
Heating hot water A6090 Insulate HVAC Piping 5d 0% Apr-15-20 Apr-21-20 Insulate
HVAC Piping A9560 Insulate Piping to Reheat Coils Offic e 10d 0% Apr-15-20
Apr-28-20 Insulate Piping to Reheat Coils Offic e Remaining Level of Effort
Actual Level of Effort Actual W ork Remaining ... Critical Rem... Milestone
Axogen Jun-07-19 Page 16 of 22

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_17.gif [ex-10d1g038.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J A6120 Set Boilers 5d 0% Apr-16-20 Apr-22-20 Set
Boilers A6130 Final Connections to Equipment 45d 0% Apr-16-20 Jun-18-20 Final
Connections to Equipment A9190 Cut Slab Install Underslab Plumbing 20d 0%
Dec-18-19 Jan-17-20 Cut Slab Install Underslab Plumbing A9200 Backfill and Pour
Back Underslab Plumbing 5d 0% Jan-20-20 Jan-24-20 Backfill and Pour Back
Underslab Plumbing A9220 Domestic and W aste Piping overhead 15d 0% Jan-27-20
Feb-14-20 Domestic and W aste Piping overhead A9390 Overhead in Labs 10d 0%
Jan-27-20 Feb-07-20 O verhead in Labs A9400 W all Rough-in Labs 15d 0% Feb-13-20
Mar-04-20 W all Rough-in Labs A9290 Plumbing W all Rough-ins Office Area 5d 0%
Feb-20-20 Feb-26-20 Plumbing W all Rough-ins OfficAe rea A9230 Set Bath Fixtures
10d 0% Jun-15-20 Jun-26-20 Set Bath Fixtures Fire Protection 67d Mar-17-20
Jun-19-20 A9880 Mains & Runouts In Office 15d 0% Mar-17-20 Apr-07-20 Mains &
Runouts In Office A9890 Main & Runouts under Mezzanine 15d 0% Mar-17-20
Apr-07-20 Main & Runouts under Mezzanine Remaining Level of Effort Actual Level
of Effort Actual W ork Remaining ... Critical Rem... Milestone Axogen Jun-07-19
Page 17 of 22 Plumbbiinngg 134dDec-18-19Jun-26-20

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_18.gif [ex-10d1g039.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J A9900 Mains & Runouts Second floor 15d 0% Apr-07-20
Apr-28-20 Mains & Runouts Sec ond floor A9930 Cut & Heads on Second 3d 0%
Apr-28-20 May-01-20 Cut & Heads on Sec ond A9910 Cut & Heads In Office 5d 0%
Jun-12-20 Jun-19-20 Cut & Heads In Office A9920 Cut & Heads under Mezzanine 3d
0% Jun-12-20 Jun-17-20 Cut & Heads under Mezzanine Process systems 106d
Jan-27-20 Jun-23-20 "***" "***" "***" "***" "***" I"***" "***" "***" "***" "***"
"***" "***" "***" "***" "***" "***" "***" "***" "***" "***" "***" Set Proceess
Equipment 21d May-18-20 Jun-16-20 "***" "***" "***" "***" "***" "***" "***"
"***" "***" "***" "***" "***" "***" "***" "***" "***" "***" "***" "***" "***"
"***" "***" "***" "***" "***" "***" "***" "***" Remaining Level of Effort Actual
Level of Effort Actual W ork Remaining ... Critical Rem... Milestone Axogen
Jun-07-19 Page 18 of 22

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_19.gif [ex-10d1g040.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J Electrical 109d Jan-20-20 Jun-19-20 A9520 New
Underground Electrical Service 15d 0% Jan-20-20 Feb-07-20 New Underground
Electric al Servic e A9000 Power Distribution Conduits Lab Area 20d 0% Jan-27-20
Feb-21-20 Power Distribution Conduits Lab Area A9260 Power Distribution Conduits
in Office 20d 0% Jan-27-20 Feb-21-20 Power Distribution Conduits in Offic e
A9090 Fire Alarm Conduits 5d 0% Feb-03-20 Feb-07-20 Fire Alarm Conduits A9010
Set Panels & Pull Feeds 10d 0% Feb-24-20 Mar-06-20 Set Panels & Pull Feeds A9020
Branch Circuits and W all Rough-in 5d 0% Mar-09-20 Mar-13-20 Branch Circuits and
W all Rough-in A9375 Set VFD's Final Connections to HVAC Equipment 20d 0%
Apr-23-20 May-20-20 Set VFD's Final Connections to HVAC Equipment A9380 Set
Light Fixture in Gypsum Ceiling 3d 0% May-22-20 May-26-20 Set Light Fixture in G
ypsum Ceiling A9100 Set Fire Alarm Panel Pull Conductors 5d 0% Jun-01-20
Jun-05-20 Set Fire Alarm Panel Pull Conductors A9250 Set Fire Alarm Devices 5d
0% Jun-15-20 Jun-19-20 Set Fire Alarm Devic es A9370 Set Light Fixtures in Drop
Ceiling 5d 0% Jun-15-20 Jun-19-20 Set Light Fixtures in Drop Ceiling Building
Controls 88d Jan-27-20 May-27-20 Remaining Level of Effort Actual Level of
Effort Actual W ork Remaining ... Critical Rem... Milestone Axogen Jun-07-19
Page 19 of 22

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_20.gif [ex-10d1g041.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J CON 1010 Run Backbone Conduit 30d 0% Jan-27-20
Mar-06-20 Run Bac kbone Conduit CON1040 W all Rough-in Labs (Under Mezz) 10d 0%
Feb-13-20 Feb-26-20 W all Rough-in Labs (Under Mezz) CON 1000 W all Rough-in
Office Area 10d 0% Feb-20-20 Mar-04-20 W all Rough-in Offic e Area CON 1020 Set
Panels & Pull Conductors 15d 0% Apr-23-20 May-13-20 Set Panels & Pull Conductors
CON 1030 Set Devices and Pull Conductors 10d 0% May-14-20 May-27-20 Set Devic es
and Pull Conductors Process Controls 111d Jan-27-20 Jun-30-20 A9720 ne Conduit
Run Bac kbone Conduit A9730 in Labs (Under Mezz) W all Rough-in Labs (Under
Mezz) A9750 Pull Conductors Set Panels & Pull Conductors A9760 and Pull
Conductors Set Devic es and Pull Conductors Set Equipment 55d Feb-10-20
Apr-24-20 A9070 Set Switchboards/Final Connections 20d 0% Feb-10-20 Mar-06-20
Set Switchboards/Final Connections A9080 Set MCC/Final Connections 20d 0%
Feb-10-20 Mar-06-20 Set MCC/Final Connections Remaining Level of Effort Actual
Level of Effort Actual W ork Remaining ... Critical Rem... Milestone Axogen
Jun-07-19 Page 20 of 22

 

 



 



 

 

 

New Microsoft Word Document_schedule 8_page_21.gif [ex-10d1g042.gif]

Activity ID Activity Name Org Dur Activity % Start Complete Finish J J A S O N D
J F M A M J J A S O N D J A9060 Set Generator/Final Connections 20d 0% Mar-11-20
Apr-07-20 Set G enerator/Final Connections A9050 Set AHU's/Final Connections 20d
0% Mar-30-20 Apr-24-20 Set AHU's/Final Connections 64d Apr-08-20 Jul-07-20
Commiissssiioonnining & Start-up CO M1000 Pressure T est HVAC Loops 5d 0%
Apr-08-20 Apr-14-20 Pressure T est HVAC Loops CO M1030 Program Commission BAS s
ystem 10d 0% May-28-20 Jun-11-20 Program Commission BAS s ystem CO M1010
Start-up Commission Cleanroom 5d 0% Jun-02-20 Jun-08-20 Start-up Commission
Cleanroom CO M1020 Start-up/Commissioning HVAC System 5d 0% Jun-19-20 Jun-25-20
Start-up/Commissioning HVAC System A9940 Pressure Test & Inspection Fire
Protection System 5d 0% Jun-22-20 Jun-26-20 Pressure T est & Inspection Fire
Protection System CO M1050 Commission Fire Alarm/Test 5d 0% Jun-22-20 Jun-26-20
Commission Fire Alarm/Test CO M1060 W ater Balance HVAC 5d 0% Jun-26-20
Jul-02-20 W ater Balance HVAC CO M1070 Air Balanc e HVAC 5d 0% Jun-26-20
Jul-02-20 Air Balanc e HVAC CO M1040 Program Commission Proc ess Controls 5d 0%
Jul-01-20 Jul-07-20 Program Commission Proc ess Controls Closeoouutt 20d
Jul-03-20 Jul-30-20 Remaining Level of Effort Actual Level of Effort Actual W
ork Remaining ... Critical Rem... Milestone Axogen Jun-07-19 Page 21 of 22

 

 



 



 

 

 

Picture 472 [ex-10d1g043.jpg]

O N S O D J Activity ID Activity Name Org Dur Activity % Complete Start Finish J
J A S D J F M A M J J A N C1000 Turnover Packages 20d 0% Jul-03-20 Jul-30-20
Turnover Packages C1010 Final Punch 10d0% Jul-08-20Jul-21-20 Remaining Level of
Effort Remaining ... Actual Level of Effort Critical Rem... Actual W ork
Milestone Axogen Jun-07-19 Page 22 of 22

 

 



 



 

Schedule 9

 

 

 

New Microsoft Word Document_schedule 9_page_1.gif [ex-10d1g044.gif]

. Engineering 1 Architecture 1 Construction 1 Consulting · r:1t r :;:; May 23,
2019 TPN: 19101.CO John Glueck Chief Compliance Officer & Assistant General
Counsel Axogen Inc. 13631 Progress Blvd., Suite 400 Alachua, FL 32615 Dear John:
This letter confirms the intention of Axogen Corporation ("Owner'') to enter
into a construction contract (the "D-B Agreement") with CRB Builders, LLC
("CRB") for the construction of the Owner's facility located in Ohio (the
"Projecn. In order to initiate construction work prior to the execution of the
D-B Agreement, the Owner is authorizing CRB to perform certain preconstruction
services on the Project pursuant to the terms of this interim letter agreement
(the "Agreement"). The Owner and CRB hereby agree as follows: • Preconstri.lc ti
on Services Fee: CRB shall perform the Preconstruction Services on a not-to­
exceed basis and in accordance with the attached cash flow curve. The cost of
the Preconstruction Services shall not exceed one million two hundred fifty-five
thousand nine hundred three dollars ($1,255,903). The Contractor shall not bind
the Project or the Owner to any obligations exceeding such amount by virtue of
subcontracts or change orders without the Owner's written approval. • Scope of
Services: Activities for first two months are design, pre-construction and
possibly procurement of an emergency generator. There are no other purchases on
the schedule, except perhaps geotechnical borings and survey (collectively the
"Preconstruction Services"). • Indemnity. CRB agrees to defend, indemnify, save
and hold the Owner and all of their officers, directors, trustees, shareholders,
members, agents, employees, partners, subsidiaries, affiliated and related
companies harmless from any and all claims, demands, liability, loss, damage,
fines, penalties, attorney's fees and litigation expenses arising out of the
performance of the Preconstruction Services under this Agreement, provided that
such claim, damage, loss or expense is attributable to bodily injury, sickness,
disease or death or to damage or destruction of tangible property other than the
Work itself, but only to the extent caused by the negligent acts or omissions of
the Design-Builder, Architect, a Consultant, a Contractor, or anyone directly or
indirectly employed by them or anyone for whose acts they may be liable. Such
obligation shall not be construed to negate, abridge, or reduce other rights or
obligations of indemnity that would otherwise exist. • All terms and conditions
defined or being defined in the Design-Build agreement will apply and supersede
the terms of this Agreement and the attached terms and conditions. • At such
time as the D-B agreement is installed, this agreement and amounts will roll
into it as part of the already identified cost for services and over-all target
value. • Please note the importance of concluding the D-B agreement as this must
be in place prior to placement of subcontracts or site mobilization. The amount
and timing indicated in this bridging agreement do not carry the project to the
GMP amendment, originally targeted for end of October 2019. • Fina.l
Construction Contract. This Agreement is not a binding commitment on the part of
the Owner or CRB to enter into a D-B Agreement for the entire Project, as such
D-B Agreement is yet to be negotiated. CRB shall have no claim arising out of
any alleged failure of the Owner to enter into a D-B Agreement for the entire
Project · CRB Builders, LLC · 701 Emerson Rd., Suite 500, Saint Louis, MO 63141
uc c cs . or JOUf.' \'l'i r1rJ.J TfJJ vouns.'·

 

 



 



 

 

 

New Microsoft Word Document_schedule 9_page_2.gif [ex-10d1g045.gif]

Name May 23, 2019 Page 2 If this proposal is acceptable to you, please sign
below in the space provided signifying your approval to proceed based on this
Agreement. Sincerely, Authorization to Proceed CRB Builders, LLC Signature
Russell Sheppard Central Region Leader Construction Services \([Ad<. Printed
Name cc: Project File Marketing-CRB StOl ffice THie Enclosures: Two Month Cash
Flow and Activity Plan Terms & Conditions, dated 02/07 Charge-Out Rate Sheet,
dated 09/18 Date THt RELENTLES S PURSUIT or SUCCESS. YOURS.-,  

 

 



 



 

 

 

New Microsoft Word Document_schedule 9_page_3.gif [ex-10d1g046.gif]

CLARK, RICHARDSON & BISKUP CONSULTING ENGINEERS, INC. (CRB) TERMS AND CONDITIONS
conveyed, assigned and transferred by CRB to the Client upon submittal of such
documents to the Client and payment by the Client for the services required to
produce those documents. The rights vested in Client pursuant to this Paragraph
shall not be construed so as to preclude CRB from utilizing standard report
language or individual standard features on other projects for other clients.
Otherwise, CRB may not use the design documents on other projects. The Client
may furnish documents, reports or other data produced by CRB to third parties in
connection with completing the projects contemplated by the Client, and such
third parties may rely on such documents, reports and data. Reuse or
modification of the aforementioned documents by the Client without CRB's written
permission shall be at the Client's sole risk, and the Architect shall have no
liability with respect to such reuse or modification. Opinions of Probable
Construction Costs: In providing opinions 1. Responsi bility of CRB: Basic
services shall be performed in accordance with the terms and conditions outlined
in the proposal and/or as set forth in the Professional Service Authorization
Agreement (the "Agreement"), which documents are incorporated herein by
reference. CRB shall prepare Its documents and perform its services in
accordance with the standard of care for professional engineers or consultants
perfonming the same or similar services on complex manufacturing facilities on a
national basis. Responsibliity of CHeql : Upon request, Client shall permit CRB
2. access to the Project records and site(s) reasonably required for the
performance of the Preconstruction Services. Client shall perform all required
project reviews and approvals, and will furnish all required information in a
timely manner. CRB shall be entitled to reasonably rely on information furnished
by Client; provided that CRB shall immediately notify Client if it becomes aware
of any errors or omissions contained in any information furnished by Clien.t.
Client's review or approval of any plans, drawings, specifications, or other
documents prepared by CRB shall not relieve CRB of CRB's obligations pursuant to
this Agreement Insurance: During the term of this Agreement, CRB agrees to
maintain the insurance set forth in Exhibit A. Termination: Either the Client or
CRB may terminate this Agreement at any time, with or without cause, upon giving
the other party seven (7) calendar days prior written notice. The Client, shall
within fourteen (14) days of receipt of CRB final invoice, pay CRB for all
Preconstruction Services performed in accordance with the Agreement up to the
effective date of termination. Terms of Payment: Unless otherwise provided for
in this 7. of probable construction costs, the Client understands that CRB has
no control over costs or the price of labor, equipment or materials, or over the
Contractor's methods of pricing. CRB makes no warranty, expressed or implied, as
to the accuracy of such opinions as compared to bid or actual costs. Limitation
of liabllily. CRB does not warrant or represent their 3. 8. services or
construction documents to be infallible. In recognition of the relative risks
and benefits of the project to both the Client and CRB, the risks have been
allocated such that the Client agrees to the maximum extent perrnnted by law, to
limit the liability of CRB, its officers, employees, agents, and sub-consultants
for the Client's damages of any nature whatsoever including those caused by
negligence, breach of contract or other actionable conduct to CRB's total fee
actually received for service rendered on this project. The parties agree that
adequate consideration has been give!'I for this limitation. Dispute Resolution:
In an effort to resolve any conflicts that arise 4. 5. Agreement, CRB will
submit monthly invoices for services which have been completed,each of which Is
due and payable within thirty (30) calendar days of receipt of Invoice. If
portions of any invoice are disputed, the Client shall retain only the disputed
portions, and shall pay approved portions of the invoice in full. CRB may, after
giving seven (7) days written notice to Client, suspend services under this
Agreement and withhold all deliverables until it has been paid in full all
undisputed amounts due for services and expenses in accordance with the
Agreement. CRB shall have no liability to the Client for any costs or damages
resulting from the suspension of CRB services. Client shall pay any fees, costs
or expenses in collecting past due accounts. Instruments of Service: CRB
acknowledges and agrees that all right, title, and interest under federal and
state copyright and intellectual property laws in any design documents, reports,
data, or design concepts, CADD materials, models and information produced by CRB
or anyone working under CRB in connection with this Agreement, including but not
limited to, any Architectural Works of the Project as defined by the federal
Architectural Works Copyright Act (including those furnished in electronic form)
shall be 9. during the design or construction of the project or following the
completion of the project, the Client and CRB agree that disputes between them
arising out or relating to this Agreement shall be submitted to mediation prior
to any litigation. The parties agree to share the cost of the mediator's fee
equally and that all such mediations shall be held in Kansas City, Missouri.
Governing Laws: In the event that any part of this document is 10. held invalid
by any court, the remainder of the Agreement shall remain in full force and
effect. This document shall be governed by the laws of the State of Missouri.
11. Amendments: This Agreement and documents incorporated herein constitute the
entire agreement of the parties and supersedes all prior negotiations and
representations. The Agreement can only be amended in writing, signed by both
parties. CRB's services are solely for the Client's benefit and are not intended
to benefit any other third party. 6.

 

 



 



 

 

 

New Microsoft Word Document_schedule 9_page_4.gif [ex-10d1g047.gif]

EXHIBIT A INSURANCE For the purposes of this Exhibit the term "Contractor" shall
mean "CRB" as defined in the terms and conditions. 1. ou1.1· a lor' Linbill(y
111. ur:ln . The Contractor shall maintain such insurance as will protect the
Client and the Contractor from claims set forth below which may arise out of or
result from the Contractor's operations under the Contract and for which the
Client or the Contractor may be legally liable, whether such operations are
those of the Contractor, any Subcontractor or anyone directly or indirectly
employed by any of them, or anyone for whose acts any of them may be liable, as
follows: 1.1. 'Vorl c.a· ' ompcn ation In urancc. Worker's Compensation
Insurance insuring the Contractor's full liability under the Worker's
Compensation and Occupational Disease laws of the state where the Work is
performed, and Employer's Liability coverage with not less than a $1,000,000
limit, covering: 1.1.1. Claims under workers' compensation, disability benefit
acts, and other similar employee benefit acts which are applicable to the Work
to be performed; and 1.1.2. Claims for damages because of bodily injury,
occupational sickness or disease, or death of employees. 1.2. Commer·cjnl Gcn
'1'31 Li11l>ility lusurnncc. Commercial General Liability Insurance with
coverage on an "occurrence" basis. 1.2.1. Claims Covered. Such insurance shall
insure Contractor for work performed under the Contract against: Claims for
damages because of bodily it ury, personal injury, sickness or disease, or death
of any person other than its employees; and . I .2 Claims for damages because of
injury to or destruction of tangible property (including loss of use resulting
therefrom), other than injury to the smallest identifiable part of the work that
causes the bodily injury or property damage loss. 1.2.2. Endorsements or
Modifications. The policy for such insurance shall contain the following
coverages, endorsements or modifications: .1 With respect to completed
operations liability, when the entire Work has been determined complete by the
Contractor and accepted by the Client, Contractor agrees to furnish evidence of
such insurance coverage through expiration of the statutes of repose for
construction related claim in the jurisdiction where the Project is located, by
the insurance CatTier then writing completed operations coverage for the
Contractor; .2 Contractor's Protective Liability to cover Contractor's liability
arising out of Work performed by its Subcontractors; .3 Blanket Contractual
Liability, including liability arising out of the indemnification agreement set
forth herein in the Contract; .4 Personal Injury Liability with employee and
contractual exclusions deleted; .5 Broad Form Property Damage extended to apply
to Completed Operations; .6 All exclusions related to loss by explosion,
collapse or underground damage (X,C,U) shall be deleted; atld .7 The Combined
Single Limit of liability for Bodily InjUJy, Personal Injury, Death and Property
Damage, except automobile, shall not be less than: $1,000,000 each occurrence,
$2,000,000 general aggregate. (These limits may be met by a combination of
primary coverage and umbrella coverage).

 

 



 



 

 

 

New Microsoft Word Document_schedule 9_page_5.gif [ex-10d1g048.gif]

.8 Limits shall apply on a "per project" basis. .9 Any deductible or SIR shall
not exceed $100,000 unless otheiWise approved by Client in writing. 1.3.
CnmmcrcinJ Aul omohilc Lin bilily. Contractor shall carry insurance to insure it
for operations of all owned, hired, and non-owned vehicles with limits for each
accident of not Jess than $1 ,000,000 Combined Single Limit with respect to
Bodily Injury, Death and Property Damage. 1.4 J>ollufion ovcrngc. The Contractor
shall maintain pollution liability coverage in an amount not less than
$1,000,000 per occurrence and aggregate covering losses caused by pollution
conditions that arise from operations of the Contractor under this Agreement and
from completed operations. Completed operations coverage shall remain in effect
for at least three (3) years after Final Completion of the Work. This coverage
shall not have a mold or microbial exclusion, or a sub­ limit for same. If the
coverage is issued on a claims made basis, the Contractor warrants that any
retroactive date applicable to coverages under the policy precedes the
Contractor's performance of any Work, and that continuous coverage shall be
maintained for at least three (3) years after Final Completion of the Work. This
coverage shall be primary to any coverage the Client may maintain, which Client
coverage shall be non-contributory. This coverage shall not be excess to any
other coverage. 1.5 Profession a I Li:lllilil . For all Work performed by the
Contractor on a design-build basis, the Contractor shall provide and maintain
professional liability insurance covering errors and omissions in the
performance of any such Work with limits not less than $1,000,000 per occurrence
and aggregate. The Contractor warrants that any applicable retroactive date
precedes the date of the Contractor's performance of any Work. and that
continuous coverage shall be maintained for at least three (3) years after Final
Completion ofthe Work. 1.6 Policy ftequircmrul's. 1.6.1. The insurance required
of the Contractor shall be issued by an insurer or insurers lawfully authorized
to do business in the jurisdiction in which the Project is located, and
maintaining a Best's rating of at least A-VII, or as otherwise approved by
Client. 1.6.2. The insurance required of the Contractor shall be written for not
less than any limits of liability required bylaw. 1.6.3. Insurance coverages
required under Sections 1.2, 1.3 and 1.4 shall name Client (and its designees
and landlord) as additional insureds pursuant to the Additional Insured
Endorsement on either Form CG 20101185, or the combination of forms CG 2010 10
93 and CG 2037 10 01, and shall be endorsed to be primary, non-contributory, and
not excess of any other insurance. 1.6.4. Certificates of insurance evidencing
the coverages required herein, and otherwise acceptable to the Client, shall be
filed with the Client prior to commencement of the Work. These Certificates
shall contain a provision stating that these policies contain the following
words verbatim: " Client is interested in the maintenance ofthis insurance and
it is agreed that this insurance will not be canceled, materially changed or not
renewed without at least thirty (30) days' advance written notice to Client, by
First Class Mail." 2. Subcontractor Insurance. The subcontractors shall carry
the same coverage as the Contractor (except for pollution liability, unless they
are an abatement contractor, in which case pollution liability coverage will be
required), except that the limits shall be as follows (such limits may be met by
a combination of primary and excess coverage): Commercial General Liability
--$2,000,000 per occurrence and aggregate (bodily injury/property damage)
$2,000,000 products-completed operations coverage Commercial Automobile
Liability--$1,000,000 each accident (bodily injury, death and property damage)
As required by applicable statutes Worker's Compensation--

 

 



 



 

 

 

New Microsoft Word Document_schedule 9_page_6.gif [ex-10d1g049.gif]

Employer's Liability--$500,000 bodily injury each accident $500,000 bodily
injury each employee by disease $500,000 bodily injury each disease $1,000,000
each claim $1,000,000 aggregate Professional Liability--The coverages shall be
subject to the same requirements applicable to the policies of the Contractor as
to additional insureds, primary coverage, waivers of subrogation, notice of
cancellation and non-renewal and any other provisions applicable to the
Contractor under this Exhibit.

 

 



 



 

Picture 462 [ex-10d1g050.jpg]

 

 

 



 



 

 

 

 

 

 

Picture 463 [ex-10d1g051.gif]

Schedule CONFIDENTIAL Jul-20, Vandalia Renovation 03.20.19 lia Renovation
03.20.19 Jul-20, Executive Summary en Activities iew & ng 19-Apr-19, Kickoff
Meeting Demo, Structu FP/IFB Civi Enabling & U/G Utilties - I , Elevator P
Package d Equipment Clean St Generator P Out & MEP EP Package - IFP/IFB Out &
MEP Package - IF 18-Oct-19, Permits s ubmit &Ap pro val & U/G Utilities Partial
Permit - Submit &A & MEP Parti proval ement ent emo Package - Bid Process &Award
el ward Steel - Shop S eel - Fabricati 0-Aug-19, F Foundations - Bid Process
ations - Sho oundations Civil ard Materials Procurement Submittals/R oval
Elevator - Fabrication & Delive CRB Proposal #19101.CO | Axogen Vandalia
Facility | March 22, 2019 25 Vandalia Renovation 03.20.19 20-Mar-19 16:32 #
Activity ID Activity Name Original Duration Start Finish 2019 2020 an Feb Mar
Apr May Jun Jul Aug Sep Oct Nov Dec Jan Feb Mar Apr May Jun Jul ug 1 Vanda 345
22-Mar-19 28-Jul-20 28-28-2 330 15-Apr-19 28-Jul-20 Desig n & P Pr ermits
ocurement Construc tion Execut ive Summary 3 A6100 Design & Permits 117
15-Apr-19 27-Sep-19 4 A6110 Procurement 87 18-Jun-19 18-Oct-19 5 A6120
Construction 200 21-Aug-19 02-Jun-20 6 A6130 Closeout 40 03-Jun-20 28-Jul-20
12-A n-Build Exec pr-19,Axog Proposal S Award ute Contrac en Activities
ubmission t Cl 7 Axog 15 22-Mar-19 12-Apr-19 D esig Rev 8 A10040 A10050 A10060
Design-Build Proposal Submission 0 22-Mar-19* 9 Review & Award 5 25-Mar-19
29-Mar-19 10 Execute Contract 10 01-Apr-19 12-Apr-19 11 Engine 27-Sep-19 eel &
Found Package - I , Engineeri ations Ki ckoff Meetin g 09-Jul -19, Demo, ral
Steel & F Structural St oundations ering 117 15-Apr-19 27-Sep-19 12 Kickoff M
eeting 5 15-Apr-19 19-Apr-19 13 A10240 Kickoff Meeting 5 15-Apr-19 19-Apr-19 14
Demo, Str uctural Steel & Foundations 55 22-Apr-19 09-Jul-19 15 A9050 A9060
Demo, Structural Steel & Foundations Package - IFP/IFB 40 22-Apr-19 17-Jun-19 16
Demo, Structural Steel & Foundations Package - IFC 15 18-Jun-19 09-Jul-19 Demo ,
Structural S 30-Jul-19, l, Site Enabli Civil, Site teel & Foun Civil, Site E ng
& U/G Ut ackage dations Pac nabling & U/ ilties - IFP/IF kage - IFC G Utilties B
FC 17 Civil, Site 30 18-Jun-19 30-Jul-19 Enabling & U/G Utilties 18 A9130 A9140
Civil, Site Enabling & U/G Utilties - IFP/IFB 20 18-Jun-19 16-Jul-19 19 Civil,
Site Enabling & U/G Utilties - IFC 10 17-Jul-19 30-Jul-19 01-Jul-19 20 Elevator
P ackage 10 18-Jun-19 01-Jul-19 21 A9420 Elevator Package 10 18-Jun-19 01-Jul-19
Ele vator 16-eam Lon Jul-19, Long g Lead Equ Lead Equi rocurement ipment Pro
pment Spec. curement S 27-Sep-19 pecs. (RO S , Interior Fit kid, Chillers,
Boiler, AHU s, etc.) 22 Long Lea 60 22-Apr-19 16-Jul-19 23 A9110 A9100 Clean
Steam Generator Procurement Spec. 40 22-Apr-19 17-Jun-19 24 Long Lead Equipment
Procurement Specs. (RO Skid, Chillers, Boiler, AHUs, etc.) 40 20-May-19
16-Jul-19 25 Interior Fit Out & MEP 92 20-May-19 27-Sep-19 26 A9090 Interior Fit
Out & MEP Package - IFP/IFB 77 20-May-19 06-Sep-19 Interior Fit Out Interio & M
r Fit Partia l Permit - S C pproval 27 A9160 Interior Fit Out & MEP Package -
IFC 15 09-Sep-19 27-Sep-19 28 Permit 87 18-Jun-19 18-Oct-19 Demo, Fo undations &
Civil Site E Steel nabling 29 A7020 Demo, Foundations & Steel Partial Permit -
Submit &Ap pro val 30 18-Jun-19 30-Jul-19 30 A7070 Civil Site Enabling & U/G
Utilities Partial Permit - Submit & Approval 30 17-Jul-19 27-Aug-19 31 A7050
Interior Fit-out & MEP Partial Permit - Submit &Approval 30 09-Sep-19 18-Oct-19
Int erior Fit-out al Permit - S ubmit & Ap 28-Apr-20 , Procurem 32 Procur 250
06-May-19 28-Apr-20 16-D Jul-19, Dem o 2 0-Nov-19, S tructural Ste 33 20
18-Jun-19 16-Jul-19 Demo 34 A7500 Demo Package - Bid Process &Award 20 18-Jun-19
16-Jul-19 35 Structural 110 18-Jun-19 20-Nov-19 Steel 36 A7520 Structural Steel
- Bid Process & Award 30 18-Jun-19 30-Jul-19 Structural Steel - Bid P Structural
rocess & A Drawings/R eview/Appro tructural St val on & Delive ry 37 A7610
Structural Steel - Shop Drawings/Review/Approval 20 31-Jul-19 27-Aug-19 38 A7570
Structural Steel - Fabrication & Delivery 60 28-Aug-19 20-Nov-19 2 oundations &
Award 39 Foundatio ns 45 18-Jun-19 20-Aug-19 40 A10250 Foundations - Bid Process
& Award 20 18-Jun-19 16-Jul-19 41 A10260 Foundations - Shop
Drawings/Review/Approval 15 17-Jul-19 06-Aug-19 Found 27-Aug-19 & Site Enab
Civil & Site p Drawings/ - Materials P , Civil, Site E ling - Bid Pr Enabling -
Review/App rocuremen nabling & U ocess &Aw roval t /G Utilities F 42 A10270
Foundations - Materials Procurement 10 07-Aug-19 20-Aug-19 43 Civil, Site 30
17-Jul-19 27-Aug-19 Enabling & U/G Utilities 44 A9540 Civil & Site Enabling -
Bid Process & Award 20 17-Jul-19 13-Aug-19 45 A9560 Civil & Site Enabling -
Materials Procurement 10 14-Aug-19 27-Aug-19 46 Elevator 130 02-Jul-19 07-Jan-20
07-Jan -20, Elevat or ry (18 wks.) Elevator - Bid Process Elevator - & Award
eview/Appr 47 A9440 Elevator - Bid Process & Award 20 02-Jul-19 30-Jul-19 48
A9450 Elevator - Submittals/Review/Approval 20 31-Jul-19 27-Aug-19 49 A9460
Elevator - Fabrication & Delivery (18 wks.) 90 28-Aug-19 07-Jan-20 Remaining
Level of EffortRemaining WorkSummary Actual Level of EffortCritical Remaining
Work Actual WorkMilestone Page 1 of 4

 

 



 



 

 

 

New Microsoft Word Document_schedule 9_page_8.gif [ex-10d1g052.gif]

Schedule CONFIDENTIAL d Equipment or Clean Steam Generator - Bid Process & Award
Clea enerator - Submittals/Re eam Generat toclaves ashe rs ashers -
Submittals/Review/Approval Parts Washer 8-Feb-20, RO Skid 21-Jan-20, Boiler
Boiler - Bid Proc Boiler - Submittals/Review/Approval Chillers - Fabrication &
Delivery (18 wks.) HUs Award AHUs - Fabric 21-Jan-20, Generator Generator - Bid
Process 2 enerator - Fabrication & Delivery (16 P MEP - Bid Pro Award I&C - Bid
Process &Award I&C - Submittals/R 110 09-Sep-19 13-Feb-20 Feb-20, Interior
Fit-out Interior Fit-out Modular CleanRoom System - Bid Process Mo m Shop
Drawings/Review/Approva Inte Submittals/R Modular Cleanr em Fabrication &
Delivery uction 20-Aug-19, Mobilization & Temporary Fa cilities & Te mp .Faci 15
21-Aug-19 11-Sep-19 Demo CRB Proposal #19101.CO | Axogen Vandalia Facility |
March 22, 2019 26 Vandalia Renovation 03.20.19 20-Mar-19 16:32 # Activity ID
Activity Name Original Duration Start Finish 2019 2020 an Feb Mar Apr May Jun
Jul Aug Sep Oct Nov Dec Jan Feb Mar Apr May Jun Jul ug 50 Long Lea 250 06-May-19
28-Apr-20 28-Apr-20 , Long Lead Equipment 51 52 53 54 55 56 57 58 59 60 61 62 63
64 65 66 67 68 69 70 71 72 73 74 75 76 77 78 79 80 81 82 83 84 85 86 87 88 89 90
91 92 93 94 95 96 220 18-Jun-19 28-Apr-20 28-Apr-20 Clean St , Clean Stea m
Generat or - Fabricati on n Steam G view/Approv al Clean St eam Generator A9180
Clean Steam Generator - Bid Process & Award 20 18-Jun-19 16-Jul-19 A9190 Clean
Steam Generator - Submittals/Review/Approval 20 17-Jul-19 13-Aug-19 A9200 Clean
Steam Generator - Fabrication & Delivery (36 wks.) 180 14-Aug-19 28-Apr-20
17-Mar-20,Au "***" 220 06-May-19 17-Mar-20 "***" 20 -Dec-19, Pa rts Washer s
"***" "***" Parts W 160 06-May-19 20-Dec-19 Parts W ashers - Bid Process &A ward
(Spec ified & Proc ured byAxo gen) A10090 Parts Washers - Bid Process &Award
(Specified & Procured byAxogen) 20 06-May-19 03-Jun-19 A10100 Parts Washers -
Submittals/Review/Approval 20 04-Jun-19 01-Jul-19 Parts W s - Fabr icati 1 on &
Deliver y (24 wks.) A10110 Parts Washers - Fabrication & Delivery (24 wks.) 120
02-Jul-19 20-Dec-19 "***" 150 17-Jul-19 18-Feb-20 "***" "***" "***" B oiler -
Fabri cation & Deli very (18 wk s.) Boiler 130 17-Jul-19 21-Jan-20 ess &Award
A9240 Boiler - Bid Process &Award 20 17-Jul-19 13-Aug-19 A9250 Boiler -
Submittals/Review/Approval 20 14-Aug-19 11-Sep-19 A9260 Boiler - Fabrication &
Delivery (18 wks.) 90 12-Sep-19 21-Jan-20 Chillers 130 31-Jul-19 04-Feb-20
04-Feb -20, Chillers Chillers - Bi d Process & Chillers - Su Award bmittals/Re
view/Approv al A9270 Chillers - Bid Process &Award 20 31-Jul-19 27-Aug-19 A9280
Chillers - Submittals/Review/Approval 20 28-Aug-19 25-Sep-19 A9290 Chillers -
Fabrication & Delivery (18 wks.) 90 26-Sep-19 04-Feb-20 20 -Dec-19,A AHUs 100
31-Jul-19 20-Dec-19 A9330 AHUs - Bid Process &Award 20 31-Jul-19 27-Aug-19 AHUs
- Bid Process & AHUs - Sub mittals/Revi ew/Approval ation & Deli very (12 wks .)
A9340 AHUs - Submittals/Review/Approval 20 28-Aug-19 25-Sep-19 A9350 AHUs -
Fabrication & Delivery (12 wks.) 60 26-Sep-19 20-Dec-19 Generat 120 31-Jul-19
21-Jan-20 2500 kW &Award or A9390 2500 kW Generator - Bid Process & Award 20
31-Jul-19 27-Aug-19 A9400 2500 kW Generator - Submittals/Review/Approval 20
28-Aug-19 25-Sep-19 2500 kW G enerator - S ubmittals/Re view/Appro val 500 kW G
wks.) A9410 2500 kW Generator - Fabrication & Delivery (16 wks.) 80 26-Sep-19
21-Jan-20 17-Dec-19, ME MEP 70 09-Sep-19 17-Dec-19 cess & A7560 MEP - Bid
Process &Award 30 09-Sep-19 18-Oct-19 A7740 I&C - Bid Process &Award 30
09-Sep-19 18-Oct-19 A7700 MEP - Submittals/Review/Approval 30 21-Oct-19
03-Dec-19 MEP - S &C - Material ME ubmittals/Re eview/Appro s Procurem P -
Material view val ent s Pro /Appro curem 13-val ent A7750 I&C -
Submittals/Review/Approval 15 21-Oct-19 08-Nov-19 I A7760 I&C - Materials
Procurement 10 11-Nov-19 22-Nov-19 A7710 MEP - Materials Procurement 10
04-Dec-19 17-Dec-19 A7540 Interior Fit-out - Bid Process & Award 30 09-Sep-19
18-Oct-19 Int erior Fit-out - Bid Proces dular Cleanr rior Fit-out - s & Award
oom Syste & Award eview/Appr oval oom Syst l A7580 Modular CleanRoom System -
Bid Process &Award 20 09-Sep-19 04-Oct-19 A7590 Modular Cleanroom System Shop
Drawings/Review/Approval 30 07-Oct-19 15-Nov-19 A7720 Interior Fit-out -
Submittals/Review/Approval 20 21-Oct-19 15-Nov-19 A7600 Modular Cleanroom System
Fabrication & Delivery 60 18-Nov-19 13-Feb-20 A7730 Interior Fit-out - Materials
Procurement 10 18-Nov-19 03-Dec-19 Interior Fi t-out - Mater ials Procur ement
02-Jun-2 0, Construc tion 97 Constr 210 07-Aug-19 02-Jun-20 M obili zation 11-S
ep-19, Dem litie s o 98 Mobilizati on & Temporary Facilities 10 07-Aug-19
20-Aug-19 99 A9570 Mobilization & Te mp .Facilitie s 10 07-Aug-19 20-Aug-19 100
Remaining Level of Effort Remaining Work Summary Actual Level of Effort Critical
Remaining Work Actual Work Milestone Page 2 of 4

 

 



 



 

 

 

New Microsoft Word Document_schedule 9_page_9.gif [ex-10d1g053.gif]

Schedule 3 Schedule of Hourly Chargeout Rates "***" .."***"
................................................"***" Estimator1 to
Estimator5..... Estimator6 to Estimator10. Estimator11 toEstimator15.
.................................................."***" ........"***" .."***"
Admin 1 to Admin5 Admin 6 toAdmin 10.... Admin11 toAdmin15 ................"***"
"***" ......"***" ...."***" "***" ........"***" Field Labor 1 to Fleld Lalxlr5
Architect1 to Architect5 Architect6 to Architect10. Architect 11 to Architect 15
Architect 16 to Architect20........ . Architect 20 toArchitect 25 ....
Procurement Specialist1 to Procurement Spec!alist 5 ................."**"*
Procurement Specialist6 to Procurement Specialist10 .......".***" Procurement
Specialist11 to Procurement Specialist 15 ............."***" Project Director1
to Project O!rector5 .........................................."***" BIM/CAD 1
to 5 BIM/CAD6to10. ......."***" . ............" ***" ...."***"
..............."***" Project Director6 to Project Director10........... Project
Director11 to Project Director 15 ConstrucUon Engineer 1 to Cons\rucUon
Engineer5 ... .."***" ProjectManager1 to Project Manager5 Project Manager6 to
Project Manager 10 ..... ProjectManager11 to ProjectManager 15.
......................"***" ...."***" .........."***" Construction Engineer6 lo
Constru ction Engineer10 .........."***" Construction Engineer11 lo Construction
Engineer15... ......"***" ConstructionManager1 to Construction Manager5........
no,",*..*.*" ConstructionManager 6 to Construcl! onManager10... .... ..."***"
ConstructionManager 11 toConstructionManager 15. ......."***" Project
Exea.itive1 to Project Executive5 Project Exea.itive6 to Project Executive10.•.
......."***" ."***" ConstructionManager16 to ConstructionManager20. "***"
.."***" ....."***" ..."***" ..............................."***" Special!sl 1 to
Specialist5....... Specialist6 to Specialist 10 ............. Specialist11 to
Specialist 15 Specialist16 toSpecialist20 .........................."***"
....... "***" ..."***" Cost Controls1 to Cost Controls5 Cost Controls5 toCost
Controls10. Cost Controls11 to Cost Contro!s15 EH&S 1 to EH&S 5.... EH&S 5 to
EH&S 10 ........................"***"
..............................................................."***"
Designer/Modeler 1 to Designer/Modeler5. ............................."***"
Designer/Modeler6 lo Designer/Modeler10 .."***" Designer/Modeler 11 lo
Designer/Modeler15 ........... ,. ............."***" Scheduler1 to Scheduler5.
...................................................."***" ............."***"
......................."***" Scheduler6 to Scheduler10.... Scheduler 11 to
Scheduler 15 Engineer 1 to Engineer5
.........................................................."***" Engineer6 to
Engineer10 Engineer11 toEngineer15 Engineer 16 to Engineer 20.... Engineer 21 to
Engineer25 ..."***" ........................."***" ........................"***"
."***" Superintendent1 to Superintendent 5
.........................................."***" Superintendent6 to
Superintendent10 Superintendent11 to Superintendent 15 Superintendent16 to
Superintendent20 ................"***" .................................."***"
........."***" Ra1as in Effect 9/1/18 lhru 911119 Cla!k, Rktardson & Biskup
Consulting Englneern, loo. CRB Archltecls -EnglnearP.C. CRB Builders, llC
CRBPaf11iern CRB Proposal I Smithfield BioScience I Heparin Plant Expansion I
March B. 2019 33

 

 

 

 

